EXHIBIT 10.1



--------------------------------------------------------------------------------


Confidential Treatment Requested by Celanese Corporation.
Confidential portions of this document have been redacted and filed separately
with the Securities and Exchange Commission.



 
EXECUTION VERSION
 


CREDIT AGREEMENT
 
Dated as of April 2, 2007
 
among
 
CELANESE HOLDINGS LLC,
 
CELANESE US HOLDINGS LLC
 
and
 
THE OTHER SUBSIDIARY BORROWERS,
 
THE LENDERS PARTY HERETO,
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as Administrative Agent and Collateral Agent,
 
MERRILL LYNCH, PIERCE,
 
FENNER & SMITH INCORPORATED
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Joint Lead Arrangers,
 
MERRILL LYNCH, PIERCE,
 
FENNER & SMITH INCORPORATED
 
and
 
DEUTSCHE BANK SECURITIES INC.,
 
as Joint Book Runners,
 
MERRILL LYNCH CAPITAL CORPORATION,
 
as Syndication Agent,
 
and
 
ABN AMRO BANK N.V.,
BANK OF AMERICA, N.A.,
CITIBANK NA,
and
JP MORGAN CHASE BANK NA,
as Co-Documentation Agents



 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS
Page
 
 
ARTICLE I
 
 


 
 
DEFINITIONS
 
 
SECTION 1.01
Defined Terms 
2

 
SECTION 1.02
Terms Generally 
52

 
SECTION 1.03
Exchange Rates 
53

 
SECTION 1.04
Effectuation of Transaction 
53

 
SECTION 1.05
Additional Alternative Currencies 
53

 
ARTICLE II
 
 


 
 
THE CREDITS
 
 
SECTION 2.01
Commitments 
54

 
SECTION 2.02(A)
Loans and Borrowings 
55

 
SECTION 2.02(B)
Credit-Linked Deposit 
56

 
SECTION 2.03
Requests for Borrowings 
58

 
SECTION 2.04
Swingline Loans 
59

 
SECTION 2.05
Letters of Credit 
61

 
SECTION 2.06
Funding of Borrowings 
68

 
SECTION 2.07
Interest Elections 
69

 
SECTION 2.08
Termination and Reduction of Commitments 
70

 
SECTION 2.09
Repayment of Loans; Evidence of Debt, etc. 
71

 
SECTION 2.10
Repayment of Term Loans 
73

 
SECTION 2.11
Prepayments, etc. 
74

 
SECTION 2.12
Fees 
75

 
SECTION 2.13
Interest 
76

 
SECTION 2.14
Alternate Rate of Interest 
77

 
SECTION 2.15
Increased Costs 
78

 
SECTION 2.16
Break Funding Payments 
79

 
SECTION 2.17
Taxes 
80

 
SECTION 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs 
81

 
SECTION 2.19
Mitigation Obligations; Replacement of Lenders 
83

 
SECTION 2.20
Revolving Borrowers 
84

 
SECTION 2.21
Additional Reserve Costs 
85

 
SECTION 2.22
Illegality 
85

 
SECTION 2.23
New Commitments 
86

 
ARTICLE III
 
 


 
 
REPRESENTATIONS AND WARRANTIES
 
 
SECTION 3.01
Organization; Powers 
88

 
SECTION 3.02
Authorization 
89

 
SECTION 3.03
Enforceability 
89

 
SECTION 3.04
Governmental Approvals 
89

 
SECTION 3.05
Financial Statements 
90

 
SECTION 3.06
No Material Adverse Effect 
90

 
SECTION 3.07
Title to Properties; Possession Under Leases 
91

 
SECTION 3.08
Subsidiaries 
91

 
SECTION 3.09
Litigation; Compliance with Laws 
92

 
SECTION 3.10
Federal Reserve Regulations 
92

 
SECTION 3.11
Investment Company Act 
92

 
SECTION 3.12
Use of Proceeds 
92

 
SECTION 3.13
Tax Returns 
92

 
SECTION 3.14
No Material Misstatements 
93

 
SECTION 3.15
Employee Benefit Plans 
93

 
SECTION 3.16
Environmental Matters 
94

 
SECTION 3.17
Security Documents 
95

 
SECTION 3.18
Location of Real Property and Leased Premises 
96

 
SECTION 3.19
Solvency 
96

 
SECTION 3.20
Labor Matters 
97

 
SECTION 3.21
Insurance 
97

 
ARTICLE IV
 
 


 
 
CONDITIONS OF LENDING
 
 
SECTION 4.01
All Credit Events 
97

 
SECTION 4.02
First Credit Event 
98

 
SECTION 4.03
Credit Events Relating to Revolving Borrowers 
100

 
ARTICLE V
 
 

--------------------------------------------------------------------------------




 
 
AFFIRMATIVE COVENANTS
 
 
SECTION 5.01
Existence; Businesses and Properties 
101

 
SECTION 5.02
Insurance 
102

 
SECTION 5.03
Taxes 
103

 
SECTION 5.04
Financial Statements, Reports, etc. 
103

 
SECTION 5.05
Litigation and Other Notices 
106

 
SECTION 5.06
Compliance with Laws 
106

 
SECTION 5.07
Maintaining Records; Access to Properties and Inspections 
107

 
SECTION 5.08
Use of Proceeds 
107

 
SECTION 5.09
Compliance with Environmental Laws 
107

 
SECTION 5.10
Further Assurances; Additional Mortgages 
107

 
SECTION 5.11
Fiscal Year; Accounting 
109

 
SECTION 5.12
Interest Rate Protection Agreements 
109

 
SECTION 5.13
Post-Closing Matters 
109

 
ARTICLE VI
 
 


 
 
NEGATIVE COVENANTS
 
 
SECTION 6.01
Indebtedness 
110

 
SECTION 6.02
Liens 
113

 
SECTION 6.03
Sale and Lease-Back Transactions 
116

 
SECTION 6.04
Investments, Loans and Advances 
117

 
SECTION 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions 
119

 
SECTION 6.06
Dividends and Distributions 
122

 
SECTION 6.07
Transactions with Affiliates 
124

 
SECTION 6.08
Business of Holdings and the Subsidiaries 
125

 
SECTION 6.09
Limitation on Modifications and Prepayments 
125

 
SECTION 6.10
First Lien Senior Secured Leverage Ratio 
127

 
SECTION 6.11
Swap Agreements 
127

 
SECTION 6.12
No Other “Designated Senior Indebtedness 
127   

 
SECTION 6.13
Limitation on the Lenders’ Control over Certain Foreign Entities  
127

 
ARTICLE VII
 
 


 
 
EVENTS OF DEFAULT
 
 
SECTION 7.01
Events of Default 
128

 
SECTION 7.02
Holdings’ Right to Cure 
132

 
ARTICLE VIII
 
 


 
 
THE AGENTS
 
 
SECTION 8.01
Appointment 
133

 
SECTION 8.02
Nature of Duties 
134

 
SECTION 8.03
Resignation by the Agents 
135

 
SECTION 8.04
The Administrative Agent in Its Individual Capacity 
135

 
SECTION 8.05
Indemnification 
135

 
SECTION 8.06
Lack of Reliance on Agents 
136

 
SECTION 8.07
Designation of Affiliates for Loans Denominated in Euros 
136

 
SECTION 8.08
No Other Duties, Etc 
136

 
ARTICLE IX
 
 

--------------------------------------------------------------------------------




 
 
MISCELLANEOUS
 
 
SECTION 9.01
Notices 
136

 
SECTION 9.02
Survival of Agreement 
137

 
SECTION 9.03
Binding Effect 
137

 
SECTION 9.04
Successors and Assigns 
138

 
SECTION 9.05
Expenses; Indemnity 
141

 
SECTION 9.06
Right of Set-off 
143

 
SECTION 9.07
Applicable Law 
143

 
SECTION 9.08
Waivers; Amendment 
143

 
SECTION 9.09
Interest Rate Limitation 
143

 
SECTION 9.10
Entire Agreement 
146

 
SECTION 9.11
WAIVER OF JURY TRIAL 
146

 
SECTION 9.12
Severability 
146

 
SECTION 9.13
Counterparts 
147

 
SECTION 9.14
Headings 
147

 
SECTION 9.15
Jurisdiction; Consent to Service of Process 
147

 
SECTION 9.16
Confidentiality 
148

 
SECTION 9.17
Conversion of Currencies 
148

 
SECTION 9.18
Release of Liens and Guarantees 
148

 
SECTION 9.19
Parallel Debt 
149

 
ARTICLE X
 
 


 
 
COLLECTION ALLOCATION MECHANISM
 
 
SECTION 10.01
Implementation of CAM 
149

 
SECTION 10.02
Letters of Credit 
151

 
SECTION 10.03
USA PATRIOT Act 
152






 
--
 
 

--------------------------------------------------------------------------------

 

Exhibits and Schedules
 
Exhibit A                                Form of Assignment and Acceptance
Exhibit B-1                                Form of Borrowing Request
Exhibit B-2                                Form of Request To Issue
Exhibit C                                Form of Swingline Borrowing Request
Exhibit D                                [Reserved]
Exhibit E                                Form of Real Property Officers’
Certificate
Exhibit F                                Form of Subordinated Intercompany Debt
Exhibit G-1                                Form of Revolving Borrower Agreement
Exhibit G-2                                Form of Revolving Borrower
Termination
Exhibit H                                Reserve Costs for Mandatory Costs Rate
Exhibit I                                Form of Solvency Certificate
Exhibit J                                Form of U.S. Collateral Agreement
 
Schedule 1.01(a)                                Collateral and Guarantee
Requirements
Schedule 1.01(b)                                Designated Asset Sales
Schedule 1.01(c)                                Existing Excluded Subsidiaries
Schedule 2.01                                Commitments
Schedule 2.04                                Swingline Commitments
Schedule 2.05(a)                                Letters of Credit
Schedule 3.01                                Organization
Schedule 3.04                                Governmental Approvals
Schedule 3.08(a)                                Subsidiaries
Schedule 3.08(b)                                Subscriptions
Schedule 3.09                                Litigation
Schedule 3.13                                Taxes
Schedule 3.16                                Environmental
Schedule 3.20                                Labor Matters
Schedule 3.21                                Insurance
Schedule 4.02(b)                                Local/Foreign Counsel Opinion
Schedule 5.13                                Post-Closing Matters
Schedule 6.01(a)                                Indebtedness (other than under
Letters of Credit)
Schedule 6.01(b)                                Indebtedness under Letters of
Credit
Schedule 6.02(a)                                Liens
Schedule 6.04(j)                                Existing Investment Commitments
Schedule 6.04(u)                                Subsidiaries to be transferred
under Finco
Schedule 6.07                                Transactions with Affiliates



 
--
 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of April 2, 2007 (this “Agreement”), among CELANESE
HOLDINGS LLC, a Delaware limited liability company (“Holdings”), CELANESE US
HOLDINGS LLC, a Delaware limited liability company (the “Company”), CELANESE
AMERICAS CORPORATION, a Delaware corporation (“CAC”), certain other subsidiaries
of the Company from time to time party hereto as a borrower, the LENDERS party
hereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as
administrative agent (in such capacity, the “Administrative Agent”), and as
collateral agent (in such capacity, the “Collateral Agent”), MERRILL LYNCH
CAPITAL CORPORATION (“MLCC”), as syndication agent (in such capacity, the
“Syndication Agent”), ABN AMRO BANK N.V., BANK OF AMERICA, N.A., CITIBANK NA and
JP MORGAN CHASE BANK NA, as co-documentation agents (in such capacity, the
“Documentation Agents”), and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Deposit
Bank (in such capacity, the “Deposit Bank”).
 
W I T N E S S E T H :
 
WHEREAS, Holdings, the Company, CAC and certain lenders are parties to a Credit
Agreement, dated as of April 6, 2004 and amended and restated as of January 26,
2005 (as in effect immediately prior to the date hereof, the “Existing Credit
Agreement”);
 
WHEREAS, (a) Crystal US Holdings 3 L.L.C. and Crystal US Sub 3 Corp. have made
an offer to purchase for cash any and all of their outstanding 10% Senior
Discount Notes due 2014 and 10½% Senior Discount Notes due 2014 (collectively,
the “Senior Discount Notes”) and (b) the Company has made an offer to purchase
for cash any and all of its outstanding (x) 9⅝% Senior Subordinated Notes due
2014 (the “Dollar Senior Subordinated Notes”) and (y) 10⅜% Senior Subordinated
Notes due 2014 (the “Euro Senior Subordinated Notes” and, together with the
Dollar Senior Subordinated Notes, the “Senior Subordinated Notes”), in each case
from the holders thereof (the “Debt Tender Offer”);
 
WHEREAS, Celanese Corporation (“Parent”), through its newly formed indirect
Wholly Owned Subsidiary Celanese International Holdings Luxembourg S.à r.l.
(“Finco”), has made an offer to purchase for cash up to $400.0 million of the
outstanding Class A common stock of Parent from the public holders thereof
pursuant to a tender offer and separately from investment funds associated with
Blackstone (together, the “Equity Tender Offer”);
 
WHEREAS, Finco intends to exchange the Equity Interests purchased in the Equity
Tender Offer or otherwise with an indirect subsidiary (or subsidiaries) of
Parent in exchange for Equity Interests of certain wholly owned indirect
subsidiaries of Parent, with such subsidiaries becoming subsidiaries of Finco
(the “Reorganization”);
 
WHEREAS, Holdings, the Company and CAC have requested the Lenders to extend
credit in the form of (a) Dollar Term Loans on the Effective Date, in an
aggregate principal amount not in excess of $2,280.0 million, (b) Euro Term
Loans on the Effective Date, in an aggregate principal amount not in excess of
€400.0 million, (c) Revolving Facility Loans from time to time on and after the
Effective Date and to and including the Revolving Facility Maturity Date, in an
aggregate principal amount at any time outstanding not in excess of the Dollar
Equivalent of $650.0 million, and (d) CL Credit Events during the CL
Availability Period, in an aggregate principal amount at any time outstanding
not in excess of the Dollar Equivalent of $228.0 million;
 

--------------------------------------------------------------------------------


WHEREAS, the proceeds of the Loans are to be used in accordance with
Section 5.08;
 
WHEREAS, the Guarantor Subsidiaries are willing to guarantee all of the
Obligations; and
 
WHEREAS, the Loan Parties have agreed to secure all of their obligations under
the Loan Documents by granting to the Collateral Agent for the benefit of
Lenders and the other Secured Parties a security interest in and lien upon
certain of their and their Subsidiaries’ existing and after-acquired personal
and real property;
 
NOW, THEREFORE, the Lenders are willing to extend such credit to Borrowers on
the terms and subject to the conditions set forth herein.  Accordingly, the
parties hereto agree as follows:
 
 
ARTICLE I                      
 
 


 
 
DEFINITIONS
 
SECTION 1.01 Defined Terms
 
.  As used in this Agreement, the following terms shall have the meanings
specified below:
 
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
 
“ABR CL Loan” shall mean any CL Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.
 
“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan, ABR CL Loan or
Swingline Dollar Loan.
 
“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.
 
“ABR Revolving Loan” shall mean any Revolving Facility Loan denominated in
Dollars bearing interest at a rate determined by reference to the Alternate Base
Rate in accordance with the provisions of Article II.
 
“ABR Term Loan” shall mean any Dollar Term Loan bearing interest at a rate
determined by reference to the Alternate Base Rate in accordance with the
provisions of Article II.
 
“Additional Dollar Term Loans” shall mean any New Term Loans which are not added
to the then outstanding Original Dollar Term Loans as contemplated by Section
2.23 because such New Term Loans have a different Applicable Margin or repayment
schedule than that applicable to the Original Dollar Term Loans.
 
“Additional Euro Term Loans” shall mean any New Term Loans which are not added
to the then outstanding Original Euro Term Loans as contemplated by Section 2.23
because such New Term Loans have a different Applicable Margin or repayment
schedule than that applicable to the Original Euro Term Loans.
 
-2-

--------------------------------------------------------------------------------


“Additional Mortgage” shall have the meaning assigned to such term in Section
5.10(c).
 
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing or
the Credit-Linked Deposits for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to five decimal places (e.g., 4.12345%) in the
case of Eurocurrency Borrowings in Dollars and three decimal places (e.g.,
4.123%) in the case of Eurocurrency Borrowings in Euros) equal to the result of
dividing (a) the LIBO Rate in effect for such Interest Period by (b) 1.00 minus
the Statutory Reserves applicable to such Eurocurrency Borrowing, if any.
 
“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).
 
“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
 
“Agents” shall mean DBNY, MLCC, ABN AMRO Bank N.V., Bank of America, N.A.,
Citibank NA and JP Morgan Chase Bank NA.
 
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Agreement Currency” shall have the meaning assigned to such term in Section
9.17(b).
 
“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate and (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1%.  If for any reason the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate, including the
failure of the Federal Reserve Bank of New York to publish rates or the
inability of the Administrative Agent to obtain quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the preceding sentence until the circumstances giving rise to such
inability no longer exist.  Any change in the Alternate Base Rate due to a
change in the Prime Rate or the Federal Funds Effective Rate shall be effective
on the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
 
-3-

--------------------------------------------------------------------------------


“Alternate Pledge Agreement” shall mean a pledge agreement in form and substance
reasonably satisfactory to the Administrative Agent and the Company effecting
the pledge under local law of not in excess of 65% of the issued and outstanding
Equity Interests of a Foreign Subsidiary in support of the Obligations of the
Domestic Subsidiary Loan Party which is the owner of such Equity Interests.
 
“Alternative Currency” shall mean each of Sterling, Canadian Dollars and each
other currency (other than Dollars and Euro) that is approved in accordance with
Section 1.05.
 
“Alternative Currency Equivalent” shall mean, on any date of determination (a)
with respect to any amount in any Alternative Currency, such amount in the
applicable currency, (b) with respect to any amount in Dollars, the equivalent
in applicable Alternative Currency of such amount, determined by the
Administrative Agent or L/C Lender, as applicable, pursuant to Section 1.03(b)
using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section and (c) with respect to any amount in Euro,
the equivalent in applicable Alternative Currency of such amount, determined by
the Administrative Agent or L/C Lender, as applicable, pursuant to Section
1.03(b) using the Exchange Rate with respect to such currency at the time in
effect under the provisions of such Section
 
“Alternative Currency Letter of Credit” shall mean a Letter of Credit
denominated in any Alternative Currency.
 
“Applicable CL Margin” shall mean, at any time, (a) until delivery of financial
statements for the first full fiscal quarter commencing on or after the
Effective Date, 1.75% per annum, and (b) thereafter, the applicable percentage
per annum set forth in the grid included in the proviso to the definition of
“Applicable Margin”.
 
“Applicable Creditor” shall have the meaning assigned to such term in Section
9.17(b).
 
“Applicable Margin” shall mean with respect to (A) any CL Loan, the Applicable
CL Margin, (B)(i) any Term Loan that is a Eurocurrency Loan, (x) 1.75% per annum
if a Dollar Term Loan and (y) 1.75% per annum if a Euro Term Loan and (ii) any
Term Loan that is an ABR Loan, 0.75% per annum and (C) any Loan that is a
Revolving Facility Loan, the rate set forth below corresponding to Topco’s or
Holdings’, as applicable, corporate family rating from Moody’s and Holdings’
corporate credit rating from S&P as of the most recent Calculation Date (for
purposes of the table below, “/” shall mean “and” and all ratings assume a
stable or better outlook):
 
Ratings
Eurocurrency Loans
ABR Loans
>Ba2/BB
1.00%
   0%
  Ba2/BB
1.25%
0.25%
<Ba2/BB
1.50%
0.50%



-4-

--------------------------------------------------------------------------------


provided that with respect to CL Loans, Term Loans that are Eurocurrency Loans
and Term Loans that are ABR Loans, after delivery of financial statements for
the first full fiscal quarter commencing on or after the Effective Date, the
Applicable Margin with respect to CL Loans, Term Loans that are Eurocurrency
Loans and Term Loans that are ABR Loans shall be the following percentages per
annum, based upon the Total Net Leverage Ratio as set forth in the most recent
compliance certificate received by the Administrative Agent pursuant to Section
5.04(c):
 
Total Net Leverage Ratio
CL Loans
Term Loans that are Eurocurrency Loans
Term Loans that are ABR Loans
>2.25: 1.0
1.75%
1.75%
0.75%
  ≤2.25: 1.0
1.50%
1.50%
0.50%



 
For the purposes of the pricing grid set forth above, changes in the Applicable
Margin resulting from changes in the Total Net Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 5.04, commencing with the delivery of such financial statements for the
first full fiscal quarter of Holdings commencing after the Effective Date, and
shall remain in effect until the next change to be effected pursuant to this
paragraph.  If any financial statements referred to above are not delivered
within the time periods specified in Section 5.04, then, at the option of the
Administrative Agent or the Required Lenders, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest pricing level shall apply as of the first Business Day after the
date on which such financial statements were to have been delivered but were not
delivered.
 
“Applicant Party” shall mean, with respect to a Letter of Credit, the Loan Party
for whose account such Letter of Credit is being issued (with all CL Letters of
Credit to be issued for the account of the applicable CL Borrower).
 
“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered, managed or
advised by a Lender, an Affiliate of a Lender or an entity (including an
investment advisor) or an Affiliate of such entity that administers, manages or
advises a Lender.
 
“Asset Acquisition” shall mean any Permitted Business Acquisition, the aggregate
consideration for which exceeds $15.0 million.
 
“Asset Disposition” shall mean any sale, transfer or other disposition by
Holdings or any Subsidiary to any Person other than Holdings or any Subsidiary
to the extent otherwise permitted hereunder of any asset or group of related
assets (other than inventory or other assets sold, transferred or otherwise
disposed of in the ordinary course of business) in one or a series of related
transactions, the Net Proceeds from which exceed $35.0 million.
 
-5-

--------------------------------------------------------------------------------


“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Company (if required by such assignment and acceptance), substantially in the
form of Exhibit A or such other form as shall be approved by the Administrative
Agent.
 
“Available Amount” shall mean, on any date of determination, an amount equal to
(a) 50% of Consolidated Net Income of Holdings for the period commencing on the
first day of the fiscal quarter in which the Effective Date occurs and ending on
the last day of the then most recent fiscal quarter or fiscal year, as
applicable, for which financial statements required to be delivered pursuant to
Section 5.04(a) or Section 5.04(b), and the related certificate required to be
delivered pursuant to Section 5.04(c), have been received by the Administrative
Agent (or, in the case that Consolidated Net Income for such period is a
deficit, minus 100% of such deficit), plus (b) the aggregate net cash proceeds
and the fair market value, as determined in good faith by the board of directors
of Holdings, of property and marketable securities received by Holdings after
the Effective Date (x) from the issue or sale (other than to Holdings or any
Subsidiary or to an employee stock ownership plan or trust established by the
Company or any Subsidiary) of Equity Interests of Holdings or any Parent Company
so long as such net proceeds are simultaneously contributed to the equity of
Holdings (other than Disqualified Stock and Permitted Cure Securities), and/or
(y) from contributions (other than from Holdings or any Subsidiary) to the
capital of Holdings (other than contributions in the form of Disqualified Stock
and other than Permitted Cure Securities), plus (c) the amount by which the
aggregate principal amount (or accreted value, if less) of Indebtedness of
Holdings or any Subsidiary is reduced on Holdings’ consolidated balance sheet
upon the conversion or exchange after the Effective Date of that Indebtedness
for Equity Interests (other than Disqualified Stock) of Holdings, plus the net
cash proceeds received by Holdings at the time of such conversion or exchange,
if any, less the amount of any cash, or the fair market value of any property
(other than such Equity Interests), distributed by Holdings upon such conversion
or exchange, plus (d) 100% of the aggregate net cash proceeds received by
Holdings or a Subsidiary on or after the Effective Date from (i) Investments
permitted by clause (II) of the proviso to Section 6.04(b), whether through
interest payments, principal payments, dividends or other distributions and
payments, or the sale or other disposition (other than to Holdings or a
Subsidiary) thereof made by Holdings and its Subsidiaries and (ii) a cash
dividend from, or the sale (other than to Holdings or a Subsidiary) of the
Equity Interests of, an Unrestricted Subsidiary, in each case to the extent not
otherwise included in Consolidated Net Income of Holdings for such period, plus
(e) in the event of any Subsidiary Redesignation, the fair market value, as
determined in good faith by the board of directors of Holdings, of the
Investments of Holdings and the Subsidiaries in such Unrestricted Subsidiary (or
of the assets transferred or conveyed, as applicable) at the time, plus (f)
$200.0 million, minus (g) the aggregate amount of any Investments made pursuant
to clause (II) of the proviso to Section 6.04(b) or Section 6.04(l)(ii), minus
(h) the aggregate amount of any dividends declared pursuant to Section 6.06(e),
minus (i) the aggregate amount of any payments of principal made pursuant to
Section 6.09(b)(I).
 
-6-

--------------------------------------------------------------------------------


“Available Revolving Unused Commitment” shall mean, with respect to a Revolving
Facility Lender at any time, an amount equal to the amount by which (a) the
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the Revolving Facility Credit Exposure of such Revolving Facility
Lender at such time.
 
“Blackstone” shall mean The Blackstone Group and its affiliates or any other
investment vehicle controlled by any of them.
 
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
 
“Borrower” shall mean and include (i) the Company, as the sole borrower under
the Term Loan Facility, a CL Borrower and a Revolving Borrower, (ii) CAC as a CL
Borrower and as a Revolving Borrower and (iii) each other subsidiary that is
designated as a Revolving Borrower.
 
“Borrower Representative” shall mean the Company.
 
“Borrowing” shall mean a group of Loans of a single Type under a single Facility
and made on a single date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect.
 
“Borrowing Minimum” shall mean (a) in the case of a CL Borrowing, a Term
Borrowing and/or a Revolving Facility Borrowing denominated in Dollars, $5.0
million, (b) in the case of a Term Borrowing or Revolving Facility Borrowing
denominated in Euros, €3.0 million, (c) in the case of a Swingline Dollar
Borrowing, $500,000 and (d) in the case of a Swingline Euro Borrowing, €500,000.
 
“Borrowing Multiple” shall mean (a) in the case of a CL Borrowing, a Term
Borrowing or a Revolving Facility Borrowing denominated in Dollars, $1.0
million, (b) in the case of a Term Borrowing or Revolving Facility Borrowing
denominated in Euros, €600,000, (c) in the case of a Swingline Dollar Borrowing,
$500,000 and (d) in the case of a Swingline Euro Borrowing, €500,000.
 
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit B-1.
 
“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market, (b) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros and (c) when used in connection
with a Letter of Credit denominated in an Alternative Currency, the term
“Business Day” shall also exclude any day on which banks are closed for foreign
exchange business in the principal financial center of the country of such
currency.
 
-7-

--------------------------------------------------------------------------------


“CAC” shall have the meaning assigned to such term in the introductory paragraph
of this Agreement.
 
“CAG” shall mean Celanese AG, a company organized under the laws of Germany.
 
“Calculation Date” shall mean (a) the last Business Day of each calendar month,
(b) each date (with such date to be reasonably determined by the Administrative
Agent) that is on or about the date of (i) a Borrowing Request or an Interest
Election Request with respect to any Revolving Facility Loan denominated in
Euros, (ii) the issuance of a Euro Letter of Credit (iii) the issuance of an
Alternative Currency Letter of Credit or (iv) a request for a Swingline Euro
Borrowing and (c) if an Event of Default under Section 7.01(b) or (c) has
occurred and is continuing, any Business Day as determined by the Administrative
Agent in its sole discretion.
 
“CAM” shall mean the mechanism for the allocation and exchange of interests in
the Loans, participations in Letters of Credit and collections thereunder
established under Article X.
 
“CAM Exchange” shall mean the exchange of the Lenders’ interests provided for in
Section 10.01.
 
“CAM Exchange Date” shall mean the first date after the Effective Date on which
there shall occur (a) any event described in paragraph (h) or (i) (other than
clause (vii) thereof) of Section 7.01 with respect to any Borrower or (b) an
acceleration of Loans pursuant to Section 7.01.
 
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the sum of (i) the Dollar
Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to such Lender, (ii) the
Revolving L/C Exposure, if any, of such Lender (less unreimbursed L/C
Disbursements included therein), (iii) the CL L/C Exposure, if any, of such
Lender (less unreimbursed L/C Disbursements included therein) and (iv) the
Swingline Exposure, if any, of such Lender, in each case immediately prior to
the CAM Exchange Date, and (b) the denominator shall be the sum of (i) the
Dollar Equivalent, determined using the Exchange Rates calculated as of the CAM
Exchange Date, of the aggregate Obligations owed to all the Lenders, (ii) the
aggregate Revolving L/C Exposure of all the Lenders (less unreimbursed L/C
Disbursements included therein) and (iii) the aggregate CL L/C Exposure of all
the Lenders (less unreimbursed L/C Disbursements included therein), in each case
immediately prior to the CAM Exchange Date; provided that, for purposes of
clause (a) above, the Obligations owed to a Swingline Lender will be deemed not
to include any Swingline Loans except to the extent provided in clause (a)(iv)
above.
 
“Canadian Dollars” or “C$” shall mean lawful money of Canada.
 
“Capital Expenditures” shall mean, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with US GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person.
 
-8-

--------------------------------------------------------------------------------


“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under US GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with US GAAP.
 
“Captive Insurance Subsidiaries” shall mean Celwood Insurance Company and Elwood
Insurance Limited, and any successor to either thereof to the extent such
successor constitutes a Subsidiary.
 
“Cash Interest Expense” shall mean, with respect to Holdings and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period, less the sum of (a) pay-in-kind Interest Expense or other noncash
Interest Expense (including as a result of the effects of purchase accounting),
(b) to the extent included in Interest Expense, write-offs of or the
amortization of any financing fees paid by, or on behalf of, Holdings or any
Subsidiary, including such fees paid in connection with the Transaction and
prepayment premiums and costs paid in connection with the Transaction, (c)
write-offs of or the amortization of debt discounts, if any, or fees in respect
of Swap Agreements and (d) cash interest income of Holdings and its Subsidiaries
for such period; provided that Cash Interest Expense shall exclude any financing
fees paid in connection with the Transaction (or any refinancing of any
Indebtedness incurred in connection therewith to the extent that such financing
fees are paid with the proceeds from such refinancing Indebtedness) or any
amendment of this Agreement or upon entering into a Permitted Receivables
Financing.
 
A “Change in Control” shall be deemed to occur if:
 
(a)           at any time, (i) Parent shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of Holdings, (ii) Holdings shall fail to own, directly or indirectly,
beneficially and of record, 100% of the issued and outstanding Equity Interests
of the Company or (iii) a majority of the seats (other than vacant seats) on the
board of directors of Holdings shall at any time be occupied by Persons who were
neither (A) nominated by the board of directors of Holdings or a Parent Company,
(B) appointed by directors so nominated nor (C) appointed by a Parent Company;
or
 
(b)           any Person or group (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Effective Date) shall own beneficially (within
the meaning of such Rule), directly or indirectly, in the aggregate Equity
Interests representing 35% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent.
 
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Effective Date, (b) any change in law, rule or regulation or in the official
interpretation or application thereof by any Governmental Authority after the
Effective Date or (c) compliance by any Lender or Issuing Bank (or, for purposes
of Section 2.15(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Effective Date.
 
“Charges” shall have the meaning assigned to such term in Section 9.09.
 
-9-

--------------------------------------------------------------------------------


“CL Availability Period” shall mean the period from and including the Effective
Date to but excluding the Revolving Facility Maturity Date and in the case of
each CL Loan, CL Credit Event and CL Letter of Credit, the date of termination
of the Total Credit-Linked Commitment.
 
“CL Borrower” shall mean either CAC or the Company (whomsoever of the two is
designated in the applicable Borrowing Request or Request to Issue).
 
“CL Borrowing” shall mean a Borrowing comprised of CL Loans.
 
“CL Credit Event” shall mean and include (i) the incurrence of a CL Loan and
(ii) the issuance of a CL Letter of Credit.
 
“CL Exposure” shall mean at any time the sum of (a) the aggregate outstanding
principal amount of all CL Loans at such time plus (b) the CL L/C Exposure of
all CL Lenders at such time.  The CL Exposure of any CL Lender at any time shall
mean its CL Percentage of the aggregate CL Exposure at such time.
 
“CL Facility” shall mean the Credit-Linked Commitments and the CL Loans made
hereunder and the CL Letters of Credit issued hereunder.
 
“CL Facility Fee” shall have the meaning provided in Section 2.12(b).
 
“CL Interest Payment Date” shall mean (i) in the case of the first CL Interest
Payment Date, the last day of the third Interest Period applicable to
Credit-Linked Deposits occurring after the Effective Date and (ii) the last day
of every third Interest Period applicable to Credit-Linked Deposits to occur
thereafter.
 
“CL L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all CL Letters of Credit denominated in Dollars outstanding at such
time, (b) the Dollar Equivalent of the aggregate undrawn amount of all CL
Letters of Credit denominated in Euros or Alternative Currencies outstanding at
such time, (c) the aggregate principal amount of all Dollar L/C Disbursements
made in respect of CL Letters of Credit that have not yet been reimbursed at
such time and (d) the Dollar Equivalent of the aggregate principal amount of all
Euro and Alternative Currency L/C Disbursements made in respect of CL Letters of
Credit that have not yet been reimbursed at such time.  The CL L/C Exposure of
any CL Lender at any time shall mean its CL Percentage of the aggregate CL L/C
Exposure at such time.
 
“CL Lender” shall mean each Lender having a Credit-Linked Commitment (or, to the
extent terminated, an outstanding Credit-Linked Deposit).
 
-10-

--------------------------------------------------------------------------------


“CL Letter of Credit” shall mean each Letter of Credit designated as such in
Schedule 2.05(a), in the relevant Request to Issue or as provided in Section
2.05.
 
“CL Loan” shall mean a Loan made by a CL Lender pursuant to Section
2.01(c).  Each CL Loan shall be denominated in Dollars and shall be a
Eurocurrency Loan or an ABR Loan.
 
“CL Percentage,” with respect to any CL Lender at any time, shall mean a
fraction (expressed as a percentage) the numerator of which is the Credit-Linked
Commitment of such CL Lender at such time and the denominator of which is the
Total Credit-Linked Commitment at such time, provided that if the CL Percentage
of any CL Lender is to be determined after the Total Credit-Linked Commitment
has been terminated, then the CL Percentage of such CL Lender shall be
determined immediately prior (and without giving effect) to such termination.
 
“CL Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
 
“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and any other property subject
or purported to be subject from time to time to a Lien under any Security
Document.
 
“Collateral Agent” shall have the meaning given such term in the introductory
paragraph of this Agreement.
 
“Collateral and Guarantee Requirements” shall mean the requirements that:
 
(a)           on the Effective Date, the Collateral Agent shall have received
from the Borrowers and each Domestic Subsidiary Loan Party, a counterpart of the
U.S. Collateral Agreement duly executed and delivered on behalf of such Person;
 
(b)           on the Effective Date or as otherwise provided in the U.S.
Collateral Agreement, the Collateral Agent shall have received (I) a pledge of
all the issued and outstanding Equity Interests of each Domestic Subsidiary
(that is not a Quasi-Foreign Subsidiary) owned on the Effective Date directly by
or on behalf of Holdings, Company or any Domestic Subsidiary Loan Party and (II)
a pledge of 65% of the outstanding voting Equity Interests and 100% of the
non-voting Equity Interests of each “first tier” Foreign Subsidiary and
Quasi-Foreign Subsidiary owned on the Effective Date directly by Holdings,
Company or a Domestic Subsidiary Loan Party, such pledge to be made pursuant to
an Alternate Pledge Agreement for any material Foreign Subsidiary organized in a
jurisdiction the laws of which prohibit, or require additional actions for the
enforcement of, the pledge of the Equity Interests under the U.S. Collateral
Agreement, if the Collateral Agent reasonably requests;
 
-11-

--------------------------------------------------------------------------------


(c)           in the case of any Person that is a Foreign Revolving Borrower,
the Collateral Agent shall have received, unless it has waived such requirement
for such Foreign Revolving Borrower (for reasons of cost, legal limitations or
such other matters as deemed appropriate by the Administrative Agent), a
counterpart of a Foreign Pledge Agreement by the direct parent company of such
Foreign Revolving Borrower with respect to all of the Equity Interests owned by
such parent company in such Foreign Revolving Borrower, provided that the Equity
Interests of a Foreign Revolving Borrower shall not have to be so pledged if
such pledge would result in materially adverse tax or legal consequences to
Holdings and its Subsidiaries (as determined by Holdings in good faith);
 
(d)           in the case of any Person that becomes a Domestic Subsidiary Loan
Party after the Effective Date, the Collateral Agent shall have received (i) a
Supplement to the U.S. Collateral Agreement duly executed and delivered on
behalf of such Person and (ii) if such Person owns Equity Interests of a Foreign
Subsidiary organized in a jurisdiction that, as a result the law of any such
jurisdiction, cannot be pledged, or require additional actions for the
enforcement, under local applicable law to the Collateral Agent under the U.S.
Collateral Agreement, if the Collateral Agent reasonably requests, a counterpart
of an Alternate Pledge Agreement with respect to such Equity Interests (provided
that in no event shall more than 65% of the issued and outstanding voting Equity
Interests of any Foreign Subsidiary or Quasi-Foreign Subsidiary, including
pursuant to a U.S. Collateral Agreement, be pledged to secure Obligations of
Domestic Loan Parties), duly executed and delivered on behalf of such
Subsidiary;
 
(e)           all the Equity Interests that are acquired by a Loan Party (other
than a Foreign Revolving Borrower) after the Effective Date shall be pledged
pursuant to the U.S. Collateral Agreement or the Holdings Agreement, as the case
may be, or, to the extent representing Equity Interests in a Foreign Revolving
Borrower, a Foreign Pledge Agreement, as applicable (provided that in no event
shall more than 65% of the issued and outstanding voting Equity Interests of any
Foreign Subsidiary or Quasi-Foreign Subsidiary, including pursuant to a U.S.
Collateral Agreement, be pledged to secure Obligations of Domestic Loan
Parties);
 
(f)           the Collateral Agent shall have received all certificates or other
instruments (if any) representing all Equity Interests required to be pledged
pursuant to any of the foregoing paragraphs, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank, in each case to
the extent reasonably requested by counsel to the Lenders, or such other action
shall have been taken as required under applicable law to perfect a security
interest in such Equity Interests as reasonably requested by counsel to the
Lenders;
 
(g)           all Indebtedness of Holdings and each Subsidiary having an
aggregate principal amount that has a Dollar Equivalent in excess of $10.0
million (other than intercompany current liabilities incurred in the ordinary
course) that is owing to any Domestic Loan Party shall be evidenced by a
promissory note or an instrument and shall have been pledged pursuant to the
U.S. Collateral Agreement, and the Collateral Agent shall have received all such
promissory notes or instruments, together with note powers or other instruments
of transfer with respect thereto endorsed in blank;
 
(h)           all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be executed, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been executed, filed, registered
or recorded or delivered to the Collateral Agent for filing, registration or the
recording concurrently with, or promptly following, the execution and delivery
of each such Security Document, subject to the exceptions and exclusions set
forth in the Security Documents;
 
-12-

--------------------------------------------------------------------------------


(i)           the Collateral Agent shall have received, (i) counterparts to each
Mortgage with respect to each Mortgaged Property subject thereto duly executed
and delivered by the record owner of such Mortgaged Property, (ii) policy or
policies of title insurance, paid for by CAC, issued by a nationally recognized
title insurance company insuring (subject to such survey exceptions for the
Mortgaged Properties as the Collateral Agent may agree) the Lien of each
Mortgage as a valid first Lien on the Mortgaged Property described therein, free
of any other Liens except as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Collateral Agent may reasonably
request, (iii) except for any Mortgaged Property with respect to which the
Collateral Agent shall not require such a survey and, otherwise only to the
extent required to obtain the title policy insurance referred to in clause (ii)
above, a survey of each Mortgaged Property subject to a Mortgage (and all
improvements thereon) which is (1) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property, in which event such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days prior to such date of delivery, (2) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the title insurance company insuring the Mortgage, (3)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (4) sufficient for such title insurance company
to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent, (iv) with respect to each Mortgaged Property, each Loan Party
shall have made notifications, registrations and filings to the extent required
by and in accordance with Governmental Real Property Disclosure Requirements
applicable to such Mortgaged Property, (v) such legal opinions and other
documents as the Collateral Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, (vi) a completed Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property and (vii) a Real Property Officer’s Certificate with respect
to each Mortgaged Property subject to a Mortgage; and
 
-13-

--------------------------------------------------------------------------------


(j)           each Loan Party shall have obtained all material consents and
approvals required to be obtained by it in connection with (A) the execution,
delivery and performance of all Security Documents (or supplements thereto) to
which it is a party and (B) the granting by it of the Liens under each Security
Document to which it is party.
 
“Commitments” shall mean (a) with respect to any Lender, such Lender’s
commitment to make Term Loans under Section 2.01(a), Revolving Facility
Commitment and/or Credit-Linked Commitment and (b) with respect to any Swingline
Lender, its Swingline Dollar Commitment or Swingline Euro Commitment, as
applicable.
 
“Company” shall have the meaning assigned to that term in the introductory
paragraph of this Agreement.
 
“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated March 2007 provided to prospective Lenders in connection with
this Agreement, as modified or supplemented.
 
“Consolidated Debt” at any date shall mean the sum of (without duplication)
(i) all Indebtedness consisting of Capital Lease Obligations, Indebtedness for
borrowed money and Indebtedness in respect of the deferred purchase price of
property or services (and not including any indebtedness under letters of credit
(x) to the extent undrawn or (y) if drawn, to the extent reimbursed within 10
Business Days after such drawing) of Holdings and its Subsidiaries determined on
a consolidated basis on such date plus (ii) any Receivables Net Investment.
 
“Consolidated First Lien Senior Secured Debt” at any date shall mean any
Consolidated Debt secured by a Lien that is not contractually subordinated to
any other Lien securing any Consolidated Debt, excluding, however, up to
$120,395,000 aggregate principal amount of conditional or installment sale
industrial revenue and pollution control bonds of the Subsidiaries existing on
the Effective Date (to the extent outstanding at the time of determination).
 
“Consolidated Net Debt” at any date shall mean (A) Consolidated Debt on such
date less (B) unrestricted cash or marketable securities (determined in
accordance with US GAAP) of Holdings and its Subsidiaries on such date.
 
“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its subsidiaries for such
period, on a consolidated basis; provided, however, that
 
                (i)any net after-tax extraordinary, special (to the extent
reflected as a separate line item on a consolidated income statement prepared in
accordance with US GAAP on a basis consistent with historical practices),
unusual or non-recurring gain or loss (less all fees and expenses relating
thereto) or income or expense or charge including, without limitation, any
severance expense, and fees, expenses or charges related to any offering of
Equity Interests of Holdings, any Investment, acquisition or Indebtedness
permitted to be incurred hereunder (in each case, whether or not successful),
including all fees, expenses, charges, prepayment premiums or other costs or
change in control payments related to the Transaction (including, without
limitation, all Transaction Costs), in each case shall be excluded; provided
that each non-recurring item will be identified in reasonable detail in the
compliance certificate delivered pursuant to Section 5.04(c),
 
                (ii)any net after-tax income or loss from discontinued
operations and any net after-tax gain or loss on disposal of discontinued
operations shall be excluded,
 
-14-

--------------------------------------------------------------------------------


                (iii)any net after-tax gain or loss (less all fees and expenses
or charges relating thereto) attributable to business dispositions or asset
dispositions other than in the ordinary course of business (as determined in
good faith by Holdings) shall be excluded,
 
                (iv)any net after-tax income or loss (less all fees and expenses
or charges relating thereto) attributable to the early extinguishment of
indebtedness shall be excluded,
 
                (v)(A) the Net Income for such period of any Person that is not
a subsidiary of such Person, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments in respect of equity paid in cash (or to the
extent converted into cash) to such Person or a subsidiary thereof in respect of
such period, but excluding any such dividend, distribution or payment in respect
of equity that funds a JV Reinvestment, and (B) the Net Income for such period
shall include any dividend, distribution or other payment in respect of equity
in cash received from any Person in excess of the amounts included in clause
(A), but excluding any such dividend, distribution or payment that funds a JV
Reinvestment,
 
                (vi)the Net Income for such period of any subsidiary of such
Person shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule, or governmental regulation applicable to that subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or in similar distributions has been legally waived (provided that the net loss
of any such subsidiary shall be included), provided that such Net Income shall
be included to the extent (and only to the extent) such subsidiary may (without
violation of law or binding contractual arrangements) make loans and/or advances
to its parent corporation (which corporation may in turn dividend, loan and/or
advance the proceeds of such loans or advances to its parent corporation and so
on for all parents until reaching the Company) and/or to the Company,
 
                (vii)Consolidated Net Income for such period shall not include
the cumulative effect of a change in accounting principles during such period,
 
                (viii)an amount equal to the amount of Tax Distributions
actually made to the direct or indirect holders of its Equity Interests in
respect of the net taxable income allocated by such Person to such holders for
such period to the extent funded by the Company shall be included as though such
amounts had been paid as income taxes directly by such Person,
 
-15-

--------------------------------------------------------------------------------


                (ix)any increase in amortization or depreciation or any one-time
noncash charges (such as purchased in-process research and development or
capitalized manufacturing profit in inventory) resulting from purchase
accounting in connection with any acquisition that is consummated prior to or
after the Effective Date shall be excluded, and
 
               (x)net after-tax income or loss attributable to the Fraport
Transaction shall be excluded, including, but not limited to, any gain or loss
recognized on the sale of the land and costs incurred to (a) prematurely
terminate leasing arrangements at the existing Kelsterbach site, (b) certify
products produced at the new manufacturing facility for existing customers, (c)
train new employees, (d) run the new and existing manufacturing facilities in
parallel, (e) move offices and laboratories from the existing facilities to the
new facilities and (f) retain existing employees.
 
“Consolidated Total Assets” shall mean, as of any date, the total assets of
Holdings and its consolidated Subsidiaries, determined in accordance with US
GAAP, as set forth on the consolidated balance sheet of Holdings as of such
date.
 
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
 
“Credit Event” shall have the meaning assigned to such term in Article IV.
 
“Credit-Linked Commitment” shall mean, for each CL Lender, the Dollar Equivalent
on the Effective Date of the amount set forth opposite such Lender’s name on
Schedule 2.01 directly below the column entitled “Credit-Linked Commitment” or
in the Assignment and Acceptance pursuant to which such CL Lender shall have
assumed its Credit-Linked Commitment, as applicable, as the same may be (x)
reduced from time to time pursuant to Section 2.08(d) and (y) reduced or
increased from time to time as a result of assignments by or to such Lender
pursuant to Section 9.04.
 
“Credit-Linked Deposit” shall mean, as to each CL Lender, the cash deposit made
by such CL Lender pursuant to Section 2.02(B)(a), as such deposit may be (x)
reduced from time to time pursuant to the terms of this Agreement and (y)
reduced or increased from time to time pursuant to assignments by or to such CL
Lender pursuant to Section 9.04(b).  The initial amount of each CL Lender’s
Credit-Linked Deposit shall be equal to the amount of its Credit-Linked
Commitment on the Effective Date or on the date that such Person becomes a CL
Lender pursuant to Section 9.04(b).
 
“Credit-Linked Deposit Account” shall mean the account of, and established by,
the Deposit Bank under its sole and exclusive control and maintained at the
office of the Deposit Bank, and designated as the “Celanese Credit-Linked
Deposit Account” that shall be used solely for the purposes set forth in
Sections 2.05(e) and 2.06(a).
 
“Credit-Linked Deposit Cost Amount” shall mean, at any time, an amount
(expressed in basis points) determined by the Deposit Bank in consultation with
the Company based on the term on which the Credit-Linked Deposits are invested
from time to time and representing the Deposit Bank’s administrative cost for
investing the Credit-Linked Deposits and any reserve costs attributable thereto.
 
-16-

--------------------------------------------------------------------------------


“Cure Amount” shall have the meaning assigned to such term in Section 7.02.
 
“Cure Right” shall have the meaning assigned to such term in Section 7.02.
 
“DBNY” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“DBSI” shall mean Deutsche Bank Securities Inc.
 
“Debt Tender Offer” shall have the meaning assigned to such term in the recitals
to this Agreement.
 
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.
 
“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.
 
“Deposit Bank” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Designated Asset Sales” shall mean those proposed asset sales of the Company
set forth on Schedule 1.01(b).
 
“Designation Investment Value” shall have the meaning assigned to such term in
the definition of “Unrestricted Subsidiary” in this Section 1.01.
 
“Disqualified Stock” shall mean, with respect to any Person, any Equity
Interests of such Person which, by their terms (or by the terms of any security
into which they are convertible or for which they are putable or exchangeable),
or upon the happening of any event, matures or is mandatorily redeemable (other
than as a result of a Change in Control or a sale of all or substantially all of
such Person’s assets), pursuant to a sinking fund obligation or otherwise, or is
redeemable in whole or in part, in each case prior to the date 91 days after the
Term Loan Maturity Date; provided, however, that if such Equity Interests are
issued to any plan for the benefit of employees of any Parent Company or its
Subsidiaries or by any such plan to such employees, such Equity Interests shall
not constitute Disqualified Stock solely because it may be required to be
repurchased by the Parent Company or its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.
 
“Documentation Agents” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Dollar Equivalent” shall mean, on any date of determination (a) with respect to
any amount in Dollars, such amount, (b) with respect to any amount in Euros, the
equivalent in Dollars of such amount, determined by the Administrative Agent or
the applicable Issuing Bank, as applicable, pursuant to Section 1.03(a) using
the Exchange Rate with respect to such currency at the time in effect under the
provisions of such Section and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent in Dollars, determined by the
Administrative Agent or the applicable Issuing Bank, as the case may be,
pursuant to Section 1.03(a) on the basis of the Exchange Rate (determined in
respect of the most recent Calculation Date) for the purchase of Dollars with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.
 
-17-

--------------------------------------------------------------------------------


“Dollar Letter of Credit” shall mean a Letter of Credit denominated in Dollars.
 
“Dollar Senior Subordinated Notes” shall have the meaning assigned to such term
in the recitals to this Agreement.
 
“Dollar Term Loan” shall mean (x) each Original Dollar Term Loan and (y) each
Additional Dollar Term Loan.
 
“Dollars” or “$” shall mean lawful money of the United States of America.
 
“Domestic Loan Parties” shall mean at any time Holdings, the Company and each
Domestic Subsidiary Loan Party.
 
“Domestic Subsidiary” of any Person shall mean a Subsidiary of such Person that
is not (a) a Foreign Subsidiary or (b) a subsidiary of a Foreign Subsidiary.
 
“Domestic Subsidiary Loan Party” shall mean each Guarantor Subsidiary.
 
“Domestic Swingline Borrower” shall mean each Revolving Borrower that is not a
Foreign Subsidiary that has been designated to the Administrative Agent in
writing by the Company as a Domestic Swingline Borrower, provided that (x) its
Maximum Credit Limit will remain unchanged and (y) there shall not be more than
two Domestic Swingline Borrowers at any time and provided, further, that the
Company may revoke any such designation as to any such Person at a time when no
Swingline Loans are outstanding to such Person.
 
“EBITDA” shall mean, with respect to Holdings and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of Holdings and
the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) reduced such Consolidated Net Income for the
respective period for which EBITDA is being determined):
 
                (i)provision for Taxes based on income, profits or capital of
Holdings and the Subsidiaries for such period, including, without limitation,
state, franchise and similar taxes (such as the Texas franchise tax and Michigan
single business tax) (including any Tax Distribution taken into account in
calculating Consolidated Net Income),
 
-18-

--------------------------------------------------------------------------------


                (ii)Interest Expense of Holdings and the Subsidiaries for such
period (net of interest income for such period of Holdings and its Subsidiaries
other than the cash interest income of the Captive Insurance Subsidiaries),
 
                (iii)depreciation and amortization expenses of Holdings and the
Subsidiaries for such period,
 
                (iv)restructuring charges; provided that each non-recurring item
will be identified in reasonable detail in the compliance certificate delivered
pursuant to Section 5.04 (c),
 
                (v)any other noncash charges (but excluding any such charge
which requires an accrual of, or a cash reserve for, anticipated cash charges
for any future period); provided that, for purposes of this subclause (v) of
this clause (a), any noncash charges or losses shall be treated as cash charges
or losses in any subsequent period during which cash disbursements attributable
thereto are made,
 
                (vi)the minority interest expense consisting of the subsidiary
income attributable to minority equity interests of third parties in any
non-Wholly Owned Subsidiary in such period or any prior period, except to the
extent of dividends declared or paid on Equity Interests held by third parties,
 
                (vii)the noncash portion of “straight-line” rent expense,
 
                (viii)the amount of any expense to the extent a corresponding
amount is received in cash by any Loan Party from a Person other than Holdings
or any Subsidiary of Holdings under any agreement providing for reimbursement of
any such expense provided such reimbursement payment has not been included in
determining EBITDA (it being understood that if the amounts received in cash
under any such agreement in any period exceed the amount of expense in respect
of such period, such excess amounts received may be carried forward and applied
against expense in future periods),
 
                (ix)turnaround costs and expenses to the extent treated as, and
included in computing for the period expended, Capital Expenditures,
 
                (x)transaction and similar fees payable to Blackstone as
permitted by Section 6.07, and
 
                (xi)any net losses resulting from currency Swap Agreements
entered into in the ordinary course of business relating to intercompany loans
among or between Holdings and/or any of its Subsidiaries to the extent that the
nominal amount of the related Swap Agreement does not exceed the principal
amount of the related intercompany loan;
 
-19-

--------------------------------------------------------------------------------


minus (b) the sum of (in each case without duplication and to the extent the
respective amounts described in subclauses (i) to (iv) of this clause (b)
increased such Consolidated Net Income for the respective period for which
EBITDA is being determined):
 
                (i)the minority interest income consisting of subsidiary losses
attributable to the minority equity interests of third parties in any non-Wholly
Owned Subsidiary,
 
                (ii)noncash items increasing Consolidated Net Income of Holdings
and the Subsidiaries for such period (but excluding any such items (A) in
respect of which cash was received in a prior period or will be received in a
future period or (B) which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period),
 
                (iii)the cash portion of “straight-line” rent expense which
exceeds the amount expensed in respect of such rent expense, and
 
                (iv)any net gains resulting from currency Swap Agreements
entered into in the ordinary course of business relating to intercompany loans
among or between Holdings and/or any of its Subsidiaries to the extent that the
nominal amount of the related Swap Agreement does not exceed the principal
amount of the related intercompany loan.
 
“Effective Date” shall mean the date that any Loan is first made or Letter of
Credit first issued under this Agreement.
 
“EMU Legislation” shall mean the legislative measures of the European Union for
the introduction of, changeover to or operation of the Euro in one or more
member states of the European Union.
 
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
 
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
or binding agreements issued, promulgated or entered into by any Governmental
Authority, relating in any way to the protection of the Environment,
preservation or reclamation of natural resources, the generation, management,
Release or threatened Release of, or exposure to, any Hazardous Material or to
health and safety matters (to the extent relating to the Environment or exposure
to Hazardous Materials).
 
“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, convertible preferred equity certificate (whether or not equity under
local law), any limited or general partnership interest and any limited
liability company membership interest.
 
“Equity Tender Offer” shall have the meaning assigned to such term in the
recitals to this Agreement.
 
-20-

--------------------------------------------------------------------------------


“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the Company or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (a) any Reportable Event; (b) with respect to a Plan,
the failure to satisfy the minimum funding standard of Section 412 of the Code
or Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(d) of the Code or Section 303(d) of ERISA (or Section 412(c) of the
Code and Section 302(c) of ERISA, as amended by the Pension Protection Act of
2006) of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 412(m) of the Code (or Section 430(j) of the Code, as amended by
the Pension Protection Act of 2006) with respect to any Plan or the failure to
make any required contribution to a Multiemployer Plan; (d) the incurrence by
Holdings, the Company, a Subsidiary or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by Holdings, the Company, a Subsidiary or any ERISA Affiliate from the
PBGC or a plan administrator of any notice relating to an intention to terminate
any Plan or to appoint a trustee to administer any Plan under Section 4042 of
ERISA; (f) the incurrence by Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by Holdings, the
Company, a Subsidiary or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from Holdings, the Company, a Subsidiary or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.
 
“Euro” or “€” shall mean the single currency of the European Union as
constituted by the treaty establishing the European Community being the Treaty
of Rome, as amended from time to time and as referred to in the EMU Legislation.
 
“Euro Equivalent” shall mean, on any date of determination, (a) with respect to
any amount in Euros, such amount, (b) with respect to any amount in Dollars, the
equivalent in Euros of such amount, determined by the Administrative Agent or
the applicable Issuing Bank, as applicable, pursuant to Section 1.03(a) using
the Exchange Rate with respect to such currency of the time in effect under the
provisions of such Section and (c) with respect to any amount denominated in any
Alternative Currency, the equivalent in Euros, determined by the Administrative
Agent or the applicable Issuing Bank, as the case may be, pursuant to Section
1.03(a) on the basis of the Exchange Rate (determined in respect of the most
recent Calculation Date) for the purchase of Euros with respect to such
Alternative Currency at the time in effect under the provisions of such Section.
 
“Euro Letter of Credit” shall mean a Letter of Credit denominated in Euros.
 
“Euro Senior Subordinated Notes” shall have the meaning assigned to such term in
the recitals to this Agreement.
 
-21-

--------------------------------------------------------------------------------


“Euro Term Loan” shall mean each Term Loan denominated in Euros.
 
“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.
 
“Eurocurrency CL Loan” shall mean any CL Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with Article II.
 
“Eurocurrency Loan” shall mean any Eurocurrency Term Loan, Eurocurrency
Revolving Loan or Eurocurrency CL Loan.
 
“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
 
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
 
“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.
 
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exchange Rate” shall mean on any day, for purposes of determining the Dollar
Equivalent, Euro Equivalent or Alternative Currency Equivalent of any other
currency, the rate at which such other currency may be exchanged into Dollars,
Euros or any Alternative Currency (as applicable), as set forth in the Wall
Street Journal published on such date for such currency.  In the event that such
rate does not appear in such copy of the Wall Street Journal, the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Company, or, in the absence of such an agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Dollars, Euros or any
Alternative Currency (as applicable) for delivery two Business Days later;
provided that if at the time of any such determination, for any reason, no such
spot rate is being quoted, the Administrative Agent may, in consultation with
the Company, use any reasonable method it deems appropriate to determine such
rate, and such determination shall be prima facie evidence thereof.
 
“Excluded Indebtedness” shall mean all Indebtedness permitted to be incurred
under Section 6.01 (other than Section 6.01(o)).
 
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of a Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above and (c) in the case of a Lender
(other than an assignee pursuant to a request by a Borrower under Section
2.19(b)), any withholding tax imposed by the United States (other than a
withholding tax levied upon any amounts payable to such Lender in respect of any
interest in any Loan acquired by such Lender pursuant to Section 10.01) that is
in effect and would apply to amounts payable hereunder to such Lender at the
time such Lender becomes a party to this Agreement (or designates a new lending
office) or is attributable to such Lender’s failure to comply with Section
2.17(e) with respect to such Loans except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Borrower with
respect to any withholding tax pursuant to Section 2.17(a).
 
-22-

--------------------------------------------------------------------------------


“Existing Credit Agreement” shall have the meaning assigned to such term in the
recitals to this Agreement.
 
“Existing Excluded Subsidiary” shall mean each Subsidiary listed on Schedule
1.01(c); so long as the representation and warranty in Section 3.08(c) remains
true with respect to such Subsidiary.
 
“Existing Letter of Credit” shall mean each letter of credit or bank guaranty
previously issued for the account of the Company or any of its subsidiaries by a
Person that is on the Effective Date an L/C Lender (or an Affiliate of such
Person) to the extent such letter of credit or bank guaranty (a) was outstanding
on the Effective Date and (b) is listed on Schedule 2.05(a).
 
“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that as of the
Effective Date, there are three Facilities, i.e., the Term Loan Facility, the
Revolving Facility and the CL Facility.
 
“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upward, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average (rounded upward, if
necessary, to the next 1/100 of 1%) of the quotations for the day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
“Fee Letters” shall mean that certain Fee Letter dated March 7, 2007 by and
among the Company and the Joint Book Runners and the Administrative Agent’s Fee
Letter referred to in Section 2.12(c).
 
“Fees” shall mean the RF Commitment Fees, the L/C Participation Fees, the CL
Facility Fee, the Issuing Bank Fees and the Administrative Agent Fees.
 
-23-

--------------------------------------------------------------------------------


“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
 
“Financial Performance Covenant” shall mean the covenant of Holdings set forth
in Section 6.10.
 
“Finco” shall have the meaning assigned to such term in the recitals to this
Agreement.
 
“First Lien Senior Secured Leverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated First Lien Senior Secured Debt as of such date to (b) EBITDA
for the relevant Test Period; provided that if any Asset Disposition, any Asset
Acquisition (or any similar transaction or transactions that require a waiver or
consent by the Required Lenders under Section 6.04 or 6.05), any Investment the
aggregate amount of which exceeds $15.0 million or incurrence or repayment of
Indebtedness (excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and excluding any Indebtedness permitted to be
incurred by Section 6.01 (other than Section 6.01(1)) and incurred on (but not
prior to) the date of determination) has occurred, or any part of the business
of Holdings and its Subsidiaries is designated as a discontinued operation to
the extent the aggregate fair market value of all such designations exceeds
$15.0 million, or any Subsidiary has been designated as an Unrestricted
Subsidiary or any Subsidiary Redesignation has occurred, in each case during the
relevant Test Period or in the case of any Asset Acquisition, after the last day
of the Test Period and on or prior to the date as of which such ratio is being
calculated (the period from the first day of the Test Period to and including
such date of determination being the “Calculation Period”), Consolidated First
Lien Senior Secured Debt and EBITDA shall be determined for the respective Test
Period on a Pro Forma Basis for such occurrences and designations.
 
“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA
for the relevant Test Period to (b) the Fixed Charges of Holdings for such
period; provided that if any Asset Disposition or any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent by the
Required Lenders under Section 6.04 or 6.05), any Investment the aggregate
amount of which exceeds $15.0 million or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Indebtedness permitted to be incurred by
Section 6.01 (other than Section 6.01(1)) and incurred on (but not prior to) the
date of determination) has occurred, or any part of the business of Holdings and
its Subsidiaries is designated as a discontinued operation to the extent the
aggregate fair market value of all such designations exceeds $15.0 million, or
any Subsidiary has been designated as an Unrestricted Subsidiary or any
Subsidiary Redesignation has occurred, in each case during the relevant Test
Period, EBITDA and Cash Interest Expense shall be determined for the respective
Test Period on a Pro Forma Basis for such occurrences and designations.
 
“Fixed Charges” shall mean, with respect to Holdings for any period, the sum of,
without duplication:
 
(1)           Cash Interest Expense of Holdings for such period,
 
(2)           all cash dividends paid during such period on any series of
preferred stock of any Subsidiary of Holdings (other than a Guarantor Subsidiary
and net of items eliminated in consolidation), and
 
-24-

--------------------------------------------------------------------------------


(3)           all dividends paid during such period (excluding items eliminated
in consolidation) on any series of Disqualified Stock of Holdings or any
Subsidiary.
 
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than the United States of America.  For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
 
“Foreign Pledge Agreement” shall mean a pledge agreement with respect to the
Pledged Collateral that constitutes Equity Interests of a Foreign Revolving
Borrower, in form and substance reasonably satisfactory to the Collateral Agent,
that will secure Obligations of such Foreign Revolving Borrower.
 
“Foreign Revolving Borrower” shall mean each Revolving Borrower that is a
Foreign Subsidiary.
 
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.
 
“Foreign Subsidiary Loan Party” shall mean at any time each Foreign Revolving
Borrower and the Foreign Subsidiary (if any) that is the direct parent thereof
to the extent it has pledged the Equity Interests of such Revolving Borrower to
secure its Revolving Facility Loans.
 
“Foreign Swingline Borrower” shall mean each Foreign Revolving Borrower that has
been designated to the Administrative Agent in writing by the Company as a
Foreign Swingline Borrower, provided that (x) its Maximum Credit Limit will
remain unchanged and (y) there shall not be more than two Foreign Swingline
Borrowers at any time and, provided, further, that the Company may revoke any
such designation as to any Person at a time when no Swingline Loans are
outstanding to such Person.
 
“Fraport Transactions” shall mean (i) the relocation of a plant owned by Ticona
GmbH, a Subsidiary, located in Kelsterbach, Germany, in connection with a
settlement reached with Fraport AG, a German company that operates the airport
in Frankfurt, Germany, to relocate such plant, and the payment to Ticona in
connection with such settlement of a total of  €650 million for the costs
associated with the transition of the business from the current location and
closure of the Kelsterbach plant, as further described in the current report on
Form 8-K filed by the Parent with the SEC on November 29, 2006 and the exhibits
thereto, and (ii) the activities of Holdings and its Subsidiaries in connection
with the transactions described in clause (i), including the selection of a new
site, building of new production facilities and transition of business
activities.
 
-25-

--------------------------------------------------------------------------------


“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.
 
“Governmental Real Property Disclosure Requirements” shall mean any Requirement
of Law of any Governmental Authority requiring notification of the buyer,
lessee, mortgagee, assignee or other transferee of any real property, facility,
establishment or business, or notification, registration or filing to or with
any Governmental Authority, in connection with the sale, lease, mortgage,
assignment or other transfer (including any transfer of control) of any real
property, facility, establishment or business, of the actual or threatened
presence or Release in or into the Environment, or the use, disposal or handling
of Hazardous Material on, at, under or near the real property, facility,
establishment or business to be sold leased, mortgaged, assigned or transferred.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation of another Person, or
(b) any Lien on any property of the guarantor securing any Indebtedness (or any
existing right, contingent or otherwise, of the holder of Indebtedness to be
secured by such a Lien) of any other Person, whether or not such Indebtedness or
other obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations.  The amount of any Guarantee obligation of any guarantor shall be
deemed to be an amount equal to the stated or determinable amount of the
Indebtedness in respect of which such Guarantee is made or, if not stated or
determinable, such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by the Company in good faith.  The term
“guarantee” as a verb shall have a corresponding meaning.
 
“Guarantor Subsidiary” shall mean each Domestic Subsidiary of the Company, with
an exception for Celwood Insurance Company (a Captive Insurance Subsidiary),
each Existing Excluded Subsidiary and any Special Purpose Receivables Subsidiary
and with such other exceptions as are satisfactory to the Administrative Agent.
 
-26-

--------------------------------------------------------------------------------


“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas, of any nature subject to regulation or which can give
rise to liability under any Environmental Law.
 
“Holdings” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Increased Amount Date” shall have the meaning assigned to such term in Section
2.23.
 
“Incurrence Ratios” shall mean (i) a First Lien Senior Secured Leverage Ratio of
less than 4.50 to 1.00 and (ii) a Fixed Charge Coverage Ratio of greater than
2.00 to 1.00.
 
“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person (provided that where
the rights, remedies and recourse of the seller or lender under such agreement
in the event of default are limited to repossession or sale of such property,
only the lesser of the amount of such obligation and the fair market value of
such property shall constitute Indebtedness), (d) all obligations of such Person
issued or assumed as the deferred purchase price of property or services (not
including any contingent earn-out payments or fixed earn-out payments unless not
paid when due, and other than trade liabilities, current accounts, and
intercompany liabilities and other similar obligations (but not any
refinancings, extensions, renewals or replacements thereof) maturing within 365
days after the incurrence thereof and reimbursement obligations in respect of
trade letters of credit obtained in the ordinary course of business with
expiration dates not in excess of 365 days from the date of issuance (x) to the
extent undrawn or (y) if drawn, to the extent repaid in full within 10 Business
Days of any such drawing), (e) all Guarantees by such Person of Indebtedness of
others, (f) all Capital Lease Obligations of such Person, (g) all payments that
such Person would have to make in the event of an early termination, on the date
Indebtedness of such Person is being determined, in respect of outstanding Swap
Agreements, (h) except as provided in clause (d) above, the principal component
of all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and (i) the principal component of all
obligations of such Person in respect of bankers’ acceptances.  The Indebtedness
of any Person (x) shall include the Indebtedness of any partnership in which
such Person is a general partner, other than to the extent that the instrument
or agreement evidencing such Indebtedness expressly limits the liability of such
Person in respect thereof, and (y) shall exclude any Indebtedness of a third
party that is not an Affiliate of Holdings or any of its Subsidiaries and that
is attributable to supply or lease arrangements as a result of consolidation
under FIN 46 or attributable to take-or-pay contracts that are accounted for in
a manner similar to a capital lease under EITF 01-8 in either case so long as
(i) such supply or lease arrangements or such take-or-pay contracts are entered
into in the ordinary course of business, (ii) the board of directors of Holdings
or the applicable Subsidiary has approved any such supply or lease arrangement
or any such take-or-pay contract and (iii) notwithstanding anything to the
contrary contained in the definition of EBITDA, the related expense under any
such supply or lease arrangement or under any such take-or-pay contract is
treated as an operating expense that reduces EBITDA.
 
“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes.
 
-27-

--------------------------------------------------------------------------------


“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
 
“Installment Date” shall have the meaning assigned to such term in
Section 2.10(a).
 
“Intercreditor Agreement” shall mean an intercreditor agreement entered into in
connection with a Permitted Receivables Financing in form and substance
reasonably satisfactory to the Administrative Agent.
 
“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Term Borrowing, Revolving Borrowing or CL Borrowing in accordance
with Section 2.07.
 
“Interest Expense” shall mean, with respect to any Person for any period, the
sum of (a) net interest expense of such Person for such period on a consolidated
basis, including (i) the amortization of debt discounts, (ii) the amortization
of all fees (including fees with respect to Swap Agreements) payable in
connection with the incurrence of Indebtedness to the extent included in
interest expense, (iii) the portion of any payments or accruals with respect to
Capital Lease Obligations allocable to interest expense and (iv) commissions,
discounts, yield and other fees and charges incurred in connection with any
Permitted Receivables Financing which are payable to any Person other than
Holdings, the Company or a Subsidiary Loan Party and (b) capitalized interest
expense of such Person during such period, excluding, however, (A) amortization
or write-off of Indebtedness issuance costs, commissions, fees and expenses and
prepayment premiums and costs, (B) customary commitment, administrative and
transaction fees and charges, and (C) termination costs or termination payments
in respect of Swap Agreements and Permitted Receivables Financings.  For
purposes of the foregoing, (x) gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by
Holdings and the Subsidiaries with respect to Swap Agreements and (y) Interest
Expense shall exclude any interest expense on Indebtedness of a third party that
is not an Affiliate of Holdings or any of its Subsidiaries and that is
attributable to supply or lease arrangements as a result of consolidation under
FIN 46 or attributable to take-or-pay contracts that are accounted for in a
manner similar to a capital lease under EITF 01-8 in either case so long as the
underlying obligations under any such supply or lease arrangement or under any
such take-or-pay contract are not treated as Indebtedness as provided in clause
(y) of the second sentence of the definition of Indebtedness.
 
“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurocurrency Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing and, in addition, the date of any refinancing
or conversion of such Borrowing with or to a Borrowing of a different Type, (b)
with respect to any ABR Loan, the last day of each of the following
months:  March, June, September and December, (c) with respect to any Swingline
Dollar Loan, the day that such Swingline Dollar Loan is required to be repaid
pursuant to Sections 2.09(a) and (d) with respect to any Swingline Euro Loan,
the last day of the Interest Period applicable to such Swingline Euro Loan or
any day otherwise agreed to by the Swingline Euro Lenders.
 
-28-

--------------------------------------------------------------------------------


“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or (x) such shorter period as to which the Administrative
Agent may agree in its sole discretion or (y) in the case of Term Borrowings or
Revolving Facility Borrowings, 9 or 12 months, if at the time of the relevant
Borrowing, all relevant Lenders make interest periods of such length available),
as the Borrower Representative, on behalf of the applicable Borrower, may elect,
or the date any Eurocurrency Borrowing is converted to an ABR Borrowing in
accordance with Section 2.07 or repaid or prepaid in accordance with Section
2.09, 2.10 or 2.11 and (b) as to any Swingline Euro Borrowing, the period
commencing on the date of such Borrowing and ending on the day that is
designated in the notice delivered pursuant to Section 2.04 with respect to such
Swingline Euro Borrowing, which shall not be later than the seventh day
thereafter; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended or shortened
in accordance with the Modified Following Business Day Convention.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
“Investment” shall have the meaning assigned to such term in Section 6.04.
 
“Issuing Bank” shall mean DBNY and each other Issuing Bank designated pursuant
to Section 2.05(k), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in Section
2.05(i) and, solely with respect to an Existing Letter of Credit (and any
amendment, renewal or extension thereof in accordance with this Agreement), the
Lender that issued such Existing Letter of Credit.  An Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).
 
“Joint Book Runners” shall mean MLPF&SI and DBSI.
 
“Joint Lead Arrangers” shall mean MLPF&SI and DBSI.
 
“Judgment Currency” shall have the meaning assigned to such term in Section
9.17(b).
 
-29-

--------------------------------------------------------------------------------


“JV Reinvestment” shall mean any investment by Company or any Subsidiary in a
joint venture to the extent funded with the proceeds of a reasonably concurrent
dividend or other distribution made by such joint venture.
 
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.
 
“L/C Lender” shall mean a Lender with a Revolving Facility Commitment and/or a
Credit-Linked Commitment.
 
“L/C Participation Fee” shall have the meaning assigned such term in Section
2.12(b).
 
“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 9.04.
 
“Lender Default” shall mean (i) the refusal (which has not been retracted) of a
Lender to make available its portion of any Borrowing, to acquire participations
in a Swingline Loan pursuant to Section 2.04 or to fund its portion of any
unreimbursed payment under Section 2.05(e), or (ii) a Lender having notified in
writing the Borrower Representative and/or the Administrative Agent that it does
not intend to comply with its obligations under Section 2.04, 2.05 or 2.06.
 
“Letter of Credit” shall mean any letter of credit or bank guarantee (including
each Existing Letter of Credit) issued pursuant to Section 2.05.  Letters of
Credit shall be either CL Letters of Credit or RF Letters of Credit.
 
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the Quotation Day for such Interest
Period by reference to the applicable Screen Rate, for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the average (rounded upwards, if necessary, to five decimal
places (e.g., 4.12345%) in the case of Eurocurrency Borrowings in Dollars and
three decimal places (e.g., 4.123%) in the case of Eurocurrency Borrowings in
Euros)of the respective interest rates per annum at which deposits in the
currency of such Borrowing are offered for such Interest Period to major banks
in the London interbank market by Deutsche Bank AG at approximately 11:00 a.m.,
London time, on the Quotation Day for such Interest Period.
 
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.
 
-30-

--------------------------------------------------------------------------------


“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the Intercreditor Agreement and any promissory note issued under
Section 2.09(e), and solely for the purposes of Section 7.01(c) hereof, the Fee
Letters.
 
“Loan Participant” shall have the meaning assigned to such term in Section
9.04(c).
 
“Loan Parties” shall mean Holdings, the Company and each Subsidiary Loan Party.
 
“Loans” shall mean the Term Loans, the Revolving Facility Loans, the CL Loans
and the Swingline Loans (and shall include any New Term Loans and any
Replacement Term Loans).
 
“Local Time” shall mean (a) with respect to a Loan or Borrowing denominated in
Dollars, New York City time, (b) with respect to a Loan or Borrowing denominated
in Euros, London time, (c) with respect to Letters of Credit denominated in
Sterling, London time, (d) with respect to Letters of Credit denominated in
Canadian Dollars, Toronto time and (e) with respect to Letters of Credit
denominated in any other Alternative Currency, a time to be approved by the
Administrative Agent.
 
“Majority Lenders” for (i) any Facility shall mean, at any time, Lenders under
such Facility having Loans and unused Commitments representing more than 50% of
the sum of all Loans outstanding under such Facility and unused Commitments
under such Facility at such time and (ii) the Term Loan Facility, shall mean,
where the amendment, waiver or modification more adversely affects Dollar Term
Loans or Euro Term Loans, Lenders holding more than 50% of all Dollar Term Loans
or Euro Term Loans, respectively.
 
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
 
“Material Adverse Effect” shall mean the existence of events, conditions and/or
contingencies that have had or are reasonably likely to have (a) a materially
adverse effect on the business, results of operations, assets or financial
condition of Holdings and the Subsidiaries, taken as a whole, or (b) a material
impairment of the validity or enforceability of, or a material impairment of the
material rights, remedies or benefits available to the Lenders, any Issuing
Bank, the Administrative Agent or the Collateral Agent under, the Loan
Documents.
 
“Material Indebtedness” shall mean Indebtedness of any one or more of Holdings
or any Subsidiary in an aggregate principal amount exceeding $40 million.
 
“Material Subsidiary” shall mean, at any date of determination, any Subsidiary
(a) whose total assets at the last day of the Test Period ending on the last day
of the most recent fiscal period for which financial statements have been
delivered pursuant to Section 5.04(a) or (b) were equal to or greater than 2% of
Consolidated Total Assets at such date or (b) whose gross revenues for such Test
Period were equal to or greater than 2% of the consolidated gross revenues of
Holdings and its consolidated Subsidiaries for such period, in each case
determined in accordance with US GAAP or (c) that is a Loan Party.
 
-31-

--------------------------------------------------------------------------------


“Maximum Credit Limit” shall mean, with respect to any Revolving Facility
Borrower that is a Subsidiary of the Company (other than CAC), an amount that
the aggregate outstanding principal amount (or the Dollar Equivalent thereof if
not denominated in Dollars) of its Revolving Facility Loans and Swingline Loans
(if any) plus the maximum stated amount (or the Dollar Equivalent thereof if not
denominated in Dollars) of outstanding RF Letters of Credit issued for its
account may not exceed, as specified under Section 2.20.
 
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
 
“Maximum Term Amount” shall mean at any time (i) the initial aggregate principal
amount of all Term Loans then or theretofore made pursuant to Section 2.01(a)
plus (ii) the aggregate initial principal amount of any New Term Loans made
pursuant to Section 2.23.
 
“MLPF&SI” shall mean Merrill Lynch, Pierce, Fenner & Smith Incorporated.
 
“Modified Following Business Day Convention”  shall mean, with respect to any
Interest Period that ends on a day other than a Business Day, the extension of
such Interest Period to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Mortgaged Properties” shall mean the Real Properties of Loan Parties set forth
on Schedule 5.13 and such additional real property (if any) encumbered by a
Mortgage pursuant to Section 5.10.
 
“Mortgages” shall mean the mortgages, deeds of trust, assignments of leases and
rents and other security documents delivered pursuant to Section  5.10 or 5.13,
with respect to Mortgaged Properties each in a form reasonably satisfactory to
the Administrative Agent.
 
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which Holdings, the Company, CAC or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six plan years made or accrued
an obligation to make contributions.
 
“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with US GAAP and before any reduction in
respect of preferred stock dividends.
 
-32-

--------------------------------------------------------------------------------


“Net Proceeds” shall mean:
 
(a)           100% of the cash proceeds actually received by Holdings, the
Company or any of their Subsidiaries (including any cash payments received by
way of deferred payment of principal pursuant to a note or installment
receivable or purchase price adjustment receivable or otherwise and including
casualty insurance settlements and condemnation awards, but only as and when
received) from any loss, damage, destruction or condemnation of, or any sale,
transfer or other disposition (including any sale and leaseback of assets and
any mortgage or lease of real property) to any Person of any property of
Holdings or any Subsidiary (other than those pursuant to Section 6.05(a) (other
than clause (iii) thereof to the extent in excess of $65.0 million in any year),
(b), (c), (e), (f), (g), (i), (j) or (k)), net of (i) attorneys’ fees,
accountants’ fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, stamp taxes, transfer taxes,
deed or mortgage recording taxes, other ordinary and customary closing costs for
real property, required debt payments and required payments of other obligations
relating to the applicable asset (other than pursuant hereto), (ii) in the case
of proceeds of sales from foreign assets, voluntary prepayments of Indebtedness
of foreign subsidiaries not to exceed 7.5% of Consolidated Total Assets since
the Effective Date (the “Foreign Indebtedness Voluntary Prepayment Cap”)
(provided that if at any time the First Lien Senior Secured Leverage Ratio as of
the most recent fiscal year end is less than 1.75 to 1.00, the Foreign
Indebtedness Voluntary Prepayment Cap shall not apply; provided, further, that
all voluntary prepayments of foreign Indebtedness made with proceeds from the
sale of foreign assets while the Foreign Indebtedness Voluntary Prepayment Cap
does not apply shall be deemed to reduce the unused available amount under the
Foreign Indebtedness Voluntary Prepayment Cap to an amount not less than zero at
all times when the First Lien Senior Secured Leverage Ratio as of the most
recent fiscal year end is equal to or greater than 1.75 to 1.00) other customary
expenses and brokerage, consultant and other customary fees actually incurred in
connection therewith, (iii) Taxes or Tax Distributions paid or payable as a
result thereof and (iv) appropriate amounts set up as a reserve against
liabilities associated with the assets or business so disposed of and retained
by the selling entity after such sale, transfer or other disposition, as
reasonably determined by Holdings, including, without limitation, pension and
other post-employment benefit liabilities, liabilities related to environmental
matters, liabilities related to post-closing purchase price adjustments and
liabilities related to any other indemnification obligation associated with the
assets or business so disposed of; provided that, upon any termination of such
reserve, all amounts not paid-out in connection therewith shall be deemed to be
“Net Proceeds” of such sale, transfer or other disposition; provided that, if no
Event of Default exists and Holdings shall deliver a certificate of a
Responsible Officer of Holdings to the Administrative Agent promptly following
receipt of any such proceeds setting forth Holdings’ intention to use any
portion of such proceeds to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of Holdings and the
Subsidiaries, or make investments pursuant to Section 6.04(m), in each case
within 12 months (24 months in the case of the Designated Asset Sales) of such
receipt, such portion of such proceeds (“Reinvestment Proceeds”) shall not
constitute Net Proceeds except to the extent not so used (or contractually
committed to be used) within such 12-month period (24 months in the case of the
Designated Asset Sales) (and, if contractually committed to be used within such
12-month period, to the extent not so used within the 18-month period following
the date of receipt of such Net Proceeds), and provided, further, that (w) no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such proceeds shall exceed $10.0 million,
(x) no proceeds shall constitute Net Proceeds in any fiscal year until the
aggregate amount of all such proceeds in such fiscal year shall exceed $20.0
million, and (y) cash proceeds received by Holdings, the Company or any of their
Subsidiaries in connection with the Fraport Transactions shall not constitute
Net Proceeds, and
 
-33-

--------------------------------------------------------------------------------


(b)           100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness), net of all taxes and fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
such issuance or sale.
 
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or the Company or any Affiliate of
either of them shall be disregarded (except for transaction and similar fees
customary in type and amount paid to Blackstone).
 
“New Commitment” shall have the meaning assigned to such term in Section 2.23.
 
“New Commitment Joinder Agreement” shall have the meaning assigned to such term
in Section 2.23.
 
“New Lender” shall have the meaning assigned to such term in Section 2.23.
 
“New Revolving Facility Commitment” shall have the meaning assigned to such term
in Section 2.23.
 
“New Revolving Facility Lender” shall have the meaning assigned to such term in
Section 2.23.
 
“New Term Lender” shall have the meaning assigned to such term in Section 2.23.
 
“New Term Loan” shall have the meaning assigned to such term in Section 2.23.
 
“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).
 
“Obligations” shall mean all amounts owing to the Administrative Agent or any
Lender pursuant to the terms of this Agreement or any other Loan Document.
 
“Original Dollar Term Loans” shall mean each Term Loan first incurred on the
Effective Date as a Term Loan denominated in Dollars and New Term Loans
denominated in Dollars that are deemed to be Original Dollar Term Loans pursuant
to Section 2.23(a).
 
“Original Euro Term Loans” shall mean each Term Loan first incurred on the
Effective Date as a Term Loan denominated in Euros and New Term Loans
denominated in Euros that are deemed to be Original Euros Term Loans pursuant to
Section 2.23(a).
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.
 
-34-

--------------------------------------------------------------------------------


“Parent” shall have the meaning assigned to such term in the recitals to this
Agreement.
 
“Parent Company” shall mean Parent and any subsidiary of Parent that is 100%
owned by Parent and which owns directly or indirectly 100% of the issued and
outstanding Equity Interests of Holdings.
 
“Participant” shall have the meaning assigned to such term in Section 2.05(d).
 
“PATRIOT Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.
 
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
“Perfection Certificate” shall mean a certificate in the form of Exhibit II to
the U.S. Collateral Agreement or any other form approved by the Collateral
Agent.
 
“Permitted Business Acquisition” shall mean any acquisition of all or any
portion of the assets of, or all the Equity Interests (other than directors’
qualifying shares and Equity Interests required to be held by employees under
applicable foreign law) in, a Person or division or line of business of a Person
(or any subsequent investment made in a Person, division or line of business
previously acquired in a Permitted Business Acquisition) if (a) such acquisition
was not preceded by, or effected pursuant to, an unsolicited or hostile offer
and (b) immediately after giving effect thereto:  (i) no Event of Default shall
have occurred and be continuing or would result therefrom; (ii) all transactions
related thereto shall be consummated in accordance with all material applicable
laws; and (iii) (A) to the extent applicable at such time, Holdings and the
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect to
such acquisition or formation, with the Financial Performance Covenant
recomputed as at the last day of the most recently ended fiscal quarter of
Holdings and the Subsidiaries included in the relevant Reference Period, and
Holdings shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of Holdings to such effect, together with all relevant
financial information for such Subsidiary or assets, and (B) any acquired or
newly formed Subsidiary shall not be liable for any Indebtedness except for
Indebtedness permitted by Section 6.01.
 
“Permitted Cure Security” shall mean (i) any common equity security of Holdings
and/or (ii) any equity security of Holdings having no mandatory redemption,
repurchase or similar requirements prior to 91 days after the Term Loan Maturity
Date, and upon which all dividends or distributions (if any) shall be payable
solely in additional shares of such equity security.
 
-35-

--------------------------------------------------------------------------------


“Permitted Investments” shall mean:
 
(a)           direct obligations of the United States of America or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America or any member of the European Union or any agency
thereof, in each case with maturities not exceeding two years;
 
(b)           time deposit accounts, certificates of deposit and money market
deposits maturing within 180 days of the date of acquisition thereof issued by a
bank or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital, surplus and undivided profits having a Dollar
Equivalent that is in excess of $500.0 million and whose long-term debt, or
whose parent holding company’s long-term debt, is rated A (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act);
 
(c)           repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;
 
(d)           commercial paper, maturing not more than one year after the date
of acquisition, issued by a corporation (other than an Affiliate of any
Borrower) organized and in existence under the laws of the United States of
America or any foreign country recognized by the United States of America with a
rating at the time as of which any investment therein is made of P-1 (or higher)
according to Moody’s or A-1 (or higher) according to S&P;
 
(e)           securities with maturities of two years or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A2 by Moody’s;
 
(f)           shares of mutual funds whose investment guidelines restrict 95% of
such funds’ investments to those satisfying the provisions of clauses (a)
through (e) above;
 
(g)           money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000.0 million;
 
(h)           time deposit accounts, certificates of deposit and money market
deposits in an aggregate face amount not in excess of 1/2 of 1% of the total
assets of the Company and the Subsidiaries, on a consolidated basis, as of the
end of the Company’s most recently completed fiscal year; and
 
(i)           in the case of the Captive Insurance Subsidiaries only, other
investments customarily held by the Captive Insurance Subsidiaries in the
ordinary course of their business, including without limitation pledging cash
(utilizing a trust or other mechanism if elected by the Company) as permitted by
Section 6.02.
 
-36-

--------------------------------------------------------------------------------


“Permitted Receivables Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Receivables
Financing.
 
“Permitted Receivables Financing” shall mean one or more transactions pursuant
to which (i) Receivables Assets or interests therein are sold to or financed by
one or more Special Purpose Receivables Subsidiaries, and (ii) such Special
Purpose Receivables Subsidiaries finance their acquisition or maintenance of
such Receivables Assets or interests therein, or the financing thereof, by
selling or borrowing against such Receivables Assets; provided that (A) recourse
to Holdings or any Subsidiary (other than Special Purpose Receivables
Subsidiaries) in connection with such transactions shall be limited to the
extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale” or “absolute transfer” opinion with respect to any transfer by
Holdings or any Subsidiary (other than a Special Purpose Receivables Subsidiary)
and purchase price percentages being reasonably satisfactory to the
Administrative Agent) and (B) the aggregate Receivables Net Investment since the
Effective Date shall not exceed $200.0 million at any time.
 
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon and plus gross-up
for prepayment premiums on the Indebtedness being refinanced and other customary
fees and expenses), (b) the average life to maturity of such Permitted
Refinancing Indebtedness is greater than or equal to the remaining average life
to maturity of the Indebtedness being Refinanced, (c) if the Indebtedness being
Refinanced is subordinated in right of payment to any portion of the Obligations
under this Agreement, such Permitted Refinancing Indebtedness shall be
subordinated in right of payment to such portions of such Obligations on terms
at least as favorable to the Lenders in all material respects as those contained
in the documentation governing the Indebtedness being Refinanced, (d) no
Permitted Refinancing Indebtedness shall have different required obligors or
greater required guarantees or security, than the Indebtedness being Refinanced
(giving effect to, and permitting, customary “after acquired property” and
“future subsidiary guarantor” clauses substantially consistent with those in the
Indebtedness being Refinanced) and (e) if the Indebtedness being Refinanced is
secured by any collateral that also secures the Obligations (whether equally and
ratably with, or junior to, the Secured Parties or otherwise), such Permitted
Refinancing Indebtedness may be secured by such collateral (including, in
respect of working capital facilities of Foreign Subsidiaries otherwise
permitted under this Agreement only, any collateral pursuant to after-acquired
property clauses to the extent any such collateral secured the Indebtedness
being Refinanced) on terms (including relative priority) no less favorable to
the Secured Parties than those contained in the documentation governing the
Indebtedness being Refinanced.
 
-37-

--------------------------------------------------------------------------------


“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
individual or family trusts, or any Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
and in respect of which Holdings, the Company, any Subsidiary (including the
Company) or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in Section
3(5) of ERISA.
 
“Pledged Collateral” shall mean “Pledged Collateral” as such term is defined in
the U.S. Collateral Agreement, and all property pledged pursuant to each
Alternate Pledge Agreement and each Foreign Pledge Agreement, as applicable.
 
“Presumed Tax Rate” shall mean the highest effective marginal statutory combined
U.S. federal, state and local income tax rate prescribed for an individual
residing in New York City (taking into account (i) the deductibility of state
and local income taxes for U.S. federal income tax purposes, assuming the
limitation of Section 68(a)(2) of the Code applies and taking into account any
impact of the Code, and (ii) the character (long-term or short-term capital
gain, dividend income or other ordinary income) of the applicable income).
 
“Prime Rate” shall mean the rate of interest per annum announced from time to
time by DBNY as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective on the date such change
is publicly announced as being effective.
 
“Pro Forma Basis” shall mean, as to any Person, for any events as described in
clauses (i) and (ii) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event and for which financial statements required under
Section 5.04(a) or (b) have been delivered or the period for delivery of which
in compliance with Section 5.04(a) or (b) has passed (the “Reference Period”):
 
                (i)in making any determination of EBITDA, pro forma effect shall
be given to (A) any Asset Disposition and any Asset Acquisition (or any similar
transaction or transactions that require a waiver or consent of the Required
Lenders pursuant to Section 6.04 or 6.05), in each case that occurred during the
Reference Period (or, in the case of determinations made pursuant to the
definition of the term “Asset Acquisition,” occurring during the Reference
Period or thereafter and through and including the date upon which the
respective Asset Acquisition is consummated), (B) any part of the business of
Holdings and its Subsidiaries being designated as a discontinued operation
during the Reference Period where the fair market value of all such designations
exceeds $15.0 million for such period and (C) any designation of any Subsidiary
as an Unrestricted Subsidiary and any Subsidiary Redesignation;
 
-38-

--------------------------------------------------------------------------------


                (ii)in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness incurred or assumed and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes and excluding any Permitted Indebtedness incurred
on (but not prior to) the date of determination not to finance any acquisition)
incurred or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to the definition of the term “Asset Acquisition,”
incurred or permanently repaid during the Reference Period or thereafter and
through and including the date upon which the respective Asset Acquisition is
consummated) shall be deemed to have been incurred or repaid at the beginning of
such period and (y) Interest Expense of such Person attributable to interest on
any Indebtedness, for which pro forma effect is being given as provided in
preceding clause (x), bearing floating interest rates shall be computed on a pro
forma basis as if the rates that would have been in effect during the period for
which pro forma effect is being given had been actually in effect during such
periods.  Interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as Holdings may reasonably designate in good faith; and
 
                (iii)in making any determination in connection with any
designation of any Subsidiary as an Unrestricted Subsidiary and any Subsidiary
Redesignation, (A) any Subsidiary Redesignation then being designated, effect
shall be given to such Subsidiary Redesignation and all other Subsidiary
Redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary Redesignation then being
designated, collectively, and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of Subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively.
 
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the Company
and (x) for any fiscal period ending on or prior to the first anniversary of an
Asset Acquisition or Asset Disposition (or any similar transaction or
transactions that require a waiver or consent of the Required Lenders under
Section 6.04 or 6.05), may include adjustments to reflect operating expense
reductions and other operating improvements or synergies reasonably expected to
result from such Asset Acquisition, Asset Disposition or other similar
transaction, to the extent that the Company delivers to the Administrative Agent
(i) a certificate of a Financial Officer of the Company setting forth such
operating expense reductions and other operating improvements or synergies and
(ii) information and calculations supporting in reasonable detail such estimated
operating expense reductions and other operating improvements or synergies, and
(y) for any fiscal period ending prior to the first anniversary of the Effective
Date, pro forma effect shall be given to the Transaction in determining EBITDA
so long as the required certifications described in preceding clause (x) are
specifically included in reasonable detail in the respective officer’s
certificate and related information and calculations.
 
-39-

--------------------------------------------------------------------------------


“Projections” shall mean the projections of Holdings and the Subsidiaries
included in the Confidential Information Memorandum and any other projections
and any forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders or the Administrative Agent
in connection with the events described in clause (i) of the definition of
Transaction by or on behalf of Holdings, the Company or any of the Subsidiaries
prior to the Effective Date.
 
“Quasi-Foreign Subsidiary” shall mean a Subsidiary (i) substantially all of
whose assets consist, directly or indirectly, of Equity Interests in Foreign
Subsidiaries and which does not conduct any other business, incur any material
liabilities other than liabilities incidental to ownership of such Equity
Interests and liabilities related to its existence, incur any indebtedness other
than pursuant to the Loan Documents or hold any material assets other than such
Equity Interests or (ii) that is treated as a disregarded entity for U.S.
federal income tax purposes and that owns more than 65% of the voting Equity
Interests in a Foreign Subsidiary or a Subsidiary described in (i) above.
 
“Quotation Day” shall mean, with respect to any Eurocurrency Borrowing or
Swingline Euro Borrowing and any Interest Period, the day on which it is market
practice in the relevant interbank market for prime banks to give quotations for
deposits in the currency of such Borrowing for delivery on the first day of such
Interest Period, which, in the case of any Eurocurrency Borrowing, shall be the
date that is two Business Days prior to the first day of such Interest
Period.  If such quotations would normally be given by prime banks on more than
one day, the Quotation Day will be the last of such days.
 
“Real Property Officer’s Certificate” shall mean an officer’s certificate in the
form of Exhibit E hereto.
 
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by Holdings or any Subsidiary.
 
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders to, or purchasers of Receivables Assets from, Loan Parties under any
Permitted Receivables Financing in connection with their purchase of, or the
making of loans secured by, Receivables Assets or interests therein, as the same
may be reduced from time to time by collections with respect to such Receivables
Assets and the amount of such Receivables Assets that become defaulted accounts
receivable or otherwise in accordance with the terms of the Permitted
Receivables Documents; provided, however, that if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
 
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
 
-40-

--------------------------------------------------------------------------------


“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” shall have a
meaning correlative thereto.
 
“Refinanced Term Loans” shall have the meaning assigned to such term in Section
9.08(e).
 
“Register” shall have the meaning assigned to such term in Section 9.04(b).
 
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
“Reinvestment Proceeds” shall have the meaning assigned to such term in the
definition of “Net Proceeds.”
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
 
“Remaining Note Amount” shall have the meaning assigned to such term in Section
5.08.
 
“Remaining Notes” shall have the meaning assigned to such term in Section 5.08.
 
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
 
“Reorganization” shall have the meaning assigned to such term in the recitals to
this Agreement.
 
“Replacement Term Loans” shall have the meaning assigned to such term in Section
9.08(e).
 
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
 
-41-

--------------------------------------------------------------------------------


“Request to Issue” shall have the meaning assigned to such term in Section
2.05(b).
 
“Required Lenders” shall mean, at any time, Lenders having (a) Term Loan
Exposures, (b) Revolving Facility Credit Exposures, (c) Available Revolving
Unused Commitments (if prior to the termination thereof) and (d) Credit-Linked
Commitments (or after the termination thereof, CL Percentages of the CL
Exposure) that taken together, represent more than 50% of the sum of (w) all
Term Loan Exposures, (x) all Revolving Facility Credit Exposures, (y) the total
Available Revolving Unused Commitments (if prior to the termination thereof) and
(z) the Total Credit-Linked Commitment (or after the termination thereof, the CL
Exposure) at such time.  The Term Loan Exposure, Revolving Facility Credit
Exposure, Available Revolving Unused Commitment and Credit-Linked Commitment of
any Defaulting Lender shall be disregarded in determining Required Lenders at
any time.
 
“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
 
“Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
 
“Reset Date” shall have the meaning assigned to such term in Section 1.03(a).
 
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.
 
“Restricted Payments” shall have the meaning assigned to such term in Section
6.06.
 
“Revolving Availability Period” shall mean the period from and including the
Effective Date to but excluding the earlier of the Revolving Facility Maturity
Date and in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Dollar Loans, Swingline Dollar Borrowings, Swingline Euro
Loans and Swingline Euro Borrowings and RF Letters of Credit, the date of
termination of the Revolving Facility Commitments.
 
“Revolving Borrower Agreement” shall mean a Subsidiary Borrower Agreement
substantially in the form of Exhibit G-1.
 
“Revolving Borrower Termination” shall mean a Subsidiary Borrower Termination
substantially in the form of Exhibit G-2.
 
“Revolving Borrowers” shall mean (x) CAC and the Company (each of which shall
have a Maximum Credit Limit at any time equal to the Dollar Equivalent of the
aggregate Revolving Facility Commitments at such time) and (y) from the date of
the execution and delivery to the Administrative Agent by it of a Revolving
Borrower Agreement to but not including the date of the execution and delivery
to the Administrative Agent by it of a Revolving Borrower Termination, each
Subsidiary of the Company designated as a Revolving Borrower by the Company
pursuant to Section 2.20.
 
-42-

--------------------------------------------------------------------------------


“Revolving Facility” shall mean the Revolving Facility Commitments and the
extensions of credit made hereunder by the Revolving Facility Lenders.
 
“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans.
 
“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01, expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender under
Section 9.04.  The aggregate amount of the Revolving Facility Commitments on the
Effective Date is $650.0 million and for each Revolving Facility Lender is set
forth opposite such Lender’s name on Schedule 2.01 in the applicable column.
 
“Revolving Facility Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of the Revolving Facility Loans denominated in
Dollars outstanding at such time, (b) the Dollar Equivalent of the aggregate
principal amount of the Revolving Facility Loans denominated in Euros
outstanding at such time, (c) the Swingline Dollar Exposure at such time, (d)
the Swingline Euro Exposure at such time and (e) the Revolving L/C Exposure at
such time.  The Revolving Facility Credit Exposure of any Revolving Facility
Lender at any time shall be the sum of (a) the aggregate principal amount of
such Revolving Facility Lender’s Revolving Facility Loans denominated in Dollars
outstanding at such time, (b) the Dollar Equivalent of the aggregate principal
amount of Revolving Facility Lender’s Revolving Facility Loans denominated in
Euros outstanding at such time and (c) such Revolving Facility Lender’s
Revolving Facility Percentage of the Swingline Dollar Exposure, Swingline Euro
Exposure and Revolving L/C Exposure at such time.
 
“Revolving Facility Lender” shall mean a Lender with a Revolving Facility
Commitment or with outstanding Revolving Facility Loans.
 
“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).  Each Revolving Facility Loan denominated in
Dollars shall be a Eurocurrency Loan or an ABR Loan, and each Revolving Facility
Loan denominated in Euros shall be a Eurocurrency Loan.
 
“Revolving Facility Maturity Date” shall mean the sixth anniversary of the
Effective Date.
 
-43-

--------------------------------------------------------------------------------


“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender, the percentage of the total Revolving Facility Commitments
represented by such Lender’s Revolving Facility Commitment.  If the Revolving
Facility Commitments have terminated or expired, the Revolving Facility
Percentages shall be determined based upon the Revolving Facility Commitments
most recently in effect, giving effect to any assignments pursuant to Section
9.04.
 
“Revolving L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all RF Letters of Credit denominated in Dollars outstanding at
such time, (b) the Dollar Equivalent of the aggregate undrawn amount of all RF
Letters of Credit denominated in Euros or Alternative Currencies outstanding at
such time, (c) the aggregate principal amount of all Dollar L/C Disbursements
made in respect of RF Letters of Credit that have not yet been reimbursed at
such time and (d) the Dollar Equivalent of the aggregate principal amount of
Euro L/C Disbursements and Alternative Currency L/C Disbursements made in
respect of RF Letters of Credit that have not yet been reimbursed at such
time.  The Revolving L/C Exposure of any Revolving Facility Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Revolving L/C
Exposure at such time.
 
“RF Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).
 
“RF Letter of Credit” shall mean each Letter of Credit designated as such
pursuant to Schedule 2.05(a) or the relevant Request to Issue (although any RF
Letter of Credit initially designated as such shall cease to constitute an RF
Letter of Credit upon its re-designation as a CL Letter of Credit pursuant to
Section 2.05(b)).
 
“RF Reserve Account” shall have the meaning assigned to such term in Section
10.02(a).
 
“S&P” shall mean Standard & Poor’s Ratings Group, Inc.
 
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
 
“Screen Rate” shall mean:
 
(a)           for Loans denominated in Dollars, the British Bankers Association
Interest Settlement Rate commonly referred to as LIBOR; and
 
(b)           for Loans denominated in Euros, the percentage rate per annum
determined by the Banking Federation of the European Union commonly referred to
as EURIBOR, for the applicable Interest Period displayed on the appropriate page
of the Reuters screen selected by the Administrative Agent (it being understood
that such page is LIBOR 01 with respect to LIBOR and EURIBOR 01 with respect to
EURIBOR as of the date hereof).  If the relevant page is replaced or the service
ceases to be available, the Administrative Agent (after consultation with the
Company and the Lenders) may specify another page or service displaying the
appropriate rate.
 
-44-

--------------------------------------------------------------------------------


 “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
 
“Second Lien Facility” means a senior secured credit facility providing for the
making of term loans to the Company, which credit facility may be secured by
Second Priority Liens and may be guaranteed by each Guarantor; provided that (a)
the stated maturity date of the Indebtedness under such credit facility will not
be prior to the date that is 91 days after the Maturity Date of the Term Loans,
(b) such credit facility shall provide for no scheduled amortization, payments
of principal, sinking fund or similar scheduled payments (other than regularly
scheduled payments of interest), (c) such credit facility has covenant, default
and remedy provisions and provisions relating to mandatory prepayment,
repurchase, redemption and offers to purchase that, taken as a whole, are
consistent with those customarily found in second lien financings and (d)
concurrently with the effectiveness of such credit facility, the Second Lien
Intercreditor Agreement shall have been entered into and shall at all times
thereafter be in full force and effect.
 
“Second Lien Intercreditor Agreement” shall have the meaning given to such term
in the definition of the term “Second Priority Liens.”
 
“Second Priority Liens” shall mean second priority Liens securing a Second Lien
Facility consisting solely of Indebtedness permitted to be incurred under
Section 6.01(h), (i), (k) or (l); provided that an intercreditor agreement (the
“Second Lien Intercreditor Agreement”) shall document  the “silent” second lien
status of the collateral package for the second lien facility, which shall
provide, among other things to be determined by the Administrative Agent based
on then current market practice and reasonably satisfactory to the Company, that
(a) at any time that the Loans or Commitments under this Agreement or any
refinancing thereof are outstanding, the agent and lenders under the second lien
facility (the “Second Lien Lenders”) will not exercise their remedies with
respect to the common collateral in the case of a non-payment default for at
least 270 days, or in the case of a payment default, for at least 180 days,
after delivery of notice to the Lenders under this Agreement and any other
holders of a first lien on the Collateral (the “Senior Lienholders”), (b) the
Second Lien Lenders will not object to the value of the Senior Lienholders’
claims, or receive any proceeds of common collateral in respect of their secured
claim in a reorganization (other than reorganization securities that, if issued
and if secured, will maintain the same second lien priority in common collateral
as any secured reorganization securities received by the Lenders under this
Agreement and be subject to the Second Lien Intercreditor Agreement) until the
Senior Lienholders are repaid in cash in full, (c) the Second Lien Lenders will
not object to a “debtor-in-possession” financing provided by, or supported
by, the Senior Lienholders, on market terms, (d) the Second Lien Lenders will
not object to the Senior Lienholders’ adequate protection (and the Second Lien
Lenders will be entitled to seek adequate protection themselves and will be
entitled to seek a second lien on any additional collateral given to the Senior
Lienholders as adequate protection, and the Senior Lienholders will be entitled
to a first lien on any additional collateral given to the Second Lien Lenders as
adequate protection in respect of their secured claim in the common collateral),
(e) the Second Lien Intercreditor Agreement shall bind the Second Lien Lenders
with respect to any refinancings of the Senior Credit Facilities, (f) except
with respect to certain customary limitations on contesting the liens and
priorities and on actions in insolvency and liquidation proceedings, the Second
Lien Lenders will retain all rights and remedies available to an unsecured
creditor and (g) the second lien facility will not be granted a security
interest in any collateral other than collateral in which the Senior Lienholders
are granted a first lien security interest.
 
-45-

--------------------------------------------------------------------------------


“Secured Parties” shall mean the “Secured Parties” as defined in the U.S.
Collateral Agreement.
 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Security Documents” shall mean, at any time, each of the Mortgages, the U.S.
Collateral Agreement and all Supplements thereto, the Holdings Agreement, any
Foreign Pledge Agreement then in effect, any Alternate Pledge Agreement then in
effect, and each of the security agreements, mortgages and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 4.02, 5.10 or 5.13.
 
“Senior Credit Facilities” shall mean the Term Loan Facility, Revolving Facility
and Credit-Linked Deposits provided for hereunder.
 
“Senior Discount Notes” shall have the meaning assigned to such term in the
recitals to this Agreement.
 
“Senior Subordinated Notes” shall have the meaning assigned to such term in the
recitals to this Agreement.
 
“Special Purpose Receivables Subsidiary” shall mean a direct or indirect
Subsidiary of the Company established in connection with a Permitted Receivables
Financing for the acquisition of Receivables Assets or interests therein, and
which is organized in a manner intended to reduce the likelihood that it would
be substantively consolidated with Holdings or any of the Subsidiaries (other
than Special Purpose Receivables Subsidiaries) in the event Holdings or any such
Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code (or
other insolvency law).
 
“Specified Loan Party” shall mean at any time a Loan Party at such time if the
Obligations owing by it (directly or by guarantee) are unsecured by a Lien on
its assets.
 
“Statutory Reserves” shall mean, with respect to any currency, any reserve,
liquid asset or similar requirements established by any Governmental Authority
of the United States of America or of the jurisdiction of such currency or any
jurisdiction in which Loans in such currency are made to which banks in such
jurisdiction are subject for any category of deposits or liabilities customarily
used to fund loans in such currency or by reference to which interest rates
applicable to Loans in such currency are determined.
 
“Sterling” or “₤” shall mean lawful money of the United Kingdom.
 
“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(e).
 
-46-

--------------------------------------------------------------------------------


“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
equity or more than 50% of the ordinary voting power or more than 50% of the
general partnership interests are, at the time any determination is being made,
directly or indirectly, owned, Controlled, or held (or that is, at the time any
determination is made, otherwise Controlled) by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.
 
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Holdings, it being understood that no subsidiary of Holdings properly designated
as an Unrestricted Subsidiary pursuant to the definition thereof shall
constitute a Subsidiary; provided that Estech GmbH & Co. KG and Estech Managing
GmbH shall not constitute Subsidiaries.
 
“Subsidiary Borrower” shall mean CAC and each other Subsidiary that is a
Subsidiary Revolving Borrower.
 
“Subsidiary Loan Party” shall mean (i) each Subsidiary that is a Domestic
Subsidiary Loan Party and (ii) each Subsidiary that is a Foreign Subsidiary Loan
Party.
 
“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”
 
“Supplement” shall have the meaning assigned to that term in the U.S. Collateral
Agreement.
 
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or any of its Subsidiaries shall be a Swap Agreement.
 
“Swingline Borrower” shall mean and include each Domestic Swingline Borrower and
each Foreign Swingline Borrower.
 
“Swingline Borrowing Request” shall mean a request substantially in the form of
Exhibit C.
 
“Swingline Dollar Borrowing” shall mean a Borrowing comprised of Swingline
Dollar Loans.
 
“Swingline Dollar Commitment” shall mean, with respect to each Swingline Dollar
Lender, the commitment of such Swingline Dollar Lender to make Swingline Dollar
Loans pursuant to Section 2.04.  The amount of each Swingline Dollar Lender’s
Swingline Dollar Commitment on the Effective Date is set forth on Schedule 2.04
as the same may be modified at the request of the Company with the consent of
any Revolving Facility Lender being added as a Swingline Dollar Lender and the
Administrative Agent.  The aggregate amount of the Swingline Dollar Commitments
on the Effective Date is $200.0 million.
 
-47-

--------------------------------------------------------------------------------


“Swingline Dollar Exposure” shall mean at any time the aggregate principal
amount of all outstanding Swingline Dollar Borrowings at such time.  The
Swingline Dollar Exposure of any Revolving Facility Lender at any time shall
mean its Revolving Facility Percentage of the aggregate Swingline Dollar
Exposure at such time.
 
“Swingline Dollar Lender” shall mean a Lender with a Swingline Dollar Commitment
or outstanding Swingline Dollar Loans.
 
“Swingline Dollar Loans” shall mean the swingline loans denominated in Dollars
and made pursuant to Section 2.04.
 
“Swingline Euro Borrowing” shall mean a Borrowing comprised of Swingline Euro
Loans.
 
“Swingline Euro Commitment” shall mean, with respect to each Swingline Euro
Lender, the commitment of such Swingline Euro Lender to make Swingline Euro
Loans pursuant to Section 2.04.  The amount of each Swingline Euro Lender’s
Swingline Euro Commitment on the Effective Date is set forth on Schedule 2.04 as
the same may be modified at the request of the Company with the consent of any
Revolving Facility Lender being added as a Swingline Euro Lender and the
Administrative Agent.  The aggregate amount of the Swingline Euro Commitments on
the Effective Date is €75.0 million.
 
“Swingline Euro Exposure” shall mean at any time the Dollar Equivalent of the
aggregate principal amount of all outstanding Swingline Euro Loans at such
time.  The Swingline Euro Exposure of any Revolving Facility Lender at any time
shall mean its Revolving Facility Percentage of the aggregate Swingline Euro
Exposure at such time.
 
“Swingline Euro Lender” shall mean a Lender with a Swingline Euro Commitment or
outstanding Swingline Euro Loans.
 
“Swingline Euro Loans” shall mean the swingline loans denominated in Euros and
made to a Foreign Swingline Borrower pursuant to Section 2.04.
 
“Swingline Exposure” shall mean at any time the sum of the Swingline Dollar
Exposure and the Swingline Euro Exposure.
 
“Swingline Lender” shall mean any of (i) the Swingline Dollar Lenders, in their
respective capacities as Lenders of Swingline Dollar Loans, and (ii) the
Swingline Euro Lenders, in their respective capacities as Lenders of Swingline
Euro Loans.
 
“Swingline Loans” shall mean the Swingline Dollar Loans and the Swingline Euro
Loans.
 
-48-

--------------------------------------------------------------------------------


“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
 
“Tax Distribution” shall mean any distribution described in Section
6.06(b)(A)(i).
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.
 
“Term Borrowing” shall mean a borrowing of Term Loans.
 
“Term Lender” shall mean a Lender with outstanding Term Loans.
 
“Term Loan” shall mean each (x) Dollar Term Loan made pursuant to Section
2.01(a) up to an aggregate amount not to exceed $2,280.0 million, (y) Euro Term
Loan made pursuant to Section 2.01(a) up to an aggregate amount not to exceed
€400.0 million and (x) New Term Loan, if any, made pursuant to Section 2.23.
 
“Term Loan Exposure” shall mean, at any time, the sum of (a) the aggregate
principal amount of the Dollar Term Loans outstanding at such time and (b) the
Dollar Equivalent of the aggregate principal amount of the Euro Term Loans
outstanding at such time.  The Term Loan Exposure of any Lender at any time
shall be the sum of (a) the aggregate principal amount of such Lender’s Dollar
Term Loans outstanding at such time and (b) the Dollar Equivalent of the
aggregate principal amount of such Lender’s Euro Term Loans outstanding at such
time.
 
“Term Loan Facility” shall mean and include (i) the commitments under Section
2.01(a) to make Term Loans on the Effective Date, and the Term Loans made
pursuant thereto and (ii) the commitments under Section 2.23 to make New Term
Loans, and the New Term Loans made pursuant thereto.
 
“Term Loan Maturity Date” shall mean the seventh anniversary of the Effective
Date.
 
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters (taken as one accounting period) of Holdings then
most recently ended for which financial statements required pursuant to Section
5.04(a) or (b) have been delivered (provided that if a Default exists in the
delivery of financial statements as required, then the Test Period shall include
the fiscal periods in respect of which such Default exists).
 
“Topco” shall mean Crystal US Holdings 3 L.L.C., a Delaware limited liability
company.
 
“Total Credit-Linked Commitment” shall mean, at any time, the sum of the
Credit-Linked Commitments of each of the CL Lenders at such time, which on the
Effective Date shall equal $228,000,000.
 
-49-

--------------------------------------------------------------------------------


“Total Net Leverage Ratio” shall mean, on any date, the ratio of (a)
Consolidated Net Debt as of such date to (b) EBITDA for the relevant Test
Period; provided that if any Asset Disposition, any Asset Acquisition (or any
similar transaction or transactions that require a waiver or consent by the
Required Lenders under Section 6.04 or 6.05), any Investment the aggregate
amount of which exceeds $15.0 million or incurrence or repayment of Indebtedness
(excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and excluding any Indebtedness permitted to be incurred by
Section 6.01 (other than Section 6.01(1)) and incurred on (but not prior to) the
date of determination) has occurred, or any part of the business of Holdings and
its Subsidiaries is designated as a discontinued operation to the extent the
aggregate fair market value of all such designations exceeds $15.0 million, or
any Subsidiary has been designated as an Unrestricted Subsidiary or any
Subsidiary Redesignation has occurred, in each case during the relevant Test
Period or in the case of any Asset Acquisition, after the last day of the Test
Period and on or prior to the date as of which such ratio is being calculated
(the period from the first day of the Test Period to and including such date of
determination being the “Calculation Period”), Consolidated Net Debt and EBITDA
shall be determined for the respective Test Period on a Pro Forma Basis for such
occurrences and designations.
 
“Total Unutilized Credit-Linked Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Credit-Linked Commitment then in effect
less (y) the CL Exposure at such time.
 
“Transaction” shall mean (i) the refinancing of the Existing Credit Agreement,
(ii) the Debt Tender Offer, (iii) the Equity Tender Offer (and/or one or more
other purchases of the Equity Interests of Parent at any time and whether or not
in connection with the Equity Tender Offer in an aggregate amount which, when
added to the amount of such purchases pursuant to the Equity Tender Offer, does
not exceed $400 million), (iv) the Reorganization, (v) the initial borrowings
under Section 2.01(a) hereof, and (vi) the payment of all prepayment premiums
and costs, fees and expenses to be paid in connection with the foregoing.
 
“Transaction Costs” shall mean the out-of-pocket costs and expenses incurred by
Holdings or any Subsidiary in connection with the Transaction, the financing of
the Transaction and any refinancing of such financing (including fees paid to
the Lenders).
 
“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the Alternate Base Rate; provided that Dollar Term Loans
and Euro Term Loans shall be of a different Type.
 
“Unrestricted Subsidiary” shall mean any subsidiary designated by Holdings as an
Unrestricted Subsidiary hereunder by a written notice to the Administrative
Agent; provided that Holdings shall only be permitted to so designate a new
Unrestricted Subsidiary after the Effective Date so long as (a) no Default or
Event of Default exists or would result therefrom at such time of designation,
(b) after giving effect to such designation on a Pro Forma Basis, Holdings shall
be in compliance with the Incurrence Ratios, (c) such Unrestricted Subsidiary
shall be capitalized (to the extent capitalized by Holdings or any Subsidiary)
through Investments as permitted by, and in compliance with, Section 6.04(b) or
(l), with the excess, if any, of the fair market value of any assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof over
the aggregate liabilities thereof at such time (each as determined in good faith
by Holdings) (the “Designation Investment Value”) to be treated as an Investment
by Holdings at the time of such designation pursuant to Section 6.04(b), and (d)
such Subsidiary shall have been designated an unrestricted subsidiary (or
otherwise not subject to the covenants and defaults) under any other
Indebtedness permitted to be incurred herein and all Permitted Refinancing
Indebtedness in respect of any of the foregoing and all Disqualified Stock
(other than Indebtedness or Disqualified Stock of such Subsidiary or other
Unrestricted Subsidiaries); provided that the Company shall designate such
entity as an Unrestricted Subsidiary in a written notice to the Administrative
Agent.  Holdings may designate any Unrestricted Subsidiary to be a Subsidiary
for purposes of this Agreement (each, a “Subsidiary Redesignation”); provided
that (i) such Unrestricted Subsidiary, both immediately before and after giving
effect to such designation, shall be a Wholly Owned Subsidiary of Holdings,
(ii) no Default or Event of Default then exists or would occur at such time as a
consequence of any such Subsidiary Redesignation, (iii) calculations are made by
Holdings of compliance with Section 6.10 for the relevant Test Period, on a Pro
Forma Basis as if the respective Subsidiary Redesignation (as well as all other
Subsidiary Redesignations theretofore consummated after the first day of such
Test Period) had occurred on the first day of such Test Period, and such
calculations shall show that such financial covenant would have been complied
with if the Subsidiary Redesignation had occurred on the first day of such
period (for this purpose, if the first day of the respective Test Period occurs
prior to the Effective Date, calculated as if Section 6.10 had been applicable
from the first day of such test Period, (iv) all representations and warranties
contained herein and in the other Loan Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Subsidiary Redesignation
(both before and after giving effect thereto), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date and
(v) Holdings shall have delivered to the Administrative Agent a certificate of a
Financial Officer of Holdings certifying, to the best of such officer’s
knowledge, compliance with the requirements of preceding clauses (i) through
(iv), inclusive, and containing the calculations required by the preceding
clause (iii).
 
-50-

--------------------------------------------------------------------------------


“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any similar federal or state law for the relief of debtors.
 
“U.S. Collateral Agreement” shall mean the Guarantee and Collateral Agreement,
substantially in the form of Exhibit J, among the Company, the Guarantor
Subsidiaries and the Collateral Agent.
 
“US GAAP” shall mean generally accepted accounting principles in effect from
time to time in the United States, applied on a consistent basis, subject to the
provisions of Section 1.02.
 
“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar Equity Interests required pursuant to applicable law)
are owned by such Person or another Wholly Owned Subsidiary of such Person.
 
-51-

--------------------------------------------------------------------------------


“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02 Terms Generally.
 
 
(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
 
(b) The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined.
 
(c) As used herein and, unless otherwise specified, in the other Loan Documents,
and any certificate or other document made or delivered pursuant hereto or
thereto:
 
(i) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;
 
(ii) the words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
 
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties (whether real or personal), including cash, Equity Interests,
securities, revenues, accounts, leasehold interests and contract rights; and
 
(iv) the words “hereof,” “herein” and “hereunder” and words of similar import
shall refer to this Agreement or such other Loan Document, as applicable, as a
whole and not to any particular provision hereof or thereof, and clause,
subsection, Section, Article, Schedule, Annex, Exhibit and analogous references
herein or in another Loan Document are to this Agreement or such other Loan
Document, as applicable, unless otherwise specified.
 
(d) Except as otherwise expressly provided herein, any reference in this
Agreement to any Loan Document or other agreement or instrument shall mean such
agreement or document and all schedules, exhibits, annexes and other materials
that constitute part of such agreement or document pursuant to the terms
thereof, all as amended, restated, supplemented or otherwise modified from time
to time.
 
(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature, including consolidation of statements, shall be construed in
accordance with US GAAP, as in effect from time to time; provided that, if
Holdings notifies the Administrative Agent that Holdings requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Effective Date in US GAAP or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies Holdings that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in US
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of US GAAP as in effect and applied immediately before such change
shall have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
 
-52-

--------------------------------------------------------------------------------


(f) For the purposes of determining compliance with Section 6.01 through Section
6.10 with respect to any amount in a currency other than Dollars, amounts shall
be deemed to equal the Dollar Equivalent thereof determined using the Exchange
Rate calculated as of the Business Day on which such amounts were incurred or
expended, as applicable.
 
SECTION 1.03 Exchange Rates.
 
(a) Not later than 1:00 p.m., New York City time, on each Calculation Date, the
Administrative Agent or the Issuing Bank, as applicable, shall (i) determine the
Exchange Rate as of such Calculation Date and (ii) give notice thereof to the
Company.  The Exchange Rates so determined shall become effective on the first
Business Day immediately following the relevant Calculation Date (a “Reset
Date”), shall remain effective until the next succeeding Reset Date, and shall
for all purposes of this Agreement (other than any other provision expressly
requiring the use of an Exchange Rate calculated as of a specified date) be the
Exchange Rates employed in converting any amounts between Dollars, Euros and any
Alternative Currency.
 
(b) Not later than 5:00 p.m., New York City time, on each Reset Date, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of (x) the Euro Term Loans then outstanding and the Term Loan
Commitments (Euros) on such date, (y) the principal amounts of the Revolving
Loans and Swingline Loans denominated in Euros then outstanding (after giving
effect to any Euro Term Loans or Revolving Loans and Swingline Loans denominated
in Euros made or repaid on such date), the Revolving L/C Exposure and the CL
Exposure and (z) the principal amounts of the Letters of Credit denominated in
any Alternative Currency then outstanding and (ii) notify the Lenders, each
Issuing Bank and the Company of the results of such determination.
 
SECTION 1.04 Effectuation of Transaction.
 
Each of the representations and warranties of Holdings and the Borrowers
contained in this Agreement (and all corresponding definitions) are made after
giving effect to the Transaction, unless the context otherwise requires.
 
-53-

--------------------------------------------------------------------------------


SECTION 1.05 Additional Alternative Currencies.
 
 
(a) The Company may from time to time request that Letters of Credit be issued
in a currency other than Dollars, Euro or those currencies specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency that is readily available and freely transferable
and convertible into Dollars.  In the case of any such request, such request
shall be subject to the approval of the Administrative Agent and the applicable
Issuing Bank.
 
(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired L/C Disbursement
(or such other time or date as may be agreed by the Administrative Agent and the
applicable Issuing Bank, in their sole discretion).  In the case of any such
request, the Administrative Agent shall promptly notify the applicable Issuing
Bank thereof.  Each Issuing Bank shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the issuance of Letters of Credit in
such requested currency.
 
-54-

--------------------------------------------------------------------------------


(c) Any failure by an Issuing Bank to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
such Issuing Bank to permit Letters of Credit to be issued in such requested
currency.  If the Administrative Agent and the applicable Issuing Bank consent
to the issuance of Letters of Credit in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.05, the Administrative Agent shall promptly so notify the
Company.  Any specified currency of an Existing Letter of Credit that is not
Dollars, Euro or one of the Alternative Currencies specifically listed in the
definition of “Alternative Currency” shall be deemed an Alternative Currency
with respect to such Existing Letter of Credit only.
 
 
ARTICLE II                      
 
 
 
THE CREDITS
 
SECTION 2.01 Commitments.
 
Subject to the terms and conditions set forth herein, each Lender agrees,
pursuant to its applicable Commitment(s):
 
(a) on the Effective Date, to make Term Loans to the Company in Dollars and/or
Euros in the respective amounts set forth opposite its name on Schedule 2.01
under the heading “Term Loans”;
 
(b) to make revolving loans to the Revolving Borrowers from time to time during
the Revolving Availability Period in an aggregate principal amount that will not
result in (A) such Lender’s Revolving Facility Credit Exposure exceeding such
Lender’s Revolving Facility Commitment or (B) the Revolving Facility Credit
Exposure exceeding the total Revolving Facility Commitments, such Revolving
Facility Loans to be made in (x) Dollars if to any Revolving Borrower other than
a Foreign Subsidiary and (y) in Euros or Dollars, at the election of the
Borrower Representative, on behalf of any Borrower, if to any Foreign Revolving
Borrower, provided that the aggregate Revolving Facility Credit Exposure with
respect to any Revolving Borrower (other than the Company and CAC) shall not
exceed such Revolving Borrower’s Maximum Credit Limit; within the foregoing
limits and subject to the terms and conditions set forth herein, the Revolving
Borrowers may borrow, prepay and reborrow Revolving Facility Loans; and
 
(c) to make revolving loans to a CL Borrower (as specified in the related
Borrowing Request) in Dollars from time to time during the CL Availability
Period in an aggregate amount that will not result in (A) such Lender’s CL
Exposure exceeding such Lender’s Credit-Linked Commitment or (B) the CL Exposure
exceeding the Total Credit-Linked Commitment; within the foregoing limits and
subject to the terms and conditions set forth herein, the CL Borrowers may
borrow, repay and reborrow CL Loans.
 
-55-

--------------------------------------------------------------------------------


SECTION 2.02(A) Loans and Borrowings.
 
(a) Each Loan shall be made as part of a Borrowing consisting of Loans under the
same Facility and of the same Type made by the Lenders ratably in accordance
with their respective Commitments under the applicable Facility (or, in the case
of Swingline Loans, in accordance with their respective Swingline Dollar
Commitments or Swingline Euro Commitments, as applicable); provided, however,
that Revolving Facility Loans and CL Loans shall be made by the Revolving
Facility Lenders and CL Lenders, as the case may be, ratably in accordance with
their respective Revolving Facility Percentages or CL Percentages, as the case
may be, on the date such Loans are made hereunder.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b) Subject to Section 2.14, (i) each Borrowing denominated in Dollars (other
than a Swingline Dollar Borrowing) shall be comprised entirely of ABR Loans or
Eurocurrency Loans as the Borrower Representative, on behalf of any Borrower,
may request in accordance herewith and (ii) each Borrowing denominated in Euros
shall be comprised entirely of Eurocurrency Loans.  Each Swingline Dollar
Borrowing shall be an ABR Borrowing.  Each Swingline Euro Borrowing shall be
comprised entirely of Swingline Euro Loans.  Each Lender at its option may make
any ABR Loan or Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the applicable Borrower to repay such
Loan in accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15, 2.17 or 2.21 solely in
respect of increased costs resulting from such exercise and existing at the time
of such exercise.
 
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum.  At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of the Borrowing Multiple and
not less than the Borrowing Minimum; provided that an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e).  Each Swingline
Dollar Borrowing and Swingline Euro Borrowing shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum.  Borrowings of more than one Type and under more than one Facility may
be outstanding at the same time; provided that there shall not at any time be
more than a total of (i) 10 Eurocurrency Borrowings under the Term Loan Facility
and (ii) 20 Eurocurrency Borrowings outstanding under the Revolving Facility and
the CL Facility.
 
(d) Notwithstanding any other provision of this Agreement, (i) the Borrower
Representative, on behalf of any Borrower, shall not be entitled to request, or
to elect to convert or continue, any Borrowing if the Interest Period requested
with respect thereto would end after the Revolving Facility Maturity Date or
Term Loan Maturity Date, as applicable, and (ii) no Euro Term Loan may be
converted into a Dollar Term Loan and no Dollar Term Loan may be converted into
a Euro Term Loan.
 
-56-

--------------------------------------------------------------------------------


SECTION 2.02(B)                                Credit-Linked Deposit.
 
(a)           On the Effective Date each Lender that is a CL Lender on such date
shall pay to the Deposit Bank such CL Lender’s Credit-Linked Deposit in the
amount of its Credit-Linked Commitment.  The Credit-Linked Deposits shall be
held by the Deposit Bank in (or credited to) the Credit-Linked Deposit Account,
and no Person other than the Deposit Bank shall have a right of withdrawal from
the Credit-Linked Deposit Account or any other right or power with respect to
the Credit-Linked Deposits.  Notwithstanding anything herein to the contrary,
the funding obligation of each CL Lender in respect of its participation in CL
Credit Events shall be satisfied in full upon the funding of its Credit-Linked
Deposit.  Each of the Deposit Bank, the Administrative Agent, each Issuing Bank
and each CL Lender hereby acknowledges and agrees (i) that each CL Lender is
funding its Credit-Linked Deposit to the Deposit Bank for application in the
manner contemplated by Sections 2.06(a) and/or 2.05(e), (ii) the Deposit Bank
may invest the Credit-Linked Deposits in such investments as may be determined
from time to time by the Deposit Bank and (iii) the Deposit Bank has agreed to
pay to each CL Lender a return on its Credit-Linked Deposit (except (x) during
periods when such Credit-Linked Deposits are used to (I) fund CL Loans or
(II) reimburse an Issuing Lender with respect to Drawings on CL Letters of
Credit or (y) as otherwise provided in Sections 2.02(B)(c) and (d)) equal at any
time to the Adjusted LIBO Rate for the Interest Period in effect for the
Credit-Linked Deposits at such time less the Credit-Linked Deposit Cost Amount
at such time.  Such interest will be paid to the CL Lenders by the Deposit Bank
at the applicable Adjusted LIBO Rate for an Interest Period of one month (or at
an amount determined in accordance with Section 2.02(B)(c) or (d), as
applicable) less, in each case, the Credit-Linked Deposit Cost Amount in arrears
on each CL Interest Payment Date.
 
(b)           No Loan Party shall have any right, title or interest in or to the
Credit-Linked Deposit Account or the Credit-Linked Deposits and no obligations
with respect thereto (except to repay CL Loans and to refund portions thereof
used to reimburse an Issuing Lender with respect to Drawings on CL Letters of
Credit as provided in Section 2.05(e)), it being acknowledged and agreed by the
parties hereto that the funding of the Credit-Linked Deposits by the CL Lenders,
and the application of the Credit-Linked Deposits in the manner contemplated by
Section 2.05(e) constitute agreements among the Deposit Bank, the Administrative
Agent, each Issuing Bank and each CL Lender with respect to the participation in
the CL Letters of Credit and do not constitute any loan or extension of credit
to any Borrower.  Without limiting the generality of the foregoing, each party
hereto acknowledges and agrees that no amount on deposit at any time in the
Credit-Linked Deposit Account shall be the property of any Secured Party (other
than the Deposit Bank) or of any Loan Party or any of its Subsidiaries or
Affiliates.  In addition, each CL Lender hereby grants to the Deposit Bank a
security interest in, and rights of offset against, its rights and interests in
such CL Lender’s Credit-Linked Deposit, and investments thereof and proceeds of
any of the foregoing, to secure the obligations of such CL Lender
hereunder.  Each CL Lender agrees that its right, title and interest with
respect to the Credit-Linked Deposit Account shall be limited to the right to
require its Credit-Linked Deposit to be used as expressly set forth herein and
that it will have no right to require the return of its Credit-Linked Deposit
other than as expressly provided herein (each CL Lender hereby acknowledges that
its Credit-Linked Deposit constitutes payment for its obligations under Sections
2.05(e) and 2.06(a) and that each Issuing Bank will be issuing, amending,
renewing and extending CL Letters of Credit, and the Administrative Agent (on
behalf of the respective CL Lender) will be advancing CL Loans to the applicable
CL Borrower, in each case in reliance on the availability of such CL Lender’s
Credit-Linked Deposit to discharge such CL Lender’s obligations in respect
thereof).
 
-57-

--------------------------------------------------------------------------------


(c)           If the Deposit Bank is not offering Dollar deposits (in the
applicable amounts) in the London interbank market, or the Deposit Bank
determines that adequate and fair means do not otherwise exist for ascertaining
the Adjusted LIBO Rate for the Credit-Linked Deposits (or any part thereof),
then the Credit-Linked Deposits (or such parts, as applicable) shall be invested
so as to earn a return equal to the greater of the Federal Funds Rate and a rate
determined by the Deposit Bank in accordance with banking industry rules on
interbank compensation.
 
(d)           If any CL Loan is repaid by the respective CL Borrower, or if any
L/C Disbursement under a CL Letter of Credit that has been funded by the CL
Lenders from the Credit-Linked Deposits as provided in Section 2.05(e) shall be
reimbursed by the respective CL Borrower, on a day other than on the last day of
an Interest Period applicable to the Credit-Linked Deposits, the Administrative
Agent shall, upon receipt thereof, pay over such amounts to the Deposit Bank
which will invest such amounts in overnight or short-term cash equivalent
investments until the end of the Interest Period at the time in effect and
respective CL Borrower shall pay to the Deposit Bank, upon the Deposit Bank’s
request therefor, the amount, if any, by which the interest accrued on a like
amount of the Credit-Linked Deposits at the Adjusted LIBO Rate for Term Loans
for the Interest Period in effect therefor shall exceed the interest earned
through the investment of the amount so reimbursed for the period from the date
of such reimbursement through the end of the applicable Interest Period, as
determined by the Deposit Bank (such determination shall, absent manifest error,
be presumed correct and binding on all parties hereto) and set forth in the
request for payment delivered to CAC.  In the event that the respective CL
Borrower shall fail to pay any amount due under this Section 2.02(B)(d), the
interest payable by the Deposit Bank to the CL Lenders on their Credit-Linked
Deposits under Section 2.02 (B)(a) shall be correspondingly reduced and the CL
Lenders shall without further act succeed, ratably in accordance with their CL
Percentages, to the rights of the Deposit Bank with respect to such amount due
from the respective CL Borrower.  All repayments of CL Loans, and all
reimbursements of L/C Disbursements under a CL Letter of Credit that have been
funded by the CL Lenders from the Credit-Linked Deposits, in each case received
by the Administrative Agent prior to the termination of the Total Credit-Linked
Commitment, shall be paid over to the Deposit Bank which will deposit same in
the Credit-Linked Deposit Account.
 
(e)(i)           If the Administrative Agent, any Issuing Bank and/or the
Deposit Bank is enjoined from taking any material action referred to in this
Section 2.02(B), Section 2.05(e) and/or Section 2.06(a) (in respect of a CL
Loan), or if the Administrative Agent, any Issuing Bank and/or the Deposit Bank
reasonably determines that, by operation of law, it may reasonably be precluded
from taking any such material action, or if any Loan Party or CL Lender
challenges in any legal proceeding any of the material acknowledgements,
agreements or characterizations set forth in any of this Section 2.02(B),
Section 2.05(e) and Section 2.06(a) (in respect of CL Loans), then, in any such
case (and so long as such event or condition shall be continuing), and
notwithstanding anything contained herein to the contrary, (x) the respective
Issuing Bank shall not be required to issue, renew or extend any CL Letter of
Credit and (y) the Administrative Agent shall not be required to advance any CL
Loan on behalf of the affected CL Lender or CL Lenders.
 
-58-

--------------------------------------------------------------------------------


(ii)           If the Deposit Bank, any Issuing Bank or the Administrative Agent
is enjoined from withdrawing amounts from the Credit-Linked Deposit Account of a
CL Lender in accordance with Section 2.05(e), or reasonably determines that it
is precluded from taking such actions, (A) from and after the date such
withdrawal would have been made but for such circumstance the amounts otherwise
that would have been required to be paid to such CL Lender pursuant to Section
2.02(B)(a) and the second sentence of Section 2.12(b) shall instead be added to
the Credit-Linked Deposit Account of such CL Lender and (B) such CL Lender shall
pay to the applicable Issuing Bank interest on the amount that should have been
withdrawn at the rate equal to the interest rate otherwise applicable for ABR CL
Loans pursuant to Section 2.13(c) until such time as such withdrawal is made.
 
(iii)           In the event any payment of a CL Loan or L/C Reimbursement in
respect of a CL Letter of Credit shall be required to be refunded to a Borrower
after the return of the Credit-Linked Deposits to the CL Lenders as permitted
hereunder, each CL Lender agrees to acquire and fund a participation in such
refunded amount equal to the lesser of its CL Percentage thereof and the amount
of its Credit-Linked Deposit that shall have been so returned.  The obligations
of the CL Lenders under this clause (iii) shall survive the payment in full of
the Credit-Linked Deposits and the termination of this Agreement.
 
SECTION 2.03 Requests for Borrowings.
 
To request any Borrowing, the Borrower Representative, on behalf of the
applicable Borrower, shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurocurrency Borrowing, not later than 12:00
noon, Local Time, three Business Days before the date of the proposed Borrowing
or (b) in the case of an ABR Borrowing, not later than 12:00 noon, Local Time,
one Business Day before the date of the proposed Borrowing; provided any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e) may be given not later than
11:00 a.m., Local Time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative, on behalf of the applicable Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i) the Borrower requesting such Borrowing;
 
(ii) whether the requested Borrowing is to be a Revolving Facility Borrowing,
Term Borrowing or CL Borrowing;
 
-59-

--------------------------------------------------------------------------------


(iii) the aggregate amount of the requested Borrowing (expressed in Dollars or,
if permitted to be borrowed in Euros, in Euros);
 
(iv) the date of such Borrowing, which shall be a Business Day;
 
(v) in the case of a Borrowing denominated in Dollars, whether such Borrowing is
to be an ABR Borrowing or a Eurocurrency Borrowing;
 
(vi) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by clause (a) of the
definition of the term “Interest Period”; and
 
(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing, unless such Borrowing is denominated in
Euros, in which case such Borrowing shall be a Eurocurrency Borrowing.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing, then the applicable Borrower shall be deemed to have selected an
Interest Period of three months’ duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04 Swingline Loans.
 
(a) Subject to the terms and conditions set forth herein, (i) each Swingline
Dollar Lender agrees to make Swingline Dollar Loans to any Domestic Swingline
Borrower from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding for all Swingline Dollar
Loans that will not result in (x) the aggregate principal amount of outstanding
Swingline Dollar Loans made by such Swingline Dollar Lender exceeding such
Swingline Dollar Lender’s Swingline Dollar Commitment or (y) the Revolving
Facility Credit Exposure exceeding the total Revolving Facility Commitments and
(ii) each Swingline Euro Lender agrees to make Swingline Euro Loans to any
Foreign Swingline Borrower from time to time during the Revolving Availability
Period, in an aggregate principal amount at any time outstanding for all
Swingline Euro Loans that will not result in (x) the aggregate principal amount
of outstanding Swingline Euro Loans made by such Swingline Euro Lender exceeding
such Swingline Euro Lender’s Swingline Euro Commitment or (y) the sum of the
Revolving Facility Credit Exposure exceeding the total Revolving Facility
Commitments; provided that no Swingline Lender shall be required to make a
Swingline Loan to refinance an outstanding Swingline Dollar Borrowing or
Swingline Euro Borrowing.  Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Swingline Loans.
 
-60-

--------------------------------------------------------------------------------


(b) To request a Swingline Dollar Borrowing or Swingline Euro Borrowing, the
Borrower Representative, on behalf of the applicable Borrower, shall notify the
Administrative Agent and the applicable Swingline Lender of such request by
telephone (confirmed by a Swingline Borrowing Request by telecopy), not later
than 11:00 a.m., Local Time, on the day of a proposed Swingline Borrowing (or in
the case of a Swingline Euro Borrowing, 10:00 a.m. New York time, on the
Business Day preceding the date of the proposed Swingline Euro Borrowing).  Each
such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the Borrower requesting such Borrowing, (ii) the requested date
(which shall be a Business Day), (iii) the amount of the requested Swingline
Dollar Borrowing (expressed in Dollars) or Swingline Euro Borrowing (expressed
in Euros), as applicable, and (iv) in the case of a Swingline Euro Borrowing,
the Interest Period to be applicable thereto, which shall be a period
contemplated by clause (b) of the definition of the term “Interest Period.” The
Administrative Agent shall promptly advise each Swingline Dollar Lender (in the
case of a notice relating to a Swingline Dollar Borrowing) or each Swingline
Euro Lender (in the case of a notice relating to a Swingline Euro Borrowing) of
any such notice received from the Borrower Representative on behalf of a
Borrower and the amount of such Swingline Lender’s Swingline Loan to be made as
part of the requested Swingline Dollar Borrowing or Swingline Euro Borrowing, as
applicable.  Each Swingline Dollar Lender shall make each Swingline Dollar Loan
to be made by it hereunder in accordance with Section 2.04(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Administrative Agent by notice to the Swingline
Dollar Lenders.  The Administrative Agent will make such Swingline Dollar Loans
available to the applicable Domestic Swingline Borrower by promptly crediting
the amounts so received, in like funds, to the general deposit account of the
applicable Domestic Swingline Borrower with the Administrative Agent (or, in the
case of a Swingline Dollar Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).  Each Swingline Euro Lender shall make each Swingline Euro Loan
to be made by it hereunder in accordance with Section 2.04(a) on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., Local
Time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Swingline Euro Lenders.  The Administrative
Agent will make such Swingline Euro Loans available to the applicable Foreign
Swingline Borrower by (i) promptly crediting the amounts so received, in like
funds, to the general deposit account with the Administrative Agent of the
applicable Foreign Swingline Borrower most recently designated to the
Administrative Agent or (ii) by wire transfer of the amounts received in
immediately available funds to the general deposit account of the applicable
Foreign Swingline Borrower most recently designated to the Administrative Agent.
 
(c) A Swingline Lender may by written notice given to the Administrative Agent
(and to the other Swingline Dollar Lenders or Swingline Euro Lenders, as
applicable) not later than 10:00 a.m., Local Time, on any Business Day require
the Revolving Facility Lenders to acquire participations on such Business Day in
all or a portion of the outstanding Swingline Loans made by it.  Such notice
shall specify the aggregate amount of such Swingline Loans in which the
Revolving Facility Lenders will participate.  Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each such Lender,
specifying in such notice such Lender’s Revolving Facility Percentage of such
Swingline Loan or Loans.  Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the applicable Swingline Lender, such
Revolving Facility Lender’s Revolving Facility Percentage of such Swingline Loan
or Loans.  Each Revolving Facility Lender acknowledges and agrees that its
respective obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction
whatsoever.  Each Revolving Facility Lender shall comply with its obligation
under this paragraph by wire transfer of immediately available funds, in the
same manner as provided in Section 2.06 with respect to Loans made by such
Revolving Facility Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the applicable Swingline Lender the amounts so received by it
from the Revolving Facility Lenders.  The Administrative Agent shall notify the
applicable Borrower of any participations in any Swingline Loan acquired
pursuant to this paragraph (c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
applicable Swingline Lender.  Any amounts received by a Swingline Lender from
the applicable Borrower (or other party on behalf of such Borrower) in respect
of a Swingline Loan after receipt by such Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Revolving Facility Lenders that
shall have made their payments pursuant to this paragraph and to such Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to such Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the applicable Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the applicable Borrower of any default in the payment thereof.
 
-61-

--------------------------------------------------------------------------------


SECTION 2.05 Letters of Credit.
 
 
(a) General.  Each Existing Letter of Credit shall continue to remain
outstanding as a CL Letter of Credit or RF Letter of Credit as specified on
Schedule 2.05(a) hereunder on and after such date on the same terms as
applicable to it immediately prior to such date.  In addition, subject to the
terms and conditions set forth herein, the Company may request the issuance of
Dollar Letters of Credit, Euro Letters of Credit and Alternative Currency
Letters of Credit (x) in the case of RF Letters of Credit, for its own account
or for the account of any of the other Revolving Borrowers and (y) in the case
of CL Letters of Credit, for the account of a CL Borrower (as specified in the
related Request to Issue), in each case in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the Revolving
Availability Period and prior to the date that is five Business Days prior to
the Revolving Facility Maturity Date.  All Letters of Credit shall be issued on
a sight basis only (subject to Section 2.05(n)) and shall be denominated in
Dollars, Euros or an Alternative Currency.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit, the Borrower Representative, on
behalf of the relevant Loan Party, shall hand deliver or telecopy (or transmit
by electronic communication, if arrangements for doing so have been approved by
the applicable Issuing Bank) to the applicable Issuing Bank, with a copy to the
Administrative Agent at least two Business Days (or such shorter period agreed
to by the Issuing Bank) in advance of the requested date of issuance a request
in the form of Exhibit B-2 (a “Request to Issue”) for the issuance of a Letter
of Credit, which Request to Issue shall specify, inter alia, whether the
requested Letter of Credit is to be a CL Letter of Credit or an RF Letter of
Credit.  If requested by the applicable Issuing Bank, the Borrower
Representative, on behalf of the relevant Loan Party, also shall submit a letter
of credit application on such Issuing Bank’s standard form in connection with
any request for a Letter of Credit and in the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
such form of letter of credit application, the terms and conditions of this
Agreement shall control.  An RF Letter of Credit shall be issued, amended,
renewed or extended only if after giving effect thereto (i) the Revolving L/C
Exposure shall not exceed $250,000,000, (ii) the Revolving Facility Credit
Exposure shall not exceed the total Revolving Facility Commitments and (iii) the
aggregate Revolving Facility Credit Exposure with respect to any Revolving
Borrower shall not exceed the Maximum Credit Limit for such Revolving Borrower,
and a CL Letter of Credit shall be issued, amended, renewed or extended only if
after giving effect thereto the CL Exposure would not exceed the Total
Credit-Linked Commitment at such time, provided that no RF Letter of Credit
shall be issued unless a CL Letter of Credit could not be issued in lieu
thereof, giving effect to the aforesaid limitations.  In the event that an RF
Letter of Credit is outstanding at a time when there is availability to support
the issuance of a new CL Letter of Credit in accordance with the terms of this
Agreement in a stated amount at least equal to the stated amount of such RF
Letter of Credit, the Company shall have the right, upon written notice to the
Administrative Agent and the respective Issuing Bank, to re-designate such RF
Letter of Credit as a CL Letter of Credit, in each case so long as (i) each such
CL Letter of Credit may otherwise be issued in accordance with, and will not
violate, the above limitations and requirements of this Section and (ii) the
Company certifies in writing to the Administrative Agent and the respective
Issuing Bank that the conditions specified in Sections 4.01(b) and (c) are then
satisfied.  Upon satisfaction of the aforesaid conditions, (x) the respective
Issuing Bank shall re-designate the affected RF Letter of Credit as a CL Letter
of Credit, and (y) a new CL Letter of Credit shall be deemed issued at such time
under this Agreement.  No Letter of Credit shall be issued, increased in stated
amount, or renewed or extended without the prior consent of the Administrative
Agent, such consent to be limited to the question of whether such issuance,
increase, renewal or extension is being effected on the terms and conditions of
this Agreement.
 
-62-

--------------------------------------------------------------------------------


(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days (or, in the case of a trade Letter of Credit, 30 days) prior
to (A) in the case of an RF Letter of Credit, the Revolving Facility Maturity
Date, and (B) in the case of a CL Letter of Credit, the Term Loan Maturity Date;
provided that any standby Letter of Credit may provide for the automatic renewal
thereof for additional one-year periods (which, in no event, shall extend beyond
the date referred to in clause (ii) of this paragraph (c)).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Lenders, such Issuing Bank
hereby grants (x) if such Letter of Credit is a CL Letter of Credit, to each CL
Lender or (y) if such Letter of Credit is an RF Letter of Credit to each
Revolving Facility Lender (and such CL Lender or Revolving Facility Lender, as
the case may be, in its capacity under this Section 2.05(d), a “Participant”)
and each such Participant hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s CL Percentage or
Revolving Facility Percentage, as the case may be, as in effect from time to
time of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Facility Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent in Dollars or Euros, as the case may be, for the account of
the applicable Issuing Bank, such Lender’s Revolving Facility Percentage of each
LC Disbursement made in respect of an RF Letter of Credit and, in each case, not
reimbursed by the Applicant Party on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Applicant Party for any reason.  Each Participant acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and, in the case of a Revolving Facility
Lender, that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
-63-

--------------------------------------------------------------------------------


(e) Reimbursement.  If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Applicant Party
shall reimburse such L/C Disbursement by paying to the Administrative Agent an
amount equal to such L/C Disbursement in Dollars, Euros or an Alternative
Currency, as the case may be, not later than 5:00 p.m., New York City time, on
the Business Day immediately following the date the applicable Applicant Party
receives notice under paragraph (g) of this Section of such L/C Disbursement,
provided that (I) in the case of any L/C Disbursement under an RF Letter of
Credit issued for the account of a Revolving Borrower, such Revolving Borrower
may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03 or 2.04 that such payment be financed (x) if a
Dollar Letter of Credit, with an ABR Revolving Borrowing or Swingline Dollar
Borrowing, as applicable, (y) if a Euro Letter of Credit, with a Swingline Euro
Borrowing, or (z) if an Alternative Currency Letter of Credit, with an ABR
Revolving Borrowing or Swingline Dollar Borrowing, in the cases of clauses (x)
and (y), in an equivalent amount and in the case of clause (z), in the Dollar
Equivalent of such amount and, to the extent so financed, such Revolving
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Swingline Dollar Borrowing or Swingline
Euro Borrowing, as the case may be, and (II) no Applicant Party shall be
entitled to reimburse the relevant Issuing Bank for any drawings under a CL
Letter of Credit which occur within the period commencing on the 91st day prior
to the Term Loan Maturity Date until after the Credit-Linked Deposits shall have
been applied as set forth below in this Section 2.05(e).  If the applicable
Applicant Party fails to reimburse any L/C Disbursement under an RF Letter of
Credit when due, then the Administrative Agent shall promptly notify the
applicable Issuing Bank and each relevant Participant of the applicable L/C
Disbursement, the payment then due in respect thereof and, in the case of each
such Participant, such Participant’s Revolving Facility Percentage
thereof.  Promptly following receipt of such notice, each such Participant shall
pay to the Administrative Agent in Dollars or Euros, as applicable, its
Revolving Facility Percentage of the payment then due from the applicable
Applicant Party, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Participants), and the Administrative Agent shall
promptly pay to the applicable Issuing Bank in Dollars, Euros or an Alternative
Currency, as applicable, the amounts so received by it from such
Participants.  In the event that an Issuing Lender makes any LC Disbursement
under any CL Letter of Credit issued by it and the respective CL Borrower shall
not have reimbursed such amount in full to such Issuing Lender as provided
above, or an Issuing Lender makes any LC Disbursement under any CL Letter of
Credit issued by it within the period commencing on the 91st day prior to the
Term Loan Maturity Date, and in each case such Issuing Lender has notified the
Administrative Agent thereof, each CL Lender hereby irrevocably authorizes the
Administrative Agent to reimburse on the date of (or if received after 1:00 P.M.
(New York time) on such date, on the Business Day following the date of) receipt
by the Administrative Agent of such notice such Issuing Lender for such amount
solely by requesting the Deposit Bank to withdraw such CL Lender’s CL Percentage
of the Credit-Linked Deposits on deposit with the Deposit Bank in the
Credit-Linked Deposit Account and to pay same over to the Administrative Agent,
the Deposit Bank hereby agreeing to effect such a withdrawal and all other
withdrawals and payments requested by the Administrative Agent pursuant to the
terms of this Agreement.  All reimbursements of Issuing Banks by Revolving
Facility Lenders or CL Lenders (through application of Credit-Linked Deposits)
shall be made as provided herein notwithstanding the occurrence of a CAM
Exchange Date after the L/C Disbursement and prior to such
reimbursement.  Promptly following receipt by the Administrative Agent of any
payment from the applicable Applicant Party pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Participants have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank as their interests may appear (it being understood and agreed that any such
payment to be made pursuant to this Section 2.05(e) to a Participant which is a
CL Lender shall be made by such Issuing Lender to the Administrative Agent for
the account of such CL Lender and paid over to the Deposit Bank for deposit in
the Credit-Linked Deposit Account).  Any payment made by a Revolving Facility
Lender pursuant to this paragraph to reimburse an Issuing Bank for any L/C
Disbursement (other than the funding of an ABR Revolving Loan or a Swingline
Dollar Borrowing as contemplated above) shall constitute a Loan.
 
-64-

--------------------------------------------------------------------------------


(f) Obligations Absolute.  The obligation of the applicable Applicant Party to
reimburse L/C Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Applicant Party’s
obligations hereunder; provided that, in each case, payment by the Issuing Bank
shall not have constituted gross negligence or willful misconduct as determined
by a final and nonappealable decision of court of competent
jurisdiction.  Neither the Administrative Agent, the Lenders nor any Issuing
Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse the applicable Issuing Bank from liability to
an Applicant Party to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by each
Applicant Party to the extent permitted by applicable law) suffered by such
Applicant Party that are determined by a court having jurisdiction to have been
caused by (i) such Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof or (ii) such Issuing Bank’s refusal to issue a Letter of
Credit in accordance with the terms of this Agreement.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank, as determined by a final and
nonappealable decision of court of competent jurisdiction, such Issuing Bank
shall be deemed to have exercised care in each such determination and each
refusal to issue a Letter of Credit.  In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
-65-

--------------------------------------------------------------------------------


(g) Disbursement Procedures.  The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Bank shall promptly
notify the Administrative Agent, the Applicant Party and the Company (if the
Company is not the Applicant Party) by telephone (confirmed by telecopy) of such
demand for payment and whether such Issuing Bank has made or will make a L/C
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Applicant Party of its obligation to reimburse
such Issuing Bank and the Revolving Facility Lenders with respect to any such
L/C Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Applicant Party shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that the applicable Applicant Party reimburses
such L/C Disbursement, at the rate per annum then applicable to ABR Revolving
Loans provided that, in the case of an L/C Disbursement made that is (i) a Euro
Letter of Credit, the amount of interest due with respect thereto shall (A) be
payable in Euros and (B) bear interest at a rate equal to the rate reasonably
determined by the applicable Issuing Bank to be the cost to such Issuing Bank of
funding such L/C Disbursement plus the Applicable Margin applicable to
Eurocurrency Revolving Loans at such time or (ii) an Alternative Currency Letter
of Credit, the amount of interest due with respect thereto shall (A) be payable
in the applicable Alternative Currency and (B) bear interest at a rate equal to
the rate reasonably determined by the applicable Issuing Bank to be the cost to
such Issuing Bank of funding such L/C Disbursement plus the Applicable Margin
applicable to Eurocurrency Revolving Loans at such time; and provided, further,
that, if such L/C Disbursement is not reimbursed by the applicable Applicant
Party when due pursuant to paragraph (e) of this Section, then Section 2.13(c)
shall apply, with the rate per annum for L/C Disbursements made in respect of a
CL Letter of Credit from the date any payment is made to the Issuing Lender on
behalf of the CL Lenders shall be 2% in excess of the rate per annum then
applicable to ABR Term Loans.  Interest accrued pursuant to this paragraph shall
be for the account of the applicable Issuing Bank, except that interest accrued
on and after the date of payment by any Revolving Facility Lender or by or on
behalf of any CL Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Revolving Facility Lender or
CL Lender, as the case may be, to the extent of such payment.
 
-66-

--------------------------------------------------------------------------------


(i) Replacement of an Issuing Bank.  An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12.  From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the replaced
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of such
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization.  If any Event of Default shall occur and be
continuing, (i) in the case of an Event of Default described in Section 7.01(h)
or (i), on the Business Day or (ii) in the case of any other Event of Default,
on the fifth Business Day following the date on which the Company receives
notice from the Administrative Agent (or, if the maturity of the Loans has been
accelerated, Revolving Facility Lenders and/or CL Lenders with Revolving L/C
Exposure and/or CL Percentages representing greater than 50% of the total
Revolving L/C Exposure and/or total CL Percentages), as the case may be,
demanding the deposit of cash collateral pursuant to this paragraph, the Company
and, to the extent relating to CL Exposure, CAC (on a joint and several basis
with the Company) agree to deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Revolving
Facility Lenders and/or the CL Lenders, an amount in Dollars in cash equal to
the Revolving L/C Exposure and/or CL Exposure as of such date plus any accrued
and unpaid interest thereon; provided that the portion of such amount
attributable to undrawn Euro Letters of Credit or L/C Disbursements in Euros
shall be deposited with the Administrative Agent in Euros in the actual amounts
of such undrawn Letters of Credit and L/C Disbursements; provided, further that
the portion of such amount attributable to undrawn Alternative Currency Letters
of Credit or L/C Disbursements in any Alternative Currency shall be deposited
with the Administrative Agent in the applicable Alternative Currency in the
actual amounts of such undrawn Letters of Credit and L/C Disbursements.  The
obligation to deposit such cash collateral shall become effective immediately on
the Business Day specified above, and such deposit shall become immediately due
and payable in Dollars, Euros or an Alternative Currency, as applicable, without
demand or other notice of any kind.  The applicable Applicant Party also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b).  Each such deposit pursuant to this paragraph or pursuant to
Section 2.11(b) shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrowers under this Section
2.05.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account.  Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of (i) for so long as an Event of Default
shall be continuing, the Administrative Agent and (ii) at any other time, the
Company, in each case, in Permitted Investments and at the risk and expense of
the Company, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse each Issuing
Bank for L/C Disbursements for which such Issuing Bank has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the Revolving L/C Exposure and CL
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Facility Lenders and/or CL Lenders with
Revolving L/C Exposure and/or CL Percentages representing greater than 50% of
the total Revolving L/C Exposure and/or total CL Percentages), be applied to
satisfy other obligations of the Borrowers under this Agreement.  If an
Applicant Party is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to such Applicant Party within three
Business Days after all Events of Default have been cured or waived.  If a
Borrower is required to provide an amount of cash collateral hereunder pursuant
to Section 2.11(b), such amount (to the extent not applied as aforesaid) shall
be returned to such Borrower as and to the extent that, after giving effect to
such return, the Borrowers would remain in compliance with Section 2.11(b) and
no Event of Default shall have occurred and be continuing.
 
-67-

--------------------------------------------------------------------------------


(k) Additional Issuing Banks.  From time to time, the Company may by notice to
the Administrative Agent designate up to two Lenders (in addition to DBNY and
any Lender that is an issuer of Existing Letters of Credit) that agree (in their
sole discretion) to act in such capacity and are reasonably satisfactory to the
Administrative Agent as Issuing Banks.  Each such additional Issuing Bank shall
execute a counterpart of this Agreement upon the approval of the Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.
 
(l) Reporting.  Promptly upon the issuance or amendment by it of a standby
Letter of Credit, an Issuing Bank shall notify the Company and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of such issuance or amendment.  Upon receipt of
such notice, the Administrative Agent shall notify each Lender, in writing, of
such issuance or amendment, and if so requested by a Lender the Administrative
Agent shall provide such Lender with a copy of such issuance or amendment.  Each
Issuing Bank shall on the first Business Day of each calendar week during which
any CL Letters of Credit and/or RF Letters of Credit issued by such Issuing Bank
are outstanding provide the Administrative Agent, by facsimile, with a report
detailing the aggregated daily outstandings of each such Letter of Credit issued
by it.
 
(m) Notwithstanding any other provision of this Agreement, if, after the
Effective Date, any Change in Law shall make it unlawful for an Issuing Bank to
issue Letters of Credit denominated in Euros or any Alternative Currency, then
by prompt written notice thereof to the L/C Borrowers and to the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), such Issuing Bank may declare that Letters of Credit will not thereafter
(for the duration of such declaration) be issued by it in Euros or any
Alternative Currency, as applicable.
 
-68-

--------------------------------------------------------------------------------


(n) Subject to the prior written consent of the Administrative Agent and the
applicable Issuing Bank (such consent not to be unreasonably withheld),
documentary Letters of Credit may be issued on a “time basis” on terms and
conditions to be agreed upon by the Company, the Administrative Agent and the
applicable Issuing Bank.
 
SECTION 2.06 Funding of Borrowings.
 
(a) Each Lender shall make each Loan (other than CL Loans) to be made (as
opposed to be continued) by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, Local Time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  Each CL Lender hereby irrevocably authorizes the
Administrative Agent to fund each CL Loan to be made by it hereunder solely by
requesting the Deposit Bank to withdraw such CL Lender’s CL Percentage of the
Credit-Linked Deposits on deposit with the Deposit Bank in the Credit-Linked
Deposit Account and to pay same over to it.  The Administrative Agent will make
the proceeds of funds made available to it pursuant to the two preceding
sentences available to the applicable Borrower by promptly crediting the amounts
so received, in like funds, to an account of the applicable Borrower maintained
with the Administrative Agent (i) in New York City, in the case of Loans
denominated in Dollars, or (ii) in London, in the case of Loans denominated in
Euros and designated by the Borrower Representative, on behalf of the applicable
Borrower, in the applicable Borrowing Request; provided that ABR Revolving
Loans, Swingline Dollar Borrowings and Swingline Euro Borrowings made to finance
the reimbursement of an L/C Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Revolving Facility Loans and/or
Term Loans that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount.  In such event, if
a Lender has not in fact made its share of the applicable Borrowing of Revolving
Facility Loans or Term Loans available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand (without duplication) such
corresponding amount (with demand to be first made on such Lender if legally
possible) with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, (x) the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation (in
the case of a Borrowing denominated in Dollars) or (y) the rate reasonably
determined by the Administrative Agent to be the cost to it of funding such
amount (in the case of a Borrowing denominated in Euros) or (ii) in the case of
the applicable Borrower, the interest rate applicable to ABR Loans (in the case
of a Borrowing denominated in Dollars) or the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount (in the case of
a Borrowing denominated in Euros).  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
-69-

--------------------------------------------------------------------------------


SECTION 2.07 Interest Elections.
 
 
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower Representative, on behalf of the applicable Borrower, may elect to
convert such Borrowing to a different Type, in the case of Borrowings
denominated in Dollars, or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower Representative, on behalf of the applicable
Borrower, may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.  This
Section shall not apply to Swingline Euro Borrowings or Swingline Dollar
Borrowings, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower Representative,
on behalf of the applicable Borrower, shall notify the Administrative Agent of
such election by telephone by the time that a Borrowing Request would be
required under Section 2.03 if the Borrower Representative, on behalf of such
Borrower, were requesting a Borrowing of the Type and denominated in Euros
resulting from such election to be made on the effective date of such
election.  Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower Representative on behalf
of the applicable Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
-70-

--------------------------------------------------------------------------------


(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; provided that the resulting Borrowing is required to be
a Eurocurrency Borrowing in the case of a Borrowing denominated in Euros; and
 
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by clause (a) of the definition of the term “Interest
Period.”
 
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower Representative, on behalf of
the applicable Borrower, shall be deemed to have selected an Interest Period of
three months’ duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.
 
(e) If the Borrower Representative, on behalf of the applicable Borrower, fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration commencing on the last day of such
Interest Period.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies the applicable Borrower, then, so long as an Event of
Default is continuing (i) except as provided in clause (iii) below, no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing, (ii) unless repaid, each Eurocurrency Borrowing denominated in
Dollars shall be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (iii) unless repaid, each Eurocurrency Borrowing
denominated in Euros shall be continued as a Eurocurrency Borrowing with an
Interest Period of one month’s duration.
 
SECTION 2.08 Termination and Reduction of Commitments.
 
 
(a) Unless previously terminated, the Revolving Facility Commitments shall
terminate on the Revolving Facility Maturity Date and the Credit-Linked
Commitments shall terminate on the Term Loan Maturity Date.  The Term Loan
Commitments shall terminate at 5:00 p.m. New York Time on the Effective Date.
 
(b) The Company (on behalf of itself and all other Revolving Borrowers) may at
any time terminate, or from time to time reduce, the Revolving Facility
Commitments; provided that (i) each such reduction shall be in an amount that is
an integral multiple of $1.0 million and not less than $5.0 million (or, if
less, the remaining amount of the Revolving Facility Commitments) and (ii) the
Company shall not terminate or reduce the Revolving Facility Commitments if,
after giving effect to any concurrent prepayment of the Revolving Facility Loans
in accordance with Section 2.11, the Revolving Facility Credit Exposure would
exceed the total Revolving Facility Commitments.
 
-71-

--------------------------------------------------------------------------------


(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Facility Commitments and/or Credit-Linked
Commitments under paragraph (b) or (d) of this Section at least three Business
Days prior to the effective date of such termination or reduction, specifying
such election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Company pursuant to this Section
shall be irrevocable; provided that a notice of termination of the Revolving
Facility Commitments and/or Credit-Linked Commitments delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of Commitments shall
be permanent.  Each reduction of the Commitments under any Facility shall be
made ratably among the Lenders in accordance with their respective Commitments
under such Facility.
 
(d) The Company (on behalf of itself and CAC) shall have the right, at any time
or from time to time, without premium or penalty to terminate the Total
Unutilized Credit-Linked Commitment in whole, or reduce it in part, in an
integral multiple of $1.0 million and not less than $5.0 million (or if less the
remaining amount of the Credit-Linked Commitments) in the case of partial
reductions to the Total Unutilized Credit-Linked Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the
Credit-Linked Commitment of each CL Lender.  At the time of any termination or
reduction of the Total Credit-Linked Commitment pursuant to this Section 2.08(d)
or on the Term Loan Maturity Date, the Administrative Agent shall request the
Deposit Bank to withdraw from the Credit-Linked Deposit Account and to pay same
over to it, and shall return to the CL Lenders (ratably in accordance with their
respective CL Percentages) the CL Lenders’ Credit-Linked Deposits in an
aggregate amount equal to such reduction or the amount of such Commitment being
terminated, as the case may be.  Notwithstanding the foregoing or anything else
in this Agreement to the contrary, following the reimbursement or repayment by a
Borrower for any drawing or CL Loan under the CL Facility, in no event shall the
Deposit Bank be required to return to any CL Lender any proceeds of such CL
Lender’s Credit-Linked Deposit prior to the 90th day following such
reimbursement or repayment unless the respective CL Lender shall have
sufficiently indemnified the Deposit Bank (in the sole discretion of the Deposit
Bank) for any losses the Deposit Bank may incur as a result of preference claims
brought by any creditor of a Borrower with respect to the proceeds of such
reimbursement or repayment.
 
SECTION 2.09 Repayment of Loans; Evidence of Debt, etc.
 
(a) The Company hereby unconditionally promises to pay (i) on the Revolving
Facility Maturity Date in Euros or Dollars, as applicable, to the Administrative
Agent for the account of each Revolving Facility Lender the then unpaid
principal amount of each Revolving Facility Loan made to the Company and (ii) in
Euros or Dollars, as applicable, to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10.  Each CL Borrower hereby unconditionally, and jointly
and severally, promises to pay on the Term Loan Maturity Date in Dollars to the
Administrative Agent for the account of each CL Lender the then unpaid principal
amount of each CL Loan of such CL Lender owing by any CL Borrower.  Each
Domestic Swingline Borrower hereby unconditionally promises to pay in Dollars to
each Swingline Lender the then unpaid principal amount of each Swingline Loan
made to such Borrower on the earlier of the Revolving Facility Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least five Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Facility Borrowing is made by
such Borrower, then such Borrower shall repay all its Swingline Loans then
outstanding.  Each Revolving Borrower hereby unconditionally promises to pay in
Dollars (or in Euros if the Revolving Facility Borrowing was made in Euros) to
the Administrative Agent for the account of each Revolving Facility Lender the
then unpaid principal amount of each Revolving Facility Loan to such Borrower on
the Revolving Facility Maturity Date.  Each Foreign Swingline Borrower hereby
unconditionally promises to pay in Euros to each Swingline Euro Lender the then
unpaid principal amount of each Swingline Euro Loan made by such Lender to such
Borrower on the earlier of the Revolving Facility Maturity Date and the last day
of the Interest Period applicable to such Swingline Euro Loan.
 
-72-

--------------------------------------------------------------------------------


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Facility and Type thereof and
the Interest Period (if any) applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) any amount received by the
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower Representative, on behalf of the applicable
Borrower, shall prepare, execute and deliver to such Lender a promissory note
payable to the order of such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent.  Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).
 
(f) At the time of any termination of the Total Credit-Linked Commitment
pursuant to Section 2.08(a) or pursuant to Article VII (but otherwise subject to
the last sentence of Section 2.08(d)), the Administrative Agent shall request
the Deposit Bank to withdraw from the Credit-Linked Deposit Account and to pay
same over to it, and shall return to the CL Lenders (ratably in accordance with
their respective CL Percentages), the CL Lenders’ Credit-Linked Deposits in an
amount by which the aggregate amount of the Credit-Linked Deposits at such time
exceeds the aggregate CL L/C Exposure (less unreimbursed L/C Disbursements
included therein) at such time.
 
-73-

--------------------------------------------------------------------------------


SECTION 2.10 Repayment of Term Loans.
 
(a) Subject to adjustment pursuant to paragraph (c) of this Section, the Company
shall repay Term Loans owed by it (such repayment to be in Dollars if made in
respect of Dollar Term Loans or in Euros if made in respect of Euro Term Loans)
on (x) the three-month anniversary of the Effective Date, and each three-month
anniversary thereafter (each such date being referred to as an “Installment
Date”) and prior to the Term Loan Maturity Date in an aggregate amount equal to
1/4 of 1% of the then Maximum Term Amount and (y) the Term Loan Maturity Date in
an amount equal to the remaining principal amount of the Term Loans owed by it.
 
(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Loan Maturity Date.
 
(c) Prepayment of Term Loans pursuant to Section 2.11(c) shall be applied to
reduce on a pro rata basis (based on the amount of such amortization payments)
the remaining scheduled amortization payments in respect of the Term Loans.
 
(d) Any Lender holding Term Loans may elect, on not less than two Business Days’
prior written notice to the Administrative Agent with respect to any mandatory
prepayment made pursuant to Section 2.11(c), not to have such prepayment applied
to such Lender’s Term Loans, in which case the amount not so applied shall be
retained by the Company (and applied as it elects).
 
(e) Prior to any repayment of any Borrowing under any Facility hereunder, the
Borrower Representative, on behalf of the applicable Borrower, shall select the
Borrowing or Borrowings under such Facility to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 2:00 p.m., Local Time, (i) in the case of an ABR Borrowing, one
Business Day before the scheduled date of such repayment and (ii) in the case of
a Eurocurrency Borrowing, three Business Days before the scheduled date of such
repayment.  Each repayment of a Borrowing (x) in the case of the Revolving
Facility, shall be applied to the Revolving Facility Loans included in the
repaid Borrowing such that each Revolving Facility Lender receives its ratable
share of such repayment (based upon the respective Revolving Facility Credit
Exposures of the Revolving Facility Lenders at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing.  Notwithstanding anything to the contrary in the immediately
preceding sentence, prior to any repayment of a Swingline Dollar Borrowing or a
Swingline Euro Borrowing hereunder, the applicable Swingline Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 1:00 p.m., Local Time, on the scheduled date of such
repayment.  Except as provided in Section 2.13(d), repayments of Borrowings
shall be accompanied by accrued interest on the amount repaid.
 
-74-

--------------------------------------------------------------------------------


(f) Amounts to be applied pursuant to Section 2.11(c) shall be applied, as
applicable, first to reduce outstanding ABR Loans.  Any amounts remaining after
each such application shall be applied to prepay Eurodollar Term
Loans.  Notwithstanding the foregoing, if the amount of any prepayment of Loans
required under Section 2.11(c) shall be in excess of the amount of the ABR Loans
at the time outstanding (an “Excess Amount”), only the portion of the amount of
such prepayment as is equal to the amount of such outstanding ABR Loans shall be
immediately prepaid and, at the election of Borrower, the Excess Amount shall be
either (A) deposited in an escrow account on terms satisfactory to the
Collateral Agent and applied to the prepayment of Eurodollar Loans on the last
day of the then next-expiring Interest Period for Eurodollar Loans; provided
that (i) interest in respect of such Excess Amount shall continue to accrue
thereon at the rate provided hereunder for the Loans which such Excess Amount is
intended to repay until such Excess Amount shall have been used in full to repay
such Loans and (ii) at any time while a Default has occurred and is continuing,
the Administrative Agent may, and upon written direction from the Required
Lenders shall, apply any or all proceeds then on deposit to the payment of such
Loans in an amount equal to such Excess Amount; or (B) prepaid immediately,
together with any amounts owing to the Lenders under Section 2.16.
 
SECTION 2.11 Prepayments, etc.
 
(a) The applicable Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(but subject to Section 2.16), in an aggregate principal amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum or, if less, the amount outstanding, subject to prior notice in
accordance with Section 2.10(e), provided that such optional prepayments of the
Term Loans shall be applied to reduce on a pro rata basis (based on the amount
of such amortization payments) the remaining scheduled amortization payments in
respect of the Term Loans.
 
(b) In the event and on such occasion that the Revolving Facility Credit
Exposure exceeds (x) 105% of the total Revolving Facility Commitments solely as
a result of currency fluctuations or (y) the total Revolving Facility
Commitments (other than as a result of currency fluctuations), the Borrowers
under the Revolving Facility shall prepay Revolving Facility Borrowings,
Swingline Dollar Borrowings and/or Swingline Euro Borrowings (or, if no such
Borrowings are outstanding, deposit cash collateral in an account with the
Administrative Agent pursuant to Section 2.05(k)) made to such Borrowers, in an
aggregate amount equal to the amount by which the Revolving Facility Credit
Exposure exceeds the total Revolving Facility Commitments.
 
(c) Holdings shall cause (i) an amount equal to all Net Proceeds (rounded down
to the nearest Borrowing Multiple) promptly upon receipt thereof to be used to
prepay Term Loans in accordance with Section 2.10(c) and (ii) an amount equal to
the Remaining Note Amount (rounded down to the nearest Borrowing Multiple) to be
used to prepay Term Loans in accordance with Section 2.10(c) on the date three
months after the Effective Date to the extent not previously used to redeem the
Remaining Notes.
 
(d) On any day on which the aggregate CL Exposure exceeds the Total
Credit-Linked Commitment at such time, CAC and the Company on a joint and
several basis agree to pay to the Administrative Agent at the Payment Office on
such day an amount of cash and/or Cash Equivalents equal to the amount of such
excess, such cash and/or Cash Equivalents first, to be used to repay any
outstanding CL Loans, with any remaining cash and/or Cash Equivalents to be held
as security for all obligations of the respective CL Borrower to the Issuing
Lenders and the CL Lenders hereunder in respect of CL Letters of Credit in a
cash collateral account to be established by, and under the sole dominion and
control of, the Administrative Agent.
 
-75-

--------------------------------------------------------------------------------


SECTION 2.12 Fees.
 
(a) The Company (on behalf of itself and the other Revolving Borrowers) agrees
to pay to each Revolving Facility Lender (other than any Defaulting Lender),
through the Administrative Agent, 10 Business Days after the last day of March,
June, September and December in each year, and three Business Days after the
date on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a commitment fee (a “RF Commitment Fee”) in
Dollars on the daily amount of the Available Revolving Unused Commitment of such
Lender during the preceding quarter (or other period commencing with the
Effective Date or ending with the date on which the Revolving Facility
Commitment of such Lender shall be terminated) at a rate equal to 0.50% per
annum; provided that the RF Commitment Fee will be reduced (i) to 0.375% per
annum if as of the most recent Calculation Date Holdings demonstrates a First
Lien Senior Secured Leverage Ratio not greater than 2.25:1 (but greater than
1.75:1) and (ii) to 0.25% per annum if as of the most recent Calculation Date
Holdings demonstrates a First Lien Senior Secured Leverage Ratio not greater
than 1.75:1.  All RF Commitment Fees shall be computed on the basis of the
actual number of days elapsed in a year of 365 days (or 366 days in a leap
year).  For the purpose of calculating any Lender’s RF Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s RF
Commitment Fee is calculated shall be deemed to be zero.  The RF Commitment Fee
due to each Lender shall commence to accrue on the Effective Date and shall
cease to accrue on the date on which the last of the Revolving Facility
Commitments shall be terminated as provided herein.
 
(b) The Company (on behalf of itself and the other Revolving Borrowers and/or
CAC) from time to time agrees to pay (i) to each Revolving Facility Lender
(other than any Defaulting Lender), through the Administrative Agent, 10
Business Days after the last day of March, June, September and December of each
year and three Business Days after the date on which the Revolving Facility
Commitments of all the Lenders shall be terminated as provided herein, a fee (an
“L/C Participation Fee”) in Dollars on such Lender’s Revolving Facility
Percentage of the daily aggregate Revolving L/C Exposure (excluding the portion
thereof attributable to unreimbursed L/C Disbursements), during the preceding
quarter (or shorter period commencing with the Effective Date or ending with the
date on which the Revolving Facility Commitments shall be terminated) at the
rate per annum equal to the Applicable Margin for Eurocurrency Revolving
Borrowings effective for each day in such period, and (ii) to each Issuing Bank,
for its own account, (x) 10 Business Days after the last day of March, June,
September and December of each year and three Business Days after the date on
which the Revolving Facility Commitments or Credit-Linked Commitments, as the
case may be, of all the Lenders shall be terminated as provided herein, a
fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 1/8 of 1% per annum of the daily stated amount of
such Letter of Credit) (with the minimum annual fronting fee for each Letter of
Credit to be not less than $500) plus (y) in connection with the issuance,
amendment or transfer of any such Letter of Credit or any L/C Disbursement
thereunder, such Issuing Bank’s customary documentary and processing charges
(collectively, “Issuing Bank Fees”).  The Company and CAC, jointly and
severally, agree to pay to each CL Lender (based on each such CL Lender’s CL
Percentage), through the Administrative Agent, a fee (the “CL Facility Fee”)
equal to the sum of (I) a rate per annum equal to the Applicable CL Margin on
the aggregate amount of such CL Lender’s CL Percentage of the Credit-Linked
Deposits from time to time and (II) a rate per annum equal to the Credit-Linked
Deposit Cost Amount as in effect from time to time on such CL Lender’s CL
Percentage of the aggregate amount of the Credit-Linked Deposits from time to
time, in each case for the period from and including the Effective Date to and
including the date on which the Total Credit-Linked Commitment has been
terminated, the Credit-Linked Deposits have been returned to the CL Lenders and
all CL Letters of Credit have been terminated.  Accrued CL Facility Fees shall
be due and payable quarterly in arrears on each CL Interest Payment Date and on
the date on which the Total Credit-Linked Commitment has been terminated, the
Credit-Linked Deposits have been returned to the CL Lenders and all CL Letters
of Credit have been terminated.  All L/C Participation Fees, Issuing Bank Fees
and CL Facility Fees that are payable on a per annum basis shall be computed on
the basis of the actual number of days elapsed in a year of 360 days.
 
-76-

--------------------------------------------------------------------------------


(c) The Company agrees to pay to the Administrative Agent, for the account of
the Administrative Agent, the fees set forth in the Administrative Agent’s Fee
Letter dated the Closing Date (the “Administrative Agent Fees”).
 
(d) All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks.  Once paid, none of the Fees shall be refundable under any
circumstances.
 
SECTION 2.13 Interest.
 
 
(a) The Loans comprising each ABR Borrowing (including each Swingline Dollar
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.
 
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue principal amount shall bear interest, and each such other overdue amount
shall, to the extent permitted by law, bear interest, in each case after as well
as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount (x) payable in Dollars, 2% plus the rate applicable to CL Loans or
Revolving Loans that are ABR Loans as provided in paragraph (a) of this Section
or (y) payable in Euros, 2% plus the rate otherwise applicable to a Revolving
Loan denominated in Euros with a one-month Interest Period made on such date;
provided that this paragraph (c) shall not apply to any payment default that has
been waived by the Lenders pursuant to Section 9.08.
 
-77-

--------------------------------------------------------------------------------


(d) Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the Revolving Facility Commitments, (iii) in the case
of any CL Loans, upon the expiration of the CL Availability Period or upon
termination of the Total Credit-Linked Commitment and (iv) in the case of the
Term Loans, on the Term Loan Maturity Date; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan or Swingline Dollar Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion or payment of any Eurocurrency Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion or payment.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be prima facie evidence thereof.
 
(f) All interest paid or payable pursuant to this Section 2.13 shall be paid in
the applicable currency in which the Loan giving rise to such interest is
denominated.
 
SECTION 2.14 Alternate Rate of Interest.
 
If prior to the commencement of any Interest Period for a Eurocurrency Borrowing
denominated in any currency:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Majority Lenders under a Facility
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrowers and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing denominated in such
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in Dollars, an ABR Borrowing or (B) if such
Borrowing is denominated in Euros, as a Borrowing bearing interest at such rate
as the Majority Lenders under the Revolving Facility and the applicable Borrower
shall agree adequately reflects the costs to the Revolving Facility Lenders of
making or maintaining their Loans, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in such currency, such Borrowing shall be made as an ABR
Borrowing (if such Borrowing is requested to be made in Dollars) or shall be
made as a Borrowing bearing interest at such rate as the Majority Lenders under
the Revolving Facility shall agree adequately reflects the costs to the
Revolving Facility Lenders of making the Loans comprising such Borrowing.
 
-78-

--------------------------------------------------------------------------------


SECTION 2.15 Increased Costs.
 
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate or those for which payment has been requested pursuant to
Section 2.21) or Issuing Bank; or
 
(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement, Eurocurrency Loans or Swingline Euro
Loans made by such Lender or any Letter of Credit or participation therein
(except those for which payment has been requested pursuant to Section 2.21);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or Swingline Euro Loan (or
of maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), in each case determined to be material by such Lender, then the
applicable Borrower (in the case of a Loan) or the applicable Applicant Party
(in the case of a Letter of Credit) will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.
 
(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or Issuing Bank’s capital or on the capital of such Lender’s or
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by such Issuing Bank, to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy) and determined to be material by such Lender, then from time to time
the applicable Borrower (in the case of a Loan) or the applicable Applicant
Party (in the case of a Letter of Credit) shall pay to such Lender or such
Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.
 
-79-

--------------------------------------------------------------------------------


(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section (as
well as reasonably detailed calculations thereof) shall be delivered to the
applicable Borrower (in the case of a Loan) or the applicable Applicant Party
(in the case of a Letter of Credit) and shall be prima facie evidence of the
amounts thereof.  The applicable Borrower (in the case of a Loan) or the
applicable Applicant Party (in the case of a Letter of Credit) shall pay such
Lender or Issuing Bank, as applicable, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d) Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.15, such
Lender or Issuing Bank shall notify the applicable Borrower thereof.  Failure or
delay on the part of any Lender or Issuing Bank to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that a Borrower shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies such Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
 
SECTION 2.16 Break Funding Payments.
 
In the event of (a) the payment of any principal of any Eurocurrency Loan or
Swingline Euro Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.19, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event.  In the case of a Eurocurrency Loan or Swingline Euro Loan, such loss,
cost or expense to any Lender shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue a Eurocurrency Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Euros of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to such Borrower and shall be prima facie evidence of the amounts
thereof.  Such Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.
 
-80-

--------------------------------------------------------------------------------


Each CL Borrower jointly and severally agrees to compensate the Deposit Bank,
upon its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities incurred by the Deposit Bank in connection with (i) any withdrawals
from the Credit-Linked Deposit Account pursuant to the terms of this Agreement
prior to the end of the applicable Interest Period or scheduled investment
termination date for the Credit-Linked Deposits and (ii) the termination of the
Total Credit-Linked Commitment (and the related termination of the investment of
the funds held in the Credit-Linked Deposit Account) prior to the end of any
applicable Interest Period or scheduled investment termination date for the
Credit-Linked Deposits.
 
SECTION 2.17 Taxes.
 
(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if a Loan Party shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) each Agent, Lender or Issuing Bank, as applicable, receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) such Loan Party shall make such deductions and (iii) such Loan Party
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
 
(b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) Each Loan Party shall indemnify the Agents, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, Lender or Issuing Bank, as
applicable, on or with respect to any payment by or on account of any obligation
of such Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed
or asserted on or attributable to amounts payable under this Section) and any
reasonable expense arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to such Loan Party by a Lender or an
Issuing Bank, or by the Administrative Agent on its own behalf, on behalf of
another Agent or on behalf of a Lender or an Issuing Bank, shall be conclusive
absent manifest error.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority, such Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
-81-

--------------------------------------------------------------------------------


(e) Any Lender that is entitled to an exemption from or reduction of withholding
Tax under the law of the jurisdiction in which a Borrower is located, or any
treaty to which such jurisdiction is a party, with respect to payments under
this Agreement shall deliver to such Borrower (with a copy to the Administrative
Agent), to the extent such Lender is legally entitled to do so, at the time or
times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law as may reasonably be requested by
such Borrower to permit such payments to be made without such withholding tax or
at a reduced rate; provided that no Lender shall have any obligation under this
paragraph (e) with respect to any withholding Tax imposed by any jurisdiction
other than the United States if in the reasonable judgment of such Lender such
compliance would subject such Lender to any material unreimbursed cost or
expense or would otherwise be disadvantageous to such Lender in any material
respect.
 
(f) If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of any Indemnified Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which such Loan Party has paid additional amounts pursuant to this Section 2.17,
it shall pay over such refund to such Loan Party (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
the Agent or Lender in good faith and in its sole discretion and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or such Lender is required to repay such refund
to such Governmental Authority.  This Section shall not be construed to require
any Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.
 
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Section 2.15,
2.16, 2.17 or 2.21, or otherwise) prior to 2:00 p.m., Local Time, on the date
when due, in immediately available funds, without condition or deduction for any
defense, recoupment, set-off or counterclaim.  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent to the applicable account designated to the Company by the
Administrative Agent, except payments to be made directly to the applicable
Issuing Bank or the applicable Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17, 2.21 and 9.05 shall
be made directly to the Persons entitled thereto.  The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof or, in
the case of payments made prior to the Revolving Facility Maturity Date in
respect of CL Loans or of L/C Disbursements funded by CL Lenders from
Credit-Linked Deposits, the Administrative Agent shall deposit same in the
Credit-Linked Deposit Account.  If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments hereunder of (i) principal or interest in respect of any Loan shall be
made in the currency in which such Loan is denominated, (ii) reimbursement
obligations shall, subject to Sections 2.05(e) and 2.05(k), be made in the
currency in which the Letter of Credit in respect of which such reimbursement
obligation exists is denominated or (iii) any other amount due hereunder or
under another Loan Document shall be made in Dollars.  Any payment required to
be made by the Administrative Agent hereunder shall be deemed to have been made
by the time required if the Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.  Any amount payable by the
Administrative Agent to one or more Lenders in the national currency of a member
state of the European Union that has adopted the Euro as its lawful currency
shall be paid in Euros.
 
-82-

--------------------------------------------------------------------------------


(b) If at any time insufficient funds are received by and available to the
Administrative Agent from any Borrower to pay fully all amounts of principal,
unreimbursed L/C Disbursements, interest and fees then due from such Borrower
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed L/C
Disbursements then due from such Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed
L/C Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Term Loans, Revolving Facility Loans, CL Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Term Loans, Revolving Facility
Loans, CL Loans and participations in L/C Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Term Loans, Revolving Facility Loans, CL Loans and
participations in L/C Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Term Loans, Revolving Facility Loans, CL
Loans and participations in L/C Disbursements and Swingline Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph (c) shall not be construed
to apply to any payment made by a Borrower pursuant to and in accordance with
the express terms of this Agreement (including in connection with any reduction
or termination of commitments under any Facility) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in L/C Disbursements to any assignee or
participant, other than to such Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph (c) shall apply).
 
-83-

--------------------------------------------------------------------------------


(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due.  In such event, if such Borrower
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at (i) the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation (in the case of an amount denominated in Dollars) and
(ii) the rate reasonably determined by the Administrative Agent to be the cost
to it of funding such amount (in the case of an amount denominated in Euros).
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
 
SECTION 2.19 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15, 2.17 or 2.21, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect.  Each Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15 or 2.21, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if a Lender is a Defaulting Lender, then such Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in L/C
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Borrower (in
the case of all other amounts) and (ii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or 2.21 or payments
required to be made pursuant to Section 2.17, such assignment will result in a
reduction in such compensation or payments.  Nothing in this Section 2.19 shall
be deemed to prejudice any rights that any Borrower may have against any Lender
that is a Defaulting Lender.
 
-84-

--------------------------------------------------------------------------------


(c) If any Lender (such Lender, a “Non-Consenting Lender”) has failed to consent
to a proposed amendment, waiver, discharge or termination which pursuant to the
terms of Section 9.08 requires the consent of all of the Lenders affected and
with respect to which the Required Lenders shall have granted their consent,
then provided no Event of Default then exists, the Company shall have the right,
at its sole cost and expense, (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans, and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent, provided that:  (a)
all Obligations of Borrowers owing to such Non-Consenting Lender being replaced
(and all Credit-Linked Deposits funded by such Lender) shall be paid in full to
such Non-Consenting Lender concurrently with such assignment and (b) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon.  In connection with any such assignment the Company,
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04; provided that the processing and
recordation fee due and payable pursuant to 9.04(b)(ii)(C) shall be waived in
connection with any assignment pursuant to this Section 2.19(c).
 
SECTION 2.20 Revolving Borrowers.
 
The Company may designate after the Effective Date any Domestic Subsidiary of
the Company that is party to the U.S. Collateral Agreement and/or any Foreign
Subsidiary of the Company that is a Wholly Owned Subsidiary as an additional
Revolving Borrower, with a specified Maximum Credit Limit, by delivery to the
Administrative Agent of a Revolving Borrower Agreement executed by such
Subsidiary and the Company at least 5 Business Days (or 10 Business Days in the
case of any Subsidiary which is not both a Domestic Subsidiary and a Wholly
Owned Subsidiary) prior to the date of such designation, a copy of which the
Administrative Agent shall promptly deliver to the Lenders.  It is agreed that
Grupo Celanese S.A., if and when designated by the Company as a Revolving
Borrower, will have a Maximum Credit Limit equal at any time to the Dollar
Equivalent of the aggregate Revolving Facility Commitments at such time. Each
such designation shall specify whether such Subsidiary shall be entitled to make
Borrowings under and/or request Letters of Credit under the Revolving Facility,
and each such designation and specified Maximum Credit Limit shall be subject to
the consent of the Administrative Agent (which consent shall not unreasonably be
withheld).  Upon the execution by the Company and delivery to the Administrative
Agent of a Revolving Borrower Termination with respect to any Revolving
Borrower, such Subsidiary shall cease to be a Revolving Borrower and a party to
this Agreement as a Revolving Borrower; provided that no Revolving Borrower
Termination will become effective as to any Revolving Borrower (other than to
terminate such Revolving Borrower’s right to make further Borrowings under this
Agreement) at a time when any principal of or interest on any Loan to such
Revolving Borrower or any Letter of Credit for the account of such Revolving
Borrower shall be outstanding hereunder.  Promptly following receipt of any
Revolving Borrower Agreement or Revolving Borrower Termination, the
Administrative Agent shall send a copy thereof to each Revolving Facility
Lender.  The Company shall be entitled to designate any Foreign Subsidiary that
complies with the requirements described in Section 5.10(f) as a Revolving
Borrower.
 
-85-

--------------------------------------------------------------------------------


SECTION 2.21 Additional Reserve Costs.
 
(a) For so long as any Lender is required to make special deposits with the Bank
of England and/or the Financial Services Authority (or, in either case any other
authority which replaced all or any of its functions) and/or the European
Central Bank or comply with reserve assets, liquidity, cash margin or other
requirements of the Bank of England and/or the Financial Services Authority (or,
in either case any other authority which replaced all or any of its functions)
and/or the European Central Bank, to maintain reserve asset ratios or to pay
fees, in each case in respect of such Lender’s Eurocurrency Loans or Swingline
Euro Loans, such Lender shall be entitled to require the applicable Borrower to
pay, contemporaneously with each payment of interest on each of such Loans,
additional interest on such Loan at a percentage rate per annum equal to the
Mandatory Costs Rate calculated in accordance with the formulae and in the
manner set forth in Exhibit H hereto.
 
(b) Any additional interest owed pursuant to paragraph (a) above shall be
determined by the applicable Lender, which determination shall be prima facie
evidence of the amount thereof, and notified to the applicable Borrower (with a
copy to the Administrative Agent) at least 10 days before each date on which
interest is payable for the applicable Loan, and such additional interest so
notified to the applicable Borrower by such Lender shall be payable to the
Administrative Agent for the account of such Lender on each date on which
interest is payable for such Loan.
 
SECTION 2.22 Illegality.
 
(a) If any Lender reasonably determines that it is unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make or maintain any Euro Term Loan, any Revolving
Facility Loan denominated in Euros or any Swingline Euro Loan, then, on notice
thereof by such Lender to the applicable Borrower through the Administrative
Agent, any obligations of such Lender to make or continue Euro Term Loans,
Revolving Facility Loans denominated in Euros or Swingline Euro Loans shall be
suspended until such Lender notifies the Administrative Agent and the applicable
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon any of such notice, the applicable Borrower shall upon demand from
such Lender (with a copy to the Administrative Agent) prepay such Euro Term
Loan, Revolving Facility Loan denominated in Euros or Swingline Euro Loan.  Upon
any such prepayment, such Borrower shall also pay accrued interest on the amount
so prepaid.
 
-86-

--------------------------------------------------------------------------------


(b) If any Lender reasonably determines that any change in law has made it
unlawful, or that any Governmental Authority has asserted after the Effective
Date that it is unlawful, for any Lender or its applicable lending office to
make or maintain any Eurocurrency Loans (other than as set forth in paragraph
(a) above), then, on notice thereof by such Lender to the applicable Borrower
through the Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans or to convert ABR Borrowings to Eurocurrency
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the applicable Borrower that the circumstances giving rise to such
determination no longer exist.  Upon the receipt of such notice, the applicable
Borrower shall upon demand from such Lender (with a copy to the Administrative
Agent), either (i) for Loans denominated in Euros (A) prepay each Loan
denominated in Euros or (B) keep such Loan denominated in Euros outstanding, in
which case the Adjusted LIBO Rate with respect to such Loan shall be deemed to
be the rate determined by such Lender as the all-in-cost of funds to fund such
Loan with maturities comparable to the Interest Period applicable thereto, or
(ii) for Loans denominated in Dollars, convert all Eurocurrency Borrowings of
such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans.  Upon any such prepayment or conversion, such Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
SECTION 2.23 New Commitments.
 
(a) New Commitments.  At any time after completion of the primary syndication
(as determined by the Lead Arrangers) and prior to the date which is 12 months
prior to (i) in the case of Revolving Facility Loans, the Revolving Facility
Maturity Date and (ii) in the case of Term Loans, the Term Loan Maturity Date,
the Company may by written notice to the Administrative Agent elect to request
New Revolving Lenders to provide new Revolving Facility Commitments (the “New
Revolving Facility Commitments”) and New Term Lenders to provide Commitments to
make incremental Term Loans hereunder (“New Term Loans” and, together with the
New Revolving Facility Commitments, the “New Commitments”) in an aggregate
principal amount for all such New Commitments not to exceed the Dollar
Equivalent of $500.0 million, the proceeds of which may be used for any general
corporate purposes (including any Investment, Capital Expenditure, Restricted
Payment or repayment of other Indebtedness, in each case as otherwise permitted
under this Agreement). Such notice shall specify the date (the “Increased Amount
Date”) on which the Company proposes that the such New Term Commitments take
effect, which shall be a date not less than 10 Business Days after the date on
which such notice is delivered to the Administrative Agent and prior to the date
which is 12 months prior to, in the case of New Revolving Facility Commitments,
the Revolving Facility Maturity Date and, in the case of New Term Loans, the
Term Loan Maturity Date. The Company shall notify the Administrative Agent in
writing of the identity of each Lender or other financial institution reasonably
acceptable to the Administrative Agent to whom such new Revolving Facility
Commitments (each, a “New Revolving Facility Lender”) and/or Commitments for New
Term Loans (each, a “New Term Lender” and, together with the New Revolving
Facility Lenders, the “New Lenders”) have been (in accordance with the prior
sentence) allocated and the amounts of such allocations; provided that any
Lender requested to provide all or a portion of such New Commitments may elect
or decline, in its sole discretion, to provide a New Commitment. New Revolving
Facility Commitments shall take effect and New Term Loans shall be made on the
Increased Amount Date; provided that (1) all such New Commitments may be made in
Dollars or Euros only, (2) all such New Term Loans shall be added to, and
thereafter constitute, the then outstanding Original Dollar Term Loans or
Original Euro Term Loans, as the case may be, for all purposes hereunder,
although the Company may elect to designate New Term Loans as Additional Dollar
Term Loans or Additional Euro Term Loans, as the case may be, hereunder by
written notice to the Administrative Agent to the extent that the Applicable
Margin or repayment schedule for such New Term Loans will be different than that
applicable to the Original Dollar Term Loans or Original Euro Term Loans, as the
case may be, or any Additional Dollar Term Loans or Additional Euro Term Loans,
as the case may be, theretofore incurred and then outstanding, (3) no Default or
Event of Default shall exist on the Increased Amount Date before or after giving
effect to such New Commitments, (4) such New Commitments shall be evidenced by
one or more joinder agreements (each, a “New Commitment Joinder Agreement”)
executed and delivered to the Administrative Agent by each New Lender, as
applicable, on terms (other than pricing) and documentation reasonably
satisfactory to the Administrative Agent, including the designated maturity date
(and, if applicable, amortization schedule) for the New Term Loans, and each
shall be recorded in the Register, each of which shall be subject to the
requirements set forth in Section 2.17(e), (5) the aggregate principal amount of
all New Revolving Facility Commitments shall not exceed the Dollar Equivalent of
$250.0 million, (6) all reasonable and documented fees and expenses owing to the
Administrative Agent and the New Lenders in respect of the New Commitments shall
be paid on the Increased Amount Date and (7) immediately after giving effect to
the incurrence of the New Commitments (which shall be deemed to be outstanding
for the purposes of this clause (7)), Holdings shall (x) be in compliance with
the Incurrence Ratios on a Pro Forma Basis or (y) the proceeds of such New Term
Loans or loans under New Revolving Facility Commitments shall be used to
purchase, construct or improve capital assets to be used in the business of
Holdings and its Subsidiaries or to finance acquisitions permitted under this
Agreement.
 
-87-

--------------------------------------------------------------------------------


(b) On the Increased Amount Date, subject to the satisfaction of the foregoing
terms and conditions, (i) each New Revolving Facility Commitment shall be deemed
for all purposes a Revolving Facility Commitment hereunder, (ii) each New Term
Loan shall be deemed for all purposes a Term Loan hereunder, (iii) each New
Revolving Facility Lender shall become a Revolving Facility Lender with respect
to the Revolving Facility Commitments and all matters relating thereto, (iv)
each New Term Lender shall become a Term Lender with respect to the Term Loans
and all matters relating thereto, (v) the New Term Loans shall have the same
terms as the existing Term Loans and be made by each New Term Lender on the
Increased Amount Date; provided that (x) the Applicable Margin for any New Term
Loans designated as Additional Dollar Term Loans shall be that percentage per
annum set forth in the relevant New Commitment Joinder Agreement (or, in the
case of any Additional Dollar Term Loans extended pursuant to more than one New
Commitment Joinder Agreement on the relevant Increased Amount Date, as may be
provided in the first New Term Loan Joinder Agreement executed and delivered
with respect to such Additional Dollar Term Loans), (y) the maturity date of
(A) the New Revolving Facility Commitments shall be no earlier that the
Revolving Facility Maturity Date and (B) the New Term Loans shall be no earlier
than the Term Loan Maturity Date and (z) the average life to maturity of the New
Term Loans shall not be shorter than the remaining average life to maturity of
the Term Loans, and (vi) upon making the New Term Loans on the Increased Amount
Date, the new Commitments in respect thereof shall terminate. All New
Commitments made on any Increased Amount Date will be made in accordance with
the procedures set forth in Sections 2.02 and 2.03 and subject to the conditions
specified in Section 4.01.
 
-88-

--------------------------------------------------------------------------------


(c) The Administrative Agent shall notify the Lenders promptly upon receipt of
the Company’s notice of the Increased Amount Date and, in respect thereof, the
New Commitments and the New Lenders in respect thereof.
 
(d) In connection with the incurrence of New Term Loans  pursuant to this
Section 2.23, the Lenders and the Borrowers hereby agree that, notwithstanding
anything to the contrary contained in this Agreement, the Company and the
Administrative Agent may take all such actions as may be necessary to ensure
that all Lenders with outstanding Term Loans continue to participate in each
Borrowing of outstanding Term Loans (after giving effect to the incurrence of
New Term Loans pursuant to this Section 2.23) on a pro rata basis, including by
adding the New Term Loans to be so incurred to the then outstanding Borrowings
of Term Loans on a pro rata basis even though as a result thereof such New Term
Loans (to the extent required to be maintained as Eurocurrency Term Loans) may
effectively have a shorter Interest Period than the then outstanding Borrowings
of Term Loans, and it is hereby agreed that the Company shall pay to such New
Term Lenders such amounts necessary, as reasonably determined by such New Term
Lenders, to compensate such New Term Lender for making such New Term Loans
during an existing Interest Period (rather than at the beginning of the
respective Interest Period, based upon the rates then applicable thereto), it
being understood and agreed, however, that each incurrence of Additional Dollar
Term Loans incurred pursuant to this Section 2.23 shall be made and maintained
as separate Borrowings from the Original Dollar Term Loans and, to the extent
such Additional Dollar Term Loans have a different Applicable Margin or
repayment schedule from any Additional Dollar Term Loans then outstanding, from
such then outstanding Additional Dollar Term Loans.
 
 
ARTICLE III                                
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Company represents and warrants to each of the Lenders
that:
 
SECTION 3.01 Organization; Powers.
 
Except as set forth on Schedule 3.01, each of Holdings, the Company and each of
the Material Subsidiaries (a) is a partnership, limited liability company,
exempted company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and to carry on its business
as now conducted, (c) is qualified to do business in each jurisdiction where
such qualification is required, except where the failure so to qualify would not
reasonably be expected to have a Material Adverse Effect, and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of each Borrower, to borrow and
otherwise obtain credit hereunder.
 
-89-

--------------------------------------------------------------------------------


SECTION 3.02 Authorization.
 
The execution, delivery and performance by Holdings, the Company, and each of
their Subsidiaries of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate,
stockholder, shareholder, limited liability company or partnership action
required to be obtained by Holdings, the Company and such Subsidiaries and (b)
will not (i) violate (A) any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of Holdings, the Company or any such Subsidiary, (B) any applicable
order of any court or any rule, regulation or order of any Governmental
Authority or (C) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the Company or
any such Subsidiary is a party or by which any of them or any of their property
is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 3.02, would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or (iii)
result in the creation or imposition of any Lien upon or with respect to any
material property now owned or hereafter acquired by Holdings, the Company or
any such Subsidiary, other than the Liens created by the Loan Documents.
 
SECTION 3.03 Enforceability.
 
This Agreement has been duly executed and delivered by Holdings, the Company and
CAC and constitutes, and each other Loan Document when executed and delivered by
each Loan Party that is party thereto will constitute, a legal, valid and
binding obligation of (x) in the case of this Agreement, Holdings and each
Borrower or (y) in the case of such other Loan Documents, such Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and (iii)
implied covenants of good faith and fair dealing.
 
SECTION 3.04 Governmental Approvals.
 
No action, consent or approval of, registration or filing with or any other
action by any Governmental Authority is or will be required in connection with
the Transactions, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office and comparable offices in foreign
jurisdictions and equivalent filings in foreign jurisdictions, (c) recordation
of the Mortgages, (d) such other filings as may be required to effect or perfect
the Liens granted under the Security Documents, (e) such as have been made or
obtained and are in full force and effect, (f) such actions, consents and
approvals the failure to be obtained or made which would not reasonably be
expected to have a Material Adverse Effect and (g) filings or other actions
listed on Schedule 3.04.
 
-90-

--------------------------------------------------------------------------------


SECTION 3.05 Financial Statements.
 
(a) Holdings has heretofore furnished to the Lenders the audited consolidated
balance sheet as of December 31, 2006 and the related audited consolidated
statements of income and cash flows of Holdings and its consolidated
subsidiaries for the year ended December 31, 2006, which were prepared in
accordance with US GAAP consistently applied (except as may be indicated in the
notes thereto), fairly present in all material respects the consolidated
financial position of Holdings and its consolidated subsidiaries as of the dates
thereof and their consolidated results of operations and cash flows for the
period then ended.
 
(b) The Company has heretofore furnished to the Lenders a pro forma consolidated
balance sheet of the Parent as of December 31, 2006 prepared giving effect to
the Transaction as if the Transaction had occurred on such date.  Such pro forma
consolidated balance sheet has been prepared in good faith based on the
assumptions believed by Holdings and the Company to have been reasonable at the
time made and to be reasonable as of the Effective Date (it being understood
that such assumptions are based on good faith estimates with respect to certain
items and that the actual amounts of such items on the Effective Date are
subject to variation).
 
SECTION 3.06 No Material Adverse Effect.
 
Since December 31, 2006 (but after giving effect to the Transaction) no Material
Adverse Effect has occurred.
 
SECTION 3.07 Title to Properties; Possession Under Leases.
 
(a) Each of Holdings, the Company and the Material Subsidiaries has good and
valid record fee simple title (insurable at ordinary rates) to, or valid
leasehold interests in, or easements or other limited property interests in, all
its properties (including all Mortgaged Properties), except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  All such properties are free and clear of
Liens, other than Liens expressly permitted by Section 6.02.
 
(b) Each of Holdings, the Company and the Material Subsidiaries has complied
with all obligations under all leases to which it is a party, except where the
failure to comply would not have a Material Adverse Effect, and all such leases
are in full force and effect, except leases in respect of which the failure to
be in full force and effect would not reasonably be expected to have a Material
Adverse Effect.  Each of Holdings, the Company and each of the Material
Subsidiaries enjoys peaceful and undisturbed possession under all such leases,
other than leases in respect of which the failure to enjoy peaceful and
undisturbed possession would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.
 
(c) Each of Holdings, the Company and the Material Subsidiaries owns or
possesses, or could obtain ownership or possession of, on terms not materially
adverse to it, all patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary for the present conduct of
its business, without any known conflict with the rights of others, and free
from any burdensome restrictions, except where such conflicts and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
-91-

--------------------------------------------------------------------------------


(d) As of the Effective Date, none of Holdings, the Company and the Material
Subsidiaries has received any notice of any pending or contemplated condemnation
proceeding affecting any of the Mortgaged Properties or any sale or disposition
thereof in lieu of condemnation that remains unresolved as of the Effective
Date.
 
(e) None of Holdings, the Company and the Material Subsidiaries is obligated on
the Effective Date under any right of first refusal, option or other contractual
right to sell, assign or otherwise dispose of any Mortgaged Property or any
interest therein, except as permitted under Section 6.02 or 6.05.
 
SECTION 3.08 Subsidiaries.
 
(a) Schedule 3.08(a) sets forth as of the Effective Date the name and
jurisdiction of incorporation, formation or organization of each Material
Subsidiary and, as to each such Material Subsidiary, the percentage of each
class of Equity Interests owned by Holdings or by any such Material Subsidiary,
subject to such changes as are reasonably satisfactory to the Administrative
Agent.
 
(b) As of the Effective Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other similar agreements or commitments (other than
stock options granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Equity Interests of Holdings, the Company
or any of the Material Subsidiaries, except as set forth on Schedule 3.08(b).
 
(c) Except to the extent, if any, specified for such Subsidiary on Schedule
1.01(c), each Subsidiary listed on Schedule 1.01(c) owns no property other than
any de minimis assets and conducts no business other than de minimis business.
 
SECTION 3.09 Litigation; Compliance with Laws.
 
(a) Except as set forth on Schedule 3.09, there are no actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration now pending or, to the knowledge of
Holdings or the Company, threatened in writing against or affecting Holdings or
the Company or any of their Subsidiaries or any business, property or rights of
any such Person which, in the judgment of the Company (giving effect to all
appeals), would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or materially adversely affect the
Transaction.
 
(b) None of Holdings, the Company, the Material Subsidiaries and their
respective properties is in violation of (nor will the continued operation of
their material properties as currently conducted violate) any Requirement of Law
(including any zoning, building, Environmental Law, ordinance, code or approval
or any building permit) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
 
-92-

--------------------------------------------------------------------------------


SECTION 3.10 Federal Reserve Regulations.
 
(a) None of Holdings, the Company and their Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying Margin Stock.
 
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation U or Regulation X.
 
SECTION 3.11 Investment Company Act.
 
None of Holdings, the Company and their Subsidiaries is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.
 
SECTION 3.12 Use of Proceeds.
 
The respective Borrowers will use the proceeds of Revolving Facility Loans,
Swingline Loans and CL Loans and the issuance of Letters of Credit on or after
the Effective Date for general corporate purposes; provided that Letters of
Credit may not be issued in support of Indebtedness permitted under Section
6.01(v).  The Company will use the proceeds of Term Loans (net of a portion of
such proceeds used to satisfy fees and expenses) made to it on the Effective
Date to finance the Transaction (other than the Equity Tender Offer), provided
that an amount of proceeds of the Term Loans equal to the amount not required to
be utilized to effect the purchase of the Senior Discount Notes and Senior
Subordinated Notes to be purchased in the Debt Tender Offer on the Effective
Date or to cover fees and expenses in connection with the Transaction, to the
extent not greater than 10% of the aggregate amount of the Term Loans made on
the Effective Date, may be used for general corporate purposes (other than
dividends or other distributions or in violation of Section 3.10) and/or held by
the Company provided that the Company complies with the requirements of the
proviso to Section 5.08 with respect to such amounts.
 
SECTION 3.13 Tax Returns.
 
Except as set forth on Schedule 3.13:
 
(a) each of Holdings, the Company and the Material Subsidiaries (i) has timely
filed or caused to be timely filed all federal, state, local and non-U.S. Tax
returns required to have been filed by it that are material to such companies
taken as a whole and each such Tax return (as amended, if applicable) is true
and correct in all material respects and (ii) has timely paid or caused to be
timely paid all Taxes shown thereon to be due and payable by it and all other
Taxes or assessments, except Taxes or assessments that are being contested in
good faith by appropriate proceedings in accordance with Section 5.03 and for
which Holdings, the Company or any of the Material Subsidiaries (as the case may
be) has set aside on its books adequate reserves and except for such Taxes the
failure to pay which would not reasonably be expected to have a Material Adverse
Effect;
 
(b) each of Holdings, the Company and the Material Subsidiaries has paid in full
or made adequate provision (in accordance with US GAAP) for the payment of all
Taxes due with respect to all periods or portions thereof ending on or before
the Effective Date, which Taxes, if not paid or adequately provided for, would
reasonably be expected to have a Material Adverse Effect; and
 
-93-

--------------------------------------------------------------------------------


(c) as of the Effective Date, with respect to each of Holdings, the Company and
their Material Subsidiaries, (i) there are no material audits, investigations or
claims being asserted in writing with respect to any Taxes, (ii) no presently
effective waivers or extensions of statutes of limitation with respect to Taxes
have been given or requested and (iii) no material Tax returns are being
examined by, and no written notification of intention to examine has been
received from, the Internal Revenue Service or, with respect to any material
potential Tax liability, any other Taxing authority.
 
SECTION 3.14 No Material Misstatements.
 
(a) All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning
Holdings, the Company, their Subsidiaries, the Transaction and any other
transactions contemplated hereby included in the Confidential Information
Memorandum or otherwise prepared by or on behalf of the foregoing or their
representatives and made available to any Lenders or the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby
(as such information may have been supplemented in writing prior to the
Effective Date), when taken as a whole, was true and correct in all material
respects, as of the date such Information was furnished to the Lenders, or
supplemented, if applicable, and (in the case of such Information delivered
prior to the Effective Date) as of the Effective Date and did not contain any
untrue statement of a material fact as of any such date or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made.
 
(b) The Projections and estimates and information of a general economic nature
prepared by or on behalf of the Company or any of its representatives and that
have been made available to any Lenders or the Administrative Agent in
connection with the Transaction or the other transactions contemplated hereby
(i) have been prepared in good faith based upon assumptions believed by the
Company to be reasonable as of the date thereof and as of the Effective Date,
and (ii) as of the Effective Date, have not been modified in any material
respect by the Company.
 
SECTION 3.15 Employee Benefit Plans.
 
(a) Each of Holdings, the Company, the Material Subsidiaries and the ERISA
Affiliates is in compliance with the applicable provisions of ERISA and the
provisions of the Code relating to Plans and the regulations and published
interpretations thereunder and any similar applicable non-U.S. law, except for
such noncompliance that would not reasonably be expected to have a Material
Adverse Effect.  No Reportable Event has occurred during the past five years as
to which Holdings, the Company, any of the Material Subsidiaries or any ERISA
Affiliate was required to file a report with the PBGC, other than reports that
have been filed and reports the failure of which to file would not reasonably be
expected to have a Material Adverse Effect.  As of the Effective Date, the
excess of the present value of all benefit liabilities under each Plan of
Holdings, the Company, the Material Subsidiaries and the ERISA Affiliates (based
on those assumptions used to fund such Plan), as of the last annual valuation
date applicable thereto for which a valuation is available, over the value of
the assets of such Plan would not reasonably be expected to have a Material
Adverse Effect, and the excess of the present value of all benefit liabilities
of all underfunded Plans (based on those assumptions used to fund each such
Plan) as of the last annual valuation dates applicable thereto for which
valuations are available, over the value of the assets of all such under funded
Plans would not reasonably be expected to have a Material Adverse Effect.  No
ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events which have occurred or for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.  None of Holdings, the Company, the
Material Subsidiaries and the ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, where such reorganization or termination has had or would reasonably
be expected to have, through increases in the contributions required to be made
to such Plan or otherwise, a Material Adverse Effect.
 
-94-

--------------------------------------------------------------------------------


(b) Each of Holdings, the Company and the Material Subsidiaries is in compliance
(i) with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any employee pension
benefit plan or other employee benefit plan governed by the laws of a
jurisdiction other than the United States and (ii) with the terms of any such
plan, except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.16 Environmental Matters.
 
Except as disclosed in Schedule 3.16 and except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, demand, claim, request for information,
order, complaint or penalty has been received by Holdings, the Company or any of
the Material Subsidiaries relating to Holdings, the Company or any of the
Material Subsidiaries, and there are no judicial, administrative or other
actions, suits or proceedings relating to Holdings, the Company or any of the
Material Subsidiaries pending or, to the knowledge of Company, threatened which
allege a violation of or liability under any Environmental Laws, (ii) each of
Holdings, the Company and the Material Subsidiaries has all environmental
permits necessary for its current operations to comply with all applicable
Environmental Laws and is, and since January 1, 2001 has been, in compliance
with the terms of such permits and with all other applicable Environmental Laws,
(iii) there has been no written Phase I or Phase II Environmental Site
Assessment or similar report or evaluation or audit of compliance with
Environmental Laws conducted since January 1, 2000 by Holdings, the Company or
any of the Material Subsidiaries of any property or Facility currently owned or
leased by Holdings, the Company or any of the Material Subsidiaries which has
not been made available to the Administrative Agent prior to the date hereof,
(iv) no Hazardous Material is located at, in, on or under, or is emanating from,
any property currently owned, operated or leased by Holdings, the Company or any
of the Material Subsidiaries that would reasonably be expected to give rise to
any cost, liability or obligation of Holdings, the Company or any of the
Material Subsidiaries under any Environmental Laws, and no Hazardous Material
has been generated, handled, owned or controlled by Holdings, the Company or any
of the Material Subsidiaries and transported to or Released at any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of Holdings, the Company or any of the Material Subsidiaries under
any Environmental Laws, (v) there are no acquisition agreements entered into
after December 31, 2000 in which Holdings, the Company or any of the Material
Subsidiaries has expressly assumed or undertaken responsibility for any
liability or obligation of any other Person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Effective Date, and (vi) neither Holdings, the
Company nor any Subsidiary is financing or conducting any investigation,
response or other corrective action under any Environmental Law at any location.
 
-95-

--------------------------------------------------------------------------------


SECTION 3.17 Security Documents.
 
(a) Each of the Security Documents described in Schedule 1.01(a) will as of the
Effective Date be effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties) a legal, valid and enforceable security interest
in the Collateral described therein (subject to any limitations specified
therein).  In the case of the Pledged Collateral described in any of such
Security Documents the security interest in which is perfected by delivery
thereof, when certificates or promissory notes, as applicable, representing such
Pledged Collateral are delivered to the Collateral Agent, and in the case of the
other Collateral described in any such Security Document (other than the
Intellectual Property (as defined in the U.S. Collateral Agreement)), when
financing statements and other filings specified on Schedule 6 of the Perfection
Certificate in appropriate form are filed in the offices specified on Schedule 7
of the Perfection Certificate, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, as
security for the Obligations secured thereby, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Collateral, Liens expressly permitted by Section 6.02 and Liens having priority
by operation of law).
 
(b) When the U.S. Collateral Agreement or a summary thereof is properly filed in
the United States Patent and Trademark Office and the United States Copyright
Office, and, with respect to Collateral in which a security interest cannot be
perfected by such filings, upon the proper filing of the financing statements
referred to in paragraph (a) above, the Collateral Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties thereunder in the Intellectual
Property, in each case prior and superior in right to any other Person except
Liens expressly permitted by Section 6.02 and Liens having priority by operation
of law (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the grantors after the
Effective Date).
 
(c) Each Foreign Pledge Agreement will be effective to create in favor of the
Collateral Agent, for the benefit of the applicable Secured Parties, a legal,
valid and enforceable security interest in the Collateral described therein.  In
the case of the Pledged Collateral described in a Foreign Pledge Agreement, the
security interest in which is perfected by delivery thereof, when certificates
or promissory notes, as applicable, representing such Pledged Collateral are
delivered to the Collateral Agent, and, in the case of all other Collateral
provided for therein, when filings or recordings are made in the appropriate
offices in each relevant jurisdiction and the other actions, if any, specified
in such Foreign Pledge Agreement are taken, the Collateral Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral, as security for the Obligations secured thereby, in each case prior
and superior in right to any other Person (except, in the case of Collateral
other than Pledged Collateral, Liens expressly permitted by Section 6.02).
 
-96-

--------------------------------------------------------------------------------


(d) The Mortgages (including any Mortgages executed and delivered after the
Effective Date pursuant to Section 5.10 and 5.13) shall be effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Property and, to
the extent applicable, subject to Section 9-315 of the Uniform Commercial Code,
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to the rights of a Person pursuant to Liens
expressly permitted by Section 6.02(a).
 
SECTION 3.18 Location of Real Property and Leased Premises.
 
(a) Schedule 8 to the Perfection Certificate lists completely and correctly as
of the Effective Date all real property owned by Holdings, the Company and the
Domestic Subsidiary Loan Parties having a fair market value (as determined in
good faith by Holdings) in excess of $20.0 million and the addresses
thereof.  As of the Effective Date, Holdings, the Company and the Domestic
Subsidiaries own in fee all the real property set forth as being owned by them
on such Schedule.
 
(b) Schedule 8 to the Perfection Certificate lists completely and correctly as
of the Effective Date all real property leased by Holdings, the Company and the
Domestic Subsidiary Loan Parties having a fair market value (as determined in
good faith by Holdings) in excess of $20.0 million and the addresses
thereof.  As of the Effective Date, Holdings, the Company and the Domestic
Subsidiary Loan Parties have valid leases in all the real property set forth as
being leased by them on such Schedule.
 
SECTION 3.19 Solvency.
 
(a) Immediately after giving effect to the Transaction (i) the fair value of the
assets of Holdings and its Subsidiaries on a consolidated basis, at a fair
valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of Holdings and its
Subsidiaries on a consolidated basis will be greater than the amount that will
be required to pay the probable liability of Holdings and its Subsidiaries on a
consolidated basis on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings and its Subsidiaries on a consolidated basis will be
able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
Holdings and its Subsidiaries on a consolidated basis will not have unreasonably
small capital with which to conduct the businesses in which they are engaged as
such businesses are now conducted and are proposed to be conducted following the
Effective Date.
 
-97-

--------------------------------------------------------------------------------


(b) Neither Holdings nor the Company intends to, and does not believe that it or
any of the Material Subsidiaries will, incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it or any such subsidiary and the timing and amounts of cash to
be payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.
 
SECTION 3.20 Labor Matters.
 
There are no strikes pending or threatened against Holdings, the Company or any
of the Material Subsidiaries that, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.  The hours worked and
payments made to employees of Holdings, the Company and the Material
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable law dealing with such matters.  All
material payments due from Holdings, the Company or any of the Material
Subsidiaries or for which any claim may be made against Holdings, the Company or
any of the Material Subsidiaries, on account of wages and employee health and
welfare insurance and other benefits have been paid or accrued as a liability on
the books of Holdings, the Company or such Material Subsidiary to the extent
required by US GAAP.  Except as set forth on Schedule 3.20, consummation of the
Transaction will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Company or any of the Material Subsidiaries (or any
predecessor) is a party or by which Holdings, the Company or any of the Material
Subsidiaries (or any predecessor) is bound, other than collective bargaining
agreements that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
SECTION 3.21 Insurance.
 
Schedule 3.21 sets forth a true, complete and correct description of all
material insurance maintained by or on behalf of Holdings, the Company or the
Material Subsidiaries as of the Effective Date.  As of the Effective Date, such
insurance is in full force and effect.  The Company believes that the insurance
maintained by or on behalf of Holdings, the Company and the Material
Subsidiaries is adequate.
 
ARTICLE IV                                
CONDITIONS OF LENDING
 
SECTION 4.01 All Credit Events.
 
The obligations of (a) the Lenders (including the Swingline Lenders) to make
Loans and (b) any Issuing Bank to issue Letters of Credit or increase the stated
amounts of Letters of Credit hereunder (each, a “Credit Event”) are subject to
the satisfaction of the following conditions:
 
(a) The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the last paragraph of Section 2.03) or, in
the case of the issuance of a Letter of Credit, the applicable Issuing Bank and
the Administrative Agent shall have received a Request to Issue such Letter of
Credit as required by Section 2.05(b).
 
-98-

--------------------------------------------------------------------------------


(b) The representations and warranties set forth in Article III hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing or issuance or amendment that increases the stated amount of such
Letter of Credit, as applicable, with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).
 
(c) At the time of and immediately after such Borrowing or issuance or amendment
that increases the stated amount of such Letter of Credit, as applicable, no
Event of Default or Default shall have occurred and be continuing.
 
Each Borrowing and each issuance of, or amendment that increases the stated
amount of, a Letter of Credit shall be deemed to constitute a representation and
warranty by the applicable Borrower (in the case of a Borrowing) and each
Applicant Party (in the case of a Letter of Credit) on the date of such
Borrowing, issuance or amendment as applicable, as to the matters specified in
paragraphs (b) and (c) of this Section 4.01.
 
SECTION 4.02 First Credit Event.
 
Other than as specified in Section 4.03, on the Effective Date:
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each Issuing Bank on the Effective Date, a
favorable written opinion of (i) Gibson, Dunn & Crutcher LLP, special counsel
for Holdings and the Company, in form and substance reasonably satisfactory to
the Administrative Agent and (ii) local U.S. counsel reasonably satisfactory to
the Administrative Agent as may be reasonably requested by the Administrative
Agent in each case (A) dated the Effective Date, (B) addressed to each Issuing
Bank on the Effective Date, the Administrative Agent, the Collateral Agent and
the Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such other matters relating to the Loan
Documents and the Transaction as the Administrative Agent shall reasonably
request, and each of Holdings and the Company hereby instructs its counsel to
deliver such opinions.
 
(c) The Administrative Agent shall have received in the case of each Person that
is a Loan Party on the Effective Date each of the items referred to in clauses
(i), (ii), (iii) and (iv) below:
 
-99-

--------------------------------------------------------------------------------


(i) a copy of the certificate or articles of incorporation, memorandum and
articles of association, partnership agreement or limited liability agreement,
including all amendments thereto, of each Loan Party, (A) in the case of a
corporation, certified as of a recent date by the Secretary of State (or other
similar official) of the jurisdiction of its organization, and a certificate as
to the good standing under the jurisdiction of its organization (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official) or (B) in the case of a partnership or limited liability
company, certified by the manager, Secretary or Assistant Secretary or other
appropriate officer of each such Loan Party;
 
(ii) a certificate of the manager, director, Secretary or Assistant Secretary or
similar officer of each Loan Party dated the Effective Date and certifying:
 
(A) that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date and
at all times since a date prior to the date of the resolutions described in
clause (B) below,
 
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such Person
is a party and, in the case of a Borrower, the borrowings hereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Effective Date,
 
(C) that the certificate or articles of incorporation, memorandum and articles
of association, partnership agreement or limited liability agreement of such
Loan Party have not been amended since the date of the last amendment thereto
disclosed pursuant to clause (i) above,
 
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party and
 
(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such Person, threatening
the existence of such Loan Party;
 
(iii) a certificate of another officer, director or attorney-in-fact as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer executing the certificate pursuant to clause (ii) above; and
 
-100-

--------------------------------------------------------------------------------


(iv) such other documents as the Administrative Agent shall have reasonably
requested (including, without limitation, tax identification numbers and
addresses).
 
(d) The Collateral and Guarantee Requirements required to be satisfied as of the
Effective Date shall have been satisfied or waived and the Administrative Agent
shall have received a completed Perfection Certificate dated the Effective Date
and signed by a Responsible Officer of each Loan Party, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to each Loan
Party in the jurisdictions contemplated by the Perfection Certificates and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will promptly be released.
 
(e) The Lenders shall have received the financial statements referred to in
Section 3.05(a).
 
(f) The Lenders shall have received a solvency certificate substantially in the
form of Exhibit I and signed by a director or a Responsible Officer of Holdings
confirming the solvency of Holdings and its Subsidiaries on a consolidated basis
after giving effect to the Transaction.
 
(g) No provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the consummation of the Transaction,
and all material actions by or in respect of or material filings with any
Governmental Authority required to permit the consummation of the Transaction
shall have been taken, made or obtained, except for any such actions or filings
the failure to take, make or obtain would not be material to Holdings and its
Subsidiaries, taken as a whole.
 
(h) The Administrative Agent shall have received all fees payable to it, MLPF&SI
or any other Lender on or prior to the Effective Date and, to the extent
invoiced prior to the Effective Date, all other amounts due and payable pursuant
to the Loan Documents on or prior to the Effective Date, including, to the
extent invoiced prior to the Effective Date in reasonable detail, reimbursement
or payment of all reasonable out-of-pocket expenses (including reasonable fees,
charges and disbursements of Cahill Gordon & Reindel llp and any U.S. local or
foreign counsel) required to be reimbursed or paid by the Loan Parties hereunder
or under any Loan Document.
 
(i) The Administrative Agent shall have received evidence that the insurance
required by Section 5.02 is in effect.
 
SECTION 4.03 Credit Events Relating to Revolving Borrowers.
 
The obligations of (x) the Lenders to make any Loans to any Revolving Borrower
designated after the Effective Date in accordance with Section 2.20 and (y) any
Issuing Bank to issue Letters of Credit for the account of any such Revolving
Borrower, are subject to the satisfaction of the following conditions (which are
in addition to the conditions contained in Section 4.01):
 
-101-

--------------------------------------------------------------------------------


(a) With respect to the initial Loan made to or the initial Letter of Credit
issued at the request of, such Revolving Borrower, whichever comes first,
 
(i) the Administrative Agent (or its counsel) shall have received a Revolving
Borrower Agreement with respect to such Revolving Borrower duly executed by all
parties thereto; and
 
(ii) the Administrative Agent shall have received such documents (including
legal opinions) and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing of
such Revolving Borrower, the authorization of Borrowings as they relate to such
Revolving Borrower and any other legal matters relating to such Revolving
Borrower or its Revolving Borrower Agreement, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.
 
(b) The Administrative Agent shall be reasonably satisfied that Section 5.10(f)
shall have been complied with in respect of each Foreign Subsidiary that becomes
a Revolving Borrower and that the Collateral and Guarantee Requirement shall
have been satisfied or waived with respect to such Foreign Revolving Borrower.
 
 
ARTICLE V                      
 
AFFIRMATIVE COVENANTS
 
Each of Holdings and the Company covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, each of Holdings and the Company
will, and (other than Sections 5.04 and 5.05) will cause each of the Material
Subsidiaries to:
 
SECTION 5.01 Existence; Businesses and Properties.
 
(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.05, and except for the conversion from one form of
legal entity to another as permitted hereby, and except for the liquidation or
dissolution of Material Subsidiaries if the assets of such Material Subsidiaries
to the extent they exceed estimated liabilities are acquired by a Borrower or a
Wholly Owned Subsidiary of a Borrower in such liquidation or dissolution;
provided that Subsidiaries that are Loan Parties may not be liquidated into
Subsidiaries that are not Loan Parties and Domestic Subsidiaries may not be
liquidated into Foreign Subsidiaries.
 
(b) Do or cause to be done all things necessary to (i) obtain, preserve, renew,
extend and keep in full force and effect the permits, franchises,
authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business except as otherwise provided in Section 5.01(a), (ii) comply in all
material respects with all material applicable laws, rules, regulations
(including any zoning, building, ordinance, code or approval or any building
permits or any restrictions of record or agreements affecting the Mortgaged
Properties) and material judgments, writs, injunctions, decrees and orders of
any Governmental Authority, whether now in effect or hereafter enacted, and
(iii) at all times maintain and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith, if any,
may be properly conducted at all times (in each case in clauses (i), (ii) and
(iii) above except as expressly permitted by this Agreement or except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect).
 
-102-

--------------------------------------------------------------------------------


SECTION 5.02 Insurance.
 
(a) Keep its insurable properties insured at all times by financially sound and
reputable insurers in such amounts as shall be customary for similar businesses
and maintain such other reasonable insurance (including, to the extent
consistent with past practices, self-insurance), of such types, to such extent
and against such risks, as is customary with companies in the same or similar
businesses in the same general area and maintain such other insurance as may be
required by law or any Mortgage.
 
(b) Cause all such property insurance policies with respect to the Mortgaged
Properties to be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent and the Collateral Agent, which
endorsement shall provide that, from and after the Effective Date, if the
insurance carrier shall have received written notice from the Administrative
Agent or the Collateral Agent of the occurrence of an Event of Default, the
insurance carrier shall pay all proceeds otherwise payable to any Loan Party
under such policies directly to the Collateral Agent; cause all such policies to
provide that neither the Company, the Administrative Agent, the Collateral Agent
nor any other party shall be a coinsurer thereunder and to contain a
“Replacement Cost Endorsement,” without any deduction for depreciation, and such
other provisions as the Administrative Agent or the Collateral Agent may
reasonably (in light of a Default or a material development in respect of the
insured Mortgaged Property) require from time to time to protect their
interests; annually deliver a certificate of an insurance broker to the
Collateral Agent evidencing such coverage.
 
(c) With respect to each Mortgaged Property, if at any time the area in which
the Premises (as defined in the Mortgages) are located is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency), obtain flood insurance in such
reasonable total amount as the Administrative Agent or the Collateral Agent may
from time to time reasonably require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.
 
(d) With respect to each Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “broad form CGL endorsement” and
coverage on a “claims-made” occurrence basis against claims made for personal
injury (including bodily injury, death and property damage) and umbrella
liability insurance against any and all claims, in each case in amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar industry operating in the same or similar locations naming the
Collateral Agent as an additional insured in respect of such Mortgaged Property,
on forms reasonably satisfactory to the Collateral Agent.
 
-103-

--------------------------------------------------------------------------------


(e) In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
 
                (I)none of the Agents, the Lenders, the Issuing Bank and their
respective agents or employees shall be liable for any loss or damage insured by
the insurance policies required to be maintained under this Section 5.02, it
being understood that (A) the Company and the other Loan Parties shall look
solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Agents, the Lenders,
any Issuing Bank or their agents or employees.  If, however, the insurance
policies do not provide waiver of subrogation rights against such parties, as
required above, then each of Holdings, and the Company hereby agree, to the
extent permitted by law, to waive, and to cause each of their Subsidiaries to
waive, its right of recovery, if any, against the Agents, the Lenders, any
Issuing Bank and their agents and employees; and
 
                (II)the designation of any form, type or amount of insurance
coverage by the Administrative Agent, the Collateral Agent under this Section
5.02 shall in no event be deemed a representation, warranty or advice by the
Administrative Agent, the Collateral Agent or the Lenders that such insurance is
adequate for the purposes of the business of Holdings, the Company and their
Subsidiaries or the protection of their properties.
 
SECTION 5.03 Taxes.
 
Pay and discharge promptly when due all material Taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its property, before the same shall become delinquent or in
default, as well as all material lawful claims for labor, materials and supplies
or otherwise that, if unpaid, might give rise to a Lien upon such properties or
any part thereof; provided, however, that such payment and discharge shall not
be required with respect to any such Tax, assessment, charge, levy or claim so
long as the validity or amount thereof shall be contested in good faith by
appropriate proceedings, and Holdings, the Company or the affected Subsidiary,
as applicable, shall have set aside on its books reserves in accordance with US
GAAP with respect thereto.
 
SECTION 5.04 Financial Statements, Reports, etc.
 
  Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):
 
(a) within 90 days after the end of each fiscal year, a consolidated balance
sheet and related consolidated statements of operations, cash flows and owners’
equity showing the financial position of Parent and its consolidated
subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year, with all consolidated statements audited by
independent public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Parent and its
consolidated subsidiaries on a consolidated basis in accordance with US GAAP (it
being understood that the delivery by Parent of Annual Reports on Form 10-K of
Parent and its consolidated subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such Annual Reports include the information
specified herein);
 
-104-

--------------------------------------------------------------------------------


(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related consolidated
statements of operations and cash flows showing the financial position of Parent
and its consolidated subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year, all certified by a Financial Officer of
Parent, on behalf of Parent, as fairly presenting, in all material respects, the
financial position and results of operations of Parent and its consolidated
subsidiaries on a consolidated basis in accordance with US GAAP (subject to
normal year-end adjustments and the absence of footnotes) (it being understood
that the delivery by Parent of Quarterly Reports on Form 10-Q of Parent and its
consolidated subsidiaries shall satisfy the requirements of this Section 5.04(b)
to the extent such Quarterly Reports include the information specified herein);
 
(c) (x) concurrently with any delivery of financial statements under (a) or (b)
above, (A) a certificate of a Financial Officer of Holdings (i) certifying that
no Event of Default or Default has occurred or, if such an Event of Default or
Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto, (ii)
setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenant contained in
Section 6.10 and (iii) (A) a reasonably detailed consolidating balance sheet
schedule setting forth the balances of the Guarantors, the non-guarantors, any
eliminations, Holdings (on a consolidated basis) and a bridge column setting
forth the differences between Holdings’ consolidated balance sheet and that of
Parent, which consolidating balance sheet schedule will be prepared in
accordance with US GAAP (provided, that the schedule will not constitute a
complete US GAAP presentation as it will not include an income statement,
statement of cash flows, or footnotes) and, on an annual basis concurrently with
delivery of the certificate referred to above with respect to financial
statements under (a) above, Holdings will provide a special report audit opinion
with respect to such Consolidating Schedule from Holdings’ external auditor in
accordance with American Institute of Certified Public Accountants U.S. Auditing
Standards Section 623 and (B) if the EBITDA (as defined in Section 1.01
replacing “Holdings” with “Parent” and “Subsidiaries” with “subsidiaries” in
such definition) of Parent and its subsidiaries other than Holdings and its
Subsidiaries as of the four consecutive fiscal quarters most recently ended is
at least $10.0 million different from the EBITDA of Holdings and its
Subsidiaries, a reasonably detailed consolidating schedule setting forth the
differences between and a reconciliation of Parent’s consolidated EBITDA and
Holdings’ consolidated EBITDA (or, if such $10.0 million threshold is not met, a
representation in the certificate to such effect) and (B) a reasonably detailed
break-out of operational performance by business units for the year or quarter
then ended and (y) concurrently with any delivery of financial statements under
(a) above, if the accounting firm is not restricted from providing such a
certificate by the policies of its national office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaims responsibility for legal interpretations);
 
-105-

--------------------------------------------------------------------------------


(d) promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings, the
Company or any of the Subsidiaries with the SEC, or after an initial public
offering, distributed to its stockholders generally, as applicable;
 
(e) if, as a result of any change in accounting principles and policies from
those as in effect on the Effective Date, the consolidated financial statements
of Parent and the Subsidiaries delivered pursuant to paragraph (a) or (b) above
will differ in any material respect from the consolidated financial statements
that would have been delivered pursuant to such clauses had no such change in
accounting principles and policies been made, then, together with the first
delivery of financial statements pursuant to paragraph (a) and (b) above
following such change, a schedule prepared by a Financial Officer on behalf of
Holdings reconciling such changes to what the financial statements would have
been without such changes;
 
(f) within 90 days after the beginning of each fiscal year, an operating budget,
in form reasonably satisfactory to the Administrative Agent prepared by Holdings
for each of the four fiscal quarters of such fiscal year prepared in reasonable
detail, of Holdings and the Subsidiaries, accompanied by the statement of a
Financial Officer of Holdings to the effect that, to the best of his knowledge,
the budget is a reasonable estimate for the period covered thereby;
 
(g) upon the reasonable request of the Administrative Agent (which request shall
not be made more than once in any 12-month period), deliver updated Perfection
Certificates (or, to the extent such request relates to specified information
contained in the Perfection Certificates, such information) reflecting all
changes since the date of the information most recently received pursuant to
this paragraph (g) or Section 5.10(e);
 
(h) promptly, a copy of all reports submitted to the Board of Directors (or any
committee thereof) of any of Holdings, the Company or any Material Subsidiary in
connection with any interim or special audit that is material made by
independent accountants of the books of Holdings, the Company or any Subsidiary;
 
(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Company or
any of the Subsidiaries, or compliance with the terms of any Loan Document, as
in each case the Administrative Agent (including on behalf of any Lender) may
reasonably request; and
 
-106-

--------------------------------------------------------------------------------


(j) promptly upon request by the Administrative Agent, copies of:  (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
with the Internal Revenue Service with respect to a Plan; (ii) the most recent
actuarial valuation report for any Plan; (iii) all notices received from a
Multiemployer Plan sponsor or any governmental agency concerning an ERISA Event;
and (iv) such other documents or governmental reports or filings relating to any
Plan or Multiemployer Plan as the Administrative Agent shall reasonably request.
 
Documents required to be delivered pursuant to this Section 5.04 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are posted
on Holdings’ or the Company’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender has access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
 
SECTION 5.05 Litigation and Other Notices.
 
Furnish to the Administrative Agent written notice of the following promptly
after any Responsible Officer of Holdings or the Company obtains actual
knowledge thereof:
 
(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
 
(b) the filing or commencement of, or any written threat or notice of intention
of any Person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Company or any of the Subsidiaries as to which an adverse
determination is reasonably probable and which, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;
 
(c) any other development specific to Holdings, the Company or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or that such Responsible Officer has reasonably determined in good faith would
reasonably be expected to have, a Material Adverse Effect; and
 
(d) the occurrence of any ERISA Event that such Responsible Officer has
reasonably determined in good faith, together with all other ERISA Events that
have occurred, would reasonably be expected to have a Material Adverse Effect.
 
Documents required to be delivered pursuant to this Section 5.05 may be
delivered electronically to the Administrative Agent and, if so delivered, shall
be deemed to have been delivered on the date on which such documents are
received by the Administrative Agent and posted on Holdings’ or the Company’s
behalf on IntraLinks/IntraAgency or another relevant website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).
 
SECTION 5.06 Compliance with Laws.
 
Comply with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of Section
5.03.
 
-107-

--------------------------------------------------------------------------------


SECTION 5.07 Maintaining Records; Access to Properties and Inspections.
 
Maintain all financial records in accordance with US GAAP and permit any Persons
designated by the Agents or, upon the occurrence and during the continuance of
an Event of Default, any Lender to visit and inspect the financial records and
the properties of Holdings, the Company or any of the Subsidiaries at reasonable
times, upon reasonable prior notice to Holdings or the Company, and as often as
reasonably requested and to make extracts from and copies of such financial
records, and permit any Persons designated by the Agents or, upon the occurrence
and during the continuance of an Event of Default, any Lender upon reasonable
prior notice to Holdings or the Company to discuss the affairs, finances and
condition of Holdings, the Company or any of the Subsidiaries with the officers
thereof and (subject to a senior officer of the respective company or a parent
thereof being present) independent accountants therefor (subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).
 
SECTION 5.08 Use of Proceeds.
 
Use the proceeds of Loans and request issuances of Letters of Credit only in
compliance with the representation contained in Section 3.12; provided that an
amount equal to the Dollar Equivalent of the principal amount plus accrued and
unpaid interest plus applicable call premium of the aggregate principal amount
of all Senior Discount Notes and Senior Subordinated Notes not purchased in the
Debt Tender Offer (collectively, the “Remaining Notes”; such amount, the
“Remaining Note Amount”) shall be used to redeem the Remaining Notes within
three months of the Effective Date or shall be used to prepay Term Loans in
accordance with Section 2.11(c)(ii).
 
SECTION 5.09 Compliance with Environmental Laws.
 
Comply, and make reasonable efforts to cause all lessees and other Persons
occupying its properties to comply, with all Environmental Laws applicable to
its operations and properties; and obtain and renew all material authorizations
and permits required pursuant to Environmental Law for its operations and
properties, in each case in accordance with Environmental Laws, except, in each
case with respect to this Section 5.09, to the extent the failure to do so would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
SECTION 5.10 Further Assurances; Additional Mortgages.
 
(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents and recordings of Liens in stock registries), that may be required
under any applicable law, or that the Administrative Agent may reasonably
request, to cause the Collateral and Guarantee Requirement to be and remain
satisfied, all at the expense of the Loan Parties and provide to the
Administrative Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.
 
-108-

--------------------------------------------------------------------------------


(b) If any asset (including any real property (other than real property covered
by Section 5.10(c) below) or improvements thereto or any interest therein) that
has an individual fair market value in an amount having a Dollar Equivalent
greater than $20.0 million is acquired by Holdings, the Company or any Domestic
Subsidiary Loan Party after the Effective Date or owned by an entity at the time
it first becomes a Domestic Subsidiary Loan Party (in each case other than
assets constituting Collateral under a Security Document that become subject to
the Lien of such Security Document upon acquisition thereof), cause such asset
to be subjected to a Lien securing the Obligations and take, and cause the
Domestic Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (a) of this Section, all at the
expense of the Loan Parties.
 
(c) Promptly (and in any event within 30 days after the acquisition thereof)
grant, and cause each of the Domestic Subsidiary Loan Parties to grant, to the
Collateral Agent security interests and mortgages in such real property of the
Company or any such Domestic Subsidiary Loan Parties as is not covered by the
Mortgages, to the extent acquired after the Effective Date and having a fair
market value (as determined in good faith by Holdings) at the time of
acquisition in excess of $20.0 million pursuant to documentation substantially
in the form of the Mortgages delivered to the Collateral Agent on the Effective
Date, or in such other form as is reasonably satisfactory to the Collateral
Agent (each, an “Additional Mortgage”) and constituting valid and enforceable
perfected Liens superior to and prior to the rights of all third Persons subject
to no other Liens except as are permitted by Section 6.02, at the time of
perfection thereof, record or file, and cause each such Subsidiary to record or
file, the Additional Mortgage or instruments related thereto in such manner and
in such places as is required by law to establish, perfect, preserve and protect
the Liens in favor of the Collateral Agent required to be granted pursuant to
the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges payable in connection therewith.  With
respect to each such Additional Mortgage, the Company shall, unless otherwise
waived by the Administrative Agent, deliver to the Collateral Agent
contemporaneously therewith a title insurance policy, a survey, an opinion of
counsel, a flood hazard determination and a Real Property Officers’ Certificate
and other items meeting the requirements of subsection (i) of the definition of
the term “Collateral and Guarantee Requirement.”
 
(d) If any additional direct or indirect Subsidiary of Holdings is formed or
acquired after the Effective Date and if such Subsidiary is a Domestic
Subsidiary Loan Party, within 10 Business days after the date such Subsidiary is
formed or acquired, notify the Administrative Agent and the Lenders thereof and,
within 25 Business Days after the date such Subsidiary is formed or acquired,
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party.
 
(e) In the case of the Company, (i) furnish to the Collateral Agent prompt
written notice of any change (A) in any Loan Party’s corporate or organization
name, (B) in any Loan Party’s organizational structure or jurisdiction of
organization or (C) in any Loan Party’s organizational identification number;
provided that the Company shall not effect or permit any such change unless all
filings have been made, or will have been made within any statutory period,
under the Uniform Commercial Code or otherwise that are required in order for
the Collateral Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral for the
benefit of the Secured Parties and (ii) promptly notify the Administrative Agent
if any material portion of the Collateral is damaged or destroyed.
 
-109-

--------------------------------------------------------------------------------


(f) Prior to any Foreign Subsidiary becoming a Revolving Borrower, cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Foreign Subsidiary.
 
(g) The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 need not be satisfied with respect to (i) any real property held by
the Company or any of its Subsidiaries as a lessee under a lease, (ii) any
Equity Interests acquired after the Effective Date in accordance with this
Agreement if, and to the extent that, and for so long as (A) doing so would
violate applicable law or a contractual obligation binding on such Equity
Interests and (B) such law or obligation existed at the time of the acquisition
thereof and was not created or made binding on such Equity Interests in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary) or (iii) any assets
acquired after the Effective Date, to the extent that, and for so long as,
taking such actions would violate a contractual obligation binding on such
assets that existed at the time of the acquisition thereof and was not created
or made binding on such assets in contemplation or in connection with the
acquisition of such assets (except in the case of assets acquired with
Indebtedness permitted pursuant to Section 6.01(i) that is secured by a Lien
permitted pursuant to Section 6.02(i)).
 
SECTION 5.11 Fiscal Year; Accounting.
 
In the case of Holdings and the Company, cause its fiscal year to end on
December 31 or on such other date as is consented to by the Administrative Agent
(which consent shall not be unreasonably withheld or delayed).
 
SECTION 5.12 Interest Rate Protection Agreements.
 
In the case of the Company, as promptly as practicable and in any event within
180 days after the Effective Date, enter into, and for a period of not less than
three years after the Effective Date maintain in effect, one or more Swap
Agreements, the effect of which is that at least 50% of Consolidated Net Debt at
such time will bear interest at a fixed or capped rate or the interest cost in
respect of which will be fixed or capped, in each case on terms and conditions
reasonably acceptable, taking into account current market conditions, to the
Administrative Agent.
 
SECTION 5.13 Post-Closing Matters.
 
To the extent not executed and delivered on the Effective Date, execute and
deliver the documents and complete the tasks set forth on Schedule 5.13, in each
case within the time limits specified on such schedule.
 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Each of Holdings and the Company covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan, all Fees and all
other expenses or amounts payable under any Loan Document have been paid in full
and all Letters of Credit have been canceled or have expired and all amounts
drawn thereunder have been reimbursed in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Company will, or, subject
to Section 6.13, will cause or permit any of the Subsidiaries to:
 
-110-

--------------------------------------------------------------------------------


SECTION 6.01 Indebtedness.
 
Incur, create, assume or permit to exist any Indebtedness (other than
intercompany current liabilities incurred in the ordinary course of business in
connection with the cash management operations of the Company and its
subsidiaries), except:
 
(a) (i) Indebtedness (other than under letters of credit) existing on the
Effective Date and set forth on Schedule 6.01(a) and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness and (ii) Indebtedness under
letters of credit existing on the Effective Date and set forth on Schedule
6.01(b), without giving effect to any extension, renewal or replacement thereof;
 
(b) Indebtedness created hereunder and under the other Loan Documents;
 
(c) Indebtedness of Holdings and the Subsidiaries pursuant to Swap Agreements
permitted by Section 6.11;
 
(d) Indebtedness owed to (including obligations in respect of letters of credit
or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such Person,
provided that upon the incurrence of Indebtedness with respect to reimbursement
obligations regarding workers’ compensation claims, such obligations are
reimbursed not later than 30 days following such incurrence;
 
(e) Indebtedness of any Borrower to any Subsidiary or other Borrower and of any
Subsidiary to any Borrower or any other Subsidiary, provided that (i)
Indebtedness of any Subsidiary that is not a Domestic Subsidiary Loan Party to
the Loan Parties shall be subject to Section 6.04(b) and (ii) Indebtedness (the
“Subordinated Intercompany Debt”) of any Specified Loan Party to any Subsidiary
(unless such Indebtedness shall have been pledged in favor of the Collateral
Agent by the payee Subsidiary) shall be subordinated to the Obligations in the
manner set forth in Exhibit F (it being agreed that such subordination
provisions will not restrict the repayment of any such Subordinated Intercompany
Debt other than when an Event of Default exists);
 
(f) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
 
(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business, provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within three Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within 60 days from its incurrence;
 
-111-

--------------------------------------------------------------------------------


(h) (i) Indebtedness of a Subsidiary acquired after the Effective Date or a
corporation merged into or consolidated with the Company or any Subsidiary after
the Effective Date and Indebtedness assumed in connection with the acquisition
of assets, which Indebtedness in each case, exists at the time of such
acquisition, merger or consolidation and is not created in contemplation of such
event and where such acquisition, merger or consolidation is permitted by this
Agreement and (ii) any Permitted Refinancing Indebtedness incurred to Refinance
such Indebtedness, provided that the aggregate principal amount of such
Indebtedness at the time of, and after giving effect to, such acquisition,
merger or consolidation, such assumption or such incurrence, as applicable
(together with Indebtedness outstanding pursuant to this paragraph (h),
paragraph (i) of this Section 6.01 and the Remaining Present Value of
outstanding leases permitted under Section 6.03), would not exceed 5% of
Consolidated Total Assets as of the end of the fiscal quarter immediately prior
to the date of such acquisition, merger or consolidation, such assumption or
such incurrence, as applicable, for which financial statements have been
delivered pursuant to Section 5.04;
 
(i) Capital Lease Obligations, mortgage financings and purchase money
Indebtedness incurred by Holdings or any Subsidiary prior to or within 270 days
after the acquisition or lease or completion of construction or improvement of
the respective asset permitted under this Agreement in order to finance such
acquisition, construction or improvement, and any Permitted Refinancing
Indebtedness in respect thereof, in an aggregate principal amount that at the
time of, and after giving effect to, the incurrence thereof (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01, this
paragraph (i) and the Remaining Present Value of leases permitted under Section
6.03) would not exceed 5% of Consolidated Total Assets as of the end of the
fiscal quarter immediately prior to the date of such incurrence for which
financial statements have been delivered pursuant to Section 5.04;
 
(j) Capital Lease Obligations incurred by the Company or any Subsidiary in
respect of any Sale and Lease-Back Transaction that is permitted under Section
6.03;
 
(k) other Indebtedness of any Loan Party, in an aggregate principal amount at
any time outstanding pursuant to this paragraph (k) not in excess of $500.0
million; provided that no Indebtedness incurred pursuant to this paragraph (k)
can be in the form of a Guarantee of Indebtedness incurred under paragraph (v)
of this Section 6.01;
 
(l) (i) other Indebtedness incurred by the Company or any Subsidiary; provided
that (A) at the time of the incurrence of such Indebtedness and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (B) immediately after giving effect to the
issuance, incurrence or assumption of such Indebtedness, Holdings shall be in
compliance with the Incurrence Ratios on a Pro Forma Basis, (C) in the case of
an incurrence by a Loan Party, the proceeds of such Indebtedness shall be used
as otherwise permitted by this Agreement and applicable law and (D) in the case
of an incurrence by Subsidiaries that are not Loan Parties, the proceeds of such
Indebtedness shall only be used for Permitted Business Acquisitions, Capital
Expenditures (or other purposes described in clause (i) of this Section 6.01) or
for the purposes described in clause (h) of this Section 6.01 and (ii) Permitted
Refinancing Indebtedness in respect thereof;
 
-112-

--------------------------------------------------------------------------------


(m) Guarantees (i) by Holdings, the Company or any Domestic Subsidiary Loan
Party of any other Indebtedness of the Company or any Domestic Subsidiary Loan
Party expressly permitted to be incurred under this Agreement, (ii) by the
Company or any Domestic Subsidiary Loan Party of Indebtedness otherwise
expressly permitted hereunder of any Subsidiary that is not a Domestic
Subsidiary Loan Party to the extent permitted by Section 6.04(b), (iii) by any
Foreign Subsidiary that is not a Loan Party of Indebtedness of another Foreign
Subsidiary that is not a Loan Party subject, however, to Section 6.04(b);
provided that all Foreign Subsidiaries may guarantee obligations of other
Foreign Subsidiaries under ordinary course cash management obligations, and (iv)
by the Company of Indebtedness of Foreign Subsidiaries incurred for working
capital purposes in the ordinary course of business on ordinary business terms
so long as such Indebtedness is permitted to be incurred under Section 6.01(a),
(k) or (s); provided that Guarantees by Holdings or any Domestic Subsidiary Loan
Party under this Section 6.01(m) of any other Indebtedness of a Person that is
subordinated to other Indebtedness of such Person shall be expressly
subordinated to the Obligations on terms matching the subordination provisions
of the underlying securities;
 
(n) Indebtedness arising from agreements of Holdings or any Subsidiary providing
for indemnification, adjustment of purchase price or similar obligations, in
each case, incurred or assumed in connection with the disposition of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any Person acquiring all or any portion of such business, assets or a
Subsidiary for the purpose of financing such acquisition;
 
(o) Indebtedness in connection with Permitted Receivables Financings; provided
that the proceeds thereof are applied in accordance with Section 2.11(c);
 
(p) letters of credit issued for the account of a Subsidiary that is not a Loan
Party (and the reimbursement obligations in respect of which are not guaranteed
by a Loan Party) in support of a Captive Insurance Subsidiary’s reinsurance of
insurance policies issued for the benefit of Subsidiaries and other letters of
credit or bank guarantees (other than Letters of Credit issued pursuant to
Section 2.05) having an aggregate face amount not in excess of $50.0 million;
 
(q) Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit;
 
(r) Indebtedness consisting of (x) the financing of insurance premiums or (y)
take-or-pay or similar obligations contained in supply arrangements, in each
case, in the ordinary course of business;
 
-113-

--------------------------------------------------------------------------------


(s) all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in paragraphs (a) through (r) above;
 
(t) Indebtedness incurred by Foreign Subsidiaries in a principal amount not to
exceed 5% of Consolidated Total Assets outstanding at any time;
 
(u) Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of joint ventures not in excess of $150.0 million plus the amount
of all Guarantees permitted by and constituting Investments under Section
6.04(q); and
 
(v) Indebtedness of one or more Subsidiaries organized under the laws of the
People’s Republic of China for their own general corporate purposes in aggregate
principal amount not to exceed $400.0 million at any time outstanding, provided
that such Indebtedness (and any Guarantee thereof) is not Guaranteed by, does
not receive any other credit support from, and is non-recourse to, Holdings and
its Subsidiaries other than any Subsidiary organized under the laws of the
People’s Republic of China.
 
Notwithstanding anything to the contrary herein, Holdings shall not be permitted
to incur any Indebtedness other than Indebtedness under Sections 6.01(b) and
(m).
 
For purposes of determining compliance with this Section 6.01, Holdings may
reclassify any Indebtedness incurred pursuant to one of the categories of
Indebtedness permitted described in clause (h), (i), (j), (k), (t), (u) or (v)
as Indebtedness incurred pursuant to clause (l) above, provided that before and
after giving effect to such reclassification, Holdings would be in compliance
with the Incurrence Ratios on a Pro Forma Basis and such Indebtedness would
otherwise meet the criteria of Section 6.01(l), including as to obligors, use of
proceeds and, in the case of secured indebtedness, would be in compliance with
Section 6.02.  For the avoidance of doubt, any Indebtedness permitted by more
than one clause of this Section 6.01 may be incurred pursuant to any such clause
that would permit such Indebtedness, without also having to be considered as
being incurred under any other clause of this Section 6.01 that may apply.
 
SECTION 6.02 Liens.
 
Create, incur, assume or permit to exist any Lien on any property (including
Equity Interests or other securities of any Person, including any Subsidiary) at
the time owned by it or on any income or revenues or rights in respect of any
thereof, except:
 
(a) Liens on property of the Company and its Subsidiaries which Liens exist on
the Effective Date and are set forth on Schedule 6.02(a); provided that such
Liens shall secure only those obligations that they secure on the Effective Date
(and extensions, renewals and refinancings of such obligations permitted by
Section 6.01(a)) and shall not subsequently apply to any other property of
Holdings or any of its Subsidiaries (other than replacement property, accessions
and improvements covered on customary terms by the terms of the instrument or
agreement governing such obligations);
 
(b) any Lien created under the Loan Documents or permitted in respect of any
Mortgaged Property by the terms of the applicable Mortgage;
 
-114-

--------------------------------------------------------------------------------


(c) any Lien on any property or asset of the Company or any Subsidiary securing
Indebtedness or Permitted Refinancing Indebtedness permitted by Section 6.01(h);
provided that (i) such Lien does not apply to any other property of the Company
or any of the Subsidiaries not securing such Indebtedness at the date of the
acquisition of such property or asset (other than after acquired property
subjected to a Lien securing Indebtedness and other obligations incurred prior
to such date and which Indebtedness and other obligations are permitted
hereunder that require a pledge of after acquired property, it being understood
that such requirement shall not be permitted to apply to any property to which
such requirement would not have applied but for such acquisition), (ii) such
Lien is not created in contemplation of or in connection with such acquisition
and (iii) in the case of a Lien securing Permitted Refinancing Indebtedness, any
such Lien shall be permitted, subject to compliance with clause (e) of the
definition of the term “Permitted Refinancing Indebtedness”;
 
(d) Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent or that are being contested in compliance with Section 5.03;
 
(e) landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, construction or other like Liens arising in the ordinary course of
business and securing obligations that are not overdue by more than 45 days or
that are being contested in good faith by appropriate proceedings and in respect
of which, if applicable, Holdings or any Subsidiary shall have set aside on its
books reserves in accordance with US GAAP;
 
(f) (i) pledges and deposits made in the ordinary course of business in
compliance with the Federal Employers Liability Act or any other workers’
compensation, unemployment insurance and other social security laws or
regulations and deposits securing liability to insurance carriers under
insurance or self-insurance arrangements in respect of such obligations and (ii)
pledges and deposits securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings or any Subsidiary;
 
(g) pledges and deposits to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capital Lease Obligations),
statutory obligations, surety and appeal bonds, performance and return of money
bonds, bids, leases, government contracts, trade contracts, and other
obligations of a like nature incurred in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;
 
(h) zoning restrictions, easements, trackage rights, leases (other than Capital
Lease Obligations), licenses, special assessments, rights-of-way, restrictions
on use of real property and other similar encumbrances incurred in the ordinary
course of business that, in the aggregate, do not interfere in any material
respect with the ordinary conduct of the business of Holdings or any Subsidiary
at the real property affected thereby;
 
-115-

--------------------------------------------------------------------------------


(i) purchase money security interests in equipment or other property or
improvements thereto hereafter acquired (or, in the case of improvements,
constructed) by Holdings or any Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements); provided
that (i) such security interests secure Indebtedness permitted by Section
6.01(i) (including any Permitted Refinancing Indebtedness in respect thereof),
(ii) such security interests are incurred, and the Indebtedness secured thereby
is created, within 270 days after such acquisition (or lease or completion of
construction), (iii) the Indebtedness secured thereby does not exceed 100% of
the cost of such equipment or other property or improvements at the time of such
acquisition (or construction), including transaction costs incurred by Holdings
or any Subsidiary in connection with such acquisition (or construction) and (iv)
such security interests do not apply to any other property of Holdings or any
Subsidiary (other than to accessions to such equipment or other property or
improvements); provided, further, that individual financings of equipment
provided by a single lender may be cross-collateralized to other financings of
equipment provided solely by such lender;
 
(j) Liens arising out of capitalized lease transactions permitted under Section
6.03, so long as such Liens attach only to the property sold and being leased in
such transaction and any accessions thereto or proceeds thereof and related
property;
 
(k) Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
 
(l) other Liens with respect to property of Holdings or any Subsidiary securing
Indebtedness in an aggregate principal amount of not more than $100.0 million at
any time outstanding;
 
(m) Liens disclosed by the title insurance policies delivered pursuant to
sub-section (i) of the definition of “Collateral and Guarantee Requirement,”
Section 5.13 or Section 5.10 and any replacement, extension or renewal of any
such Lien; provided that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;
 
(n) Liens in respect of Permitted Receivables Financings;
 
(o) any interest or title of a lessor under any leases or subleases entered into
by Holdings or any Subsidiary in the ordinary course of business;
 
(p) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings and the
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings or any Subsidiary in the ordinary course of
business;
 
-116-

--------------------------------------------------------------------------------


(q) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
 
(r) Liens securing obligations in respect of trade-related letters of credit
permitted under Section 6.01(f) or (q) and covering the goods (or the documents
of title in respect of such goods) financed by such letters of credit and the
proceeds and products thereof;
 
(s) licenses of intellectual property granted in a manner consistent with past
practice;
 
(t) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
 
(u) Liens on the assets of a Foreign Subsidiary or any other Subsidiary that is
not a Guarantor Subsidiary that do not constitute Collateral and which secure
Indebtedness or other obligations of such Subsidiary (or of another Foreign
Subsidiary or Subsidiary that is not a Guarantor Subsidiary) that are permitted
to be incurred under this Agreement;
 
(v) Liens upon specific items of inventory or other goods and proceeds of
Holdings or any of the Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;
 
(w) Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;
 
(x) Liens on the assets of one or more Subsidiaries organized under the laws of
the People’s Republic of China securing Indebtedness permitted under Section
6.01(v);
 
(y) Second Priority Liens securing a Second Lien Facility; and
 
(z) Liens on cash and cash equivalents of Captive Insurance Subsidiaries.
 
Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on Pledged Collateral, other than Liens in favor of the Collateral
Agent and Liens permitted by Section 6.02(b), (c), (d), (e), (k), (q) or (y) or
Liens on the Equity Interests of Special Purpose Receivables Subsidiaries to the
extent required in connection with Permitted Receivables Financings.
 
SECTION 6.03 Sale and Lease-Back Transactions.
 
Enter into any arrangement, directly or indirectly, with any Person whereby it
shall sell or transfer any property, real or personal, used or useful in its
business, whether now owned or hereafter acquired, and thereafter rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”) other than as permitted by Section 6.05(n)(iii);
provided that a Sale and Lease-Back Transaction shall be permitted so long as at
the time the lease in connection therewith is entered into, and after giving
effect to the entering into of such Lease, the Remaining Present Value of such
lease (together with Indebtedness outstanding pursuant to paragraphs (h) and (i)
of Section 6.01 and the Remaining Present Value of outstanding leases previously
entered into under this Section 6.03) would not exceed 5% of Consolidated Total
Assets as of the end of the fiscal quarter immediately prior to the date such
lease is entered into for which financial statements have been delivered
pursuant to Section 5.04.
 
-117-

--------------------------------------------------------------------------------


SECTION 6.04 Investments, Loans and Advances.
 
Purchase or acquire (including pursuant to any merger with a Person that is not
a Wholly Owned Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances (other than intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings and the Subsidiaries) to or Guarantees of the
obligations of, or make any investment in (each, an “Investment”), any other
Person, except:
 
(a) Guarantees by the Borrowers or any Subsidiary of operating leases (other
than Capital Lease Obligations) or of other obligations that do not constitute
Indebtedness, in each case entered into by any Borrower or any Subsidiary in the
ordinary course of business;
 
(b) (i) Investments (other than intercompany loans and Guarantees) by the
Company or any Subsidiary in the Company or any Subsidiary; (ii) intercompany
loans from the Company or any Subsidiary to the Company or any Subsidiary;
(iii) Guarantees by the Company or any Subsidiary of obligations otherwise
expressly permitted hereunder of the Company or any Subsidiary; and (iv) the
designation of a Person as an Unrestricted Subsidiary; provided that (1) the
sum, without duplication, of (A) such Investments (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof but subtracting therefrom the amount of returns (including dividends,
interest and other distributions in respect thereof), repayments and proceeds
previously received in respect of such Investments and subtracting the
Designated Investment Value of any subsidiary of Holdings that ceases to be an
Unrestricted Subsidiary pursuant to a Subsidiary Redesignation) after the
Effective Date by the Loan Parties pursuant to clause (i) in Subsidiaries that
are not Domestic Subsidiary Loan Parties or pursuant to clause (iv) by
designation of a Person as an Unrestricted Subsidiary (with the value of the
Investment therein for such purpose being the Designated Investment Value), plus
(B) the aggregate outstanding amount of intercompany loans made after the
Effective Date by the Loan Parties to Subsidiaries that are not Domestic
Subsidiary Loan Parties pursuant to clause (ii), plus (C) the aggregate
outstanding amount of Guarantees of Indebtedness made after the Effective Date
by the Loan Parties of Subsidiaries that are not Domestic Subsidiary Loan
Parties pursuant to clause (iii), shall not exceed an aggregate amount equal to
(I) $400.0 million, plus (II) the portion, if any, of the Available Amount on
the date of such election that Holdings elects to apply to this Section 6.04(b),
plus (III) (y) up to $200.0 million of Revolving Facility Loans so long as any
Investments made with such Revolving Facility Loans are made in the form of
intercompany loans and notes evidencing such intercompany loans are pledged to
the Collateral Agent in accordance with the requirements of Section 5.10, minus
(z) the aggregate amount of all acquisitions made pursuant to Section 6.05 by
any Loan Party in which the Person acquired does not become a Guarantor
Subsidiary or the assets acquired are held by a Subsidiary that is not a Loan
Party and (2) no Guarantees (other than by one or more Subsidiaries organized
under the laws of the People’s Republic of China) may be given under this clause
(b) in respect of Indebtedness permitted under Section 6.01(v);
 
-118-

--------------------------------------------------------------------------------


(c) Permitted Investments and investments that were Permitted Investments when
made;
 
(d) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;
 
(e) Investments of a Subsidiary acquired after the Effective Date or of a
corporation merged into the Company or merged into or consolidated with a
Subsidiary in accordance with Section 6.05 after the Effective Date to the
extent that such Investments were not made in contemplation of or in connection
with such acquisition, merger or consolidation and were in existence on the date
of such acquisition, merger or consolidation;
 
(f) Investments arising out of the receipt by Holdings or any Subsidiary of
noncash consideration for the sale of assets permitted under Section 6.05;
 
(g) (i) loans and advances to employees of Parent or any of its subsidiaries in
the ordinary course of business not to exceed $30.0 million in the aggregate at
any time outstanding (calculated without regard to write-downs or write-offs
thereof) and (ii) advances of payroll payments and expenses to employees in the
ordinary course of business;
 
(h) accounts receivable arising and trade credit granted in the ordinary course
of business and any securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;
 
(i) Swap Agreements permitted pursuant to Section 6.11;
 
(j) Investments existing on the Effective Date and Investments made pursuant to
binding commitments in effect on the Effective Date, to the extent such binding
commitments are set forth on Schedule 6.04(j);
 
(k) Investments resulting from pledges and deposits referred to in Sections
6.02(f) and (g);
 
(l) other Investments by Holdings or any Subsidiary in an aggregate amount
outstanding (valued at the time of the making thereof, and without giving effect
to any write-downs or write-offs thereof net of returns, repayments and proceeds
received of such Investments made pursuant to this clause after the Effective
Date) not to exceed (i) $250.0 million, plus (ii) the portion, if any, of the
Available Amount on the date such election is made that the Company elects to
apply to this paragraph (l);
 
-119-

--------------------------------------------------------------------------------


(m) Investments constituting Permitted Business Acquisitions; provided that the
aggregate net outstanding amount of all such Investments (net of returns,
repayments and proceeds received in respect of such Investments) made after the
Effective Date and when Holdings is not in compliance with the Incurrence Ratios
on a Pro Forma Basis shall not exceed $100.0 million, at all times when Holdings
is not in compliance with the Incurrence Ratios on a Pro Forma Basis; provided,
further, that Investments by Loan Parties constituting Permitted Business
Acquisitions where the acquired business does not become a Guarantor shall be
limited as set forth in the proviso to Section 6.04(b);
 
(n) additional Investments may be made from time to time to the extent made with
proceeds of Equity Interests (excluding proceeds received as a result of the
exercise of Cure Rights pursuant to Section 7.02) of Holdings, which proceeds or
Investments in turn are contributed (as common equity) to the Company;
 
(o) Investments arising as a result of Permitted Receivables Financings;
 
(p) Investments (including by the transfer of assets) in joint ventures existing
on the Effective Date in an aggregate amount (with assets transferred valued at
the fair market value thereof) for all such Investments made after the Effective
Date not to exceed $250.0 million net of returns, repayments and proceeds
received of such joint ventures after the Effective Date;
 
(q) JV Reinvestments;
 
(r) the Transaction;
 
(s) intercompany loans by Holdings or any of its Subsidiaries to Holdings,
Parent or Topco in order to permit Holdings and/or any of the Parent Companies
to make payments permitted by Sections 6.07(b) and (c);
 
(t) Guarantees permitted under Section 6.01(u); and
 
(u) the transfer of the direct ownership of the Foreign Subsidiaries listed on
Schedule 6.04(u), or their assets, to Finco or a direct subsidiary thereof.
 
SECTION 6.05 Mergers, Consolidations, Sales of Assets and Acquisitions.
 
Merge into or consolidate with any other Person, or permit any other Person to
merge into or consolidate with it, or sell, transfer, lease or otherwise dispose
of (in one transaction or in a series of transactions) all or any part of its
assets (whether now owned or hereafter acquired), or issue, sell, transfer or
otherwise dispose of any Equity Interests of the Company or any Subsidiary, or
purchase, lease or otherwise acquire (in one transaction or a series of
transactions) all or substantially all of the assets, or a division of, any
other Person, except that this Section shall not prohibit:
 
-120-

--------------------------------------------------------------------------------


(a) (i) the purchase and sale of inventory in the ordinary course of business by
Holdings or any Subsidiary, (ii) the acquisition of any other asset in the
ordinary course of business by Holdings or any Subsidiary, (iii) the sale of
surplus, obsolete or worn out equipment or other property in the ordinary course
of business by Holdings or any Subsidiary, (iv) leases and subleases in the
ordinary course of business by Holdings or any Subsidiary or (v) the sale of
Permitted Investments in the ordinary course of business;
 
(b) if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing, (i) the merger of any
Subsidiary into a Borrower in a transaction in which such Borrower is the
surviving corporation, (ii) the merger or consolidation of any Subsidiary into
or with any Subsidiary Loan Party in a transaction in which the surviving or
resulting entity is a Subsidiary Loan Party (which shall be a Domestic
Subsidiary Loan Party if any party to such merger or consolidation shall be a
Domestic Subsidiary) and, in the case of each of clauses (i) and (ii), no Person
other than a Borrower or Subsidiary Loan Party receives any consideration,
(iii) the merger or consolidation of any Subsidiary that is not a Subsidiary
Loan Party into or with any other Subsidiary that is not a Subsidiary Loan Party
or (iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than a Borrower) if Holdings determines in good faith that
such liquidation or dissolution is in the best interests of Holdings and is not
materially disadvantageous to the Lenders;
 
(c) sales, transfers, leases, issuances or other dispositions to Holdings or a
Subsidiary (upon voluntary liquidation or otherwise); provided that any sales,
transfers, leases, issuances or other dispositions by a Loan Party to a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.07; provided, further, that the aggregate gross proceeds of any sales,
transfers, leases, issuances or other dispositions by a Loan Party to a
Subsidiary that is not a Domestic Subsidiary Loan Party in reliance upon this
paragraph (c) (other than any thereof made by a Foreign Subsidiary Loan Party to
another Foreign Subsidiary Loan Party) and the aggregate gross proceeds of any
or all assets sold, transferred or leased in reliance upon paragraph (h) below
shall not exceed, in any fiscal year of Holdings, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided that for
any given fiscal year this 7.5% limitation may be increased by no more than 50%
of the unused amount for the previous fiscal year and, in the event of any such
carryover, assets sales in such fiscal year will be deducted first from the
carried over amount;
 
(d) Sale and Lease-Back Transactions permitted by Section 6.03;
 
(e) Investments permitted by Section 6.04, Liens permitted by Section 6.02 and
dividends and distributions permitted by Section 6.06;
 
(f) the purchase and sale or other transfer (including by capital contribution)
of Receivables Assets pursuant to Permitted Receivables Financings;
 
-121-

--------------------------------------------------------------------------------


(g) the sale of defaulted receivables in the ordinary course of business and not
as part of an accounts receivables financing transaction;
 
(h) sales, transfers, leases, issuances (to the extent of all of the Equity
Interests in a Person then owned by Holdings and its Subsidiaries) or other
dispositions not otherwise permitted by this Section 6.05; provided that the
aggregate gross proceeds (including noncash proceeds) of any or all such sales,
transfers, leases, issuances or dispositions made in reliance upon this
paragraph (h) and in reliance upon the second proviso to paragraph (c) above
shall not exceed, in any fiscal year of Holdings, 7.5% of Consolidated Total
Assets as of the end of the immediately preceding fiscal year; provided,
further, that for any given fiscal year this 7.5% limitation may be increased by
no more than 50% of the unused amount for the previous fiscal year and, in the
event of any such carryover, assets sales in such fiscal year will be deducted
first from the carried over amount; provided, further, that the Net Proceeds
thereof are applied in accordance with Section 2.11(c);
 
(i) any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation (i)
involving a Borrower, such Borrower is the surviving corporation, (ii) involving
a Domestic Subsidiary Loan Party, the surviving or resulting entity shall be a
Domestic Subsidiary Loan Party that is a Wholly Owned Subsidiary and (iii)
involving a Foreign Subsidiary Loan Party, the surviving or resulting entity
shall be a Foreign Subsidiary Loan Party that is a Wholly Owned Subsidiary;
provided, further, that (1) mergers or consolidations in connection with a
Permitted Business Acquisition where the acquired Person does not become a
Guarantor or the assets acquired are not owned by a Loan Party shall be subject
to the limitation set forth in the proviso to Section 6.04(b), and (2) all
mergers and consolidations pursuant to this Section 6.05(i) shall be subject to
the provisos to Sections 6.04(m) and (o);
 
(j) licensing and cross-licensing arrangements involving any technology or other
intellectual property of the Company or any Subsidiary in the ordinary course of
business;
 
(k) sales, leases or other dispositions of inventory of Holdings and its
Subsidiaries determined by the management of Holdings or the Company to be no
longer useful or necessary in the operation of the business of Holdings or any
of the Subsidiaries;
 
(l) the sale of the performance products business of Nutrinova; provided that
the Net Proceeds of such sale are applied in accordance with Section 2.11(c);
 
(m) the Designated Asset Sales; provided that the Net Proceeds of such sales are
applied in accordance with Section 2.11(c); and
 
(n) (i) the Fraport Transaction, (ii) the sale-leaseback of facilities acquired
or constructed in replacement of the facilities transferred in connection with
the Fraport Transaction and (iii) the sale of receivables generated pursuant to
the Fraport Transaction.
 
-122-

--------------------------------------------------------------------------------


Notwithstanding anything to the contrary contained in Section 6.05 above, (i) no
action shall be permitted which results in a Change of Control under clause (a)
of the definition thereof, (ii) the Company shall at all times own directly (or
to the extent all direct and indirect owners of the Equity Interests of CAC
(other than the Company) are Domestic Subsidiary Loan Parties, indirectly) 100%
of the Equity Interests of CAC, (iii) neither Holdings nor any Subsidiary that
owns Equity Interests in any Borrower or in any other Subsidiary that directly
owns Equity Interests in any Borrower shall sell, dispose of, grant a Lien on or
otherwise transfer such Equity Interests in such Borrower or in such Subsidiary,
as applicable, (iv) each Foreign Subsidiary that is a Revolving Borrower shall
be a Wholly Owned Subsidiary, (v) no sale, transfer, lease, issuance or other
disposition shall be permitted by this Section 6.05 (other than sales,
transfers, leases, issuances or other dispositions to Loan Parties pursuant to
paragraph (c) hereof and purchases, sales or transfers pursuant to paragraph (f)
or (to the extent made to Holdings or a Wholly Owned Subsidiary) (j) hereof)
unless such disposition is for fair market value, (vi) no sale, transfer or
other disposition of assets shall be permitted by paragraph (a), (d) or (l) of
this Section 6.05 unless such disposition is for at least 75% cash consideration
and (vii) no sale, transfer or other disposition of assets in excess of $10.0
million shall be permitted by paragraph (h) of this Section 6.05 unless such
disposition is for at least 75% cash consideration; provided that for purposes
of clauses (vi) and (vii), the amount of any secured Indebtedness or other
Indebtedness of a Subsidiary that is not a Loan Party (as shown on Holdings’ or
such Subsidiary’s most recent balance sheet or in the notes thereto) of Holdings
or any Subsidiary of Holdings that is assumed by the transferee of any such
assets shall be deemed cash.
 
SECTION 6.06 Dividends and Distributions.
 
Declare or pay, directly or indirectly, any dividend or make any other
distribution (by reduction of capital or otherwise), whether in cash, property,
securities or a combination thereof, with respect to any of its Equity Interests
(other than dividends and distributions on Equity Interests payable solely by
the issuance of additional shares of Equity Interests of the Person paying such
dividends or distributions), or directly or indirectly redeem, purchase, retire
or otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any shares of any class of its Equity Interests or set aside any amount for any
such purpose (the foregoing, collectively, “Restricted Payments”); provided,
however, that:
 
(a) any subsidiary of the Company may declare and make Restricted Payments to
the Company or to any Wholly Owned Subsidiary of the Company (or, in the case of
non-Wholly Owned Subsidiaries, to the Company or any subsidiary that is a direct
or indirect parent of such subsidiary and to each other owner of Equity
Interests of such subsidiary on a pro rata basis (or more favorable basis from
the perspective of the Company or such subsidiary) based on their relative
ownership interests);
 
(b) the Company may declare and make Restricted Payments to Holdings (and
Holdings may pay the amounts so received to Topco and/or through Topco to the
Parent) (A) in respect of (i) overhead, tax liabilities of Parent Companies and
Holdings (in the case of income tax liabilities in an amount not in excess of
the portion of such tax liabilities attributable to Holdings and its
consolidated subsidiaries (including such tax liabilities arising as a result of
receipt of such distributions to pay tax liabilities) and in the case of other
tax liabilities to the extent attributable to Holdings and its consolidated
subsidiaries or the existence of such Parent Companies), legal, accounting and
other professional fees and expenses, (ii) compensation and incentive payments,
(iii) fees and expenses related to the Transaction, any equity offering of
Holdings or any of the Parent Companies or any investment or acquisition by
Holdings and its Subsidiaries permitted hereunder (whether or not successful)
and (iv) other fees and expenses in connection with the maintenance of its
existence and its ownership of the Company, and (B) in order to permit Holdings
and/or any of the Parent Companies to make payments permitted by Sections
6.06(e), 6.07(b) and (c);
 
-123-

--------------------------------------------------------------------------------


(c) the Company may declare and make Restricted Payments to Holdings (and
Holdings may pay the amounts so received to Parent (through Topco)), the
proceeds of which are used to purchase or redeem Equity Interests of Parent
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of Parent or any
of its Subsidiaries or by any Plan upon such Person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such Equity Interests or related rights were
issued; provided that the aggregate amount of such Restricted Payments under
this paragraph (c) shall not exceed in any fiscal year $15.0 million plus the
amount of net proceeds (x) received by Parent during such calendar year from
sales of Equity Interests of Parent to directors, consultants, officers or
employees of Parent or any of its Subsidiaries in connection with permitted
employee compensation and incentive arrangements, which, if not used in any
year, may be carried forward to any subsequent calendar year and (y) of any
key-man life insurance policies recorded during such calendar year;
 
(d) noncash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options shall be permitted;
 
(e) the Company may, at any time when no Default or Event of Default exists,
declare and make Restricted Payments to the extent the aggregate amount of
Restricted Payments declared and made in a fiscal quarter do not exceed an
amount equal to the portion, if any, of the Available Amount on the date of such
election that Holdings elects to apply to this Section 6.06(e); provided that
the Company may elect to not declare and make a Restricted Payment permitted by
this clause (e) in any fiscal quarter in whole or in part but instead to declare
and make the deferred portion of such permitted Restricted Payment during a
future fiscal quarter, provided further that any Restricted Payment not declared
and made in any fiscal quarter must be declared and made no later than the third
succeeding fiscal quarter following such fiscal quarter and if not so declared
and made by such time then such deferred Restricted Payment may no longer be
declared and made pursuant to this clause (e); and
 
(f) the Company and Holdings may make Restricted Payments necessary to
consummate the Transaction (including one or more share repurchases referred to
in the parenthetical to clause (iii) of the definition of “Transaction” in
Section 1.01).
 
-124-

--------------------------------------------------------------------------------


SECTION 6.07 Transactions with Affiliates.
 
(a) Sell or transfer any property to, or purchase or acquire any property from,
or otherwise engage in any other transaction with any Person that, immediately
prior to such transaction, is an Affiliate of Holdings, unless such transaction
is (i) otherwise permitted (or required) under this Agreement (including in
connection with any Permitted Receivables Financing) or (ii) upon terms no less
favorable to Holdings or such Subsidiary, as applicable, than would be obtained
in a comparable arm’s-length transaction with a Person that is not an Affiliate;
provided that this clause (ii) shall not apply to the indemnification of
directors of Parent and its subsidiaries in accordance with customary practice.
 
(b) The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,
 
(i) any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
Holdings,
 
(ii) loans or advances to employees of Parent or any of its subsidiaries in
accordance with Section 6.04(g),
 
(iii) transactions among the Borrowers and any Subsidiaries and transactions
among Subsidiaries otherwise permitted by this Agreement,
 
(iv) the payment of fees, compensation and incentive payments and indemnities to
directors, officers and employees of Parent or any of its subsidiaries in the
ordinary course of business,
 
(v) transactions pursuant to permitted agreements in existence on the Effective
Date and set forth on Schedule 6.07 or any amendment thereto to the extent such
amendment is not adverse to the Lenders in any material respect,
 
(vi) any employment agreements entered into by Holdings or any of the
Subsidiaries in the ordinary course of business,
 
(vii) dividends, redemptions and repurchases permitted under Section 6.06,
 
(viii) any purchase by a Parent Company of Equity Interests of Holdings or any
contribution by Holdings to, or purchase by Holdings of, the equity capital of
the Company; provided that any Equity Interests of the Company purchased by
Holdings shall be pledged to the Collateral Agent on behalf of the Lenders
pursuant to the U.S. Collateral Agreement,
 
(ix) transactions with Subsidiaries for the purchase or sale of goods, products,
parts and services entered into in the ordinary course of business in a manner
consistent with past practice,
 
-125-

--------------------------------------------------------------------------------


(x) any transaction in respect of which Holdings delivers to the Administrative
Agent (for delivery to the Lenders) a letter addressed to the board of directors
of Holdings from an accounting, appraisal or investment banking firm, in each
case of nationally recognized standing that is (A) in the good faith
determination of Holdings qualified to render such letter and (B) reasonably
satisfactory to the Administrative Agent, which letter states that such
transaction is on terms that are no less favorable to Holdings or such
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate,
 
(xi) subject to paragraph (c) below, the payment of all fees, expenses, bonuses
and awards related to the Transaction,
 
(xii) transactions pursuant to any Permitted Receivables Financings,
 
(xiii) transactions with joint ventures for the purchase or sale of chemicals,
equipment and services entered into in the ordinary course of business and in a
manner consistent with past practice, and
 
(xiv) transaction or similar fees and board fees in each case payable to
Blackstone.
 
SECTION 6.08 Business of Holdings and the Subsidiaries.  
 
Notwithstanding any other provisions hereof, engage at any time in any business
or business activity other than:
 
(x)           in the case of the Company and any Subsidiary, (i) any business or
business activity conducted by it on the Effective Date and any business or
business activities incidental or related thereto, or any business or activity
that is reasonably similar thereto or a reasonable extension, development or
expansion thereof or ancillary thereto, including the consummation of the
Transaction and (ii) performance of its obligations under and in connection with
the Loan Documents, or
 
(y)           in the case of Holdings, (i) ownership of the Equity Interests in
the Company, together with activities directly related thereto, (ii) performance
of its obligations under and in connection with the Loan Documents and other
Indebtedness permitted under Section 6.01, (iii) actions incidental to the
consummation of the Transaction, (iv) the Guarantees permitted pursuant to
Section 6.01(m), (v) actions required by law to maintain its existence, (vi) the
holding of cash in amounts reasonably required to pay for its own costs and
expenses, (vii) owing and paying legal, registered office and auditing fees and
(viii) the issuance of common Equity Interests.
 
SECTION 6.09 Limitation on Modifications and Prepayments.
 
(a) Amend or modify in any manner materially adverse to the Lenders, or grant
any waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders), the articles or
certificate of incorporation or by-laws or partnership agreement or limited
liability company operating agreement of Holdings, the Company or any other Loan
Party (it being agreed that the conversion of a corporation into a limited
liability company or vice versa is not materially adverse to the Lenders;
provided that the provisions hereof and of the other Loan Documents with respect
thereto are complied with).
 
-126-

--------------------------------------------------------------------------------


(b) Make (or give any notice in respect of) any voluntary or optional payment or
prepayment on or redemption or acquisition for value (including, without
limitation, by way of depositing with the trustee with respect thereto money or
securities before due for the purposes of paying when due) of any subordinated
indebtedness permitted to be incurred under Section 6.01 or indebtedness under a
Second Lien Facility permitted to be incurred under Section 6.01 except (I) for
any payments made with the portion, if any, of the Available Amount on the date
of such election that Holdings elects to apply to this Section 6.09(b) or (II)
any such payments made with the proceeds of Permitted Refinancing Indebtedness.
 
(c) Amend or modify, or permit the amendment or modification of, any instrument
governing subordinated indebtedness permitted to be incurred under Section 6.01
or indebtedness under a Second Lien Facility permitted to be incurred under
Section 6.01 or any Permitted Receivables Document in any manner that would
cause the terms of such Indebtedness to not be permitted under Section 6.01 if
it were a new incurrence or that, in the case of a Permitted Receivables
Document, would cause such financing not to be a Permitted Receivables
Financing.
 
(d) Permit any Subsidiary to enter into any agreement or instrument that by its
terms restricts (i) the payment of dividends or distributions or the making of
cash advances by such Subsidiary to Holdings or any Subsidiary that is a direct
or indirect parent of such Subsidiary or (ii) the granting of Liens by such
Subsidiary pursuant to the Security Documents, in each case other than those
arising under any Loan Document, except, in each case, restrictions existing by
reason of:
 
(A) restrictions imposed by applicable law;
 
(B) restrictions contained in any Permitted Receivables Document with respect to
any Special Purpose Subsidiary;
 
(C) contractual encumbrances or restrictions under any agreements related to any
permitted renewal, extension or refinancing of any Indebtedness existing on the
Effective Date that does not expand the scope of any such encumbrance or
restriction;
 
(D) any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of all or substantially all the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;
 
(E) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business;
 
(F) any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property securing such Indebtedness;
 
-127-

--------------------------------------------------------------------------------


(G) customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;
 
(H) customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;
 
(I) customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
 
(J) customary restrictions and conditions contained in any agreement relating to
the sale of any asset permitted under Section 6.05 pending the consummation of
such sale; or
 
(K) any agreement in effect at the time such subsidiary becomes a Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Subsidiary.
 
SECTION 6.10 First Lien Senior Secured Leverage Ratio.
 
At any time at which there is Revolving Facility Credit Exposure, permit the
First Lien Senior Secured Leverage Ratio, calculated as of the last day of the
most recent fiscal quarter for which financial statements have been delivered to
the Administrative Agent pursuant to Section 5.04, to be greater than 3.90 to
1.00 (which calculation shall be made on a Pro Forma Basis to take into account
any events described in the definition of “Pro Forma Basis” occurring during the
period of four fiscal quarters ending on the last day of such fiscal quarter).
 
SECTION 6.11 Swap Agreements.
 
Enter into any Swap Agreement, other than (a) Swap Agreements required by
Section 5.12 or any Permitted Receivables Financing, (b) Swap Agreements entered
into in the ordinary course of business to hedge or mitigate risks to which
Holdings or any Subsidiary is exposed in the conduct of its business or the
management of its liabilities and (c) Swap Agreements entered into not for
speculative purposes but in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest bearing liability or
investment of Holdings or any Subsidiary.
 
SECTION 6.12 No Other “Designated Senior Indebtedness.”  
 
None of Holdings or any Borrower shall designate, or permit the designation of,
any Indebtedness (other than under this Agreement or the other Loan Documents)
as “Designated Senior Indebtedness” or any other similar term for the purpose of
the definition of the same or the subordination provisions contained in any
indenture governing any subordinated Indebtedness permitted to be incurred under
Section 6.01.
 
SECTION 6.13 Limitation on the Lenders’ Control over Certain Foreign Entities.
 
(a) Subject to subsection (d) of this Section 6.13, the provisions of Section
6.05, Section 6.06, Section 6.08 and subsection (a) of Section 6.09 (the
“Relevant Restrictive Covenants”) shall only apply to a German Entity (as
defined below) in the following manner:
 
-128-

--------------------------------------------------------------------------------


(i) such German Entity (or a parent company thereof which is a German Entity)
shall give the Administrative Agent no less than 30 Business Days’ prior written
notice (the “Intention Notice”) of the intention of such German Entity to carry
out any acts or take any steps inconsistent with the Relevant Restrictive
Covenants;
 
(ii) the Administrative Agent shall be entitled within 10 Business Days of
receipt of an Intention Notice to request that the relevant German Entity supply
the Administrative Agent with any further relevant information in connection
with the proposed action or steps referred to in such notice; and
 
(iii) the Administrative Agent shall, if it decides that the proposed action or
steps set out in such notice would reasonably be expected to be materially
prejudicial to the interests of the Lenders under the Financing Documents,
notify the relevant German Entity of such a decision within 10 Business Days of
its receipt of such a notice or receipt of further relevant information pursuant
to clause (a)(ii) above.
 
(b) If:
 
(i) the Administrative Agent notifies a German Entity that the proposed action
or steps set out in the relevant Intention Notice pursuant to paragraph (a)
above would reasonably be expected to be materially prejudicial to the interests
of the Lenders under the Loan Documents; and
 
(ii) the relevant German Entity nevertheless proceeds to carry out such proposed
actions or steps,
 
the Administrative Agent shall be entitled to (and, if so instructed by the
Required Lenders, shall) exercise all or any of its rights under Section 7.01
(“Events of Default”).
 
(c) For the purposes of this Section 6.16, a “German Entity” is any Person who
is incorporated in Germany or, if it is not so incorporated, has its seat or
principal place of business in Germany.
 
(d) Notwithstanding the foregoing provisions of this Section 6.13 or any other
provision of this Article VI, the Reorganization shall in any event be
permitted.
 
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
SECTION 7.01 Events of Default.
 
In case of the happening of any of the following events (“Events of Default”):
 
(a) any representation or warranty made or deemed made by Holdings, the Company
or any other Loan Party in any Loan Document, or any representation, warranty or
certification contained in any report, certificate, financial statement or other
instrument furnished by or on behalf of Holdings, the Company or any other Loan
Party in connection with or pursuant to any Loan Document, shall prove to have
been false or misleading in any material respect when so made, deemed made or
furnished by Holdings, the Company or any other Loan Party;
 
-129-

--------------------------------------------------------------------------------


(b) default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;
 
(c) default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement or in the payment of any Fee (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of five
Business Days;
 
(d) default shall be made in the due observance or performance by Holdings, the
Company or any of the Subsidiaries of any covenant, condition or agreement
contained in Section 5.01(a) (with respect to Holdings or a Borrower), 5.05(a),
5.08, 5.10(d) or in Article VI (provided that any breach of the Financial
Performance Covenant shall not, by itself, constitute an Event of Default under
the Term Facility unless such breach shall continue unremedied for a period of
45 days after notice from the Administrative Agent to Holdings);
 
(e) default shall be made in the due observance or performance by Holdings, the
Company or any of the Subsidiaries of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraphs (b),
(c) and (d) above) and such default shall continue unremedied for a period of 30
days after written notice thereof from the Administrative Agent to the Company;
 
(f) (i) any event or condition occurs that (A) results in any Material
Indebtedness (including, in the case of the Term Facility, the Revolving Credit
Facility to the extent constituting Material Indebtedness) becoming due prior to
its scheduled maturity or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders of any Material Indebtedness
(including, in the case of the Term Facility, the Revolving Credit Facility to
the extent constituting Material Indebtedness) or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (provided that any breach of the Financial Performance Covenant giving
rise to an event described in clause (B) above shall not, by itself, constitute
an Event of Default under the Term Facility unless such breach shall continue
unremedied for a period of 45 days after notice from the Administrative Agent to
Holdings) or (ii) Holdings, any Borrower or any of the Subsidiaries shall fail
to pay the principal of any Material Indebtedness (including, in the case of the
Term Facility, the Revolving Credit Facility to the extent constituting Material
Indebtedness) at the stated final maturity thereof; provided that this clause
(f) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property securing such Indebtedness if such
sale or transfer is permitted hereunder and under the documents providing for
such Indebtedness;
 
-130-

--------------------------------------------------------------------------------


(g) there shall have occurred a Change in Control;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, any Borrower or any of the Material Subsidiaries, or of a
substantial part of the property of Holdings, any Borrower or any Material
Subsidiary, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for Holdings,
any Borrower or any of the Material Subsidiaries or for a substantial part of
the property of Holdings, any Borrower or any of the Material Subsidiaries,
(iii) the winding-up or liquidation of Holdings, any Borrower or any Material
Subsidiary (except, in the case of any Material Subsidiary (other than any
Borrower), in a transaction permitted by Section 6.05 or 6.13) or (iv) in the
case of a Person organized under the laws of Germany, any of the actions set out
in Section 21 of the German Insolvenzordnung or to institute insolvency
proceedings against any such Person (Eröffnung des Insolvenzverfahrens), and
such proceeding or petition shall continue undismissed and unstayed for 60
consecutive days or an order or decree approving or ordering any of the
foregoing shall be entered;
 
(i) Holdings, any Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under Title 11 of
the United States Code, as now constituted or hereafter amended, or any other
federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) seek, or consent to, the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
paragraph (h) above, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, any Borrower or any of the Material Subsidiaries or for a substantial
part of the property of Holdings, any Borrower or any Material Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) admit in writing its inability generally to pay its debts as
they become due, or (vii) become unable or fail generally to pay its debts as
they become due;
 
(j) any judgment or order for the payment of money in an aggregate amount in
excess of $40.0 million shall be rendered against Holdings, the Borrower or any
Material Subsidiary and the same shall remain undischarged for a period of 30
consecutive days during which execution (other than any enforcement proceedings
consisting of the mere obtaining and filing of a judgment lien or obtaining of a
garnishment or similar order so long as no foreclosure, levy or similar
execution process in respect of such judgment lien, or payment over in respect
of such garnishment or similar order, has commenced and is continuing, or has
been completed, in respect of any material assets or properties of Holdings, the
Company or any Material Subsidiary (collectively, “Permitted Execution
Actions”)) shall not be effectively stayed, or any action, other than a
Permitted Execution Action, shall be legally taken by a judgment creditor to
attach or levy upon any material assets or properties of Holdings, the Company
or any Material Subsidiary to enforce any such judgment or order; provided,
however, that with respect to any such judgment or order that is subject to the
terms of one or more settlement agreements that provide for the obligations
thereunder to be paid or performed over time, such judgment or order shall not
be deemed hereunder to be undischarged unless and until Holdings, the Borrower
or the relevant Material Subsidiary, as applicable, shall have failed to pay any
amounts due and owing thereunder (payment of which shall not have been stayed)
for a period of 30 consecutive days after the respective final due dates for the
payment of such amounts;
 
-131-

--------------------------------------------------------------------------------


(k) (i) a Reportable Event or Reportable Events shall have occurred with respect
to any Plan or a trustee shall be appointed by a United States district court to
administer any Plan, (ii) the PBGC shall institute proceedings (including giving
notice of intent thereof) to terminate any Plan or Plans, (iii) Holdings, the
Company or any Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such Person does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner, (iv) Holdings, the
Company or any Subsidiary or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
(v) Holdings, the Company or any Subsidiary or any ERISA Affiliate shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or Section
4975 of the Code) involving any Plan or (vi) any other similar event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) through (vi) above, such event or condition, together with all other
such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or
 
(l) (i) any Loan Document shall cease to be in full force and effect (other than
in accordance with any Loan Documents), or any Loan Document shall for any
reason be asserted in writing by Holdings, any Borrower or any Material
Subsidiary not to be a legal, valid and binding obligation of any party thereto,
(ii) any security interest purported to be created by any Security Document and
that extends to assets material to Holdings and the Subsidiaries on a
consolidated basis shall cease to be, or shall be asserted in writing by the
Company or any other Loan Party not to be, a valid and perfected security
interest (having the priority required by this Agreement or the relevant
Security Document) in the securities, assets or properties covered thereby,
except to the extent that any such loss of perfection or priority results from
the failure of the Collateral Agent to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents or to file Uniform Commercial Code continuation statements and except
to the extent that such loss is covered by a lender’s title insurance policy and
the Administrative Agent shall be reasonably satisfied with the credit of such
insurer or (iii) the Guarantees pursuant to the Security Documents by Holdings,
the Company or the Subsidiary Loan Parties of any of the Obligations shall cease
to be in full force and effect (other than in accordance with the terms
thereof), or shall be asserted in writing by Holdings or the Company or any
Subsidiary Loan Party not to be in effect or not to be legal, valid and binding
obligations;
 
-132-

--------------------------------------------------------------------------------


then, subject to Sections 7.02 and/or 7.03, and in every such event (other than
an event with respect to a Borrower described in paragraph (h) or (i) (other
than clause (vii) thereof) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrowers, take any or all of the
following actions, at the same or different times (provided that, in the case of
an Event of Default described in paragraph (d) above arising solely from a
breach of the Financial Performance Covenant, the Administrative Agent shall
take such actions (x) at the request of the Majority Lenders under the Revolving
Credit Facility rather than the Required Lenders and (y) only with respect to
the Revolving Credit Facility):  (i) terminate forthwith the Commitments, (ii)
declare the Loans then outstanding to be forthwith due and payable in whole or
in part, whereupon the principal of the Loans so declared to be due and payable,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) demand cash collateral pursuant to
Section 2.05(j); and in any event with respect to a Borrower described in
paragraph (h) or (i) (other than clause (vii) thereof) above, the Commitments
shall automatically terminate, the principal of the Loans then outstanding,
together with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall automatically become due and payable and the Administrative
Agent shall be deemed to have made a demand for cash collateral to the full
extent permitted under Section 2.05(j), without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrowers, anything contained herein or in any other Loan Document to the
contrary notwithstanding.
 
SECTION 7.02 Holdings’ Right to Cure.
 
 
(a) Financial Performance Covenants.  Notwithstanding anything to the contrary
contained in Section 7.01, in the event that Holdings fails to comply with the
requirements of the Financial Performance Covenant, until the expiration of the
10th day subsequent to the date the certificate calculating such Financial
Performance Covenant is required to be delivered pursuant to Section 5.04(c),
Holdings shall have the right to issue Permitted Cure Securities for cash or
otherwise receive cash contributions to the capital of Holdings, and, in each
case, to contribute any such cash to the capital of the Company (collectively,
the “Cure Right”), and upon the receipt by Company of such cash (the “Cure
Amount”) pursuant to the exercise by Holdings of such Cure Right and request to
the Administrative Agent to effect such recalculation, such Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustments:
 
(i) EBITDA shall be increased, solely for the purpose of measuring the Financial
Performance Covenant and not for any other purpose under this Agreement, by an
amount equal to the Cure Amount; and
 
(ii) if, after giving effect to the foregoing recalculations, Holdings shall
then be in compliance with the requirements of all Financial Performance
Covenants, Holdings shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for this purposes of the Agreement.
 
-133-

--------------------------------------------------------------------------------


(b) Limitation on Exercise of Cure Right.  Notwithstanding anything herein to
the contrary, (a) in each four-fiscal-quarter period there shall be at least one
fiscal quarter in which the Cure Right is not exercised, (b) in each
eight-fiscal-quarter period, there shall be a period of at least four
consecutive fiscal quarters during which the Cure Right is not exercised,
(c) the Cure Amount shall be no greater than the amount required for purposes of
complying with the Financial Performance Covenant, (d) in each 12 month period,
the maximum aggregate Cure Amount for all exercises shall not exceed €200
million and (e) no Indebtedness repaid with the proceeds of Permitted Cure
Securities shall be deemed repaid for purposes of calculating the ratio
specified in Section 6.10 for the period during which such Permitted Cure
Securities were issued.
 
 
ARTICLE VIII
 
THE AGENTS
 
SECTION 8.01 Appointment.
 
(a) In order to expedite the transactions contemplated by this Agreement, DBNY
is hereby appointed to act as Administrative Agent (with each reference in this
Article to Administrative Agent to include DBNY in its capacity as Collateral
Agent and Deutsche Bank AG, Cayman Islands Branch, as Deposit Bank).  Each of
the Lenders and each assignee of any such Lender hereby irrevocably authorizes
the Administrative Agent to take such actions on behalf of such Lender or
assignee and to exercise such powers as are specifically delegated to the
Administrative Agent by the terms and provisions hereof and of the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.  The Administrative Agent is hereby expressly authorized by the Lenders
and each Issuing Bank, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and such Issuing Bank all payments of principal
of and interest on the Loans, all payments in respect of L/C Disbursements and
all other amounts due to the Lenders and such Issuing Bank hereunder, and
promptly to distribute to each Lender or such Issuing Bank its proper share of
each payment so received; (b) to give notice on behalf of each of the Lenders of
any Event of Default specified in this Agreement of which the Administrative
Agent has actual knowledge acquired in connection with the performance of its
duties as Administrative Agent hereunder; and (c) to distribute to each Lender
copies of all notices, financial statements and other materials delivered by any
Borrower pursuant to this Agreement as received by the Administrative
Agent.  Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases and
including, without limitation, in the event of a sale of assets permitted
hereunder or designation of a Subsidiary as an Unrestricted Subsidiary permitted
hereunder) with respect to the Collateral and the rights of the Secured Parties
with respect thereto, as contemplated by and in accordance with the provisions
of this Agreement and the Security Documents.  In the event that any party other
than the Lenders and the Agents shall participate in all or any portion of the
Collateral pursuant to the Security Documents, all rights and remedies in
respect of such Collateral shall be controlled by the Administrative Agent.  No
other Agent shall have any duties or responsibilities under this Agreement.
 
-134-

--------------------------------------------------------------------------------


(b) Neither the Agents nor any of their respective directors, officers,
employees or agents shall be liable as such for any action taken or omitted by
any of them except for its or his own gross negligence or willful misconduct, or
be responsible for any statement, warranty or representation herein or the
contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Borrowers or any other Loan Party of any of the terms, conditions, covenants or
agreements contained in any Loan Document.  The Agents shall not be responsible
to the Lenders for the due execution, genuineness, validity, enforceability or
effectiveness of this Agreement or any other Loan Documents or other instruments
or agreements.  The Agents shall in all cases be fully protected in acting, or
refraining from acting, in accordance with written instructions signed by the
Required Lenders and, except as otherwise specifically provided herein, such
instructions and any action or inaction pursuant thereto shall be binding on all
the Lenders.  Each Agent shall, in the absence of knowledge to the contrary, be
entitled to rely on any instrument or document believed by it in good faith to
be genuine and correct and to have been signed or sent by the proper Person or
Persons.  Neither the Agents nor any of their respective directors, officers,
employees or agents shall have any responsibility to any Borrower or any other
Loan Party or any other party hereto on account of the failure, delay in
performance or breach by, or as a result of information provided by, any Lender
or Issuing Bank of any of its obligations hereunder or to any Lender or Issuing
Bank on account of the failure of or delay in performance or breach by any other
Lender or Issuing Bank or any Borrower or any other Loan Party of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith.  Each Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.
 
SECTION 8.02 Nature of Duties.
 
The Lenders hereby acknowledge that no Agent shall be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Lenders.  The Lenders further acknowledge and agree that so long as an Agent
shall make any determination to be made by it hereunder or under any other Loan
Document in good faith, such Agent shall have no liability in respect of such
determination to any Person.  Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into the Loan Documents or otherwise
exist against any Agent.  Each Lender recognizes and agrees that the Joint Book
Runners and the Joint Lead Arrangers shall have no duties or responsibilities
under this Agreement or any other Loan Document, or any fiduciary relationship
with any Lender, and shall have no functions, responsibilities, duties,
obligations or liabilities for acting as the Joint Book Runners or as the Joint
Lead Arrangers hereunder.
 
-135-

--------------------------------------------------------------------------------


SECTION 8.03 Resignation by the Agents.
 
Subject to the appointment and acceptance of a successor Administrative Agent or
Deposit Bank, as the case may be, as provided below, each of the Administrative
Agent and the Deposit Bank may resign at any time by notifying the Lenders and
the Company.  Upon any such resignation, the Required Lenders shall have the
right to appoint a successor with the consent of the Company (not to be
unreasonably withheld or delayed).  If no successor shall have been so appointed
by the Required Lenders and approved by the Company and shall have accepted such
appointment within 45 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders with the consent of the Company (not to be unreasonably withheld or
delayed), appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York and an office in London, England (or a bank having
an Affiliate with such an office) having a combined capital and surplus having a
Dollar Equivalent that is not less than $500.0 million or an Affiliate of any
such bank.  Upon the acceptance of any appointment as Administrative Agent or
Deposit Bank hereunder by a successor bank, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent or Deposit Bank, as the case may be, and the retiring
Administrative Agent or Deposit Bank, as the case may be, shall be discharged
from its duties and obligations hereunder.  After the resignation by the
Administrative Agent or by the Deposit Bank hereunder, the provisions of this
Article and Section 9.05 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as
Administrative Agent or Deposit Bank, as the case may be.
 
SECTION 8.04 The Administrative Agent in Its Individual Capacity.
 
With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with Holdings, any Borrower or any of the Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.
 
SECTION 8.05 Indemnification.
 
Each Lender agrees (a) to reimburse each Agent, on demand, in the amount of its
pro rata share (based on its Commitments hereunder (or if such Commitments shall
have expired or been terminated, in accordance with the respective principal
amounts of its applicable outstanding Loans or participations in L/C
Disbursements, as applicable)) of any reasonable expenses incurred for the
benefit of the Lenders by such Agent, including counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, which
shall not have been reimbursed by the Company and (b) to indemnify and hold
harmless each Agent and any of its directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as Agent
or any of them in any way relating to or arising out of this Agreement or any
other Loan Document or any action taken or omitted by it or any of them under
this Agreement or any other Loan Document, to the extent the same shall not have
been reimbursed by the Company (and without limiting its obligation to do so),
provided that no Lender shall be liable to an Agent for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements determined by a court of competent jurisdiction
by final and non-appealable judgment to have resulted from the gross negligence
or willful misconduct of such Agent or any of its directors, officers, employees
or agents.
 
-136-

--------------------------------------------------------------------------------


SECTION 8.06 Lack of Reliance on Agents.
 
Each Lender acknowledges that it has, independently and without reliance upon
any Agent and any Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon any Agent, any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
SECTION 8.07 Designation of Affiliates for Loans Denominated in Euros.
 
The Administrative Agent shall be permitted from time to time to designate one
of its Affiliates to perform the duties to be performed by the Administrative
Agent hereunder with respect to Loans, Borrowings and Letters of Credit
denominated in Euros.  The provisions of this Article VIII shall apply to any
such Affiliate, mutatis mutandis.
 
SECTION 8.08 No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, none of the Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
 
 
ARTICLE IX 
 
MISCELLANEOUS
 
SECTION 9.01 Notices.
 
 
(a) Notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
 
(i) if to any Loan Party, to it, c/o the Company, 1601 West LBJ Freeway, Dallas,
Texas 75234, attention:  James E. Shields, Vice President and Treasurer
(telecopy: 972-443-3095), with a copy to Kevin Rogan, Associate General Counsel
and Assistant Secretary (telecopy: (972) 443-4801);
 
(ii) if to the Administrative Agent or the Collateral Agent, to Deutsche Bank
AG, New York Branch, 60 Wall Street, New York, New York 10005,
attention:  Evelyn Thierry (telecopy:  (212) 797-5690)
(e-mail:  evelyn.thierry@db.com), if to the Deposit Bank, to Deutsche Bank AG,
Cayman Islands Branch, 60 Wall Street, New York, New York 10005,
attention:  Evelyn Thierry (telecopy:  (212) 797-5690)
(e-mail:  evelyn.thierry@db.com), with a copy to Cahill Gordon & Reindel llp, 80
Pine Street, New York, New York 10005, attention:  Jonathan A. Schaffzin and
Michael J. Ohler, Esq. (telecopy:  (212) 269-5420);
 
-137-

--------------------------------------------------------------------------------


(iii) if to an Issuing Bank, to it at the address or telecopy number set forth
separately in writing; and
 
(iv) if such notice relates to a Revolving Facility Borrowing denominated in
Euros, to the Administrative Agent.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent, the Collateral Agent,
the Deposit Bank and the Company (on behalf of itself and the Foreign Subsidiary
Borrowers) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, further, that approval of such procedures
may be limited to particular notices or communications.
 
(c) All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service, sent by
telecopy or (to the extent permitted by paragraph (b) above) electronic means or
on the date five Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
 
(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.
 
SECTION 9.02 Survival of Agreement.
 
All covenants, agreements, representations and warranties made by the Loan
Parties herein, in the other Loan Documents and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lenders and each Issuing Bank and shall survive the making by the
Lenders of the Loans, the execution and delivery of the Loan Documents and the
issuance of the Letters of Credit, regardless of any investigation made by such
Persons or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or L/C Disbursement or
any Fee or any other amount payable under this Agreement or any other Loan
Document is outstanding and unpaid or any Letter of Credit is outstanding and so
long as the Commitments have not been terminated.  Without prejudice to the
survival of any other agreements contained herein, indemnification and
reimbursement obligations contained herein (including pursuant to Sections 2.15,
2.16, 2.17 and 9.05) shall survive the payment in full of the principal and
interest hereunder, the expiration of the Letters of Credit and the termination
of the Commitments or this Agreement.
 
SECTION 9.03 Binding Effect.
 
This Agreement shall become effective when it shall have been executed by
Holdings, the Company and the Administrative Agent and when the Administrative
Agent shall have received copies hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of Holdings, the Borrowers, each Issuing Bank, the
Administrative Agent, the Deposit Bank and each Lender and their respective
permitted successors and assigns.
 
-138-

--------------------------------------------------------------------------------


SECTION 9.04 Successors and Assigns.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) other than pursuant to a merger permitted by
Section 6.05(b) or 6.05(i), no Borrower may assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, each Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b) (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment,
the Loans and/or Credit-Linked Deposits at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
 
(A) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender or an Affiliate of a Lender or an Approved Fund or, if
an Event of Default under paragraph (b), (c), (h) or (i) of Section 7.01 has
occurred and is continuing, any other assignee (other than a natural person)
(provided that any liability of the Borrowers to an assignee that is an Approved
Fund or Affiliate of the assigning Lender under Section 2.15, 2.16, 2.17 or 2.21
shall be limited to the amount, if any, that would have been payable hereunder
by such Borrower in the absence of such assignment); and
 
(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of (i) a Revolving Facility Commitment
to an assignee that is a Lender with a Revolving Facility Commitment,
immediately prior to giving effect to such assignment, or (ii) a Term Loan to a
Lender, an Affiliate of a Lender or Approved Fund immediately prior to giving
effect to such assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment, the amount of the commitment of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $5.0 million (or the Euro
Equivalent in the case of Revolving Facility Loans denominated in Euros), in the
case of Revolving Facility Commitments and Revolving Facility Loans, (y) $5.0
million in the case of Credit-Linked Commitments and Credit-Linked Deposits and
(z) $1.0 million (or the Euro Equivalent in the case of Euro Term Loans), in the
case of Term Loans, unless each of the Company and the Administrative Agent
otherwise consent; provided that no such consent of the Company shall be
required if an Event of Default under paragraph (b), (c), (h) or (i) of Section
7.01 has occurred and is continuing;
 
-139-

--------------------------------------------------------------------------------


(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
except that this clause (B) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500; provided that no such recordation fee shall be
due in connection with an assignment to an existing Lender or Affiliate of a
Lender or an assignment by the Administrative Agent;
 
(D) no assignment of Revolving Facility Loans or Revolving Facility Commitments
shall be permitted to be made to an assignee that cannot make Revolving Facility
Loans in Dollars and Euros; and
 
(E) no assignments of Euro Term Loans or of a commitment to make Euro Term Loans
shall be permitted to be made to an assignee that cannot hold or make Euro Term
Loans.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender hereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.  Without the consent of the Deposit Bank, the Credit-Linked
Deposit funded by any CL Lender shall not be released in connection with any
assignment of its Credit-Linked Commitment, but shall instead be purchased by
the relevant assignee and continue to be held for application (if not already
applied) pursuant to Section 2.05(e) or 2.06(a) in respect of such assignee’s
obligations under the Credit-Linked Commitment assigned to it.
 
-140-

--------------------------------------------------------------------------------


(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and L/C Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Company, the Agents, each Issuing Bank and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Company, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the processing and recordation fee referred
to in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent acting for
itself and, in any situation wherein the consent of the Company is not required,
the Company shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) (i)  Any Lender may, without the consent of the Company, the Administrative
Agent, any Issuing Bank or any Swingline Lender, sell participations to one or
more banks or other entities (a “Loan Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Agents, each Issuing Bank and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument (oral or written) pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided that (x) such agreement or instrument may provide
that such Lender will not, without the consent of the Loan Participant, agree to
any amendment, modification or waiver described in Section 9.04(a)(i) or clause
(i), (ii), (iii), (iv), (v) or (vi) of the first proviso to Section 9.08(b) that
affects such Loan Participant and (y) no other agreement (oral or written) with
respect to such participation may exist between such Lender and such Loan
Participant.  Subject to paragraph (c)(ii) of this Section, each of the
Borrowers agrees that each Loan Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section.  To the extent permitted by law, each Loan Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided
such Loan Participant agrees to be subject to Section 2.18(c) as though it were
a Lender.
 
(ii) A Loan Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Loan
Participant, unless the sale of the participation to such Loan Participant is
made with the Company’s prior written consent.  A Loan Participant that would be
a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.17 to the extent such Loan Participant fails to comply with Section
2.17(e) as though it were a Lender.
 
-141-

--------------------------------------------------------------------------------


(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including (i) any pledge or assignment to secure obligations to a
Federal Reserve Bank and (ii) in the case of any Lender that is an Approved
Fund, any pledge or assignment to any holders of obligations owed, or securities
issued, by such Lender including to any trustee for, or any other representative
of, such holders, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.
 
SECTION 9.05 Expenses; Indemnity.
 
 
(a) The Company agrees to pay all reasonable out-of-pocket expenses (including
Other Taxes) incurred by the Administrative Agent and the Deposit Bank in
connection with the preparation of this Agreement and the other Loan Documents
or the administration of this Agreement and by the Agents in connection with the
syndication of the Commitments (including expenses incurred prior to the
Effective Date in connection with due diligence and the reasonable fees,
disbursements and the charges for no more than one counsel in each jurisdiction
where Collateral is located) or in connection with any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the Transactions
hereby contemplated shall be consummated) or incurred by the Agents or any
Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Loans made or the Letters of Credit issued hereunder, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent and Deposit Bank, and, in connection with
any such enforcement or protection, the reasonable fees, charges and
disbursements of any other counsel (including the reasonable allocated costs of
internal counsel if a Lender elects to use internal counsel in lieu of outside
counsel) for the Agents, the Joint Lead Arrangers, any Issuing Bank or all
Lenders (but no more than one such counsel for all Lenders).
 
(b) The Company agrees to indemnify the Deposit Bank, the Agents, the Joint Lead
Arrangers, each Issuing Bank, each Lender and each of their respective
Affiliates, directors, trustees, officers, employees and agents (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee arising out of, in any way connected with,
or as a result of (i) the execution or delivery of this Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transaction and the other transactions
contemplated hereby, (ii) the use of the proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or any of its Related Parties.  Subject to and
without limiting the generality of the foregoing sentence, the Company agrees to
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including
reasonable counsel or consultant fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (A) any Environmental Claim related in any way to Holdings, the
Company or any of their Subsidiaries, or (B) any actual or alleged presence,
Release or threatened Release of Hazardous Materials at, under, on or from any
Mortgaged Property or any property owned, leased or operated by any predecessor
of Holdings, the Company or any of their Subsidiaries; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
any of its Related Parties.  The provisions of this Section 9.05 shall remain
operative and in full force and effect regardless of the expiration of the term
of this Agreement, the consummation of the transactions contemplated hereby, the
repayment of any of the Obligations, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Deposit Bank, any Agent, any Issuing
Bank or any Lender.  All amounts due under this Section 9.05 shall be payable on
written demand therefor accompanied by reasonable documentation with respect to
any reimbursement, indemnification or other amount requested.
 
-142-

--------------------------------------------------------------------------------


(c) Unless an Event of Default shall have occurred and be continuing, the
Company shall be entitled to assume the defense of any action for which
indemnification is sought hereunder with counsel of its choice at its expense
(in which case the Company shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by an Indemnitee except as set forth
below); provided, however, that such counsel shall be reasonably satisfactory to
each such Indemnitee.  Notwithstanding the Company’s election to assume the
defense of such action, each Indemnitee shall have the right to employ separate
counsel and to participate in the defense of such action, and the Company shall
bear the reasonable fees, costs and expenses of such separate counsel, if (i)
the use of counsel chosen by the Company to represent such Indemnitee would
present such counsel with a conflict of interest; (ii) the actual or potential
defendants in, or targets of, any such action include both the Company and such
Indemnitee and such Indemnitee shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to the Company (in which case the Company shall not have the right to
assume the defense or such action on behalf of such Indemnitee); (iii) the
Company shall not have employed counsel reasonably satisfactory to such
Indemnitee to represent it within a reasonable time after notice of the
institution of such action; or (iv) the Company shall authorize in writing such
Indemnitee to employ separate counsel at the Company’s expense.  The Company
will not be liable under this Agreement for any amount paid by an Indemnitee to
settle any claims or actions if the settlement is entered into without the
Company’s consent, which consent may not be withheld or delayed unless such
settlement is unreasonable in light of such claims or actions against, and
defenses available to, such Indemnitee.  Notwithstanding the foregoing, in the
event an Indemnitee releases the Borrower from its indemnification obligations
hereunder, such Indemnitee may assume the defense of any such action with
respect to itself.
 
-143-

--------------------------------------------------------------------------------


(d) Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.17,
this Section 9.05 shall not apply to Taxes.
 
SECTION 9.06 Right of Set-off.
 
Each Lender and each Issuing Bank is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, upon any amount becoming due
and payable by a Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise) after the expiration of any cure or grace periods, to
set off and apply against such amount any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender or such Issuing Bank to or for the credit or the
account of Holdings, the Company or any Subsidiary, matured or unmatured,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or any other Loan Document.  The rights of each
Lender and each Issuing Bank under this Section 9.06 are in addition to other
rights and remedies (including other rights of set-off) that such Lender or such
Issuing Bank may have.
 
SECTION 9.07 Applicable Law.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 9.08 Waivers; Amendment.
 
(a) No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on Holdings, any Borrower or any other
Loan Party in any case shall entitle such Person to any other or further notice
or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders (or, in respect of any waiver, amendment or
modification of Section 6.10, the Majority Lenders under the Revolving Facility
rather than the Required Lenders) and (y) in the case of any other Loan
Document, pursuant to an agreement or agreements as provided for therein;
provided, however, that no such agreement shall
 
-144-

--------------------------------------------------------------------------------


(i) decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan or any L/C Disbursement,
without the prior written consent of each Lender directly affected thereby;
provided that any amendment to the financial covenant definitions in this
Agreement shall not constitute a reduction in the rate of interest for purposes
of this clause (i),
 
(ii) increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the aggregate Commitments shall not constitute an
increase of the Commitments of any Lender),
 
(iii) extend or waive any Installment Date or extend any date on which payment
of interest on any Loan or any L/C Disbursement or any fees payable hereunder
are due, without the prior written consent of each Lender directly and adversely
affected thereby,
 
(iv) amend or modify the provisions of Section 2.18(c) in a manner that would by
its terms alter the pro rata sharing of payments required thereby, without the
prior written consent of each Lender directly and adversely affected thereby,
 
(v) amend or modify the provisions of this Section or the definition of the
terms “Required Lenders,” “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby (it being understood that, with the consent of the Required Lenders,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Loans and Commitments are included on the Effective Date),
 
(vi) release all or substantially all the Collateral or release Holdings, the
Company, CAC or all or substantially all of the other Subsidiary Loan Parties
from its Guarantee under the Holdings Agreement or the U.S. Collateral
Agreement, as applicable, unless, in the case of a Subsidiary Loan Party, all or
substantially all the Equity Interests of such Subsidiary Loan Party is sold or
otherwise disposed of in a transaction permitted by this Agreement, without the
prior written consent of each Lender adversely affected thereby,
 
(vii) effect any waiver, amendment or modification that by its terms directly
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
other Facilities, without the consent of the Majority Lenders participating in
the adversely affected Facility (it being agreed that the Required Lenders may
waive, in whole or in part, any prepayment or Commitment reduction required by
Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed); or
 
-145-

--------------------------------------------------------------------------------


(viii) convert the currency of any Loan or any Commitment, without the prior
written consent of the Lender holding such Loan or Commitment;
 
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Deposit Bank or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Deposit Bank or such Issuing Bank acting as such at the effective
date of such agreement, as applicable.  Each Lender shall be bound by any
waiver, amendment or modification authorized by this Section 9.08 and any
consent by any Lender pursuant to this Section 9.08 shall bind any assignee of
such Lender.
 
(c) Without the consent of either Joint Lead Arranger, the Deposit Bank or any
Lender, the Loan Parties and the Administrative Agent and/or Collateral Agent
may (in their respective sole discretion, or shall, to the extent required by
any Loan Document) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable law.
 
(d) Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings and the Borrowers (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, the CL Loans and the Revolving Facility Loans and the
accrued interest and fees in respect thereof and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders.
 
(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, Holdings, the Borrowers
and the Lenders providing the relevant Replacement Term Loans (as defined below)
to permit the refinancing of all outstanding Term Loans (“Refinanced Term
Loans”) with a replacement “B” term loan tranche hereunder which shall be Loans
hereunder (“Replacement Term Loans”); provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans, (b) the Applicable Margin for such
Replacement Term Loans shall not be higher than the Applicable Margin for such
Refinanced Term Loans, (c) the weighted average life to maturity of such
Replacement Term Loans shall not be shorter than the weighted average life to
maturity of such Refinanced Term Loans at the time of such refinancing and
(d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.
 
-146-

--------------------------------------------------------------------------------


SECTION 9.09 Interest Rate Limitation.
 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.
 
SECTION 9.10 Entire Agreement.
 
This Agreement, the other Loan Documents and the agreements regarding certain
Fees referred to herein constitute the entire contract between the parties
relative to the subject matter hereof.  Any previous agreement among or
representations from the parties or their Affiliates with respect to the subject
matter hereof is superseded by this Agreement and the other Loan
Documents.  Notwithstanding the foregoing, the Fee Letters shall survive the
execution and delivery of this Agreement and remain in full force and
effect.  Nothing in this Agreement or in the other Loan Documents, expressed or
implied, is intended to confer upon any party other than the parties hereto and
thereto any rights, remedies, obligations or liabilities under or by reason of
this Agreement or the other Loan Documents.
 
SECTION 9.11 WAIVER OF JURY TRIAL.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
 
SECTION 9.12 Severability.
 
In the event any one or more of the provisions contained in this Agreement or in
any other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
 
-147-

--------------------------------------------------------------------------------


SECTION 9.13 Counterparts.
 
This Agreement may be executed in two or more counterparts, each of which shall
constitute an original but all of which, when taken together, shall constitute
but one contract, and shall become effective as provided in Section
9.03.  Delivery of an executed counterpart to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed original.
 
SECTION 9.14 Headings.
 
Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 9.15 Jurisdiction; Consent to Service of Process.
 
(a) Each of Holdings and each Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court or federal court of the United States of America sitting in
New York City, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement
shall affect any right that any Lender or any Issuing Bank may otherwise have to
bring any action or proceeding relating to this Agreement or the other Loan
Documents against Holdings, any Borrower or any Loan Party or their properties
in the courts of any jurisdiction.
 
(b) Each of Holdings and each Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
 
SECTION 9.16 Confidentiality.
 
Each of the Lenders, the Deposit Bank, each Issuing Bank and the Administrative
Agent agrees that it shall maintain in confidence any information relating to
Holdings, the Company and the other Loan Parties furnished to it by or on behalf
of Holdings, the Company or the other Loan Parties (other than information that
(a) has become generally available to the public other than as a result of a
disclosure by such party, (b) has been independently developed by such Lender,
such Issuing Bank, the Deposit Bank or the Administrative Agent without
violating this Section 9.16 or (c) was available to such Lender, such Issuing
Bank, the Deposit Bank or the Administrative Agent from a third party having, to
such Person’s knowledge, no obligations of confidentiality to Holdings, the
Company or any other Loan Party) and shall not reveal the same other than to its
directors, trustees, officers, employees and advisors with a need to know or to
any Person that approves or administers the Loans on behalf of such Lender (so
long as each such Person shall have been instructed to keep the same
confidential in accordance with this Section 9.16), except:  (A) to the extent
necessary to comply with law or any legal process or the requirements of any
Governmental Authority, the National Association of Insurance Commissioners or
of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to Governmental Authorities or the National
Association of Insurance Commissioners, (C) to its parent companies, Affiliates
or auditors (so long as each such Person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (D) in order to enforce
its rights under any Loan Document in a legal proceeding, (E) to any prospective
assignee of, or prospective Participant in, any of its rights under this
Agreement (so long as such Person shall have been instructed to keep the same
confidential in accordance with confidentiality provisions no less restrictive
than this Section 9.16) and (F) to any direct or indirect contractual
counterparty in Swap Agreements or such contractual counterparty’s professional
advisor (so long as such contractual counterparty or professional advisor to
such contractual counterparty agrees to be bound by confidentiality provisions
no less restrictive than this Section 9.16).
 
-148-

--------------------------------------------------------------------------------


SECTION 9.17 Conversion of Currencies.
 
 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto (including any Foreign Subsidiary Borrower) agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
 
(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 9.17 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
 
SECTION 9.18 Release of Liens and Guarantees
 
In the event that any Loan Party conveys, sells, leases, assigns, transfers or
otherwise disposes of all or any portion of any of its assets (including the
Equity Interests of any Subsidiary Loan Party (other than a Borrower)) to a
Person that is not (and is not required to become) a Loan Party in a transaction
not prohibited by Section 6.05, the Administrative Agent and the Collateral
Agent shall promptly (and the Lenders hereby authorize the Administrative Agent
and the Collateral Agent to) take such action and execute any such documents as
may be reasonably requested by Holdings or the Company and at the Company’s
expense to release any Liens created by any Loan Document in respect of such
assets or Equity Interests, and, in the case of a disposition of the Equity
Interests of any Subsidiary Loan Party that is not a Borrower in a transaction
permitted by Section 6.05 and as a result of which such Subsidiary Loan Party
would cease to be a Subsidiary, terminate such Subsidiary Loan Party’s
obligations under its Guarantee.  The Administrative Agent and the Collateral
Agent agree to take such actions as are reasonably requested by Holdings or the
Company and at the Company’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations are paid in
full and all Letters of Credit and Commitments are terminated.  Any
representation, warranty or covenant contained in any Loan Document relating to
any such Equity Interests, asset or subsidiary of Holdings shall no longer be
deemed to be made once such Equity Interests or asset is so conveyed, sold,
leased, assigned, transferred or disposed of.
 
-149-

--------------------------------------------------------------------------------


SECTION 9.19 Parallel Debt.
 
 
(a) Each of the parties hereto agrees, and each Foreign Revolving Borrower
acknowledges by way of an abstract acknowledgement of debt, that each and every
obligation of each Foreign Revolving Borrower (and any of its successors
pursuant to this Agreement) under this Agreement and the other Loan Documents
shall also be owing in full to the Collateral Agent (and each of its successors
under this Agreement), and that accordingly the Collateral Agent will have its
own independent right to demand performance by each such Foreign Revolving
Borrower of those obligations.  The Collateral Agent agrees with each Foreign
Revolving Borrower that in case of any discharge of any such obligation owing to
the Collateral Agent or any Lender, it will, to the same extent, not make a
claim against the relevant Foreign Revolving Borrower under the aforesaid
acknowledgement at any time; provided that any such claims can be made against
any such Foreign Revolving Borrower if such discharge is made by virtue of any
set off, counterclaim or similar defense invoked by any such Foreign Revolving
Borrower vis-à-vis the Collateral Agent.
 
(b) Without limiting or affecting the Collateral Agent’s rights against any
Foreign Revolving Borrower (whether under this paragraph or under any other
provision of the Loan Documents), the Collateral Agent agrees with each other
Lender that, except as set out in the next sentence, it will not exercise its
rights under the Acknowledgement except with the consent of the relevant
Lender.  However, for the avoidance of doubt, nothing in the previous sentence
shall in any way limit the Collateral Agent’s right to act in the protection or
preservation of rights under or to enforce any Loan Document as contemplated by
this Agreement and/or the relevant Loan Document (or to do any act reasonably
incidental to the foregoing).
 
 
ARTICLE X 
 
COLLECTION ALLOCATION MECHANISM
 
SECTION 10.01 Implementation of CAM.
 
-150-

--------------------------------------------------------------------------------


 
(a) On the CAM Exchange Date, (i) the Commitments shall automatically and
without further act be terminated as provided in Section 7.01, (ii) each
Revolving Facility Lender shall immediately be deemed to have acquired (and
shall promptly make payment therefor to the Administrative Agent in accordance
with Section 2.04(c)) participations in the Swingline Euro Loans (other than any
Swingline Euro Loan in respect of which Revolving Facility Lenders have funded
their purchase of participations pursuant to Section 2.04(c)) in an amount equal
to such Lender’s ratable share (based on the respective Revolving Facility
Commitments of the Revolving Facility Lenders immediately prior to the CAM
Exchange Date) of each Swingline Euro Loan outstanding on such date, (iii) each
Revolving Facility Lender shall immediately be deemed to have acquired (and
shall promptly make payment therefor to the Administrative Agent in accordance
with Section 2.04(c)) participations in the Swingline Dollar Loans (other than
any Swingline Dollar Loan in respect of which the Revolving Facility Lenders
have funded their purchase of participations pursuant to Section 2.04(c)) in an
amount equal to such Lender’s Revolving Facility Percentage of each Swingline
Dollar Loan outstanding on such date, (iv) simultaneously with the automatic
conversions pursuant to clause (v) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.04) be
deemed to have exchanged interests in the Loans (other than the Swingline
Loans), Swingline Loans and undrawn Letters of Credit, such that in lieu of the
interest of each Lender in each Loan and Letter of Credit in which it shall
participate as of such date (including such Lender’s interest in the Obligations
of each Loan Party in respect of each such Loan and undrawn Letter of Credit),
such Lender shall hold an interest in every one of the Loans (other than the
Swingline Loans) and a participation in every one of the Swingline Loans and
undrawn Letters of Credit (including the Obligations of each Loan Party in
respect of each such Loan and each Reserve Account established pursuant to
Section 10.02 below), whether or not such Lender shall previously have
participated therein, equal to such Lender’s CAM Percentage thereof and (v)
simultaneously with the deemed exchange of interests pursuant to clause (iv)
above, the interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Exchange Rate calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to the
Lenders in respect of such Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder.  Each Lender and each Loan Party hereby
consents and agrees to the CAM Exchange, and each Lender agrees that the CAM
Exchange shall be binding upon its successors and assigns and any Person that
acquires a participation in its interests in any Loan.  Each Loan Party agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans so executed and delivered; provided,
however, that the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
 
(b) As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent or the Collateral Agent pursuant to
any Loan Document in respect of the Obligations, and each distribution made by
the Collateral Agent pursuant to any Security Document in respect of the
Obligations, shall be distributed to the Lenders pro rata in accordance with
their respective CAM Percentages.  Any direct payment received by a Lender upon
or after the CAM Exchange Date, including by way of set-off, in respect of an
Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.
 
-151-

--------------------------------------------------------------------------------


SECTION 10.02 Letters of Credit.
 
 
(a) In the event that on the CAM Exchange Date any RF Letter of Credit shall be
outstanding and undrawn in whole or in part, each Revolving Facility Lender
shall promptly pay over to the Administrative Agent, in immediately available
funds, an amount in Dollars equal to such Lender’s Revolving Facility Percentage
of such undrawn face amount, together with interest thereon from the CAM
Exchange Date to the date on which such amount shall be paid to the
Administrative Agent at the rate that would be applicable at the time to an ABR
Revolving Loan in a principal amount equal to such undrawn face amount or
unreimbursed drawing, as applicable.  The Administrative Agent shall establish a
separate account (each, an “RF Reserve Account”) or accounts for each Lender for
the amounts received with respect to each such RF Letter of Credit pursuant to
the preceding sentence.  On the CAM Exchange Date, the Administrative Agent
shall request the Deposit Bank to withdraw all amounts remaining in the
Credit-Linked Deposit Account (after giving effect to withdrawals therefrom made
pursuant to Section 2.08(d)) less the aggregate amount (if any) equal to all
unreimbursed L/C Disbursements made in respect of CL Letters of Credit not yet
founded by application of Credit-Linked Deposits as contemplated by Section
2.05(e) and deposit same in a new separate account maintained with the
Administrative Agent (each a “CL Reserve Account” and together with the RF
Reserve Account, the “Reserve Accounts”) or accounts for such Lender.  The
Administrative Agent shall deposit in each Lender’s RF Reserve Account or CL
Reserve Account, as the case may be, such Lender’s CAM Percentage of the amounts
received from the Revolving Facility Lenders or the Credit-Linked Deposit
Account, as the case may be, as provided above.  The Administrative Agent shall
have sole dominion and control over each Reserve Account, and the amounts
deposited in each Reserve Account shall be held in such Reserve Account until
withdrawn as provided in paragraph (b), (c), (d) or (e) below.  The
Administrative Agent shall maintain records enabling it to determine the amounts
paid over to it and deposited in the Reserve Accounts in respect of each Letter
of Credit and the amounts on deposit in respect of each Letter of Credit
attributable to each Lender’s CAM Percentage.  The amounts held in each Lender’s
RF Reserve Account or CL Reserve Account, as the case may be, shall be held as a
reserve against the Revolving L/C Exposures or CL L/C Exposures, as the case may
be, shall be the property of such Lender, shall not constitute Loans to or give
rise to any claim of or against any Loan Party and shall not give rise to any
obligation on the part of any Borrower to pay interest to such Lender, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in Section
2.05.
 
(b) In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank withdraw from the RF Reserve Account or CL Reserve
Account, as applicable, of each Lender any amounts, up to the amount of such
Lender’s CAM Percentage of such drawing or payment, deposited in respect of such
Letter of Credit and remaining on deposit and deliver such amounts, to such
Issuing Bank in satisfaction of the reimbursement obligations of the respective
Lenders under Section 2.05(d) (but not of the Applicant Party under Section
2.05(e)).  In the event that any Revolving Facility Lender shall default on its
obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Revolving Facility Lender to the same extent as if such Lender had defaulted on
its obligations under Section 2.05(d), but shall have no claim against any other
Lender in respect of such defaulted amount, notwithstanding the exchange of
interests in the applicable Borrower’s reimbursement obligations pursuant to
Section 10.01.  Each other Lender shall have a claim against such defaulting
Revolving Facility Lender for any damages sustained by it as a result of such
default, including, in the event that such RF Letter of Credit shall expire
undrawn, its CAM Percentage of the defaulted amount.
 
-152-

--------------------------------------------------------------------------------


(c) In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the RF Reserve
Account or CL Reserve Account, as applicable, of each Lender the amount
remaining on deposit therein in respect of such Letter of Credit and distribute
such amount to such Lender.
 
(d) With the prior written approval of the Administrative Agent and the
respective Issuing Bank (not to be unreasonably withheld), any Lender may
withdraw the amount held in its RF Reserve Account or CL Reserve Account in
respect of the undrawn amount of any Letter of Credit.  Any Lender making such a
withdrawal shall be unconditionally obligated, in the event there shall
subsequently be a drawing under such Letter of Credit to pay over to the
Administrative Agent, for the account of the Issuing Bank on demand, its CAM
Percentage of such drawing or payment.
 
(e) Pending the withdrawal by any Lender of any amounts from either of its
Reserve Accounts as contemplated by the above paragraphs, the Administrative
Agent will, at the direction of such Lender and subject to such rules as the
Administrative Agent may prescribe for the avoidance of inconvenience, invest
such amounts in Permitted Investments.  Each Lender that has not withdrawn all
of the amounts in its Reserve Accounts as provided in paragraph (d) above shall
have the right, at intervals reasonably specified by the Administrative Agent,
to withdraw the earnings on investments so made by the Administrative Agent with
amounts remaining in its Reserve Accounts and to retain such earnings for its
own account.
 
SECTION 10.03 USA PATRIOT Act.
 
        Each Lender hereby notifies Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), it is required to obtain, verify and record information that identifies
Loan Parties, which information includes the name and address of each Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the Act.
 

 
-153-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
 
CELANESE HOLDINGS LLC
 
By:         /s/ James E. Shields
 
Name:  James E. Shields
 
Title:  Vice President and Treasurer
 
CELANESE US HOLDINGS LLC
 
By:         /s/ James E. Shields
 
Name:  James E. Shields
 
    Title:  Vice President and Treasurer




CELANESE AMERICAS CORPORATION
 
By:         /s/  James E. Shields
 
Name:  James E. Shields
 
Title:  Vice President and Treasurer





 
 
 
S-1 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent, Issuing Bank and
Lender
 
By:         /s/ Evelyn Thierry
 
Name:  Evelyn Thierry
 
Title:  Vice President
 
By:         /s/ Omayra Laucella
 
Name:  Omayra Laucella
 
Title:  Vice President
 
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Deposit Bank
 
By:         /s/ Evelyn Thierry
 
Name:  Evelyn Thierry
 
Title:  Vice President
 
By:         /s/ Omayra Laucella
 
Name:  Omayra Laucella
 
Title:  Vice President
 
 
MERRILL LYNCH CAPITAL CORPORATION, as Syndication Agent and Lender
 
By:         /s/ Don Burkitt
 
Name:  Don Burkitt
 
Title:  Vice President





 
 
 
S-2 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.01(a)
 
COLLATERAL AND GUARANTEE REQUIREMENTS
 
U.S. Collateral Agreement
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.01(b)
 
Designated Asset Sales
 
Sales in one or more transactions of:
 
·  
All of the assets related to the businesses of, or the ownership interests of,
AT Plastics Inc. and any of its subsidiaries.

·  
All of the assets related to the films/PVOH activities of Celanese Acetate LLC.

·  
All of the Company’s ownership interests in Fortron Industries LLC.

·  
All of the Company’s ownership interests in National Methanol Company (Ibn
Sina).

·  
All of the assets related to the business of, or the ownership interests of,
Infraserv GmbH & Co. Hoechst KG.

·  
All of the assets related to the business of, or the ownership interests of,
Infraserv GmbH & Co. Gendorf KG.

·  
All of the assets related to the business of, or the ownership interests of,
Infraserv GmbH & Co. Knapsack KG.

·  
All of the assets related to the Company’s Pampa, Texas site.

·  
All of the assets related to the Company’s Edmonton, Canada site.

·  
All of the assets related to the Company’s Guardo, Spain site.

·  
All of the assets related to the Company’s Warrington, UK site.

·  
All of the assets related to the Company’s Mexico City, Mexico site.


 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 1.01(c)
 
Existing Excluded Subsidiaries
 


Subsidiary
Jurisdiction of Organization
Amcel International Co, Inc.
Celanese Advanced Materials, Inc.
Ticona Services, Inc.
US PET Film, Inc.
Delaware
Delaware
Delaware
Delaware

 


 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2.01
 
COMMITMENTS
 



 
New B Term Loans
   
 
 
Lender
Euro Term
Loan
Commitment
Dollar Term
Loan
Commitment
Revolving
Facility
Commitment
Credit Linked
Revolving
Commitment
Merrill Lynch Capital Corporation
€240,000,000
$1,368,000,000
$50,000,000
$136,800,000
Deutsche Bank AG New York Branch
€160,000,000
$912,000,000
$50,000,000
$91,200,000
ABN AMRO Bank N.V.
€0
$0
$35,000,000
$0
Bank of America NA
€0
$0
$35,000,000
$0
Citibank NA
€0
$0
$35,000,000
$0
JP Morgan Chase Bank NA
€0
$0
$35,000,000
$0
The Bank of Nova Scotia
€0
$0
$25,500,000
$0
Barclays Bank PLC
€0
$0
$25,500,000
$0
Credit Suisse
€0
$0
$25,500,000
$0
GOLDMAN SACHS CREDIT PARTNERS L.P.
€0
$0
$25,500,000
$0
HSBC BANK USA, NATIONAL ASSOCIATION
€0
$0
$25,500,000
$0
Mizuho Corporate Bank, Ltd.
€0
$0
$25,500,000
$0
The Royal Bank of Scotland plc
€0
$0
$25,500,000
$0
US Bank National Association
€0
$0
$25,500,000
$0
United Overseas Bank Limited, New York Agency
€0
$0
$25,500,000
$0
Caisse de dépôt et placement du Québec
€0
$0
$25,500,000
$0
Bayerische Hypo- und Vereinsbank AG, New York Branch
€0
$0
$20,000,000
$0
Bank of Tokyo-Mitsubishi UFJ Trust Company
€0
$0
$20,000,000
$0
Landesbank Baden-Wuerttemberg
€0
$0
$20,000,000
$0
Sumitomo Mitsui Banking Corporation
€0
$0
$20,000,000
$0
The Northern Trust Company
€0
$0
$20,000,000
$0
Commerzbank AG, New York and Grand Cayman Branches
€0
$0
$15,000,000
$0
National City Bank
€0
$0
$15,000,000
$0
Bayerische Landesbank, Cayman Islands Branch
€0
$0
$10,000,000
$0
DBS Bank Ltd.
€0
$0
$10,000,000
$0
First Indiana Bank
€0
$0
$  5,000,000
$0
Total
€400,000,000.00
$2,280,000,00.00
$650,000,000.00
$228,000,000.00



 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 2.04
 
SWINGLINE COMMITMENTS
 


Lender
Swingline Euro Commitment
Swingline Dollar Commitment
Deutsche Bank AG, New York Branch
€75,000,000
$200,000,000

 



 
 

--------------------------------------------------------------------------------

 
 
 
 
Schedule 2.05(a) & Section 6.01(b)
           
Letters of Credit (in USD)
                                 
Exchange Rates:
               
USD/EUR
1.3317
             
CAD/USD
1.1753
             
Bank
L/C No.
Amount
Termination
Date
Beneficiary
Issuer
                                         
Deutsche Bank
** Confidential Treatment Requested**
**
Confidential Treatment Requested**
06/17/07
** Confidential Treatment Requested**
Elwood
     
Deutsche Bank
06/30/07
CAC on behalf of Celanese Chemicals Europe
     
Deutsche Bank
03/31/07
CNA
     
Deutsche Bank
06/30/07
CAC
     
Deutsche Bank
06/17/07
CAC on behalf of Celwood
     
Deutsche Bank
06/17/07
CAC on behalf of Celwood
     
Deutsche Bank
06/17/07
CAC on behalf of Elwood
     
Deutsche Bank
06/17/07
CAC on behalf of Elwood
     
Deutsche Bank
06/17/07
CAC
     
Deutsche Bank
01/03/08
CAC
     
Deutsche Bank
08/01/07
CAC on behalf of Celanse Ltd.
     
Deutsche Bank
01/22/08
CNA on behalf of Celanse Ltd. for Pasadena Plant
     
Deutsche Bank
01/22/08
CNA on behalf of Ticona Polymers Inc. for Bishop Plant
     
Deutsche Bank
01/22/08
CNA on behalf of Celanse Ltd. for Bay City Plant
     
Deutsche Bank
06/17/07
CAC on behalf of Celanese Canada Inc.
     
Deutsche Bank
07/14/07
CAC on behalf of Celanese Acetate LLC
     
Deutsche Bank
07/27/07
CNA
     
Deutsche Bank
03/21/07
CNA
     
Deutsche Bank
04/27/07
CNA on behalf of Celanese Acetate LLC
     
Deutsche Bank
04/27/07
CNA on behalf of Celanese Ltd
     
Deutsche Bank
04/27/07
CNA on behalf of Celanese Acetate LLC
     
Deutsche Bank
04/27/07
CNA on behalf of Ticona Polymers, Inc.
     
Deutsche Bank
03/31/07
CAC on behalf of Celanese Ltd.
     
Deutsche Bank
10/01/07
CAC on behalf of Celanese Canada Inc.
     
Deutsche Bank
06/30/07
Celanese Holdings LLC on behalf of Celanese Canada, Inc.
     
Deutsche Bank
07/21/07
CNA
     
   Total Deutsche Bank
** Confidential Treatment Requested**
** Confidential Treatment Requested**
 
** Confidential Treatment Requested**
                   
HypoVereinsbank
10/28/07
Celwood
     
HypoVereinsbank
12/31/07
CAC on behalf of Elwood
     
HypoVereinsbank
11/16/07
CAC on behalf of Elwood
     
HypoVereinsbank
05/24/07
CAC on behalf of Elwood
     
HypoVereinsbank
02/07/08
CAC on behalf of Elwood
     
HypoVereinsbank
12/31/07
CAC on behalf of Elwood
     
HypoVereinsbank
10/28/07
Elwood
     
HypoVereinsbank
02/23/08
CAC
     
HypoVereinsbank
06/30/08
CNA on behalf of Nutrinova Nutrition Specialities & Food Ingriedients
     
HypoVereinsbank
01/02/08
CNA
     
HypoVereinsbank
01/07/08
CAG on behalf of Hoechst/CAG indemnification of Hoechst suit
     
HypoVereinsbank
 
CAG
     
HypoVereinsbank
04/05/08
CAC on behalf of CNA Holdings
     
   Total HypoVereinsbank
                     
Bank of Nova Scotia
10/31/08
Celanese Holdings LLC on behalf of Celanese Canada Inc.
     
Bank of Nova Scotia
08/30/07
CAC on behalf of Celanese Canada Inc.
                                                           
Total LOCs Under Credit Linked Facility: ** Confidential Treatment Requested**
                           
Total LOCs Under Revolver Facility Facility: ** Confidential Treatment
Requested**
                                           
* indicates the LCs are currently being amended.
                                               



 


 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 3.01
 
Organization
 
None.
 



 
 

--------------------------------------------------------------------------------

 
 

 


 
SCHEDULE 3.04
 
Governmental Approvals
 
None.
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.08(a)
 
Subsidiaries
 


 
Name
Place of Incorporation/ Formation
 
Type of Shares
 
Ownership
Acetex Chimie S.A.
Puteaux, France
Shareholder interest
99% ownership held by Acetex Derivatives, SAS
1% owned by employees of Acetex Chimie SA
AT Plastics
Manufacturing
Partnership
Alberta, Canada
Partnership interest
AT Plastics, Inc.
BCP Acquisition GmbH & Co. KG
Germany
Ownership interest
100% owned by BCP Holdings GmbH
BCP Caylux Holdings Ltd. 1
Cayman Islands
Ordinary shares
100% owned by Celanese US Holdings LLC
BCP Crystal (Cayman) Ltd. 1
Cayman Islands
Ordinary shares
100% owned by Celanese US Holdings LLC
BCP Crystal US 2 LLC
Delaware
Membership interest
100% owned by Celanese US Holdings LLC
BCP Holdings GmbH
Germany
Ownership interest
100% owned by Celanese Caylux Holdings Luxembourg S.C.A
Celanese Acetate LLC
Delaware
Membership interest
100% ownership held by CNA Holdings, Inc.
Celanese AG
Germany-Handelsregister Koenigstein
Ordinary registered shares
Apprx 100% owned by Celanese Europe Holding GmbH & Co. KG
Celanese Americas Corporation
Delaware
Common shares
100% ownership held by Celanese US Holdings LLC (fka BCP Crystal US Holdings
Corp.)
Celanese Canada, Inc.
Alberta Canada
Common shares
100% of shares held by HNA Acquisition Inc.
Celanese Caylux
Holdings Luxembourg
S.C.A.
Luxembourg
Capital shares
99.85% owned by Celanese US Holdings LLC
.075% owned by BCP Crystal (Cayman) Ltd. 1
.075% owned by BCP Caylux Holdings Ltd. 1
Celanese Chemicals Europe GmbH
Germany-Handelsregister Koenigstein
Ownership interest
100% ownership held by Celanese AG
Celanese Emulsions GmbH
Germany-Handelregister Frankfurt (Main)
Ownership interest
100% ownership interest held by Celanese Holdings GmbH
Celanese Europe
Holdings GmbH & Co. KG
Germany
Ownership interest
100% owned by BCP Acquisition GmbH & Co. KG.
Celanese Europe
Holdings GmbH & Co. KG
Germany
Ownership interest
100% ownership held by BCP Acquisition GmbH
& Co. KG
Celanese Holdings GmbH
Germany-Handelsregister Frankfurt (Main)
Ownership interest
100% ownership held by Celanese AG.
Celanese International Corporation
Delaware
Common shares
100% common shares owned by Celanese
Holdings, Inc.
Celanese Ltd.
Texas
No capital shares ownership --- partnership interest.  See “Ownership” for
breakdown.
99% limited partnership interest held by Celanese Chemicals, Inc., 1% general
partnership interest held by Celanese International Corporation
Celanese Pte Ltd.
Singapore
Ordinary shares
100% owned by Celanese Holding GmbH
Celanese SA
Belgium
Common ownership interest
100% owned by Celanese Acetate LLC
Celanese Singapore Pte. Ltd.
Singapore
Ordinary shares; restricted ordinary shares
30% - restricted ordinary shares owned by Elwood Ltd.; 70% - ordinary shares –
owned by Celanese Holding GmbH (Elwood owns all the restricted ordinary shares)
Celanese US Holdings Company LLC (fka BCP Crystal US Holdings Corp)
Delaware
Membership interest
100% owned by Celanese Holdings LLC
Celanese US Holdings LLC
Delaware
Membership interest
100% membership interest held by Celanese Holdings LLC
Celwood Insurance Company
Vermont
Common shares
100% owned by CNA Holdings, Inc.
CNA Holdings, Inc.
Delaware
Common shares
100% ownership held by Celanese Americas Corporation
Edmonton Methanol Company
Alberta, Canada
Partnership interest
80.60% owned by Celanese Canada, Inc.
19.40% owned by 177461 Canada, Inc.
Elwood Insurance Company Ltd.
Bermuda
Common shares
100% ownership held by CNA Holdings, Inc.
Grupo Celanese SA
Mexico
B-2 shares
68% ownership held by CNA Holdings, Inc.;
11.61% ownership held by Celanese Americas Corporation
19.65% ownership held by Tenedora Tercera de Toluca S de RI de CV
.10% held by third parties
HNA Acquisition Inc.
Canada (Federal)
Class A share; Class B shares
3.65% owned by Celanese Overseas Corp;
.73% owned by Celanese Holding GmbH;
.06% owned by CNA Holdings, Inc.
95.56% owned by Celanese Europe Holdings GmbH Co. & KG
KEP Americas
Engineering Plastics LLC
Delaware
Membership interest
100% owned by CNA Holdings, Inc.
Nutrinova Nutrition Specialties & Food Ingredients GmbH
Germany – Handelsregister Frankfurt (Main)
Ownership interest
100% owned by of Celanese Holding GmbH
Ticona GmbH
Germany-Handelsregister Frankfurt (Main)
Ownership interest
100% ownership held by Celanese AG
Ticona LLC
Delaware
Membership interest
100% owned by CNA Holdings, Inc.
Ticona GUR Services, Inc.
Delaware
Membership interest
100% owned by Celanese Holdings, Inc.
Ticona Polymers, Inc.
Delaware
Common shares
100% ownership held by Celanese Chemicals, Inc

 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.08(b)
 
Subscriptions, Options, Warrants, Calls, Rights or Other Similar Agreements
 
None.
 



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.09
Litigation


Material Litigation, Governmental Proceedings or Other Investigations in
process, pending or threatened in writing against any subsidiary or affecting
the property or business of any subsidiary
Celanese Party(ies)
Other Party(ies)
Amount of Claim
Timeframe
Description
CNA Holdings, Inc. and Ticona (defendants)
Shell Oil Company and E.I. DuPont de Nemours and Company (as defendants)
plaintiffs in 10 class action and 10 non-class-action suits
   
Plumbing Actions
CNA Holdings, Inc. (“CNA Holdings”), a U.S. subsidiary of the Company, which
included the U.S. business now conducted by the Ticona segment, along with Shell
Oil Company (“Shell”), E.I. DuPont de Nemours and Company (“DuPont”) and others,
has been a defendant in a series of lawsuits, including a number of class
actions, alleging that plastics manufactured by these companies that were
utilized in the production of plumbing systems for residential property were
defective or caused such plumbing systems to fail.  Based on, among other
things, the findings of outside experts and the successful use of Ticona’s
acetal copolymer in similar applications, CNA Holdings does not believe Ticona’s
acetal copolymer was defective or caused the plumbing systems to fail.  In many
cases CNA Holdings’ exposure may be limited by invocation of the statute of
limitations since CNA Holdings ceased selling the resin for use in the plumbing
systems in site-built homes during 1986 and in manufactured homes during 1990.
CNA Holdings has been named a defendant in ten putative class actions, as well
as a defendant in other non-class actions filed in ten states, the U.S. Virgin
Islands and Canada.  In these actions, the plaintiffs typically have sought
recovery for alleged property damages and, in some cases, additional damages
under the Texas Deceptive Trade Practices Act or similar type statutes.  Damage
amounts have not been specified.
In November 1995, CNA Holdings, DuPont and Shell entered into national class
action settlements, which have been approved by the courts.  The settlements
call for the replacement of plumbing systems of claimants who have had
qualifying leaks, as well as reimbursements for certain leak
damage.  Furthermore, the three companies had agreed to fund these replacements
and reimbursements up to $950 million.  As of December 31, 2006, the aggregate
funding is $1,093 million due to additional contributions and funding
commitments made primarily by other parties.  There are additional pending
lawsuits in approximately ten jurisdictions, not covered by this settlement;
however, these cases do not involve (either individually or in the aggregate) a
large number of homes.  In addition, a lawsuit filed in November 1989 in
Delaware Chancery Court, between CNA Holdings and various of its insurance
companies relating to all claims incurred and to be incurred for the product
liability exposure led to a partial declaratory judgment in CNA Holdings’
favor.  CNA Holdings has accrued its best estimate of its share of the plumbing
actions.  At December 31, 2006 and 2005, the Company had remaining accruals of
$66 million and $68 million, respectively, for this matter, of which $4 million
and $6 million, respectively, is included in current liabilities.  The Company
has reached settlements with CNA Holdings’ insurers specifying their
responsibility for these claims; as a result, the Company has recorded
receivables relating to the anticipated recoveries from certain third party
insurance carriers.  These receivables are based on the probability of
collection, an opinion of external counsel, the settlement agreements with the
Company’s insurance carriers whose coverage level exceeds the receivables and
the status of current discussions with other insurance carriers.  As of December
31, 2006 and 2005, the Company has $23 million and $37 million, respectively, of
receivables related to a settlement with an insurance carrier.  This receivable
is recorded within other assets.
Hoechst,
Nutrinova, Inc. (defendants)
A number of competitors (as defendants)
European Commission Investigators
Customers filings suit in antitrust actions in the U.S.
   
Sorbates Antitrust Actions
In May 2002, the European Commission informed Hoechst of its intent to
investigate officially the sorbates industry.  In early January 2003, the
European Commission served Hoechst, Nutrinova, Inc., a U.S. subsidiary of
Nutrinova Nutrition Specialties & Food Ingredients GmbH, previously a wholly
owned subsidiary of Hoechst, and a number of competitors with a statement of
objections alleging unlawful, anticompetitive behavior affecting the European
sorbates market.  In October 2003, the European Commission ruled that Hoechst,
Chisso Corporation, Daicel Chemical Industries Ltd., The Nippon Synthetic
Chemical Industry Co. Ltd. and Ueno Fine Chemicals Industry Ltd. operated a
cartel in the European sorbates market between 1979 and 1996.  The European
Commission imposed a total fine of €138 million, of which €99 million was
assessed against Hoechst.  The case against Nutrinova was closed.  The fine
against Hoechst is based on the European Commission’s finding that Hoechst does
not qualify under the leniency policy, is a repeat violator and, together with
Daicel, was a co-conspirator.  In Hoechst’s favor, the European Commission gave
a discount for cooperating in the investigation.  Hoechst appealed the European
Commission’s decision in December 2003, and that appeal is still pending.  In
addition, several civil antitrust actions by sorbates customers, seeking
monetary damages and other relief for alleged conduct involving the sorbates
industry, have been filed in U.S. state and federal courts naming Hoechst,
Nutrinova, and our other subsidiaries, as well as other sorbates manufacturers,
as defendants.  These actions have all been either settled or dismissed.  The
only other private action previously pending, Freeman v. Daicel et al., had been
dismissed.  The plaintiffs lost their appeal to the Supreme Court of Tennessee
in August 2005 and have since filed a motion for leave.
In July 2001, Hoechst and Nutrinova entered into an agreement with the Attorneys
General of 33 states, pursuant to which the statutes of limitations were tolled
pending the states’ investigations.  This agreement expired in July 2003.  Since
October 2002, the Attorneys General for New York, Illinois, Ohio, Nevada, Utah
and Idaho filed suit on behalf of indirect purchasers in their respective
states.  The Utah, Nevada and Idaho actions have been dismissed as to Hoechst,
Nutrinova and the Company.  A motion for reconsideration is pending in
Nevada.  The Ohio and Illinois actions have been settled and the Idaho action
was dismissed in February 2005.  The New York action, New York v. Daicel
Chemical Industries Ltd., et al. which was pending in the New York State Supreme
Court, New York County was dismissed in August 2005.  The New York Attorney
General appealed the decision to dismiss the case, which is currently pending.
Based on the advice of external counsel and a review of the existing facts and
circumstances relating to the sorbates antitrust matters, including the status
of government investigations, as well as civil claims filed and settled, the
Company has remaining accruals at December 31, 2006 of $148 million.  This
amount is  included in current liabilities for the estimated loss relative to
this matter.  At December 31, 2005, the accrual was $129 million.  The change in
the accrual amounts is primarily due to fluctuations in the currency exchange
rate between the U.S. dollar and the Euro.  Although the outcome of this matter
cannot be predicted with certainty, the Company’s best estimate of the range of
possible additional future losses and fines (in excess of amounts already
accrued), including any that may result from the above noted governmental
proceedings, as of December 31, 2006 is between $0 million and $9 million.  The
estimated range of such possible future losses is the Company’s best estimate
based on the advice of external counsel taking into consideration potential
fines and claims, both civil and criminal that may be imposed or made in other
jurisdictions.  Pursuant to the Demerger Agreement with Hoechst, Celanese AG was
assigned the obligation related to the sorbates antitrust matter.  However,
Hoechst agreed to indemnify Celanese AG for 80% of any costs Celanese may incur
relative to this matter.  Accordingly, Celanese AG has recognized a receivable
from Hoechst and a corresponding contribution of capital, net of tax, from this
indemnification.  As of December 31, 2006 and 2005, the Company has receivables,
recorded within current assets, relating to the sorbates indemnification from
Hoechst totaling $118 million and $103 million, respectively.
Celanese International Corporation (plaintiff)
China Petrochemical Development Corporation (defendant)
   
Acetic Acid Patent Infringement Matters
Celanese International Corporation v. China Petrochemical Development
Corporation — Taiwan Kaohsiung District Court.  On May 9, 1999, Celanese
International Corporation filed a private criminal action for patent
infringement against China Petrochemical Development Corporation, or CPDC,
alleging that CPDC infringed Celanese International Corporation’s patent
covering the manufacture of acetic acid.  Celanese International Corporation
also filed a supplementary civil brief which, in view of changes in Taiwanese
patent laws, was subsequently converted to a civil action alleging damages
against CPDC based on a period of infringement of ten years, 1991-2000, and
based on CPDC’s own data and as reported to the Taiwanese securities and
exchange commission.  Celanese International Corporation’s patent was held valid
by the Taiwanese patent office.  On August 31, 2005 a Taiwanese court held that
CPDC infringed Celanese International Corporation’s acetic acid patent and
awarded Celanese International Corporation approximately $28 million (plus
interest of $10 million) for the period of 1995 through 1999.  The judgment has
been appealed.  The Company will not record income associated with this
favorable judgment until cash is received.  CPDC has recently filed three patent
cancellation actions seeking decisions to revoke the patents that are at issue
in the litigation


 
 

--------------------------------------------------------------------------------

 



CAG
CAG Shareholders
   
Shareholder Litigation
A number of minority shareholders of CAG have filed lawsuits in the Frankfurt
District Court that, among other things, request the court to set aside
shareholder resolutions passed at the extraordinary general meeting held on July
30 and 31, 2004, as well as the confirmatory resolutions passed at the annual
general meeting held on May 19 and 20, 2005.  On March 6, 2006, the Purchaser
and CAG signed a settlement agreement with eleven minority shareholders who had
filed such lawsuits (the “Settlement Agreement I”).  Pursuant to the Settlement
Agreement, the plaintiffs agreed to withdraw the actions to which they were a
party and to recognize the validity of the Domination Agreement in exchange for
the Purchaser to offer at least €51.00 per share as cash consideration to each
shareholder who would cease to be a shareholder in the context of the
Squeeze-Out.  The Purchaser further agreed to make early payment of the
guaranteed annual payment pursuant to the Domination Agreement for the financial
year 2005/2006, ending on September 30, 2006.  Such guaranteed annual payment
normally would have come due following the annual general meeting in 2007;
however, pursuant to Settlement Agreement I, it was made on the first banking
day following CAG’s annual general meeting that commenced on May 30, 2006 (See
Note 2).  In exchange for the early compensation payment, the respective
minority shareholder had to declare that (i) their claim for payment of
compensation for the financial year 2005/2006 pursuant to the Domination
Agreement is settled by such early payment and that (ii) in this respect, they
indemnify the Purchaser against compensation claims by any legal successors to
their shares.
 
Of the twenty-seven lawsuits contesting the shareholder resolutions passed at
the annual general meeting held May 19-20, 2005, two were withdrawn in
conjunction with the Purchaser’s acquisition of 5.9 million CAG shares from two
shareholders in August 2005 and another ten have been withdrawn pursuant to
Settlement Agreement I (See Note 2).  In February 2006, the Frankfurt District
Court ruled to dismiss all challenges contesting the confirmatory resolutions
and upheld only the challenge regarding the ratification of the acts of the
members of the board of management and the supervisory board.  CAG appealed the
decision with respect to the ratification.  Three plaintiff shareholders
appealed the decision on the confirmatory resolutions, however, two plaintiff
shareholders agreed in Settlement Agreement II (see below) to withdraw their
actions.
CAG is also a defendant in four actions filed in the Frankfurt District Court
requesting that the court declare some or all of the shareholder resolutions
passed at the extraordinary general meeting on July 30 and 31, 2004 null and
void, based on allegations that certain formal requirements necessary in
connection with the invitation to the extraordinary general meeting had been
violated.  The Frankfurt District Court has suspended the proceedings regarding
the resolutions passed at the July 30-31, 2004 extraordinary general meeting
described above as long as the lawsuits contesting the confirmatory resolutions
are pending.
Based upon the information available as of February 20, 2007, the outcome of the
foregoing proceedings cannot be predicted with certainty.
The amounts of the fair cash compensation and of the guaranteed annual payment
offered under the Domination Agreement may be increased in special award
proceedings initiated by minority shareholders, which may further reduce the
funds the Purchaser can otherwise make available to the Company.  As of March
30, 2005, several minority shareholders of CAG had initiated special award
proceedings seeking the court’s review of the amounts of the fair cash
compensation and of the guaranteed annual payment offered under the Domination
Agreement.  As a result of these proceedings, the amount of the fair cash
consideration and the guaranteed annual payment offered under the Domination
Agreement could be increased by the court so that all minority shareholders,
including those who have already tendered their shares into the mandatory offer
and have received the fair cash compensation could claim the respective higher
amounts.  The court dismissed all of these proceedings in March 2005 on the
grounds of inadmissibility.  Thirty-three plaintiffs appealed the dismissal, and
in January 2006, twenty-three of these appeals were granted by the court.  They
were remanded back to the court of first instance, where the valuation will be
further reviewed.  On December 12, 2006, the court of first instance appointed
an expert to help determine the value of CAG.
The shareholders’ resolution approving the Squeeze-Out passed at the
shareholders’ meeting on May 30, 2006 was challenged in June 2006 by seventeen
actions to set aside such resolution.  In addition, a null and void action was
served upon CAG in November 2006.  The Squeeze-Out, required registration in the
commercial register and such registration was not possible while the lawsuits
were pending.  Therefore, CAG initiated fast track release proceedings asking
the court to find that the lawsuits did not prevent registration of the
Squeeze-Out.  The court of first instance granted the motion regarding the
actions to set aside the shareholders’ resolution in a ruling dated October 10,
2006 that was appealed by plaintiff shareholders.  In a ruling dated November
30, 2006, the court of first instance also granted the motion with respect to
the null and void action.
On December 22, 2006, the Purchaser and CAG signed a settlement agreement with
the plaintiff shareholders challenging the shareholders’ resolution approving
the Squeeze-Out (“Settlement Agreement II”).  Pursuant to Settlement Agreement
II, the plaintiffs agreed to withdraw their actions and to drop their complaints
in exchange for the Purchaser agreeing to pay the guaranteed dividend for the
fiscal year ended on September 30, 2006 to those minority shareholders who had
not yet requested early payment of such dividend and to pay a pro rata share of
the guaranteed dividend for the first five months of the fiscal year ending on
September 30, 2007 to all minority shareholders.  The Purchaser further agreed
to make a donation in the amount of €0.5 million to a charity, to introduce,
upon request by plaintiffs, into the award proceedings regarding the cash
compensation and the guaranteed dividend under the Domination Agreement the
prospectus governing the January 20, 2005, listing on the NYSE of the shares of
the Company and to accord the squeezed-out minority shareholders preferential
treatment if, within three years after effectiveness of the Squeeze-Out, the
shares of CAG were to be listed on a stock exchange again.  As a result of the
effective registration of the Squeeze-Out in the commercial register in December
2006, the Company acquired the remaining 2% of CAG in January 2007.
CNA Holdings, Inc., Celanese Americas Corporation, CAG and Hoechst AG (as
defendants)
two actions involving 25 individual plaintiffs who were U.S. purchasers of
polyester staple fibers
   
Polyester Staple Antitrust Litigation
CNA Holdings, the successor in interest to Hoechst Celanese Corporation (“HCC”),
CAC and CAG (collectively, the “Celanese Entities”) and Hoechst AG (“HAG”), the
former parent of HCC, were named as defendants in two actions (involving 25
individual participants) filed in September 2006 by U.S. purchasers of polyester
staple fibers manufactured and sold by HCC.  The actions allege that the
defendants participated in a conspiracy to fix prices, rig bids and allocate
customers of polyester staple sold in the United States.  These actions have
been consolidated for pre-trial discovery by a Multi-District Litigation Panel
in the United States District Court for the Western District of North Carolina
and are styled In re Polyester Staple Antitrust Litigation, MDL 1516.  Already
pending in that consolidated proceeding are five other actions commenced by five
other alleged U.S. purchasers of polyester staple fibers manufactured and sold
by the Celanese Entities, which also allege defendants’ participation in the
conspiracy.
In 1998 HCC sold its polyester staple business as part of its sale of its Film &
Fibers Division to KoSa, Inc.  In a complaint now pending against the Celanese
Entities and HAG in the United States District Court for the Southern District
of New York, Koch Industries, Inc., Kosa B.V. (“KoSa”), Arteva Specialties,
S.A.R.L. (“Arteva Specialties”) and Arteva Services, S.A.R.L. seek, among other
things, indemnification under the asset purchase agreement pursuant to which
KoSa and Arteva Specialties agreed to purchase defendants’ polyester business
for all damages related to the defendants’ participation in, and failure to
disclose, the alleged conspiracy, or alternatively, rescission of the agreement.
The Company
     
Other Obligations
The Company is secondarily liable under a lease agreement pursuant to which the
Company has assigned a direct obligation to a third party.  The lease assumed by
the third party expires on April 30, 2012.  The lease liability for the period
from January 1, 2007 to April 30, 2012 is estimated to be approximately $41
million.
The Company has agreed to indemnify various insurance carriers, for amounts not
in excess of the settlements received, from claims made against these carriers
subsequent to the settlement.  The aggregate amount of guarantees under these
settlements is approximately $10 million, which is unlimited in term.
Celanese Ltd. and CNA Holdings, Inc.
     
Asbestos
As of February 28, 2007, Celanese Ltd. and/or CNA Holdings, Inc., both U.S.
subsidiaries of the Company, are defendants in approximately 654 asbestos
cases.  During the year ended December 31, 2006, 90 new cases were filed against
the Company and 79 cases were resolved.  Because many of these cases involve
numerous plaintiffs, the Company is subject to claims significantly in excess of
the number of actual cases.  The Company has reserves for defense costs related
to claims arising from these matters.

 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.13
 
Taxes
 
(a)(i) Material Tax returns not filed
 
None
 
(a)(ii) Material Taxes not paid
 
None
 
(b) Provisions (in accordance with GAAP) not made for payment of Material Taxes
 
None
 
(c) Material Tax Audits, Statute of Limitation Waivers or Extensions and Written
Notifications to Examine Tax Returns
 
German corporate and trade tax returns
Celanese AG and various German subsidiaries (Ticona GmbH, Celanese Chemicals
Europe GmbH, Celanese Holding GmbH, Nutrinova GmbH, Celanese Ventures, CPO KG
and others) are currently under tax audit for the tax years 1997 through 2000
and 2001 through 2004.
 
US. federal and state income tax returns
 

 

 Ticona Polymers  2001-2004                        Michigan  CNA Holdings
 2003-2004   Illinois
 CNA Holdings  
 2002-2004  Louisiana  Celanese Chemicals  2002-2004  Louisiana  Celanese
International    2002-2004   Louisiana

                                                                
 
Belgium
Celanese SA is currently engaged in a tax audit for the years 2003 and 2004.
 
Canada
Revenue Quebec is commencing an audit of Celanese Canada Inc. income tax years
2001 through 2004.
 
Saudi Arabia – National Methanol Company
National Methanol Company (MNC), a Saudi company treated as a partnership for
U.S. tax purposes in which Celanese owns 25 percent, is currently in an income
tax audit/appeal process for tax years 1997 through 2004.
 
Texas Sales and Use Tax
Celanese Ltd. is engaged in a sales and use tax audit for the period October
1998 through April 1999 and June 1, 1999 through December 31, 2002.

 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.16
 
Environmental Matters
 


 
There is no item referred to in Section 3.16 which, individually, the Company
expects would have a Material Adverse Effect; however, reference is made to the
items discussed in Footnote 18 to the Consolidated Financial Statements of
Parent filed with Parent’s Annual Report on Form 10-K for the year ended
December 31, 2006, which, in the case of matters for which we have reserved in
an amount of $1 million or greater, could in the aggregate have a Material
Adverse Effect.
 
Also, reference is made to the items specified on Schedule 3.09 (Litigation), to
the extent related to the matters covered by Section 3.16.
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.20
 
Labor Matters
 
None.
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 3.21
 
CELANESE SCHEDULE OF INSURANCE — Global Policies
 


TYPE OF INSURANCE
POLICY NUMBER
RENEW DATE
INSURER
LIMITS
 
All Risk Property Insurance
** Confidential Treatment Requested**
 
 
 
7/1
 
** Confidential Treatment Requested**
 
 
 
$850 MM, subject to sublimits
 
Marine Cargo, Inland Transit, and Storage
 
1/1
 
 
$10 MM each location/$20 MM each conveyance
 
Auto Deductible Reimbursement
 
5/1
 
 
$500K/Occ
 
Auto Liability – All States
 
5/1
 
$5MM
 
Work Comp Deductible Reimbursement
 
5/1
 
$1 MM/Occ
 
Workers Comp and Empl Liab (WI)
 
5/1
 
Statutory ($2 MM EL)
 
Workers Comp and Empl Liab (all other states)
5/1
 
Statutory ($ 2 MM EL)
 
GL/PL Deductible Reimbursement
 
5/1
 
$5 MM/Occ/Agg
 
General/Product Liability
5/1
 
$5 MM/Occ/Agg
 
Difference in Form/Agg Excess Liabiiity
5/1
 
$5 MM/Occ $10 MM Agg
 
Excess / Umbrella Liability
5/1
$25MM xs of Underlying Auto, GL, EL
Excess / Umbrella Liability
5/1
$475MM xs $25MM
 
Excess / Umbrella Liability
5/1
 
$50MM xs 25MM
 
Excess / Umbrella Liability
5/1
$50MM xs $25MM
 
Excess / Umbrella Liability
5/1
 
$100MM xs $75MM
 
Excess / Umbrella Liability
** Confidential Treatment Requested**
 
5/1
** Confidential Treatment Requested**
$25MM P/O $75MM xs $175MM
 
Excess / Umbrella Liability
5/1
$12.5MM P/O $75MM xs $175MM
 
Excess / Umbrella Liability
5/1
$12.5MM  P/O $75MM xs $175MM
 
Excess / Umbrella Liability
5/1
$25MM P/O $75MM xs $175MM
 
Excess / Umbrella Liability
 
5/1
$20MM P/O $100MM xs $250MM
 
Excess / Umbrella Liability
 
5/1
$25MM  P/O $100MM xs $250MM
 
Excess / Umbrella Liability
5/1
 
$35MM P/O $100MM xs $250MM
 
Excess / Umbrella Liability
5/1
$20MM P/O $100MM xs $250MM
 
Excess / Umbrella Liability
5/1
 
$37.5MM P/O $50MM xs $350MM
 
Excess / Umbrella Liability
5/1
$12.5MM P/O $50MM xs $350MM
 
Excess / Umbrella Liability
 
5/1
$75MM  xs $400MM
 
Excess / Umbrella Liability
 
5/1
 
$25MM xs $475MM
 
German EIL, Layer 1
5/1
 
$15 MM/Occ - $15 MM Agg
 
German EIL, Layer 2
5/1
 
$25 MM/Occ xs Layer 1
 
Employee Social Club GL
 
5/1
 
$1 MM/Occ/Agg
 
Marine Liability
5/1
 
$20 MM per Occ
 
Marine Liability Excess
 
5/1
 
$80 MM xs $20 MM
 
Marine Liability Excess
5/1
 
$100 MM xs $100 MM
 
Aircraft Products Liability
5/1
$200 MM Occ/Agg, incl $125 MM Occ/Agg grounding
 
Political Action Policy
 
8/26/08
 
 
$1 MM Occ/Agg
 
Fidelity / Crime Insurance
** Confidential Treatment Requested**
 
10/22
** Confidential Treatment Requested**
 
$25MM
 
Deductible Reimbursement Fiduciary
 
10/22
 
$100K per claim
 
Fiduciary
 
10/22
 
$15MM
 
Excess Fiduciary
 
10/22
 
$10MM xs of $15MM
 
Excess Fiduciary
 
10/22
 
$10MM xs of $25 MM
 
Excess Fiduciary
 
10/22
 
$10MM xs of $35 MM
 
Excess Fiduciary
 
5/1
 
$20MM xs $45MM
 
Deductible Reimbursement EPLI
 
10/22
 
$1 MM/Occ
 
Employment Practices Liability
 
10/22
 
$25MM
 
Excess Employment Practices Liability
 
10/22
 
$15MM xs $25MM
 
Excess Employment Practices Liability
 
10/22
 
$10MM xs $40MM
 
Deductible Reimbursement D&O
 
10/22
 
$1 MM/Occ
 
Directors and Officers Liability
 
10/22
 
$15MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $15MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $30MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $45MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $60MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $75MM
 
Excess Directors and Officers Liability
 
10/22
 
$10MM xs $90MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $100MM
 
Excess Directors and Officers Liability
 
** Confidential Treatment Requested**
 
10/22
 
** Confidential Treatment Requested**
 
$20MM p/o $35MM xs $115MM
 
Excess Directors and Officers Liability
** Confidential Treatment Requested**
 
10/22
** Confidential Treatment Requested**
 
$15MM p/o $35MM xs $115MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $150MM
 
Excess Directors and Officers Liability
 
10/22
 
$15MM xs $165MM
 
Excess Directors and Officers Liability
 
10/22
 
$10 MM xs $180 MM
 
Special Contingency
 
10/22/08
 
$40 MM
 
Special Contingency Excess
 
10/22/08
 
$10 MM xs $40 MM

 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 4.02(b)
 
LOCAL/FOREIGN COUNSEL OPINION
 
None.
 



 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 5.13
 
POST-CLOSING COLLATERAL MATTERS
 


 
Notwithstanding any representations and covenants in the Loan Documents to the
contrary, the following post-closing matters shall be permitted pursuant to the
terms described below.  The Company shall, and shall cause each other Loan Party
to, as expeditiously as possible, but in no event later than the number of days
after the Closing Date applicable to each item set forth below, do or deliver
the items described below; provided, that in each case, the Administrative
Agent, may in its sole discretion extend the number of days for compliance,
subject to such conditions as the Administrative Agent may determine
(capitalized terms used herein and not defined shall have the meaning assigned
thereto in the Credit Agreement):
 
1.           The applicable Loan Parties shall obtain and deliver to Collateral
Agent, within 60 days after the Effective Date (unless waived or extended by
Collateral Agent in its discretion), to the extent such items have not been
delivered as of the Effective Date, or delivery has not been waived by
Collateral Agent in its discretion, the following:
 
(i)           counterparts to each Mortgage with respect to each Mortgaged
Property listed on Annex A hereto subject thereto duly executed and delivered by
the record owner of such Mortgaged Property;
 
(ii)           policy or policies of title insurance, paid for by CAC, issued by
a nationally recognized title insurance company insuring (subject to such survey
exceptions for the Mortgaged Properties as the Collateral Agent may agree) the
Lien of each Mortgage as a valid first Lien on the Mortgaged Property described
therein, free of any other Liens except as permitted by Section 6.02, together
with such endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request;
 
(iii)           except for any Mortgaged Property with respect to which the
Collateral Agent shall not require such a survey and, otherwise only to the
extent required to obtain the title policy insurance referred to in clause (ii)
above, a survey of each Mortgaged Property subject to a Mortgage (and all
improvements thereon) which is (1) dated (or redated) not earlier than six
months prior to the date of delivery thereof unless there shall have occurred
within six months prior to such date of delivery any exterior construction on
the site of such Mortgaged Property, in which event such survey shall be dated
(or redated) after the completion of such construction or if such construction
shall not have been completed as of such date of delivery, not earlier than 20
days prior to such date of delivery, (2) certified by the surveyor (in a manner
reasonably acceptable to the Administrative Agent) to the Administrative Agent,
the Collateral Agent and the title insurance company insuring the Mortgage, (3)
complying in all respects with the minimum detail requirements of the American
Land Title Association as such requirements are in effect on the date of
preparation of such survey and (4) sufficient for such title insurance company
to remove all standard survey exceptions from the title insurance policy
relating to such Mortgaged Property or otherwise reasonably acceptable to the
Collateral Agent;
 
(iv)           with respect to each Mortgaged Property, each Loan Party shall
have made notifications, registrations and filings to the extent required by and
in accordance with Governmental Real Property Disclosure Requirements applicable
to such Mortgaged Property;
 
(v)           such legal opinions and other documents as the Collateral Agent
may reasonably request with respect to any such Mortgage or Mortgaged Property;
 
(vi)           a completed Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property; and
 
(vii)           a Real Property Officer’s Certificate with respect to each
Mortgaged Property subject to a Mortgage.
 
2.           The applicable Loan Parties shall within 10 days after the
Effective Date (unless waived or extended by Collateral Agent in its discretion)
complete lien searches with respect to Intellectual Property and shall within 20
days after the Effective Date (unless waived or extended by Collateral Agent in
its discretion) complete the schedules to the Patent Security Agreement,
Trademark Security Agreement and Copyright Security Agreement and the applicable
Loan Parties shall execute the same.
 
4.           Within 30 days after the Effective Date (unless waived or extended
by Collateral Agent in its discretion), the applicable Loan Parties shall enter
into a pledge agreement reasonably satisfactory to the Collateral Agent whereby
65% of the shares of (i) Finco and (ii) if such entity has not been liquidated,
dissolved or merged into Finco by such time and has not by such time become
subsidiary of Finco as permitted by the terms of the Credit Agreement, Celanese
Caylux Holdings Luxembourg SCA, are pledged to the Collateral Agent for the
benefit of the Lenders and shall cause to be delivered a legal opinion of
Luxembourg Counsel with respect to such pledge agreement in form and substance
reasonably acceptable to the Collateral Agent.
 
5.           Within 10 days after the Effective Date (unless waived or extended
by Collateral Agent in its discretion), the applicable Loan Parties shall
provide to the Collateral Agent stock certificates and stock powers with respect
to Celanese Advanced Materials, Inc.
 
6.           Within 5 days after the Effective Date (unless waived or extended
by Collateral Agent in its discretion), the applicable Loan Parties shall
provide to the Collateral Agent insurance certificates and endorsements with
respect to Celanese Holdings LLC.

 
 

--------------------------------------------------------------------------------

 



 
Annex A
 



 
Name of Domestic
Address of Property (unless other specified, properties listed are owned)
Business/Leased or Owned
1
Celanese Acetate LLC
P.O. Box 1000
Narrows, Virginia 24124
Acetate/Owned
2
Celanese Ltd.
9502 Bayport Blvd. (“Clear Lake”)
Pasadena, Texas 77507-1498
Chemicals/Owned
   
1989 Old Naples Road
Meredosia, IL 62665
Chemicals/Owned
 
P.O. Box 937
Hwy. 60 West
Pampa, Texas 79066-0937
Chemicals/Owned
 
1423 Highway 225
Pasadena, Texas 77506
(Note:  145-year ground lease)
Chemicals/Owned
3
Ticona Polymers, Inc.
Highway 77 South
P.O. Box 428
Bishop, Texas 78343
Ticona,
Chemicals/Owned

 



 
 

--------------------------------------------------------------------------------

 

 
Schedule 6.01 -- Indebtedness -- Parts I, II and III
     
I. Intercompany Indebtedness
       
Lender
Borrowor
Currency
Amount of Indebtedness
in USD
Maturity
of Indebtedness
BCP Crystal US Holdings Corp
BCP Acquisition GmbH & Co KG
USD
118,891,677
08/ Dec 2011
BCP Crystal US Holdings Corp
BCP Acquisition GmbH & Co KG
EUR
184,912,351
15/ Jun 2014
Celanese Korea Chusik Hosea Corp.
BCP Acquisition GmbH & Co KG
USD
4,000,000
28/ Mar 2007
Celanese Far East Ltd.
BCP Acquisition GmbH & Co KG
USD
10,700,000
28/ Sep 2007
Acetex Chimie SA
BCP Acquisition GmbH & Co KG
EUR
13,317,000
28/ Sep 2007
Elwood Insurance Ltd.
BCP Acquisition GmbH & Co KG
USD
9,300,000
28/ Sep 2007
Celanese SA
BCP Acquisition GmbH & Co KG
USD
8,000,000
28/ Sep 2007
Celanese AG
BCP Acquisition GmbH & Co KG
EUR
87,355,775
30/ Sep 2009
Celanese Europe Holding GmbH & Co KG
BCP Acquisition GmbH & Co KG
EUR
67,920,000
06/ Mar 2008
Elwood Insurance Ltd.
Celanese (China) Holding Co., Ltd
USD
20,000,000
12/ Jan 2010
Elwood Insurance Ltd.
Celanese Europe Holding GmbH & Co KG
USD
75,000,000
19/ Dec 2008
CNA Holdings, Inc.
Celanese Europe Holding GmbH & Co KG
USD
41,000,000
31/ Mar 2007
Celanese AG
Celanese Acetate Limited
GBP
71,055,371
31/ Jan 2008
Celanese AG
Celanese Europe Holding GmbH & Co KG
EUR
902,109,451
30/ Sep 2009
Celanese AG
Celanese Europe Holding GmbH & Co KG
EUR
387,415,343
30/ Sep 2009
Celanese AG
Celanese Europe Holding GmbH & Co KG
EUR
297,546,353
30/ Jun 2010
Celanese AG
Celanese Europe Holding GmbH & Co KG
EUR
133,170,000
10/ Apr 2007
BCP Holdings GmbH
Celanese Caylux Holdings Luxembourg
EUR
133,170,000
06/ Mar 2008
Celanese AG
Ticona GmbH
EUR
19,975,500
23/ May 2007
Celanese AG
Transatlantique Chimie SA
EUR
183,774,600
30/ Jun 2007
Celanese AG
Acetex Chimie SA
EUR
93,219,000
30/ Jun 2007
Celanese AG
Estech GmbH & Co. KG
EUR
6,971,450
17/ Apr 2007
Celanese AG
Estech GmbH & Co. KG
EUR
2,377,085
27/ Apr 2007
Celanese AG
Estech GmbH & Co. KG
EUR
1,018,751
27/ Apr 2007
Celanese AG
Celanese Emulsions BV
EUR
7,990,200
05/ Jun 2007
Celanese AG
Celanese Emulsions Ltd
GBP
33,331,714
05/ Jun 2007
Celanese AG
Ticona UK Limited
GBP
3,333,171
30/ Mar 2007
Celanese AG
Ticona Japan Ltd.
JPY
681,961
22/ Jun 2007
Celanese AG
Ticona Korea Ltd.
USD
70,000
30/ Nov 2007
Celanese SA
Celanese Europe Holding GmbH & Co KG
USD
42,100,000
07/ Sep 2007
Grupo Celanese S.A.
Celanese Europe Holding GmbH & Co KG
USD
68,000,000
31/ Dec 2009
Grupo Celanese S.A.
Celanese Europe Holding GmbH & Co KG
USD
25,000,000
26/ Sep 2007
Celanese Holding GmbH
Celanese Emulsions GmbH
EUR
113,194,500
06/ Jun 2007
Celanese Japan Ltd.
Celanese AG
JPY
857,884
27/ Apr 2007
Celanese Singapore Pte. Ltd.
Celanese AG
USD
150,000,000
14/ Jun 2007
Celanese Singapore Pte. Ltd.
Celanese AG
USD
150,000,000
15/ May 2007
Acetex Chimie SA
ERKOL SA
USD
4,041,916
-
InfraServ GmbH & Co. Hoechst KG
Celanese AG
EUR
66,585,000
23/ Apr 2007
Celanese Singapore Pte. Ltd.
Celanese Pte. Ltd.
USD
34,000,000
16/ Jan 2007
Servicios Corporativos Celanese S de R.L. de C.V.
Grupo Celanese S.A.
MXN
4,622,026
26/ Mar 2007
Grupo Celanese S.A.
Nutrinova Nutrition Specialties Mexico S. de RL de CV
MXN
415,982
31/ Dec 2006
Acetex Corporation
AT Plastics Inc.
USD
5,000,000
27/ Feb 2007
BCP Crystal US 2 LLC
Celanese Corp.
USD
227,218,750
31/ Mar 2010
BCP Crystal US Holdings Corp
BCP Caylux Holdings Luxembourg SCA
EUR
220,442
10/ Jul 2007
BCP Crystal US Holdings Corp
BCP Caylux Holdings Luxembourg SCA
EUR
39,951
10/ Jul 2007
BCP Crystal US Holdings Corp
Celanese Americas Corporation
USD
922,000,000
07/ May 2007
BCP Crystal US Holdings Corp
Celanese Americas Corporation
USD
68,000,000
31/ Dec 2009
BCP Crystal US Holdings Corp
Celanese Americas Corporation
USD
25,000,000
27/ Mar 2007
BCP Crystal US Holdings Corp
Celanese Americas Corporation
USD
565,074,862
06/ Apr 2011
Celanese Americas Corporation
CNA Holdings Inc.
USD
240,822,236
31/ Mar 2010
Celwood Insurance Company
CNA Holdings Inc.
USD
35,000,000
15/ Oct 2011
Elwood Insurance Ltd.
Celanese (Nanjing) Chemicals Co. Ltd.
USD
37,575,010
07/ Feb 2009
CNA Holdings Inc.
Tenedora Tercera de Toluca S. de RL de CV
USD
116,076
15/ Jul 2007
Grupo Celanese S.A.
FKAT LLC
USD
215,000,000
22/ Nov 2008




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.01(a) -- Part IV
OTHER THIRD PARTY DEBT
 
December 31, 2006
           
€ / USD =
1.3170000
                   
Credit Rating
 
Borrower
Description of Debt
Non-USD Borrowing
Current
Long-Term
Total
Interest Rate
Maturity
Moody/S&P
Pay Dates
                                                           
BCP Crystal US Holdings Corp (US Holdco)
Senior Subordinated Notes - $ tranche
 
 $                                   -
 $                    796,250,000
 $              796,250,000
9.6250%
6/15/2014
B3/B-
6/15 and 12/15, 30/360
BCP Crystal US Holdings Corp (US Holdco)
Senior Subordinated Notes - Euro tranche
€ 130,000,000
 $                                   -
 $                    171,210,000
 $              171,210,000
10.375%
6/15/2014
B3/B-
6/15 and 12/15, 30/360
BCP Crystal US Holdings Corp (US Holdco)
Amortization of Premium
 
 $                                   -
 $                       3,013,064
 $                  3,013,064
         
Total Senior Sub Notes
€ 130,000,000
 $                                   -
 $                    970,473,064
 $              970,473,064
                           
Crystal US Holdings 3 LLC (Crystal 3)
Senior Discount Notes - Series A
 
 $                                   -
 $                      81,060,226
 $                81,060,226
10.0000%
10/1/2014
Caa2/B-
 
Crystal US Holdings 3 LLC (Crystal 3)
Senior Discount Notes - Series B
 
 $                                   -
 $                    338,689,260
 $              338,689,260
10.5000%
10/1/2014
Caa2/B-
   
Total Senior Discount Notes
 
 $                                   -
 $                    419,749,486
 $              419,749,486
                                               
CNA Holdings
PCB 9.95MM Red River
 
                          9,950,000
0
9,950,000
5.20%
5/1/2007
B2/B-
5/1 and 11/1
CNA Holdings
PCB 4.99MM Red River
 
                                     -
4,990,000
4,990,000
6.45%
11/1/2030
B2/B-
5/1 and 11/1
CNA Holdings
PCB 13.995 MM Corpus Chri
 
                                     -
13,995,000
13,995,000
6.45%
11/1/2030
B2/B-
5/1 and 11/1
CNA Holdings
PCB 39MM Corpus Christi
 
                                     -
39,000,000
39,000,000
6.70%
11/1/2030
B2/B-
5/1 and 11/1
CNA Holdings
PCB 27.46MM Red River
 
                                     -
27,460,000
27,460,000
6.70%
11/1/2030
B2/B-
5/1 and 11/1
CNA Holdings
IRB 13.1MM Giles
 
                                     -
13,100,000
13,100,000
6.63%
12/1/2022
B2/B-
6/1 and 12/1
CNA Holdings
IRB 40MM York County
 
                                     -
                        39,914,986
                   39,914,986
5.70%
1/1/2024
B2/B-
7/1 and 1/1
CNA Holdings
IRB 10MM Giles County 95
 
                                     -
                          9,956,312
                    9,956,312
5.95%
12/1/2025
B2/B-
6/1 and 12/1
CNA Holdings
IRB 25MM Bay City
 
                                     -
                        24,838,893
                   24,838,893
6.50%
5/1/2026
B2/B-
5/1 and 11/1
CNA Holdings
IRB 10MM Giles County 96
 
                                     -
                          9,951,668
                    9,951,668
6.45%
5/1/2026
B2/B-
5/1 and 11/1
 
Bond Revaluation due to Blackstoneacqu (Purchase acctg adj)
   
                         (2,266,190)
                   (2,266,190)
N/A
       
Total Pollution & Industrial Bonds
 
9,950,000
180,940,669
190,890,669
                                               
CNA Holdings
7.125% Medium Term Notes
 
                                     -
                        13,765,000
                   13,765,000
7.13%
3/15/2009
 
3/15 and 9/15
                   
Celanese International
Dallas Capital Lease
 
                             618,421
                        16,573,805
                   17,192,226
12.12%
     
CNA Holdings
Warren Capital Lease
 
                             786,397
                          4,253,333
                    5,039,730
9.00%
     
Celanese Ltd. - CLMP
CLMP cash pooling balance classified as debt
 
                          3,289,573
                                     -
                    3,289,573
5.1222% floating
1/31/2007
   
Celanese Ltd. - Fortron
Fortron cash pooling balance classified as debt
 
                        12,418,057
                                     -
                   12,418,057
5.1156% floating
1/31/2007
                       
Celanese SA
Capital Lease
 
                          1,178,951
                             315,190
                    1,494,141
4.062%, 4.214% floating
12/31/2008
   
CCE Infrastructure Lease
Capital Lease
 
                               66,115
                          1,131,789
                    1,197,904
7.50%
9/30/2018
   
Acetex Chimie SA
Other (payables classified as long-term debt under CIFRA)
 
                                     -
                               49,390
                         49,390
 
12/31/2008
   
Acetex Chimie SA
Subvention
 
                                     -
                             103,531
                       103,531
0.00%
12/11/2016
   
ERKOL S.A.
Other - Old Government Loan
 
                               53,620
                             297,267
                       350,887
0.00%
6/30/2013
   
AT Plastics Inc.
Capital Leases - Forklift A&B
 
                               10,306
 
                         10,306
6.79%
6/1/2007
   
CAG
Affiliates mainly Infra Serv
 
                       166,404,540
                                     -
                 166,404,540
3.58% floating
1/31/2007
   
CAG - Overdraft
Overdraft
 
                                1,753
                                     -
                           1,753
0.00%
                         
Celanese (Nanjing) Chemicals Co. Ltd.
Bank Loan
￥458,800,000
                                     -
                        58,782,176
                   58,782,176
5.9364% floating
1/13/2012
   
Celanese (Nanjing) Chemicals Co. Ltd.
Bank Loan
 
                                     -
                        10,000,000
                   10,000,000
6.52% floating
1/13/2012
   
Celanese (Nanjing) Diversified Chemical Co. Ltd.
Dragon Crown II Capital Lease (FIN 97)
￥41,333,118
                                     -
                          5,295,664
                    5,295,664
n/a
3/31/2023
     
Total Assumed Debt
 
 $                    194,777,733
 $                    291,507,814
 $              486,285,547
                                                                   




 

 


 
 

--------------------------------------------------------------------------------

 



 
SCHEDULE 6.01(b)
 
INDEBTEDNESS UNDER LETTERS OF CREDIT
 
None.
 




 
 

--------------------------------------------------------------------------------

 

Schedule 6.02(a)
 
Existing Liens
 
Liens in connection with existing industrial revenue bond and pollution control
bond financings described on Schedule 6.01(a).


Liens in connection with existing capital leases referred to on Schedule
6.01(a).


Liens in favor of Deutsche Bank A.G. as collateral agent under the Existing
Credit AGreement, not released as of record on the Effective Date, which are to
be released as of record and replaced with liens in favor of the Collateral
Agent in accordance with the requirements of Section 5.13 of the Credit
Agreement.


Without duplication of the foregoing, the liens represented by the lien search
results listed in the chart below:


Debtor
Jurisdiction
Scope of
Search  
Type of
filing found
Secured
Party   
Collateral
Original
File Date
Original
File Number
Amdt.
File Date
Amdt.
File Number
Celanese Acetate LLC
Delaware SOS
 
UCC-1
Peregrine Energy Partners, LLC
Leased Equipment Real Estate
12/17/2001
20153332
   
Celanese Acetate LLC
Delaware SOS
 
UCC-1
ePlus Group, Inc.
Leased Equipment
05/30/2002
21599491
   
Celanese Acetate LLC
Delaware SOS
 
UCC-1
ePlus Group, Inc.
Leased Equipment
06/19/2002
21750268
   
Celanese Acetate LLC
Delaware SOS
 
UCC-1
Applied Industrial Technologies, Inc.
Specific Equipment
02/06/2003
30330947
   
Celanese Acetate LLC
Delaware SOS
 
UCC-1
Air Liquide Industial US LP
Specific Equipment
08/25/2005
52655786
   
Celanese Americas Corporation
Delaware SOS
 
UCC-1
Hewlett-Packard Company
Leased Equipment
08/16/2001
10966353
   
Celanese Americas Corporation
Delaware SOS
 
UCC-1
Toyota Motor Credit Corporation
Leased Equipment
07/09/2002
21657844
   
Celanese Americas Corporation
Delaware SOS
 
UCC-1
Mcjunkin Corporation
Ownership Interest in Inventory
08/13/2004
42293175
   
Celanese Americas Corporation
Delaware SOS
 
UCC-1
Air Liquide Industrial US LP
Specific Equipment
05/31/2005
51657320
   
Celanese Chemicals, Inc.
Alabama Mobile Circuit Court
 
Local Defendant Suit
Donnie M. reed Et Al
 
03/15/2005
CV2005-00767
   
Celanese Holdings, Inc.
Delaware SOS
 
UCC-1
Dell Financial Services, L.P.
In Lieu MO; St. Louis County 12/22/99 #13969
10/15/2004
42914614
   
Celanese Holdings, Inc.
Delaware SOS
 
UCC-3 Amendment (Debtor Name Change from National Starch and Chemical
Corporation to Celanese Holdings LLC)
Dell Financial Services, L.P.
In Lieu MO; St. Louis County 12/22/99 #13969
10/15/2004
42914614
04/19/2006
61303452
Celanese Holdings, Inc.
Delaware SOS
 
UCC-1
Gelco Corporation DBA GE Fleet Services
Leased Equipment
12/14/2006
64388849
   
Celanese International Corporation
Delaware SOS
 
UCC-1
Channel-Prime Alliance LLC
Specific Equipment
01/24/2006
60269688
   
Celanese Ltd.
Texas US Southern District Court
 
Federal Judgment
United States of America
 
06/23/2000
99CV00731
   
Celanese Ltd.
Texas US Southern District Court
 
Federal Defendant
Hazel Conner
 
05/06/2003
 
03CV00049
   
Celanese Ltd.
Texas US Southern District Court
 
Federal Defendant
David C. Buckalew Et Al
 
06/02/2005
05CV00315
   
Celanese Ltd.
Texas US Southern District Court
 
Federal Defendant
Celanese Ltd, Celanese International Corporation
 
09/29/2006
06CV03075
   
Celanese Ltd.
Texas US Southern District Court
 
Federal Defendant
Eugene A. Wilson
 
02/16/2007
07CV00613
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
06/13/2002
02-0033606494
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
07/22/2002
02-0037927101
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
08/15/2002
020040783539
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
08/20/2002
02-0041335442
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
09/18/2002
03-0001798694
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
11/12/2002
03-0007845441
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
11/15/2002
03-0008229387
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
12/02/2002
03-0009569395
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
12/23/2002
03-0011826405
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
12/31/2002
03-0012477519
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
01/17/2003
03-0014422581
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
02/10/2003
03-0017076125
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
02/11/2003
03-0017093639
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
02/24/2003
03-0018614154
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
03/14/2003
03-0020634775
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
03/17/2003
03-0020980365
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
03/26/2003
03-0022046946
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
03/31/2003
03-0022782165
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
04/09/2003
03-0023806315
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
04/17/2003
03-0024710845
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
04/28/2003
03-0025891109
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
05/14/2003
03-0027794729
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
05/28/2003
03-0029193815
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
05/30/2003
03-0029519504
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
06/17/2003
03-0031547083
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/01/2003
03-0033142137
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
07/02/2003
03-0033271382
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
07/02/2003
03-0033271493
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
07/03/2003
03-0033285266
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
07/03/2003
03-0033285377
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/03/2003
03-0033356497
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/15/2003
03-0034517538
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/22/2003
03-0035267319
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/24/2003
03-0035621000
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/28/2003
03-0035978500
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
08/04/2003
03-0036779156
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
08/06/2003
03-0036950420
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
08/13/2003
03-0037857780
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
08/15/2003
03-0038252447
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
08/27/2003
03-0039879099
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
09/20/2003
04-0043468160
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
11/03/2003
04-0046860119
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
11/26/2003
04-0049467872
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
12/10/2003
04-0050661264
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
12/30/2003
04-0052590944
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/19/2004
04-0057896978
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/19/2004
04-0057897888
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
03/22/2004
04-0061596314
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/24/2004
04-0072679964
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/24/2007
04-0072680007
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/25/2004
04-0072819617
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/25/2004
04-0072819940
   
Celanese Ltd.
Texas SOS
 
UCC-1
IBM Credit LLC
Leased Equipment
07/26/2004
04-0076026530
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
08/20/2004
04-0079264618
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
09/01/2004
04-0080501795
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
10/07/2004
04-0084468044
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
10/18/2004
04-0085688120
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
10/18/2004
04-0085688231
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
01/12/2005
05-0001325268
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/08/2005
05-0004258044
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/17/2005
05-0005247356
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
03/30/2005
05-0009998747
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
04/21/2005
05-0012690447
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/08/2005
05-0017865406
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/08/2005
05-0017865517
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/08/2005
05-0017865628
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/23/2005
05-0019594588
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
06/23/2005
05-0019594699
   
Celanese Ltd.
Texas SOS
 
UCC-1
Associated Supply Company, Inc.
Leased Equipment
09/27/2005
05-0030086890
   
Celanese Ltd.
Texas SOS
 
UCC-1
A.W. Chesterton Company
Full Line Chesterton Mechanical Seals Consigned Inventory
11/07/2005
05-0034485897
   
Celanese Ltd.
Texas SOS
 
UCC-1
Relational LLC
Specific Equipment
02/14/2006
06-0005156558
   
Celanese Ltd.
Texas SOS
 
UCC-3 Assign
Banc of America Leasing and Capital, LLC
Specific Equipment
02/14/2006
06-0005156558
03/16/2006
06-00085355
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/17/2006
06-0005549706
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
02/21/2006
06-0005727784
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
03/17/2006
06-0008631014
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
03/17/2006
06-008631125
   
Celanese Ltd.
Texas SOS
 
UCC-1
IOS Capital, LLC
Leased Equipment
12/14/2006
06-0040582176
   
Celanese Ltd.
Texas Matagorde County
 
Local Defendant Suit Search
Richard Flores, Sr, Richard Flores, Jr. and H.R. Lusby
 
09/26/2003
03-H-0600-C
   
Celanese Ltd.
Texas Harris County
 
UCC-1
GMAC Commercial Finance LLC, as Agent
Real Estate Fixture Filing
10/03/2005
Y797589
   
Celanese Ltd.
Texas Harris County
 
UCC-1
LaSalle Bank National Association, as Administrative Agent
Real Estate Fixture Filing
10/03/2005
Y797592
   
Celanese Ltd.
Texas Harris County
 
UCC-1
GMAC Commercial Finance LLC, as Agent
Real Estate Fixture Filing
01/24/2007
20070048269
   
Celanese Ltd.
Texas Harris County
 
UCC-1
LaSalle Bank National Association
Real Estate Fixture Filing
01/25/2007
20070051246
   
Celanese Ltd.
Texas Nueces District Court
 
Local Defendant Suit Search
Nettie Cocek, Individually and as Independant Executrix of the Estate of Freddy
Frank Cocek, Jr., Deceased, Freddy Frank, III, and millie Ann Cocek
 
05/01/2003
03-2759-E
   
CNA Holdings, Inc.
Delaware SOS
 
UCC-1
Hyster Credit Company
In Lieu
08/21/2002
22167827
   
CNA Holdings, Inc.
Delaware SOS
 
UCC-1
HP Financial Services
Leased Equipment
12/09/2002
23071168
   
CNA Holdings, Inc.
Delaware SOS
 
UCC-1
Hyster Credit Company
Specific Equipment
05/01/2003
31310013
   
CNA Holdings, Inc.
Delaware SOS
 
UCC-1
Hewlett-Packard Financial Services Company
Specific Equipment
08/09/2005
52460054
   
CNA Holdings, Inc.
New Jersey SOS
 
UCC-1
IBM Credit Corporation
Leased Equipment
03/19/2001
2030941
   
Ticona LLC
Delaware SOS
 
UCC-1
Channel-Prime Alliance LLC
Specific Equipment
01/24/2006
60269688
   
Ticona LLC
New Jersey SOS
 
UCC-1
Citicorp Del Lease, Inc. DBA Citicorp Dealer Finance
Specific Equipment
03/07/2003
 
21470905
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Ameribron, Inc.
All Inventory
05/06/2003
31165458
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Barloworld Fleet Leasing LLC
Leased Equipment
08/27/2003
32221896
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
The Cit Group/Equipment Financing, Inc.
Specific Equipment
12/04/2003
33192369
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Toyota Motor Credit Corporation
Leased Equipment
01/23/2004
40190308
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Barloworld Fleet Leasing LLC
Leased Equipment
08/24/2004
42380808
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Barloworld Fleet Leasing LLC
Leased Equipment
10/01/2004
42754267
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Barloworld Fleet Leasing LLC
Leased Equipment
10/12/2004
42853622
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Barloworld Fleet Leasing LLC
Leased Equipment
04/22/2005
51236554
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Air Liquide Industrial US LP
Specific Equipment
05/20/2005
51563486
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Air Liquide Industrial US LP
Specific Equipment
06/28/2005
51991869
   
Ticona Polymers, Inc.
Delaware SOS
 
UCC-1
Channel-Prime Alliance LLC
Specific Equipment
01/24/2006
60269688
   




 




 
 

--------------------------------------------------------------------------------

 

 

 


 
SCHEDULE 6.04(j)
 
Committed Investments
 
Celanese Chemicals Europe GmbH is signing an agreement to make an equity
investment in ACCSYS TECHNOLOGIES PLC (a company incorporated in England and
Wales).  Purchasing 8,115,883 shares, representing 5.5% of the
equity.  Subscription price set at €2.72/share (5% premium above 2.595 euros per
share).  Total price is €22,075,201.76.
 
 


 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE 6.04(u)
 
 
Subsidiaries that may be transferred under Finco
 
Celanese Caylux Holdings Ltd
 
BCP Crystal (Cayman) Ltd. 1
 
Celanese Caylux Holdings Luxembourg SCA
 
Celanese (China) Holding Co., Ltd
 
Celanese Emulsions Ltd.
 
Celanese Emulsions BV
 
Tenedora Tercera de Toluca S. de R.L. de C.V.
 
Grupo Celanese S.A.
 
Elwood Insurance Limited
 
Celanese de Venezuela S.A.
 
Celanese do Brasil Ltda.
 
Celanese Argentina S.A.
 
Celanese Japan Limited
 
Celanese Korea Chusik Hoesa
 
177461 Canada Inc.
 
Celanese SA
 
Celanese Far East Ltd.
 
Polyplastics Co Ltd
 
Nantong Cellulose Fibres Co. Ltd
 
HNA Acquisition Inc
 
FKAT LLC
 
Celanese Mexico Holdings LLC
 




 
 

--------------------------------------------------------------------------------

 




 
SCHEDULE 6.07
 
Transactions with Affiliates
 
Product Transfer Agreement between Celanese Chemicals Europe GmbH, as Buyer, and
Synthesegasanlage Ruhr GmbH
 
Ownership Interest Agreement between Celanese Ltd. and National Methanol Company
(IBN Slna Partnership) — MTBE Commission
 
Ownership Interest Agreement between Celanese Ltd. and National Methanol Company
(IBN Slna Partnership) — MEOH Commission
 
Management Support Services Agreement between Ticona Polymers Inc. and Fortron
Industries, dated May 14, 1992
 
Marketing Services and Rights Agreement between Ticona Polymers Inc. and Fortron
Industries, dated May 14, 1992
 
Marketing Services and Rights among Ticona Polymers Inc., Fortron Industries and
Korea Engineering Plastics Co. Ltd.
 
The existing intercompany and affiliate indebtedness described on Schedule 6.01
 


 


 


 
 








 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
[FORM OF]
 
ASSIGNMENT AND ACCEPTANCE1
 
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item [1] [2] below] ([the] [each an] “Assignor”)
and [the] [each] Assignee identified in item 2 below ([the] [each an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
such [Assignees] [and Assignors] hereunder are several and not
joint.]  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
 
For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the] [each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of [the] [each] Assignor’s rights and obligations in its capacity as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the respective Assignor under the respective facilities identified below
(including any RF Letters of Credit and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the] [each]
Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as [the] [each an] “Assigned Interest”).  [Each] [Such] sale and
assignment is without recourse to [the] [any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the] [any] Assignor.
 
 
[1.
Assignor:
 

 
 
2.
Assignee:
 

 
 
[and is an Affiliate/Approved Fund of [Identify Lender]]2

 
 
[1][3]
Credit Agreement:  The Credit Agreement dated as of April [    ], 2007, among
Celanese Holdings LLC, a Delaware limited liability company, Celanese US
Holdings LLC, a Delaware limited liability company (the “Company”), Celanese
Americas Corporation, a Delaware corporation, certain other subsidiaries of the
Company from time to time party thereto, the Lenders party thereto from time to
time, Deutsche Bank AG, New York Branch, as administrative agent and as
collateral agent for the Lenders, Merrill Lynch Capital Corporation, as
syndication agent, [                                ], as documentation agent
and Deutsche Bank AG, Cayman Islands Branch, as deposit bank.

 
 
[2.
Assigned Interest:3

 
 
 
 
 
Assignor
 
 
 
 
Assignee
 
 
 
Facility Assigned4
Aggregate Amount of Commitment/Loans under Relevant Facility for all Lenders
 
Amount of Commitment/Loans under Relevant Facility Assigned
[Name of Assignor]
[Name of Assignee]
 
 
__________
 
__________
[Name of Assignor]
[Name of Assignee]
 
 
__________
 
__________



 
[4.
Assigned Interest:5

 
 
 
Facility Assigned
Aggregate Amount of Commitment/Loans under Relevant Facility for all Lenders
(in Dollars or Dollar Equivalent)
Amount of Commitment/Loans under Relevant Facility Assigned
(in Dollars or Dollar Equivalent)
Term Loans
$______________
$______________
Revolving Facility Commitment
$______________
$______________
Credit-Linked Commitment
$______________
$______________



Assignor[s] Information
Assignee[s] Information
Payment Instructions:
 
Payment Instructions:
                           
Reference:                                 
 
Reference:                             
Notice Instructions:
 
Notice Instructions:
                           
Reference:                                 
 
Reference:                             



Effective Date:  _____________, __, 200_.  [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 



--------------------------------------------------------------------------------

 
1
This Form of Assignment and Acceptance should be used by Lenders for an
assignment to a single Assignee or to funds managed by the same or related
investment managers.

 
 
2
If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and the Assignee, respectively.  In the case of an assignment
to funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignee(s) should be listed in the
table under bracketed item 2 below.

 
 
3
Insert this chart if this Form of Assignment and Acceptance is being used for
assignments to funds managed by the same or related investment managers or for
an assignment by multiple Assignors.  Insert additional rows as needed.

 
 
4For complex multi-tranche assignments a separate chart for each facility should
be used for ease of reference.
 
5
Insert this chart if this Form of Assignment and Assumption Agreement is being
used by a single Assignor for an assignment to a single Assignee.

 




 
A-
 
 

--------------------------------------------------------------------------------

 


The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
 
ASSIGNOR [NAME OF ASSIGNOR]
 
By:         
 
Title:

 
ASSIGNEE [NAME OF ASSIGNEE]
 
By:         
 
Title:

 
[Consented6 to and accepted:
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH,

 
 
AS ADMINISTRATIVE AGENT

 
By:
DB Services New Jersey, Inc.

 
By:
___________________________________

 
 
Name:

 
 
Title:

 
By:
___________________________________

 
Name:

 
Title:]






--------------------------------------------------------------------------------

 
6
Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 




 
A-
 
 

--------------------------------------------------------------------------------

 


[Consented7 to:
 
 
CELANESE US HOLDINGS LLC

 
 
By:
___________________________________

 
 
Name:

 
 
Title:]






--------------------------------------------------------------------------------

 
7
Consents to be included to the extent required by Section 9.04(b) of the Credit
Agreement.

 




 
A-
 
 

--------------------------------------------------------------------------------

 


ANNEX 1
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ACCEPTANCE
 
1.           Representations and Warranties.
 
1.1           Assignor.  [The] [Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Holdings, the Company, any of the Subsidiaries or their respective
Affiliates or any other person obligated in respect of any Loan Document or
(iv) the performance or observance by Holdings, the Company, any of the
Subsidiaries or their respective Affiliates or any other person of any of their
respective obligations under any Loan Document.
 
1.2           Assignee.  [The] [Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender (including, if any of the Assigned
Interest relates to the Revolving Facility, the requirement that the Assignee be
able to make Revolving Facility Loans in Dollars and Euros), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, (v) if it is a Foreign Lender, attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee and
(vi) if it has a Revolving Facility Commitment, it has the capacity to make
Revolving Facility Loans in Dollars and Euros; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the] [each]
Assignor or any other Lender and, based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [each]
[Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [each] Assignee for amounts which have accrued from and after the
Effective Date.
 
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  THIS
ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL
OBLIGATIONS).
 




 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-1
[FORM OF]
BORROWING REQUEST
 
 
Deutsche Bank AG, New York Branch

 
 
as the Administrative Agent

 
 
for the Lenders referred to below

60 Wall Street
New York, New York  10005


Attention:  [_______]
Fax:  (212) ____-______
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April [    ], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (“the
Company”), Celanese Americas Corporation, a Delaware corporation, certain other
Subsidiaries of the Company from time to time party thereto as a borrower (the
“Subsidiary Borrowers”), the Lenders party thereto from time to time, Deutsche
Bank AG, New York Branch, as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent for the Lenders, Merrill Lynch
Capital Corporation, as syndication agent and [                ], as
documentation agent.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Borrowing Request and the Borrower
hereby requests Borrowings under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such Borrowings
requested hereby:
 
 
(A)
Facility:  ____________________

 
 
(B)
Aggregate Amount of Borrowing8:  ____________________

 
 
(C)
Date of Borrowing (which shall be a Business Day):  _________________

 
 
(D)
Type of Borrowing (ABR or Eurocurrency):  ____________________

 
 
(E)
Currency:  _______________

 
 
(F)
Interest Period (if a Eurocurrency Borrowing)9:  ___________________

 
 
(G)
Location and number of the applicable Borrower’s account with the Administrative
Agent to which proceeds of Borrowing are to be disbursed:  ___________________

 
[The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.]10
 
 
Very truly yours,
 
[BORROWER],
 
By:        
 
Name:
 
Title:





--------------------------------------------------------------------------------

 
8
In the case of any Borrowing denominated in Dollars, not less than $5.0 million
and an integral multiple of $1.0 million.  In the case of a Borrowing
denominated in Euros, not less than €3.0 million and an integral multiple of
€1.0 million.

 
 
9
Which must comply with the definition of “Interest Period” and end not later
than the Revolving Facility Maturity Date in the case of Revolving Loans.

 
 
10
To be included in Borrowing Requests after the Closing Date.

 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B-2
 
FORM OF REQUEST TO ISSUE
 
Dated       11      
 
 
Deutsche Bank AG, New York Branch,

as Administrative Agent under the Credit Agreement, dated as of April [    ],
2007 (as amended, restated, modified and/or supplemented from time to time, this
“Agreement”), among Celanese Holdings LLC, a Delaware limited liability company,
Celanese US Holdings LLC, a Delaware limited liability company (the “Company”),
Celanese Americas Corporation, a Delaware corporation, certain other
Subsidiaries of the Company from time to time party thereto, the Lenders party
thereto from time to time, Deutsche Bank AG, New York Branch, as administrative
agent (in such capacity, the “Administrative Agent”) and as collateral agent for
the Lenders, Merrill Lynch Capital Corporation, as syndication agent and
[          ], as documentation agent.
60 Wall Street
New York, New York  10005 – MS NYC 60-2708
 
Attention:
Global Loan Operations

 
 
 
[Standby] Letter of Credit Unit

 
With a copy to:
 


 
[                      ]
 
[Attention:
 


 
Issuing Bank:                 ] 12
 



--------------------------------------------------------------------------------

 
11
Date of Letter of Credit Request.

 
 
12
Insert name and address of Issuing Bank in the case of a Request to Issue to any
Issuing Bank other than Deutsche Bank AG, New York Branch.

 


 
 

--------------------------------------------------------------------------------

 


Dear Ladies and Gentlemen:
 
We hereby request that the Issuing Bank, in its individual capacity, issue a
[standby][trade][CL][RF] Letter of Credit for the account of [specify account
party] on       13       (the “Date of Issuance”), which [CL][RL] Letter of
Credit shall be denominated in [Dollars] [Euros][Cdn$][£][other Alternative
Currency] and shall be in the aggregate amount of       14      .
 
For the purposes of this Request to Issue, unless otherwise defined herein, all
capitalized terms used herein and defined in the Credit Agreement shall have the
respective meaning provided therein.
 
The beneficiary of the requested [CL][RF] Letter of Credit will be
      15      , and such [CL][RF] Letter of Credit will have a stated expiration
date of       16      .
 
We hereby certify that:
 
(1)           The representations and warranties contained in the Credit
Agreement and in the other Credit Documents are and will be true and correct in
all material respects, both before and after giving effect to the issuance of
the [CL][RF] Letter of Credit requested hereby, on the Date of Issuance (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date); and
 
(2)           No Default or Event of Default has occurred and is continuing nor,
after giving effect to the issuance of the [CL][RF] Letter of Credit requested
hereby, would such a Default or an Event of Default occur.
 
[Signature on the following page]



--------------------------------------------------------------------------------

 
13
Date of Issuance, which shall be (i) at least two Business Days from the date
hereof (or such shorter period as is acceptable to the respective Issuing Bank)
and (ii) not later than the 5th day prior to the Revolving Loan Maturity Date.

 
 
14
Insert initial aggregate face amount.

 
 
15
Insert name and address of beneficiary.

 
 
16
Insert the last date upon which drafts may be presented which may not be later
than the earlier of (x) in the case of standby Letters of Credit, at or prior to
the close of business on the earlier of (A) one year after the date of issuance
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (B) five Business Days prior to the Revolving Facility
Maturity Date or (y) in the case of trade Letters of Credit, at or prior to the
close of business on the earlier of (A) 1 year after the date of issuance and
(B) 30 days prior to the Revolving Facility Maturity Date.

 




 
--
 
 

--------------------------------------------------------------------------------

 


 
CELANESE US HOLDINGS LLC
 
 
 
By:  ___________________________

 
 
Name:

 
 
Title



 






 
--
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
 
[FORM OF]
 
SWINGLINE BORROWING REQUEST
 
Deutsche Bank AG, New York Branch
 
   as the Administrative Agent
 
   for the Lenders referred to below
 
60 Wall Street
 
New York, New York  10005
 


 
Attention:  [_______]
 
Fax:  (212) ____-______
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April [    ], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (the
“Company”), Celanese Americas Corporation, a Delaware corporation, certain
subsidiaries of the Company from time to time party thereto as a borrower, the
Lenders party thereto from time to time, Deutsche Bank AG, New York Branch, as
administrative agent and as collateral agent for the Lenders, Merrill Lynch
Capital Corporation, as syndication agent and [               ], as
documentation agent.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Swingline Borrowing Request and
the Borrower hereby requests Borrowings under the Credit Agreement, and in that
connection the Borrower specifies the following information with respect to such
Borrowings requested hereby:
 
(A)           Type of Borrowing:  ____________________
 
(B)           Aggregate Amount of Borrowing17:  ____________________
 
(C)           Date of Borrowing (which shall be a Business
Day):  _________________
 
(D)           [Interest Period (if a Swingline Euro Borrowing)18:
_____________________]
 
(E)           Location and number of Borrower’s account to which proceeds of
Borrowing are to be disbursed:  ______________________
 
The Borrower named below hereby represents and warrants that the conditions
specified in paragraphs (b) and (c) of Section 4.01 of the Credit Agreement are
satisfied.
 
 
Very truly yours,
 
[BORROWER],
 
By:           
 
 
Name:
 
 
Title:
 







--------------------------------------------------------------------------------

 
17
In the case of a Swingline Dollar Borrowing, not less than $500,000 and an
integral multiple of $500,000.  In the case of a Swingline Euro Borrowing, not
less than €500,000 and an integral multiple of €500,000.

 
 
18
Which must comply with the definition of “Interest Period” and end not later
than seven days from borrowing dates.

 


 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT D
 


 
[Reserved]


 
 

--------------------------------------------------------------------------------

 


EXHIBIT E
 
[FORM OF]
 
REAL PROPERTY OFFICERS’ CERTIFICATE
 
The undersigned, a duly qualified [Authorized Officer] of [          ], a
[        ] [     ] (the “Company”), the owner of Mortgaged Property, as shown on
attached Exhibit A, hereby certifies in such capacity in connection with that
certain credit agreement (as amended, amended and restated, supplemented,
refinanced, replaced or otherwise modified from time to time, the “Credit
Agreement”; defined terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement), dated as of
April [    ], 2007, among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (the
“Company”), certain other subsidiaries of the Company from time to time party
thereto as a borrower, the Lenders party thereto from time to time, and Deutsche
Bank AG, New York Branch, as administrative agent and as collateral agent for
the Lenders, that with respect to the Mortgaged Property, as of the date hereof:
 
 
(i)
there has been issued and is in effect a valid and proper permanent certificate
of occupancy or other local equivalent, if any, for the use then being made of
such Mortgaged Property, and that no Loan Parties have received written notices
of any outstanding citation, violation or similar notice indicating that such
Mortgaged Property contains conditions which are not in compliance with local
codes, ordinances or regulations relating to building or fire safety or
structural soundness or zoning or land use.

 
 
(ii)
there is no currently occurring or pending Taking or Destruction of the
Mortgaged Property or any improvements located thereon, and to the best
knowledge of [      ] [Authorized Officer] no Taking has been threatened. As
used herein, the capitalized term “Taking” shall mean any taking of the
Mortgaged Property and/or the improvements located thereon or any portion
thereof, in or by condemnation or other eminent domain proceedings pursuant to
any law, general or special, or by reason of the temporary requisition or use
thereof, by any Governmental Authority.  As used herein, the capitalized term
“Destruction” shall mean any and all damage to, or loss or destruction of, all
or any portion of the Mortgaged Property and the improvements located thereon
resulting in payments of more than $100,000 therefor.

 
 
(iii)
to the best knowledge of [             ], [Authorized Officer], there are no
disputes regarding boundary lines, location, encroachment or possession of
such  Mortgaged Property and no state of facts existing which could give rise to
any such claim.

 
The undersigned has executed this Real Property Officers’ Certificate and has
certified to matters set forth herein, solely in [his/her] own capacity as a
qualified officer of the Company and not in [his/her] individual capacity.
 
[The remainder of this page has been intentionally left blank]


E-
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Company has caused this Real Property Officers’
Certificate to be executed by the undersigned as of this date.
 
 
[               ]
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 
Dated:  _________________, 200_


E-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 


 
MORTGAGED PROPERTY
 
·  
[Address], [City], [State]

 






 
 

--------------------------------------------------------------------------------

 


EXHIBIT F
 
[SUBORDINATION LANGUAGE]
 
All obligations of the [Borrower] (the “Payor”)to the [Lender] (the “Payee”)
under this Note shall be subordinate and junior to the Senior Obligations (as
defined below) to the extent and in the manner hereinafter set forth in clauses
(a), (b) and (c) below.  Notwithstanding any other provisions of this Agreement
to the contrary, so long as any Senior Obligations remain outstanding and until
the Credit Agreement as defined below has been terminated and all Senior
Obligations owed thereunder are repaid in full, no payment hereunder or under
the Note shall be made if an Event of Default under and as defined in the Credit
Agreement then exists, unless consented to by the Administrative Agent under the
Credit Agreement dated as of April [  ], 2007 (as amended, modified, changed,
restated or refinanced, the “Credit Agreement”) among, inter alia, the Company
and the Lenders party thereto.
 
 
As used herein, “Senior Obligations” mean the principal of, premium, if any, and
interest (including any interest accruing subsequent to the filing of a petition
of bankruptcy at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable law)
on any Obligations of the Company, whether outstanding on the Effective Date or
thereafter created, incurred or assumed.  Without limiting the generality of the
foregoing, “Senior Obligations” shall also include the principal of, premium, if
any, interest (including any interest accruing subsequent to the filing of a
petition of bankruptcy at the rate provided for in the documentation with
respect thereto, whether or not such interest is an allowed claim under
applicable law) on, and all other amounts owing in respect of (including
guarantees of the foregoing obligations)
 
(i)           all monetary obligations of every nature of the Company under, or
with respect to, the Obligations, including, without limitation, obligations to
pay principal, premium and interest, reimbursement obligations under letters of
credit, fees, expenses and indemnities (and guarantees thereof); and
 
(ii)           all Obligations under Swap Agreements (as defined in the Credit
Agreement) (and guarantees thereof);
 
in each case whether outstanding on the Effective Date or thereafter created,
incurred or assumed.
 
Subordination Provisions


(a)           In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor or to its creditors, as such, or to
its property, and in the event of any proceedings for voluntary liquidation,
dissolution or other winding up of such Payor, whether or not involving
insolvency or bankruptcy, then (x) the holders of Senior Obligations shall be
paid in full in cash in respect of all amounts constituting Senior Obligations
before any Payee is entitled to receive (whether directly or indirectly), or
make any demands for, any payment on account of this Note and (y) until the
holders of Senior Obligations are paid in full in cash in respect of all amounts
constituting Senior Obligations, any payment or distribution to which such Payee
would otherwise be entitled (other than debt securities of such Payor that are
subordinated, to at least the same extent as this Note, to the payment of all
Senior Obligations then outstanding (such securities being hereinafter referred
to as “Restructured Debt Securities”)) shall be made to the holders of Senior
Obligations;
 
                (b)if any default occurs and is continuing with respect to any
Senior Obligations (including any Default under the Credit Agreement), then no
payment or distribution of any kind or character shall be made by or on behalf
of the Payor or any other Person on its behalf with respect to this Note; and
 
                (c)if any payment or distribution of any character, whether in
cash, securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Obligations
shall have been paid in full in cash, such payment or distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Obligations (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Obligations in full in cash.
 






 


 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-1
 
[FORM OF]
 
REVOLVING BORROWER AGREEMENT
 
Deutsche Bank AG, New York Branch
 
   as the Administrative Agent
 
   for the Lenders referred to below
 
60 Wall Street
 
New York, New York  10005
 


 
Attention:  [_______]
 
Fax:  (212) ____-______
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April [    ], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (the
“Company”), Celanese Americas Corporation, a Delaware corporation, certain other
subsidiaries of the Company from time to time party thereto as a borrower, the
Lenders party thereto from time to time, Deutsche Bank AG, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders, Merrill Lynch Capital Corporation, as
syndication agent and [                ], as documentation agent.  Terms defined
in the Credit Agreement are used herein with the same meanings.
 
Under the Credit Agreement, the Lenders have agreed, upon the terms and subject
to the conditions set forth therein, to make Loans to the Company and each
Issuing Bank has agreed to issue RF Letters of Credit for the account of the
Company and the other Revolving Borrowers.  The Company and
[                        ] desire that the Subsidiary Revolving Borrower become
a Revolving Borrower to make Borrowings under the Revolving Facility and to have
RF Letters of Credit issued for its account under the Revolving Facility.  Each
of the Company and the Subsidiary Revolving Borrower represent and warrant that
(a) the representations and warranties set forth in Article III of the Credit
Agreement to the extent related to the Subsidiary Revolving Borrower and this
Revolving Borrower Agreement (this “Agreement”) are true and correct in all
material respects on and as of the date hereof with the same effect as though
made on and as of such date and (b) the Subsidiary Revolving Borrower is a
Wholly Owned Subsidiary and the applicable provisions of Section 5.10 of the
Credit Agreement has been complied with in respect of the Subsidiary Revolving
Borrower.  Upon execution of this Agreement by each of the parties hereto, the
Subsidiary Revolving Borrower shall become a party to the Credit Agreement and a
“Revolving Borrower” and a “Borrower” thereunder for the purposes specified in
the second sentence of this paragraph and for purposes of each other Loan
Document, and the Subsidiary Revolving Borrower hereby agrees to be bound by all
provisions of the Credit Agreement.
 
Each Subsidiary Revolving Borrower that is a Foreign Subsidiary hereto
irrevocably and unconditionally appoints the Celanese US Holdings LLC with an
office on the date hereof at 1601 West LBJ Freeway, Dallas, Texas 75234 and its
successors hereunder (the “Process Agent”), as its agent to receive on behalf of
each such Subsidiary Revolving Borrower and its property all writs, claims,
process, and summonses in any action or proceeding brought against it in the
United States.  Such service may be made by mailing or delivering a copy of such
process to the respective Subsidiary Revolving Borrower in care of the Process
Agent at the address specified above for the Process Agent, and such Subsidiary
Revolving Borrower irrevocably authorizes and directs the Process Agent to
accept such service on its behalf.  Failure by the Process Agent to give notice
to the respective Subsidiary Revolving Borrower, or failure of the respective
Subsidiary Revolving Borrower, to receive notice of such service of process
shall not impair or affect the validity of such service on the Process Agent or
any such Subsidiary Revolving Borrower, or of any judgment based thereon.  Each
Subsidiary Revolving Borrower that is a Foreign Subsidiary hereto covenants and
agrees that it shall take any and all reasonable action, including the execution
and filing of any and all documents, that may be necessary to continue the
designation of the Process Agent above in full force and effect, and to cause
the Process Agent to act as such.  Each Subsidiary Revolving Borrower that is a
Foreign Subsidiary hereto further covenants and agrees to maintain at all times
an agent with offices in the United States to act as its Process Agent.  Nothing
herein shall in any way be deemed to limit the ability to serve any such writs,
process or summonses in any other manner permitted by applicable law.
 
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which, when
taken together, shall constitute but one contract.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of [                       ], 20[  ].
 
 
CELANESE US HOLDINGS LLC
 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 
 
[SUBSIDIARY REVOLVING BORROWER]
 
 
 
By:
 

 
 
 
Name:

 
 
 
Title:

 




E-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT G-2
 
[FORM OF]
REVOLVING BORROWER TERMINATION
 
Deutsche Bank AG, New York Branch
 
   as the Administrative Agent
 
   for the Lenders referred to below
 
60 Wall Street
 
New York, New York  10005
 


 
Attention:  [_______]
 
Fax:  (212) ____-______
 
[Date]
 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April [    ], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (the
“Company”), Celanese Americas Corporation, a Delaware corporation, certain other
subsidiaries of the Company from time to time party thereto as a borrower under
the Revolving Facility provided for therein (the “Subsidiary Revolving
Borrowers” and together with the Company the “Borrowers”), the Lenders party
thereto from time to time, and Deutsche Bank AG, New York Branch, as
administrative agent and as collateral agent for the Lenders. Terms defined in
the Credit Agreement are used herein with the same meanings.
 
Pursuant to Section 2.20 of the Credit Agreement, the Company hereby terminates
the status of [          ] (the “Terminated Subsidiary Revolving Borrower”) as a
Subsidiary Revolving Borrower under the Credit Agreement.  The Company
represents and warrants that (a) no Loans made to, or RF Letters of Credit
issued for the account of, the Terminated Subsidiary Revolving Borrower are
outstanding as of the date hereof, and (b) all amounts payable by the Terminated
Subsidiary Revolving Borrower in respect of interest and/or fees (and, to the
extent notified by the Administrative Agent, the Collateral Agent or any Lender,
any other amounts payable under the Credit Agreement or any other Loan Document)
pursuant to the Credit Agreement or any other Loan Document have been paid in
full on or prior to the date hereof.
 


 
 

--------------------------------------------------------------------------------

 


 
Very truly yours,
 
CELANESE US HOLDINGS LLC
 
 
 
By:
 

 
 
Name:

 
 
Title:





E-
 
 

--------------------------------------------------------------------------------

 


EXHIBIT H
 
MANDATORY COSTS FORMULAE
 
I.  
Definitions

 
In this Exhibit H:
 
“Act” means the Bank of England Act of 1998.
 
The term “special deposits” has the meanings ascribed to it from time to time
under or pursuant to the Act or (as may be appropriate) by the Bank of England.
 
“Fees Rules” means the rules on periodic fees in the Supervision Manual of the
FSA or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits.
 
“FSA” means the Financial Services Authority.
 
“Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate).
 
“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with the
legislation of the European Union relating to Economic and Monetary Union.
 
“Reference Banks” means, in relation to LIBOR and Mandatory Cost the principal
London offices of [     ], [    ] and [   ] [and, in relation to EURIBOR, the
principal office in [   ] of [   ], [    ] and [    ]] or such other banks as
may be appointed by the Administrative Agent in consultation with the Borrowers.
 
“Tariff Base” has the meaning ascribed to it for the purposes of, and shall be
calculated in accordance with, the Fees Regulations.
 
Any reference to a provision of any statute, directive, order or regulation
herein is a reference to that provision as amended or re-enacted from time to
time.  Capitalized terms used but not defined in this Exhibit H shall have the
meanings ascribed to them in the Credit Agreement dated as of April [  ], 2007
(as amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Celanese Holdings LLC, a Delaware limited liability
company, Celanese US Holdings LLC, a Delaware limited liability company (the
“Company”), Celanese Americas Corporation, a Delaware Corporation, certain other
subsidiaries of the Company from time to time party thereto as a borrower, the
Lenders party thereto from time to time, Deutsche Bank AG, New York Branch, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent  for the Lenders, Merrill Lynch Capital Corporation, as
syndication agent and [                    ] as documentation agent.
 
II.  
Calculation of the Mandatory Costs Rate

 
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the FSA (or, in either case, any other authority which replaces all or any of
its functions) or (b) the requirements of the European Central Bank.
 
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each Lender, in accordance with the paragraphs set
out below.  The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders' Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.
 
III.  
The Additional Cost Rate for any Lender lending from an office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent.  This percentage will be certified by that Lender in its
notice to the Agent to be its reasonable determination of the cost (expressed as
a percentage of that Lender's participation in all Loans made from that office)
of complying with the minimum reserve requirements of the European Central Bank
in respect of loans made from that office.

 
IV.  
The Additional Cost Rate for any Lender lending from an office in the United
Kingdom will be calculated by the Administrative Agent as follows:

 
in relation to a Loan in Euros:
 
[Missing Graphic Reference] per cent per annum.
 
Where:
 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 
V.  
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the FSA, supply to the Administrative Agent,
the rate of charge payable by that Reference Bank to the FSA pursuant to the
Fees Rules in respect of the relevant financial year of the FSA (calculated for
this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
VI.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Additional Cost Rate.  In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

 
(a)           the jurisdiction of its office; and
 
(b)           any other information that the Administrative Agent may reasonably
require for such purpose.
 
VII.  
Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

 
VIII.  
The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Administrative Agent based upon the information supplied to it
pursuant to paragraphs 5 and 6 above and on the assumption that, unless a Lender
notifies the Administrative Agent to the contrary, each Lender's obligations in
relation to cash ratio deposits and Special Deposits are the same as those of a
typical bank from its jurisdiction of incorporation with an office in the same
jurisdiction as its relevant office.

 
The Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over or under compensates
any Lender and shall be entitled to assume that the information provided by any
Lender or Reference Bank pursuant to paragraphs 3, 5 and 6 above is true and
correct in all respects.
 
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Additional Cost
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 5 and 6 above.
 
Any determination by the Administrative Agent pursuant to this Exhibit H in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties to the Credit Agreement (the “Parties”).
 
The Administrative Agent may from time to time, after consultation with the
Company and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Exhibit H in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the FSA or the European Central Bank (or, in any case, any
other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.
 




 
 

--------------------------------------------------------------------------------

 


EXHIBIT I
 
[FORM OF]
 
SOLVENCY CERTIFICATE
 
I, the undersigned, the [                       ] of Celanese Holdings LLC
(“Holdings”), DO HEREBY CERTIFY on behalf of Holdings that:
 
1.           This Certificate is furnished pursuant to Section 4.02(j) of the
Credit Agreement (as in effect on the date of this Certificate), dated as of
April [   ], 2007 (the “Credit Agreement”), among Celanese Holdings LLC, a
Delaware limited liability company, Celanese US Holdings LLC, a Delaware limited
liability company (the “Company”), Celanese Americas Corporation, a Delaware
corporation, certain other subsidiaries of the Company from time to time party
thereto as a borrower, the Lenders party thereto from time to time, Deutsche
Bank AG, New York Branch, as administrative agent and as collateral agent for
the Lenders, Merrill Lynch Capital Corporation, as syndication agent and
[                ], as documentation agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.
 
2.           Immediately after giving effect to the Transaction (a) the fair
value of the assets of Holdings and its Subsidiaries on a consolidated basis at
a fair valuation will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of Holdings and its Subsidiaries on a consolidated
basis, respectively; (b) the present fair saleable value of the property of
Holdings and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of Holdings and its
Subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) Holdings and its Subsidiaries on a
consolidated basis are able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) Holdings and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged as such businesses are now conducted and are
proposed to be conducted following the Effective Date.
 
3.           Holdings does not intend to, and does not believe that it or any of
its Material Subsidiaries will incur debts beyond its ability to pay such debts
as they mature, taking into account the timing and amounts of cash to be
received by it or any such subsidiary and the timing and amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
subsidiary.
 
[Signature Page Follows]


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto set my hand this [___] day of April, 2007.
 
 
CELANESE HOLDINGS LLC
 
 
 
By:
   

 
 
 
Name:

 
 
 
Title:

 




 




E-
 
 

--------------------------------------------------------------------------------

 



 
 

--------------------------------------------------------------------------------

 
EXHIBIT J




[FORM OF] GUARANTEE AND COLLATERAL AGREEMENT
 
dated and effective as of
 
[                           ], 2007
 
among
 
CELANESE HOLDINGS LLC,
 
CELANESE US HOLDINGS LLC,
 
CELANESE AMERICAS CORPORATION,
 
THE OTHER GUARANTOR SUBSIDIARIES
 
and
 
DEUTSCHE BANK AG, NEW YORK BRANCH,
 
as Collateral Agent
 




 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
 
ARTICLE I.
 
 


 
 
Definitions
 
 
SECTION 1.01.
Credit Agreement 
 

 
SECTION 1.02.
Other Defined Terms 
 

 
ARTICLE II.
 
 


 
 
Guarantee
 
 
SECTION 2.01.
Guarantee 
 

 
SECTION 2.02.
Guarantee of Payment 
 

 
SECTION 2.03.
No Limitations, etc. 
 

 
SECTION 2.04.
Reinstatement 
 

 
SECTION 2.05.
Agreement to Pay; Subrogation 
 

 
SECTION 2.06.
Information 
 

 
SECTION 2.07.
Maximum Liability 
 

 
ARTICLE III.
 
 


 
 
Pledge of Securities
 
 
SECTION 3.01.
Pledge 
 

 
SECTION 3.02.
Delivery of the Pledged Collateral 
 

 
SECTION 3.03.
Representations, Warranties and Covenants 
 

 
SECTION 3.04.
[Reserved] 
 

 
SECTION 3.05.
Registration in Nominee Name; Denominations 
 

 
SECTION 3.06.
Voting Rights; Dividends and Interest, etc. 
 

 
ARTICLE IV.
 
 


 
 
Security Interests in Personal Property
 
 
SECTION 4.01.
Security Interest 
 

 
SECTION 4.02.
Representations and Warranties 
 

 
SECTION 4.03.
Covenants 
 

 
SECTION 4.04.
Other Actions 
 

 
SECTION 4.05.
Covenants Regarding Patent, Trademark and Copyright Collateral 
 

 
ARTICLE V.
 
 


 
 
Remedies
 
 
SECTION 5.01.
Remedies Upon Default 
 

 
SECTION 5.02.
Application of Proceeds 
 

 
SECTION 5.03.
Grant of License to Use Intellectual Property 
 

 
SECTION 5.04.
Securities Act, etc. 
 

 
SECTION 5.05.
Registration, etc. 
 

 
ARTICLE VI.
 
 


 
 
Indemnity, Subrogation and Subordination
 
 
SECTION 6.01.
Indemnity and Subrogation 
 

 
SECTION 6.02.
Contribution and Subrogation 
 

 
SECTION 6.03.
Subordination 
 

 
ARTICLE VII.
 
 


 
 
Miscellaneous
 
 
SECTION 7.01.
Notices 
 

 
SECTION 7.02.
Security Interest Absolute 
 

 
SECTION 7.03.
[Reserved] 
 

 
SECTION 7.04.
Binding Effect; Several Agreement 
 

 
SECTION 7.05.
Successors and Assigns 
 

 
SECTION 7.06.
Collateral Agent’s Fees and Expenses; Indemnification 
 

 
SECTION 7.07.
Collateral Agent Appointed Attorney-in-Fact 
 

 
SECTION 7.08.
GOVERNING LAW 
 

 
SECTION 7.09.
Waivers; Amendment 
 

 
SECTION 7.10.
WAIVER OF JURY TRIAL 
 

 
SECTION 7.11.
Severability 
 

 
SECTION 7.12.
Counterparts 
 

 
SECTION 7.13.
Headings 
 

 
SECTION 7.14.
Jurisdiction; Consent to Service of Process 
 

 
SECTION 7.15.
Termination or Release 
 

 
SECTION 7.16.
Additional Parties 
 

 
SECTION 7.17.
Right of Set-off 
 



Schedules
 
Schedule I                           Subsidiary Parties
Schedule II                           Capital Stock; Debt Securities
Schedule III                           Intellectual Property
 
Exhibits
 
Exhibit I                           Form of Supplement
Exhibit II                           Form of Perfection Certificate




--
 
 

--------------------------------------------------------------------------------

 


GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of
[                         ], 2007 (this “Agreement”), among CELANESE HOLDINGS
LLC (the “Holdings”), CELANESE US HOLDINGS LLC (the “Company”), CELANESE
AMERICAS CORPORATION (“CAC”), each GUARANTOR SUBSIDIARY party hereto and
DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral Agent (in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined below).
 
Reference is made to the Credit Agreement dated as of April [  ], 2007 (as
amended, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among Holdings, the Company, CAC, certain other
subsidiaries of the Company from time to time party thereto as a borrower, the
LENDERS party thereto from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”), as administrative agent (in such capacity, the “Administrative
Agent”), and as Collateral Agent, MERRILL LYNCH CAPITAL CORPORATION (“MLCC”), as
syndication agent (in such capacity, the “Syndication Agent”), BANK OF AMERICA,
N.A., as documentation agent (in such capacity, the “Documentation Agent”), and
DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH, as Deposit Bank (in such capacity, the
“Deposit Bank”).
 
The obligations of the Lenders to extend and to maintain credit pursuant to the
Credit Agreement are conditioned upon, among other things, the execution and
delivery of this Agreement.  Holdings, the Company, CAC and the Guarantor
Subsidiaries will derive substantial benefits from such extensions of credit and
are willing to execute and deliver this Agreement in order to induce the Lenders
to extend such credit.  Accordingly, the parties hereto agree as follows:
 
 
ARTICLE I.                      
 
 


 
 
Definitions
 
SECTION 1.01. Credit Agreement
 
.
 
(a) Capitalized terms used in this Agreement and not otherwise defined herein
have the respective meanings assigned thereto in the Credit Agreement.  All
terms defined in the New York UCC (as defined herein) and not defined in this
Agreement have the meanings specified therein.
 
(b) The rules of construction specified in Section 1.02 of the Credit Agreement
also apply to this Agreement.
 
SECTION 1.02. Other Defined Terms
 
.  As used in this Agreement, the following terms have the meanings specified
below:
 
“Account Debtor” means any person who is or who may become obligated to any
Guarantor under, with respect to or on account of an Account.
 
“Article 9 Collateral” has the meaning assigned such term in Section 4.01.
 
“Claiming Guarantor” has the meaning assigned such term in Section 6.02.
 
“Collateral” means Article 9 Collateral and Pledged Collateral.
 
“Contributing Guarantor” has the meaning assigned such term in Section 6.02.
 
“Control Agreement” means a securities account control agreement or commodity
account control agreement, as applicable, in form and substance reasonably
satisfactory to the Collateral Agent.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any third party under any Copyright now or hereafter owned
by any Guarantor or that any Guarantor otherwise has the right to license, or
granting any right to any Guarantor under any Copyright now or hereafter owned
by any third party, and all rights of any Guarantor under any such agreement.
 
“Copyrights” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all copyright rights in any work subject to the copyright laws
of the United States or any other country, whether as author, assignee,
transferee or otherwise; and (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office, including those listed on
Schedule III.
 
“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.
 
“Equity Interests” has the meaning provided in the Credit Agreement but
excluding any interest otherwise included in such definition that is not a
“security” or “financial asset” under Article VIII of the New York UCC.
 
“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.
 
“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Guarantor of every kind and nature (other
than Accounts) now owned or hereafter acquired by any Guarantor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any letter of credit,
guarantee, claim, security interest or other security held by or granted to any
Guarantor to secure payment by an Account Debtor of any of the Accounts.
 
“Guaranteed Obligations” means, as to each Guarantor, all of the Obligations not
owed directly by it.
 
“Guaranteed Party” means, with respect to all Guaranteed Obligations, the
Collateral Agent, the Administrative Agent and/or the Lenders to which such
Guaranteed Obligations are owed.
 
“Guarantor” means, so long as such Person is a party hereto, each of Holdings,
CAC and each Subsidiary Party.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature now owned or hereafter acquired by any Guarantor, including
inventions, designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright
Licenses, Trademark Licenses, trade secrets, domain names, confidential or
proprietary technical and business information, know how or show how and all
related documentation.
 
“Investment Property” has the meaning assigned such term in the New York UCC.
 
“Lenders” has the meaning assigned to such term in the preliminary statement of
this Agreement.
 
“Loan Document Obligations” means (a) the due and punctual payment by each
Borrower of (i) the unpaid principal of and interest on the Loans made to such
Borrower, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment (if any) required
to be made by each Borrower under the Credit Agreement in respect of any Letter
of Credit issued for its account, when and as due, including payments in respect
of reimbursement of disbursements and interest thereon and (iii) all other
monetary obligations of each Borrower under the Credit Agreement and each of the
other Loan Documents, including obligations to pay fees, expense and
reimbursement obligations and indemnification obligations, whether primary,
secondary, direct, contingent, fixed or otherwise, including in the case of
clauses (i), (ii) and (iii), interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding and (b) the due and punctual
performance of all other obligations of each Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents  (other than this
Agreement), including to provide cash collateral.
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Noticed Event of Default” means any Event of Default as to which the
Administrative Agent has given Holdings written notice that (i) such Event of
Default constitutes a Noticed Event of Default and (ii) to the extent such
notice may be given without violation of applicable law, the Collateral Agent
intends, as a result of such Event of Default (alone or among others), to
exercise its rights hereunder, provided that an Event of Default under Section
7.01(h) or (i) of the Credit Agreement shall in any event constitute a Noticed
Event of Default.
 
“Obligations” means (a) the Loan Document Obligations, (b) the due and punctual
payment and performance of all the obligations of each Guarantor under and
pursuant to this Agreement, (c) the due and punctual payment and performance of
all obligations of each Guarantor under each Swap Agreement that (i) is in
effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (ii) is entered into after the
Effective Date with any counterparty that is a Lender or an Affiliate of a
Lender at the time such Swap Agreement is entered into, and (d) the due and
punctual payment and performance of all obligations of each Guarantor in respect
of overdrafts and related liabilities owed to a Lender or any of its Affiliates
and arising from cash management services (including treasury, depository,
overdraft, credit or debit card, electronic funds transfer and other cash
management arrangements).
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any third party any right to make, use or sell any invention covered
by a Patent, now or hereafter owned by any Guarantor or that any Guarantor
otherwise has the right to license or granting to any Guarantor any right to
make, use or sell any invention covered by a Patent, now or hereafter owned by
any third party.
 
“Patents” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all letters patent of the United States or the equivalent
thereof in any other country, and all applications for letters patent of the
United States or the equivalent thereof in any other country, including those
listed on Schedule III, and (b) all reissues, continuations, divisions,
continuations-in-part or extensions thereof, and the inventions disclosed or
claimed therein, including the right to make, use and/or sell the inventions
disclosed or claimed therein.
 
“Perfection Certificate” means a certificate substantially in the form of
Exhibit II, completed and supplemented with the schedules and attachments
contemplated thereby, and duly executed by a Responsible Officer of Holdings,
the Company, CAC and each Guarantor Subsidiary (determined as of the Effective
Date).
 
“Pledged Collateral” has the meaning assigned to such term in Section 3.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 3.01.
 
“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.
 
“Pledged Stock” has the meaning assigned to such term in Section 3.01.
 
“Secured Parties” means with respect to all Obligations, as appropriate, (i) the
Lenders, (ii) the Administrative Agent and the Collateral Agent, (iii) each
Issuing Bank, (iv) each counterparty to any Swap Agreement entered into with a
Guarantor the obligations under which constitute Obligations, (v) each Lender or
Affiliate owed obligations which constitute Obligations under clause (d) of the
definition thereof, (vi) the beneficiaries of each indemnification obligation
undertaken by any Guarantor under any Loan Document and (vii) the successors and
permitted assigns of each of the foregoing.
 
“Security Interest” has the meaning assigned to such term in Section 4.01.
 
“Specified Borrower” has the meaning assigned to such term in Section 6.01.
 
“Subsidiary Party” means, so long as a party hereto, each Guarantor Subsidiary
in existence on the Effective Date and each other subsidiary required to become
party hereto pursuant to Section 7.16.
 
“Subsidiary Revolving Borrowers” has the meaning assigned such term in the
preliminary statement of this Agreement.
 
“Supplement” shall mean an instrument in the form of Exhibit I hereto.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any third party any right to use any Trademark now or hereafter
owned by any Guarantor or that any Guarantor otherwise has the right to license,
or granting to any Guarantor any right to use any Trademark now or hereafter
owned by any third party.
 
“Trademarks” means all of the following now owned or hereafter acquired by any
Guarantor:  (a) all trademarks, service marks, corporate names, company names,
business names, fictitious business names, trade dress, logos, other source or
business identifiers, designs and general intangibles of like nature, now
existing or hereafter adopted or acquired, all registrations thereof (if any),
and all registration applications filed in connection therewith, including
registrations and applications in the United States Patent and Trademark Office
or any similar offices in any State of the United States or any other country or
any political subdivision thereof, and all renewals thereof, including those
listed on Schedule III and (b) all goodwill associated therewith or symbolized
thereby.
 
 
ARTICLE II.                      
 
 


 
 
Guarantee
 
SECTION 2.01. Guarantee
 
.  Each Guarantor unconditionally guarantees, jointly with the other Guarantors
and severally, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of its Guaranteed Obligations.  Each Guarantor
further agrees that its Guaranteed Obligations may be extended or renewed, in
whole or in part, without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
of its Guaranteed Obligations.  Each Guarantor waives presentment to, demand of
payment from and protest to any Person of any of its Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment.
 
SECTION 2.02. Guarantee of Payment
 
.  Each Guarantor further agrees that its guarantee hereunder constitutes a
guarantee of payment when due and not of collection, and waives any right to
require that any resort be had by the Collateral Agent or any other Secured
Party to any security held for the payment of its Guaranteed Obligations or to
any balance of any Deposit Account or credit on the books of the Collateral
Agent or any other Secured Party in favor of any Person.
 
SECTION 2.03. No Limitations, etc.
 
 
 
 
(a) Except for termination of a Guarantor’s obligations hereunder as expressly
provided for in Section 7.15, the obligations of each Guarantor hereunder shall
not be subject to any reduction, limitation, impairment or termination for any
reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of its Guaranteed Obligations or otherwise.  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by:
 
(i) the failure of the Administrative Agent, the Collateral Agent or any other
Person to assert any claim or demand or to exercise or enforce any right or
remedy under the provisions of any Loan Document or otherwise;
 
(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Agreement;
 
(iii) any default, failure or delay, willful or otherwise, in the performance of
the Obligations;
 
(iv) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the indefeasible payment in
full in cash of all the Obligations),
 
(v) any illegality, lack of validity or enforceability of any Obligation,
 
(vi) any change in the corporate existence, structure or ownership of any Loan
Party, or any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Loan Party or its assets or any resulting release or discharge of
any Obligation,
 
(vii) the existence of any claim, set-off or other rights that the Guarantor may
have at any time against any Loan Party, the Collateral Agent, or any other
corporation or Person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim,
 
(viii) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any term of any of its Guaranteed Obligations or the Collateral
Agent’s rights with respect thereto, including, without limitation:
 
(A) the application of any such law, regulation, decree or order, including any
prior approval, which would prevent the exchange of a foreign currency for
Dollars or such other currency in which its Guaranteed Obligations are due, or
the remittance of funds outside of such jurisdiction or the unavailability of
Dollars or any such other currency in any legal exchange market in such
jurisdiction in accordance with normal commercial practice; or
 
(B) a declaration of banking moratorium or any suspension of payments by banks
in such jurisdiction or the imposition by such jurisdiction or any governmental
authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction; or
 
(C) any expropriation, confiscation, nationalization or requisition by such
country or any governmental authority that directly or indirectly deprives any
Borrower of any assets or their use, or of the ability to operate its business
or a material part thereof; or
 
(D) any war (whether or not declared), insurrection, revolution, hostile act,
civil strife or similar events occurring in such jurisdiction which has the same
effect as the events described in clause (A), (B) or (C) above (in each of the
cases contemplated in clauses (A) through (D) above, to the extent occurring or
existing on or at any time after the date of this Agreement), and
 
(ix) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Collateral Agent that might otherwise constitute a defense to, or a legal or
equitable discharge of, any Loan Party or the Guarantor or any other guarantor
or surety.
 
Each Guarantor expressly authorizes the respective Guaranteed Parties to take
and hold security for the payment and performance of its Guaranteed Obligations,
to exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of its
Guaranteed Obligations, all without affecting the obligations of such Guarantor
hereunder.
 
Without limiting the generality of the foregoing, with respect to any of its
Guaranteed Obligations that, in accordance with the express terms of any
agreement pursuant to which such Guaranteed Obligations were created, were
denominated in Dollars or any currency other than the currency of the
jurisdiction where a Borrower is principally located, each Guarantor guarantees
that it shall pay the Collateral Agent strictly in accordance with the express
terms of such agreement, including in the amounts and in the currency expressly
agreed to thereunder, irrespective of and without giving effect to any laws of
the jurisdiction where a Borrower is principally located in effect from time to
time, or any order, decree or regulation in the jurisdiction where a Borrower is
principally located.
 
(b) To the fullest extent permitted by applicable law, each Guarantor waives any
defense based on or arising out of any defense of any Borrower or any other Loan
Party or the unenforceability of its Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability of any Borrower
or any other Loan Party, other than the indefeasible payment in full in cash of
all its Guaranteed Obligations.  The Collateral Agent and the other Guaranteed
Parties may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Borrower or any other Loan
Party or exercise any other right or remedy available to them against any
Borrower or any other Loan Party, without affecting or impairing in any way the
liability of any Guarantor hereunder except to the extent its Guaranteed
Obligations have been fully and indefeasibly paid in full in cash.  To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any Borrower or
any other Loan Party, as the case may be, or any security.
 
SECTION 2.04. Reinstatement
 
.  Each Guarantor agrees that its guarantee hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of its Guaranteed Obligations is rescinded or must
otherwise be restored by the Administrative Agent or any other Guaranteed Party
upon the bankruptcy or reorganization of any Borrower, any other Loan Party or
otherwise.
 
SECTION 2.05. Agreement to Pay; Subrogation
 
.  In furtherance of the foregoing and not in limitation of any other right that
the Collateral Agent or any other Guaranteed Party has at law or in equity
against any Guarantor by virtue hereof, upon the failure of any Borrower or any
other Loan Party to pay any Guaranteed Obligation when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, each Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Collateral Agent for distribution to the applicable Guaranteed
Parties in cash the amount of such unpaid Guaranteed Obligation.  Upon payment
by any Guarantor of any sums to the Collateral Agent as provided above, all
rights of such Guarantor against such Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
 
SECTION 2.06. Information
 
.  Each Guarantor assumes all responsibility for being and keeping itself
informed of the financial condition and assets of each Borrower and each other
Loan Party, and of all other circumstances bearing upon the risk of nonpayment
of its Guaranteed Obligations and the nature, scope and extent of the risks that
such Guarantor assumes and incurs hereunder, and agrees that none of the
Collateral Agent or the other Guaranteed Parties will have any duty to advise
such Guarantor of information known to it or any of them regarding such
circumstances or risks.
 
SECTION 2.07. Maximum Liability
 
.  Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 6.02).
 
 
ARTICLE III.                                
 
 


 
 
Pledge of Securities
 
SECTION 3.01. Pledge
 
.  As security for the payment or performance, as the case may be, in full of
its Obligations, each Guarantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest in all of such Guarantor’s
right, title and interest in, to and under (a) the Equity Interests directly
owned by it on the Effective Date (which shall be listed on Schedule II) and any
other Equity Interests obtained in the future by such Guarantor and any
certificates representing all such Equity Interests (all such Equity Interests
and certificates referred to collectively as the “Pledged Stock”); provided that
the Pledged Stock shall not include (i) more than 65% of the issued and
outstanding voting Equity Interests of any Foreign Subsidiary, (ii) to the
extent applicable law requires that a Subsidiary of such Guarantor issue
directors’ qualifying shares, such shares or nominee or other similar shares,
(iii) any Equity Interests with respect to which the Collateral and Guarantee
Requirement or the other paragraphs of Section 5.10 of the Credit Agreement need
not be satisfied by reason of Section 5.10(g) of the Credit Agreement, (iv) any
Equity Interests of a Subsidiary to the extent that, as of the Effective Date,
and for so long as, such a pledge of such Equity Interests would violate a
contractual obligation binding on such Equity Interests, (v) any Equity
Interests of a Subsidiary of a Guarantor acquired after the Effective Date if,
and to the extent that, and for so long as, (A) a pledge of such Equity
Interests would violate applicable law or any contractual obligation binding
upon such Subsidiary and (B) such law or obligation existed at the time of the
acquisition thereof and was not created or made binding upon such Subsidiary in
contemplation of or in connection with the acquisition of such Subsidiary
(provided that the foregoing clause (B) shall not apply in the case of a joint
venture, including a joint venture that is a Subsidiary); provided that such
each Guarantor shall use its commercially reasonable efforts to avoid any such
restrictions classified in this clause (v) or (vi) any Equity Interests of a
Person that is not directly or indirectly a Subsidiary; (b)(i) the debt
securities listed opposite the name of such Guarantor on Schedule II, (ii) to
the extent required by Section 3.02(b), any debt securities in the future issued
to, or acquired by, such Guarantor and (iii) the promissory notes and any other
instruments, if any, evidencing debt owed to any Guarantor (the “Pledged Debt
Securities”); (c) subject to Section 3.06, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
securities referred to in clauses (a) and (b) above; (d) subject to Section
3.06, all rights and privileges of such Guarantor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).
 
TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.
 
SECTION 3.02. Delivery of the Pledged Collateral
 
.
 
(a) Each Guarantor hereby represents that all Pledged Securities owned by such
Guarantor on the Effective Date have been delivered to the Collateral
Agent.  Each Guarantor agrees promptly, upon its first becoming a Guarantor
hereunder or thereafter to the extent first acquiring same, to deliver or cause
to be delivered to the Collateral Agent, for the benefit of the Secured Parties,
any and all Pledged Securities to the extent such Pledged Securities, in the
case of promissory notes or other instruments evidencing Indebtedness, are
required to be delivered pursuant to paragraph (b) of this Section 3.02.
 
(b) Each Guarantor will cause any Indebtedness for borrowed money having an
aggregate principal amount that has a Dollar Equivalent in excess of $10,000,000
(other than intercompany current liabilities incurred in the ordinary course of
business) owed to such Guarantor by any person to be evidenced by a duly
executed promissory note that is pledged and delivered to the Collateral Agent,
for the benefit of the Secured Parties, pursuant to the terms hereof.  To the
extent any such promissory note is a demand note, each Guarantor party thereto
agrees, if requested by the Collateral Agent, to immediately demand payment
thereunder upon an Event of Default specified under Section 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement.
 
(c) Upon delivery to the Collateral Agent, (i) any Pledged Securities required
to be delivered pursuant to the foregoing paragraphs (a) and (b) of this Section
3.02 shall be accompanied by stock powers or note powers, as applicable, duly
executed in blank or other instruments of transfer reasonably satisfactory to
the Collateral Agent and by such other instruments and documents as the
Collateral Agent may reasonably request and (ii) all other property composing
part of the Pledged Collateral delivered pursuant to the terms of this Agreement
shall be accompanied to the extent necessary to perfect the security interest in
or allow realization on the Pledged Collateral by proper instruments of
assignment duly executed by the applicable Guarantor and such other instruments
or documents (including issuer acknowledgments in respect of uncertificated
securities) as the Collateral Agent may reasonably request.  Each delivery (or
subsequent confirmation by a successor of the prior delivery) of Pledged
Securities hereunder shall be accompanied by a schedule describing the
securities, which schedule shall be attached hereto as Schedule II and made a
part of Schedule II; provided that failure to attach any such schedule hereto
shall not affect the validity of such pledge of such Pledged Securities.  Each
schedule so delivered shall supplement any prior schedules so delivered.
 
SECTION 3.03. Representations, Warranties and Covenants
 
.  The Guarantors, jointly and severally, represent, warrant and covenant to and
with the Collateral Agent, for the benefit of the Secured Parties, that:
 
(a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by the Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be pledged hereunder in order to satisfy the Collateral and Guarantee
Requirement;
 
(b) the Pledged Stock and Pledged Debt Securities (solely with respect to
Pledged Debt Securities issued by a person that is not a Subsidiary of Holdings
or an Affiliate of any such subsidiary, to the best of each Guarantor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
and (ii) in the case of Pledged Debt Securities (solely with respect to Pledged
Debt Securities issued by a person that is not a Subsidiary of Holdings or an
Affiliate of any such subsidiary, to the best of each Guarantor’s knowledge) are
legal, valid and binding obligations of the issuers thereof subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally, (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing;
 
(c) except for the security interests granted hereunder, each Guarantor (i) is
and, subject to any transfers made in compliance with the Credit Agreement, will
continue to be the direct owner, beneficially and of record, of the Pledged
Securities indicated on Schedule II as owned by such Guarantor, (ii) holds the
same free and clear of all Liens, other than Liens permitted under Section 6.02
of the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than pursuant to a transaction permitted by
the Credit Agreement and other than Liens permitted under Section 6.02 of the
Credit Agreement and (iv) subject to the rights of such Guarantor under the Loan
Documents to dispose of Pledged Collateral, will defend its title or interest
hereto or therein against any and all Liens (other than Liens permitted under
Section 6.02 of the Credit Agreement), however arising, of all persons;
 
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally or otherwise permitted to exist pursuant to the terms
of the Credit Agreement, the Pledged Collateral is and will continue to be
freely transferable and assignable, and none of the Pledged Collateral is or
will be subject to any option, right of first refusal, shareholders agreement,
charter or by-law provisions or contractual restriction of any nature that
might, in any material respect, prohibit, impair, delay or adversely affect the
pledge of such Pledged Collateral hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder;
 
(e) each Guarantor has the power and authority to pledge the Pledged Collateral
pledged by it hereunder in the manner hereby done or contemplated;
 
(f) no consent or approval of any Governmental Authority, any securities
exchange or any other person was or is necessary to the validity of the pledge
effected hereby (other than such as have been obtained and are in full force and
effect);
 
(g) by virtue of the execution and delivery by the Guarantors of this Agreement,
when any Pledged Securities are delivered to the Collateral Agent, for the
benefit of the Secured Parties, in accordance with this Agreement, the
Collateral Agent will obtain, for the benefit of the Secured Parties, a legal,
valid and perfected first priority lien upon and security interest in such
Pledged Securities as security for the payment and performance of the
Obligations;
 
(h) each Guarantor does not own on the Effective Date, any security constituting
an equity interest in any Person to the extent such security constitutes an
uncertificated security and will not acquire any such uncertificated security
thereafter except to the extent it has complied with the provisions of the third
sentence of Section 4.04(c), to the extent applicable thereto; and
 
(i) the pledge effected hereby is effective to vest in the Collateral Agent, for
the benefit of the Secured Parties, the rights of the Collateral Agent in the
Pledged Collateral as set forth herein.
 
SECTION 3.04. [Reserved]
 
.
 
SECTION 3.05. Registration in Nominee Name; Denominations
 
.  The Collateral Agent, on behalf of the Secured Parties, shall have the right
(in its sole and absolute discretion) to hold the Pledged Securities in the name
of the applicable Guarantor, endorsed or assigned in blank or in favor of the
Collateral Agent or, if a Noticed Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent).  Each Guarantor will promptly give to the Collateral Agent copies
of any notices or other communications received by it with respect to Pledged
Securities registered in the name of such Guarantor.
 
SECTION 3.06. Voting Rights; Dividends and Interest, etc.
 


 
(a) Unless and until a Noticed Event of Default shall have occurred and be
continuing:
 
(i) Each Guarantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Securities or any
part thereof for any purpose consistent with the terms of this Agreement, the
Credit Agreement and the other Loan Documents; provided that such rights and
powers shall not be exercised in any manner that could reasonably be expected to
materially and adversely affect the rights inuring to a holder of any Pledged
Securities, the rights and remedies of any of the Collateral Agent or the other
Secured Parties under this Agreement, the Credit Agreement or any other Loan
Document or the ability of the Secured Parties to exercise the same.
 
(ii) The Collateral Agent shall promptly execute and deliver to each Guarantor,
or cause to be executed and delivered to such Guarantor, all such proxies,
powers of attorney and other instruments as such Guarantor may reasonably
request for the purpose of enabling such Guarantor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.
 
(iii) Each Guarantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Securities to the extent and only to the extent that (x)
such dividends, interest, principal and other distributions are permitted by,
and otherwise paid or distributed in accordance with, the terms and conditions
of the Credit Agreement, the other Loan Documents and applicable laws and (y)
such payment on distribution is not payable directly to the Collateral Agent
pursuant to the terms of the applicable Pledged Securities; provided that any
noncash dividends, interest, principal or other distributions that constitute
Pledged Securities (whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities or received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise) shall be and become part of the Pledged Collateral, and, if received
by any Guarantor, shall not be commingled by such Guarantor with any of its
other funds or property but shall be held separate and apart therefrom, shall be
held in trust for the benefit of the Collateral Agent, for the benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the benefit of the Secured Parties, in the same form as so received (accompanied
by stock powers duly executed in blank or other appropriate instruments of
transfer satisfactory to the Collateral Agent).
 
(b) Upon the occurrence and during the continuance of a Noticed Event of
Default, all rights of any Guarantor to dividends, interest, principal or other
distributions that such Guarantor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 3.06 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Collateral Agent
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Guarantor
contrary to the provisions of this Section 3.06 shall not be commingled by such
Guarantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (accompanied by stock powers duly executed in blank or other
appropriate instruments of transfer reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the Term Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Guarantor (without interest) all dividends, interest,
principal or other distributions that such Guarantor would otherwise have been
permitted to retain pursuant to the terms of paragraph (a)(iii) of this Section
3.06 and that remain in such account.
 
(c) Upon the occurrence and during the continuance of a Noticed Event of
Default, all rights of any Guarantor to exercise the voting and/or consensual
rights and powers it is entitled to exercise pursuant to paragraph (a)(i) of
this Section 3.06, and the obligations of the Collateral Agent under paragraph
(a)(ii) of this Section 3.06, shall cease, and all such rights shall thereupon
become vested in the Collateral Agent, for the benefit of the Secured Parties,
which shall have the sole and exclusive right and authority to exercise such
voting and consensual rights and powers; provided that, unless otherwise
directed by the Required Lenders, the Collateral Agent shall have the right from
time to time following and during the continuance of an Event of Default to
permit the Guarantors to exercise such rights.  After all Noticed Events of
Default have been cured or waived and the Term Borrower has delivered to the
Collateral Agent a certificate to that effect, each Guarantor shall have the
right to exercise the voting and/or consensual rights and powers that such
Guarantor would otherwise have been entitled to exercise pursuant to the terms
of paragraph (a)(i) above.
 
 
ARTICLE IV.                                
 
 


 
 
Security Interests in Personal Property
 
SECTION 4.01. Security Interest
 
.
 
(a) As security for the payment or performance, as the case may be, in full of
the Obligations, each Guarantor hereby assigns and pledges to the Collateral
Agent, its successors and assigns, for the benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired by such Guarantor or in
which such Guarantor now has or at any time in the future may acquire any right,
title or interest (collectively, the “Article 9 Collateral”):
 
(i) all Accounts;
 
(ii) all Chattel Paper;
 
(iii) all cash and Deposit Accounts;
 
(iv) all Documents;
 
(v) all Equipment;
 
(vi) all General Intangibles;
 
(vii) all Goods;
 
(viii) all Instruments;
 
(ix) all Inventory;
 
(x) all Investment Property;
 
(xi) all Letter-of-Credit Rights;
 
(xii) all Commercial Tort Claims listed on Schedule 4.01 hereto;
 
(xiii) all books and records pertaining to the Article 9 Collateral; and
 
(xiv) to the extent not otherwise included, all proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
guarantees given by any person with respect to any of the foregoing.
 
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, (b) any assets (including Equity Interests)
with respect to which the Collateral and Guarantee Requirement or the other
paragraphs of Section 5.10 of the Credit Agreement need not be satisfied by
reason of Section 5.10(g) of the Credit Agreement, (c) any assets to the extent
that, as of the Effective Date, and for so long as, such grant of a security
interest would violate a contractual obligation or applicable law binding on
such asset, (d) any property of any Person acquired by a Guarantor after the
Effective Date pursuant to Section 6.04(l) of the Credit Agreement, if, and to
the extent that, and for so long as, (A) such grant of a security interest would
violate applicable law or any contractual obligation binding upon such property
and (B) such law or obligation existed at the time of the acquisition thereof
and was not created or made binding upon such property in contemplation of or in
connection with the acquisition of such Subsidiary (provided that the foregoing
clause (B) shall not apply in the case of a joint venture, including a joint
venture that is a Subsidiary) provided that each Guarantor shall use its
commercially reasonable efforts to avoid any such restriction described in this
clause (d), or (e) any Letter of Credit Rights to the extent any Guarantor is
required by applicable law to apply the proceeds of a drawing of such Letter of
Credit for a specified purpose.
 
(b) Each Guarantor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to file in any relevant jurisdiction any initial
financing statements (including fixture filings) with respect to the Article 9
Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Guarantor is an organization, the type of
organization and any organizational identification number issued to such
Guarantor, (ii) in the case of a financing statement filed as a fixture filing,
a sufficient description of the real property to which such Article 9 Collateral
relates and (iii) a description of collateral that describes such property in
any other manner as the Collateral Agent may reasonably determine is necessary
or advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property” or words of similar effect.  Each Guarantor
agrees to provide such information to the Collateral Agent promptly upon
request.
 
The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents as may be necessary
or advisable for the purpose of perfecting, confirming, continuing, enforcing or
protecting the Security Interest granted by each Guarantor, without the
signature of any Guarantor, and naming any Guarantor or the Guarantors as
debtors and the Collateral Agent as secured party.
 
(c) The Security Interest is granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or in any way alter or modify,
any obligation or liability of any Guarantor with respect to or arising out of
the Article 9 Collateral.
 
SECTION 4.02. Representations and Warranties
 
.  The Guarantors jointly and severally represent and warrant to the Collateral
Agent and the Secured Parties that:
 
(a) Each Guarantor has good and valid rights in and title to all material
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has full power and authority to grant to the Collateral
Agent the Security Interest in such Article 9 Collateral pursuant hereto and to
execute, deliver and perform its obligations in accordance with the terms of
this Agreement, without the consent or approval of any other person other than
any consent or approval that has been obtained and is in full force and effect.
 
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name of each
Guarantor, is correct and complete, in all material respects, as of the
Effective Date.  Uniform Commercial Code financing statements (including fixture
filings, as applicable) or other appropriate filings, recordings or
registrations containing a description of the Article 9 Collateral have been
prepared by the Collateral Agent based upon the information provided to the
Collateral Agent in the Perfection Certificate for filing in each governmental,
municipal or other office specified in Schedule 7 to the Perfection Certificate
(or specified by notice from the Company to the Collateral Agent after the
Effective Date in the case of filings, recordings or registrations required by
Section 5.10 of the Credit Agreement), and constitute all the filings,
recordings and registrations (other than filings required to be made in the
United States Patent and Trademark Office and the United States Copyright Office
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States issued Patents and applications, United States registered
Trademarks and applications and United States registered Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the benefit of the Secured Parties) in respect of all Article 9 Collateral
in which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Each Guarantor represents and
warrants that a fully executed agreement in the form hereof (or a short form
hereof which form shall be reasonably acceptable to the Collateral Agent)
containing a description of all Article 9 Collateral consisting of United States
issued Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Collateral Agent for recording with the United States
Patent and Trademark Office and the United States Copyright Office pursuant to
35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the regulations
thereunder, as applicable, and reasonably requested by the Collateral Agent, to
protect the validity of and to establish a legal, valid and perfected security
interest in favor of the Collateral Agent, for the benefit of the Secured
Parties, in respect of all Article 9 Collateral consisting of the foregoing in
which a security interest may be perfected by recording with the United States
Patent and Trademark Office and the United States Copyright Office.
 
(c) The Security Interest constitutes (i) a legal and valid security interest in
all the Article 9 Collateral securing the payment and performance of the
Obligations, (ii) subject to the filings described in Section 4.02(b), a
perfected security interest in all Article 9 Collateral in which a security
interest may be perfected by filing, recording or registering a financing
statement or analogous document in the United States (or any political
subdivision thereof) and its territories and possessions pursuant to the New
York UCC or other applicable law in such jurisdictions and (iii) a security
interest that shall be perfected in all Article 9 Collateral in which a security
interest may be perfected upon the receipt and recording of this Agreement with
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable.  The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement or arising by operation of law.
 
(d) The Article 9 Collateral is owned by the Guarantors free and clear of any
Lien, other than Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement or arising by operation of law.  None of the Guarantors has
filed or consented to the filing of (i) any financing statement or analogous
document under the New York UCC or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Guarantor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any
Guarantor assigns any Article 9 Collateral or any security agreement or similar
instrument covering any Article 9 Collateral with any foreign governmental,
municipal or other office, which financing statement or analogous document,
assignment, security agreement or similar instrument is still in effect, except,
in each case, for Liens expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
 
(e) None of the Guarantors holds any Commercial Tort Claim individually in
excess of $1,000,000 as of the Effective Date except as indicated on the
Perfection Certificate.
 
(f) All Accounts have been originated by the Guarantors and all Inventory has
been acquired by the Guarantors in the ordinary course of business.
 
SECTION 4.03. Covenants
 
.
 
(a) Each Guarantor agrees promptly (and in any event within 30 days of such
change) to notify the Collateral Agent in writing of any change (i) in its legal
name, (ii) in its identity or type of organization or corporate structure, (iii)
in its Federal Taxpayer Identification Number or organizational identification
number or (iv) in its jurisdiction of organization.  Each Guarantor agrees
promptly to provide the Collateral Agent with certified organizational documents
reflecting any of the changes described in the immediately preceding
sentence.  Each Guarantor agrees not to effect or permit any change referred to
in the first sentence of this paragraph (a) unless all filings have been made,
or are reasonably concurrently made, under the applicable Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral, for the
benefit of the Secured Parties.  Each Guarantor agrees promptly to notify the
Collateral Agent if any material portion of the Article 9 Collateral owned or
held by such Guarantor is damaged or destroyed.
 
(b) Subject to the rights of such Guarantor under the Loan Documents to dispose
of Collateral, each Guarantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Collateral Agent, for the
benefit of the Secured Parties, in the Article 9 Collateral and the priority
thereof against any Lien not expressly permitted pursuant to Section 6.02 of the
Credit Agreement.
 
(c) Each Guarantor agrees, at its own expense, to execute, acknowledge, deliver
and cause to be duly filed all such further instruments and documents and take
all such actions as the Collateral Agent may from time to time reasonably
request to better assure, preserve, protect and perfect the Security Interest
and the rights and remedies created hereby, including the payment of any fees
and taxes required in connection with the execution and delivery of this
Agreement, the granting of the Security Interest and the filing of any financing
statements (including fixture filings) or other documents in connection herewith
or therewith.  If any amount payable under or in connection with any of the
Article 9 Collateral that is in excess of $10,000,000 is or shall be or become
evidenced by any promissory note or other instrument, such note or instrument
shall be promptly pledged and delivered to the Collateral Agent, for the benefit
of the Secured Parties, accompanied by executed instruments of transfer
reasonably satisfactory to the Collateral Agent.
 
(d) After the occurrence of an Event of Default and during the continuance
thereof, the Collateral Agent shall have the right to verify under reasonable
procedures the validity, amount, quality, quantity, value, condition and status
of, or any other matter relating to, the Article 9 Collateral, including, in the
case of Accounts or Article 9 Collateral in the possession of any third person
(following notice to the Term Borrower of its intention to do so),  by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification.  The Collateral Agent
shall have the right to share any information it gains from such inspection or
verification with any Secured Party.
 
(e) At its option at any time which an Event of Default exists, the Collateral
Agent may discharge past due taxes, assessments, charges, fees, Liens, security
interests or other encumbrances at any time levied or placed on the Article 9
Collateral and not permitted pursuant to Section 6.02 of the Credit Agreement,
and may pay for the maintenance and preservation of the Article 9 Collateral to
the extent any Guarantor fails to do so as required by the Credit Agreement or
this Agreement, and each Guarantor jointly and severally agrees to reimburse the
Collateral Agent on demand for any reasonable payment made or any reasonable
expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 4.03(e) shall be
interpreted as excusing any Guarantor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Guarantor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.
 
(f) Each Guarantor (rather than the Collateral Agent or any Secured Party) shall
remain liable for the observance and performance of all the conditions and
obligations to be observed and performed by it under each contract, agreement or
instrument relating to the Article 9 Collateral and each Guarantor jointly and
severally agrees to indemnify and hold harmless the Collateral Agent and the
Secured Parties from and against any and all liability for such performance.
 
(g) None of the Guarantors shall make or permit to be made an assignment, pledge
or hypothecation of the Article 9 Collateral or shall grant any other Lien in
respect of the Article 9 Collateral, except as expressly permitted by the Credit
Agreement.  None of the Guarantors shall make or permit to be made any transfer
of the Article 9 Collateral and each Guarantor shall remain at all times in
possession of the Article 9 Collateral owned by it, except as permitted by the
Credit Agreement.
 
(h) None of the Guarantors will, without the Collateral Agent’s prior written
consent, grant any extension of the time of payment of any Accounts included in
the Article 9 Collateral, compromise, compound or settle the same for less than
the full amount thereof, release, wholly or partly, any person liable for the
payment thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with its past practices (it being
agreed that nothing in this clause (h) shall prohibit sales of receivables
permitted by Section 6.05(g) of the Credit Agreement).
 
(i) Each Guarantor irrevocably makes, constitutes and appoints the Collateral
Agent (and all officers, employees or agents designated by the Collateral Agent)
as such Guarantor’s true and lawful agent (and attorney in fact) for the
purpose, during the continuance of an Event of Default, of making, settling and
adjusting claims in respect of Article 9 Collateral under policies of insurance,
endorsing the name of such Guarantor on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto.  In the event that any
Guarantor at any time or times while an Event of Default exists fails to obtain
or maintain any of the policies of insurance required hereby or to pay any
premium in whole or part relating thereto, the Collateral Agent may, without
waiving or releasing any obligation or liability of the Guarantors hereunder or
any Event of Default, in its sole discretion, obtain and maintain such policies
of insurance and pay such premium and take any other actions with respect
thereto as the Collateral Agent reasonably deems advisable.  All sums disbursed
by the Collateral Agent in connection with this Section 4.03(i), including
reasonable attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Guarantors to the Collateral
Agent and shall be additional Obligations secured hereby.
 
SECTION 4.04. Other Actions
 
.  In order to further ensure the attachment, perfection and priority of, and
the ability of the Collateral Agent to enforce, for the benefit of the Secured
Parties, the Collateral Agent’s security interest in the Article 9 Collateral,
each Guarantor agrees, in each case at such Guarantor’s own expense, to take the
following actions with, respect to the following Article 9 Collateral:
 
(a) Instruments and Tangible Chattel Paper.  If any Guarantor shall at any time
hold or acquire any Instruments or Tangible Chattel Paper evidencing an amount
in excess of $10,000,000, such Guarantor shall forthwith endorse, assign and
deliver the same to the Collateral Agent, accompanied by such instruments of
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably request.
 
(b) Cash Accounts.  No Guarantor shall grant Control of any Deposit Account to
any Person other than the Collateral Agent.
 
(c) Investment Property.  Except to the extent otherwise provided in
Article III, if any Guarantor shall at any time hold or acquire any Certificated
Security, such Guarantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.  If any security now or hereafter acquired by any Guarantor is
uncertificated and is issued to such Guarantor or its nominee directly by the
issuer thereof, upon the Collateral Agent’s reasonable request while an Event of
Default exists, such Guarantor shall promptly notify the Collateral Agent of
such uncertificated securities and pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, either (i) cause the
issuer to agree to comply with instructions from the Collateral Agent as to such
security, without further consent of any Guarantor or such nominee, or (ii)
cause the issuer to register the Collateral Agent as the registered owner of
such security.  If any security or other Investment Property, whether
certificated or uncertificated, representing an Equity Interest in a third party
and having a fair market value in excess of $10,000,000 now or hereafter
acquired by any Guarantor is held by such Guarantor or its nominee through a
securities intermediary or commodity intermediary, such Guarantor shall promptly
notify the Collateral Agent thereof and, at the Collateral Agent’s request and
option, pursuant to a Control Agreement in form and substance reasonably
satisfactory to the Collateral Agent, either (A) cause such securities
intermediary or commodity intermediary, as applicable, to agree, in the case of
a securities intermediary, to comply with entitlement orders or other
instructions from the Collateral Agent to such securities intermediary as to
such securities or other Investment Property or, in the case of a commodity
intermediary, to apply any value distributed on account of any commodity
contract as directed by the Collateral Agent to such commodity intermediary, in
each case without further consent of any Guarantor or such nominee, or (B) in
the case of Financial Assets or other Investment Property held through a
securities intermediary, arrange for the Collateral Agent to become the
entitlement holder with respect to such Investment Property, for the benefit of
the Secured Parties, with such Guarantor being permitted, only with the consent
of the Collateral Agent, to exercise rights to withdraw or otherwise deal with
such Investment Property.  The Collateral Agent agrees with each of the
Guarantors that the Collateral Agent shall not give any such entitlement orders
or instructions or directions to any such issuer, securities intermediary or
commodity intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by any Guarantor, unless an Event of Default
has occurred and is continuing or, after giving effect to any such withdrawal or
dealing rights, would occur.  The provisions of this paragraph (c) shall not
apply to any Financial Assets credited to a securities account for which the
Collateral Agent is the securities intermediary.
 
(d) Commercial Tort Claims.  If any Guarantor shall at any time hold or acquire
a Commercial Tort Claim in an amount reasonably estimated to exceed $10,000,000,
such Guarantor shall promptly notify the Collateral Agent thereof in a writing
signed by such Guarantor, including a summary description of such claim, and
grant to the Collateral Agent in writing a security interest therein and in the
proceeds thereof, all upon the terms of this Agreement, with such writing to be
in form and substance reasonably satisfactory to the Collateral Agent.
 
SECTION 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral
 
.
 
(a) Each Guarantor agrees that it will not knowingly do any act or omit to do
any act (and will exercise commercially reasonable efforts to prevent its
licensees from knowingly doing any act or knowingly omitting to do any act)
whereby any Patent that is material to the normal conduct of such Guarantor’s
business may become prematurely invalidated or dedicated to the public, and
agrees that it shall take commercially reasonable steps with respect to any
material products covered by any such Patent as necessary and sufficient to
establish and preserve its rights under applicable patent laws.
 
(b) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each owned Trademark necessary
to the normal conduct of such Guarantor’s business, (i) maintain such Trademark
in full force free from any adjudication of abandonment or invalidity for non
use, (ii) maintain the quality of products and services offered under such
Trademark on all material respects, (iii) display such Trademark with notice of
federal or foreign registration or claim of trademark or service mark as
required under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third party rights.
 
(c) Each Guarantor will, and will use its commercially reasonable efforts to
cause its licensees or its sublicensees to, for each work covered by a material
Copyright necessary to the normal conduct of such Guarantor’s business that it
publishes, displays and distributes, use copyright notice as required under
applicable copyright laws.
 
(d) Each Guarantor shall notify the Collateral Agent promptly if it knows that
any Patent, Trademark or Copyright material to the normal conduct of such
Guarantor’s business may imminently become abandoned, lost or dedicated to the
public, or of any materially adverse determination or development, (excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country), regarding such Guarantor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
 
(e) Each Guarantor, either itself or through any agent, employee, licensee or
designee, shall (i) inform the Collateral Agent on a semi-annual basis of each
application by itself, or through any agent, employee, licensee or designee, for
any Patent with the United States Patent and Trademark Office and each
registration of any Trademark or Copyright with the United States Patent and
Trademark Office, the United States Copyright Office or any comparable office or
agency in any other country filed during the preceding six-month period, and
(ii) upon the reasonable request of the Collateral Agent, execute and deliver
any and all agreements, instruments, documents and papers as the Collateral
Agent may reasonably request to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.
 
(f) Each Guarantor shall exercise its reasonable business judgment in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any comparable office or agency in any other country
with respect to maintaining and pursuing each material application relating to
any Patent, Trademark and/or Copyright (and obtaining the relevant grant or
registration) material to the normal conduct of such Guarantor’s business and to
maintain (i) each issued Patent and (ii) the registrations of each Trademark and
each Copyright, in each case that is material to the normal conduct of such
Guarantor’s business, including, when applicable and necessary in such
Guarantor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any Guarantor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.
 
 
ARTICLE V.                                
 
 


 
 
Remedies
 
SECTION 5.01. Remedies Upon Default
 
.  Upon the occurrence and during the continuance of a Noticed Event of Default,
each Guarantor agrees to deliver each item of Collateral to the Collateral Agent
on demand, and it is agreed that the Collateral Agent shall have the right to
take any of or all the following actions at the same or different times:  (a)
with respect to any Article 9 Collateral consisting of Intellectual Property, on
demand, to cause the Security Interest to become an assignment, transfer and
conveyance of any of or all such Article 9 Collateral by the applicable
Guarantors to the Collateral Agent or to license or sublicense, whether general,
special or otherwise, and whether on an exclusive or a nonexclusive basis, any
such Article 9 Collateral throughout the world on such terms and conditions and
in such manner as the Collateral Agent shall determine (other than in violation
of any then existing licensing arrangements to the extent that waivers
thereunder cannot be obtained) and (b) with or without legal process and with or
without prior notice or demand for performance, to take possession of the
Article 9 Collateral and without liability for trespass to enter any premises
where the Article 9 Collateral may be located for the purpose of taking
possession of or removing the Article 9 Collateral and, generally, to exercise
any and all rights afforded to a secured party under the applicable Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
foregoing, each Guarantor agrees that the Collateral Agent shall have the right,
subject to the mandatory requirements of applicable law, to sell or otherwise
dispose of all or any part of the Collateral at a public or private sale or at
any broker’s board or on any securities exchange, for cash, upon credit or for
future delivery as the Collateral Agent shall deem appropriate.  The Collateral
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof.  Upon consummation of any such sale of
Collateral pursuant to this Section 5.01 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Guarantor, and each Guarantor hereby waives and releases (to the extent
permitted by law) all rights of redemption, stay, valuation and appraisal that
such Guarantor now has or may at any time in the future have under any rule of
law or statute now existing or hereafter enacted.
 
The Collateral Agent shall give the applicable Guarantors 10 Business Days’
written notice (which each Guarantor agrees is reasonable notice within the
meaning of Section 9 612 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as an entirety or in separate parcels, as the Collateral
Agent may (in its sole and absolute discretion) determine.  The Collateral Agent
shall not be obligated to make any sale of any Collateral if it shall determine
not to do so, regardless of the fact that notice of sale of such Collateral
shall have been given.  The Collateral Agent may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for sale, and such sale may,
without further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this Section
5.01, any Secured Party may bid for or purchase for cash, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Guarantor (all such rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property in accordance with Section 5.02 hereof
without further accountability to any Guarantor therefor.  For purposes hereof,
a written agreement to purchase the Collateral or any portion thereof shall be
treated as a sale thereof; the Collateral Agent shall be free to carry out such
sale pursuant to such agreement and no Guarantor shall be entitled to the return
of the Collateral or any portion thereof subject thereto, notwithstanding the
fact that after the Collateral Agent shall have entered into such an agreement
all Events of Default shall have been remedied and the Obligations paid in
full.  As an alternative to exercising the power of sale herein conferred upon
it, the Collateral Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court appointed receiver.  Any
sale pursuant to the provisions of this Section 5.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
 
SECTION 5.02. Application of Proceeds
 
.  The Collateral Agent shall promptly apply the proceeds, moneys or balances of
any collection or sale of Collateral, as well as any Collateral consisting of
cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent and the Collateral Agent in connection with such collection or sale or
otherwise in connection with this Agreement, any other Loan Document or any of
the Obligations, including all court costs and the fees and expenses of its
agents and legal counsel, the repayment of all advances made by the
Administrative Agent and the Collateral Agent hereunder or under any other Loan
Document on behalf of any Guarantor and any other costs or expenses incurred in
connection with the exercise of any right or remedy hereunder or under any other
Loan Document;
 
SECOND, to the ratable payment of the Obligations, and
 
THIRD, once all Obligations have been paid in full, to the Guarantors, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.
 
The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Collateral Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Collateral Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Collateral Agent or such officer or be answerable in any way for the
misapplication thereof.
 
SECTION 5.03. Grant of License to Use Intellectual Property
 
.  Solely for the purpose of enabling the Collateral Agent to exercise rights
and remedies under this Agreement at such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies, each Guarantor hereby
grants to (in the Collateral Agent’s sole discretion) a designee of the
Collateral Agent or the Collateral Agent, for the benefit of the Secured
Parties, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to any Guarantor) to use, license or sublicense
any of the Article 9 Collateral consisting of Intellectual Property now owned or
hereafter acquired by such Guarantor, wherever the same may be located, and
including, without limitation, in such license reasonable access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.  The use of
such license by the Collateral Agent may be exercised, at the option of the
Collateral Agent, while an Event of Default exists; provided that any license,
sublicense or other transaction entered into by the Collateral Agent in
accordance herewith shall be binding upon the Guarantors notwithstanding any
subsequent cure of an Event of Default.
 
SECTION 5.04. Securities Act, etc.
 
  In view of the position of the Guarantors in relation to the Pledged
Collateral, or because of other current or future circumstances, a question may
arise under the Securities Act of 1933, as now or hereafter in effect, or any
similar federal statute hereafter enacted analogous in purpose or effect (such
Act and any such similar statute as from time to time in effect being called the
“Federal Securities Laws”) with respect to any disposition of the Pledged
Collateral permitted hereunder.  Each Guarantor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral could
dispose of the same.  Similarly, there may be other legal restrictions or
limitations affecting the Collateral Agent in any attempt to dispose of all or
part of the Pledged Collateral under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each Guarantor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, in its sole and absolute discretion, (a) may proceed to make
such a sale whether or not a registration statement for the purpose of
registering such Pledged Collateral or part thereof shall have been filed under
the Federal Securities Laws or, to the extent applicable, Blue Sky or other
state securities laws and (b) may approach and negotiate with a single potential
purchaser to effect such sale.  Each Guarantor acknowledges and agrees that any
such sale might result in prices and other terms less favorable to the seller
than if such sale were a public sale without such restrictions.  In the event of
any such sale, the Collateral Agent shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 5.04 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.
 
SECTION 5.05. Registration, etc.
 
  Each Guarantor agrees that, upon the occurrence and during the continuance of
an Event of Default, if for any reason the Collateral Agent desires to sell any
of the Pledged Collateral at a public sale, it will, at any time and from time
to time, upon the written request of the Collateral Agent, use its commercially
reasonable efforts to take or to cause the issuer of such Pledged Collateral to
take such action and prepare, distribute and/or file such documents, as are
required or advisable in the reasonable opinion of counsel for the Collateral
Agent to permit the public sale of such Pledged Collateral.  Each Guarantor
further agrees to indemnify, defend and hold harmless the Administrative Agent,
each other Secured Party, any underwriter and their respective officers,
directors, affiliates and controlling persons from and against all loss,
liability, expenses, costs of counsel (including reasonable fees and expenses of
legal counsel to the Collateral Agent of, and claims (including the costs of
investigation) that they may incur insofar as such loss, liability, expense or
claim arises out of or is based upon any alleged untrue statement of a material
fact contained in any prospectus (or any amendment or supplement thereto) or in
any notification or offering circular, or arises out of or is based upon any
alleged omission to state a material fact required to be stated therein or
necessary to make the statements in any thereof not misleading, except insofar
as the same may have been caused by any untrue statement or omission based upon
information furnished in writing to such Guarantor or the issuer of such Pledged
Collateral by the Collateral Agent or any other Secured Party expressly for use
therein.  Each Guarantor further agrees, upon such written request referred to
above, to use its commercially reasonable efforts to qualify, file or register,
or cause the issuer of such Pledged Collateral to qualify, file or register, any
of the Pledged Collateral under the Blue Sky or other securities laws of such
states as may be reasonably requested by the Collateral Agent and keep
effective, or cause to be kept effective, all such qualifications, filings or
registrations.  Each Guarantor will bear all costs and expenses of carrying out
its obligations under this Section 5.05.  Each Guarantor acknowledges that there
is no adequate remedy at law for failure by it to comply with the provisions of
this Section 5.05 only and that such failure would not be adequately compensable
in damages and, therefore, agrees that its agreements contained in this Section
5.05 may be specifically enforced.
 
 
ARTICLE VI.                                
 
 


 
 
Indemnity, Subrogation and Subordination
 
SECTION 6.01. Indemnity and Subrogation
 
.  In addition to all such rights of indemnity and subrogation as the Guarantors
may have under applicable law (but subject to Section 6.03), each Guarantor that
is a Borrower (a “Specified Borrower”) agrees that (a) in the event a payment
shall be made by any Guarantor under this Agreement in respect of any Obligation
of such Specified Borrower that has been incurred by it as a Borrower, such
Specified Borrower shall indemnify such Guarantor for the full amount of such
payment and such Guarantor shall be subrogated to the rights of the person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Guarantor shall be sold pursuant to this Agreement
or any other Security Document to satisfy in whole or in part an Obligation of a
Specified Borrower that has been incurred by it as a Borrower, such Specified
Borrower shall indemnify such Guarantor in an amount equal to the greater of the
book value or the fair market value of the assets so sold.
 
SECTION 6.02. Contribution and Subrogation
 
.  Each Guarantor (a “Contributing Guarantor”) agrees (subject to Section 6.03)
that, in the event a payment shall be made by any other Guarantor hereunder in
respect of any Obligation or assets of any other Guarantor shall be sold
pursuant to any Security Document to satisfy any Obligation and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower of such Obligation as provided in Section 6.01 or otherwise, the
Contributing Guarantor shall indemnify the Claiming Guarantor in an amount equal
to the amount of such payment or the greater of the book value or the fair
market value of such assets, as applicable, in each case multiplied by a
fraction of which the numerator shall be the net worth of such Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 7.16, the date of the supplement
hereto executed and delivered by such Guarantor).  Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 6.02 shall
be subrogated to the rights of such Claiming Guarantor under Section 6.01 to the
extent of such payment.
 
SECTION 6.03. Subordination
 
.
 
(a) Notwithstanding any provision of this Agreement to the contrary, all rights
of the Guarantors under Sections 6.01 and 6.02 and all other rights of
indemnity, contribution or subrogation of the Guarantor under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Obligations.  No failure on the part of any Borrower or any
Guarantor to make the payments required by Sections 6.01 and 6.02 (or any other
payments required under applicable law or otherwise) shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.
 
(b) Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be
subordinated to the indefeasible payment in full in cash of the Obligations in
the manner set forth in Exhibit F to the Credit Agreement.
 
 
ARTICLE VII.                                
 
 


 
 
Miscellaneous
 
SECTION 7.01. Notices
 
.  All communications and notices hereunder shall (except as otherwise expressly
permitted herein) be in writing and given as provided in Section 9.01 of the
Credit Agreement.  All communications and notices hereunder to any Subsidiary
Party shall be given to it in care of the Company, with such notice to be given
as provided in Section 9.01 of the Credit Agreement.
 
SECTION 7.02. Security Interest Absolute
 
.  All rights of the Collateral Agent hereunder, the Security Interest, the
security interest in the Pledged Collateral and all obligations of each
Guarantor hereunder shall be absolute and unconditional irrespective of (a) any
lack of validity or enforceability of the Credit Agreement, any other Loan
Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Guarantor in respect of the
Obligations or this Agreement.
 
SECTION 7.03. [Reserved]
 
.
 
SECTION 7.04. Binding Effect; Several Agreement
 
.  This Agreement shall become effective as to any party to this Agreement when
a counterpart hereof executed on behalf of such party shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Collateral Agent, and thereafter shall be binding upon such party
and the Collateral Agent and their respective permitted successors and assigns,
and shall inure to the benefit of such party, the Collateral Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement.  This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.
 
SECTION 7.05. Successors and Assigns
 
.  Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the permitted successors and assigns of
such party; and all covenants, promises and agreements by or on behalf of any
Guarantor or the Collateral Agent that are contained in this Agreement shall
bind and inure to the benefit of their respective permitted successors and
assigns.
 
SECTION 7.06. Collateral Agent’s Fees and Expenses; Indemnification
 
.
 
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.
 
(b) Without limitation of its indemnification obligations under the other Loan
Documents, each Guarantor jointly and severally agrees to indemnify the
Collateral Agent and the other Indemnitees (as defined in Section 9.05 of the
Credit Agreement) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including reasonable
counsel fees, charges and disbursements, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of, (i) the
execution, delivery or performance of this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto and thereto of their respective obligations thereunder or
the consummation of the Transactions and other transactions contemplated hereby,
(ii) the use of proceeds of the Loans or the use of any Letter of Credit or
(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, or to the Collateral, whether or not any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses result primarily from the gross negligence or willful
misconduct of such Indemnitee (treating for the purposes of this Section 7.06(b)
only any Secured Party and its Related Parties as a single Indemnitee).
 
(c) Any such amounts payable as provided hereunder shall be additional
Obligations hereunder.  The provisions of this Section 7.06 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of the Collateral Agent or
any other Secured Party.  All amounts due under this Section 7.06 shall be
payable on written demand therefor (accompanied by a reasonably detailed
computation of the amounts to be paid).
 
SECTION 7.07. Collateral Agent Appointed Attorney-in-Fact
 
.  Each Guarantor hereby appoints the Collateral Agent the attorney-in-fact of
such Guarantor for the purpose, during the continuance of an Event of Default,
of carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Collateral Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of a Noticed Event of Default, with full power of substitution
either in the Collateral Agent’s name or in the name of such Guarantor, (a) to
receive, endorse, assign or deliver any and all notes, acceptances, checks,
drafts, money orders or other evidences of payment relating to the Collateral or
any part thereof; (b) to demand, collect, receive payment of, give receipt for
and give discharges and releases of all or any of the Collateral; (c) to ask
for, demand, sue for, collect, receive and give acquittance for any and all
moneys due or to become due under and by virtue of any Collateral; (d) to sign
the name of any Guarantor on any invoice or bill of lading relating to any of
the Collateral; (e) to send verifications of Accounts to any Account Debtor; (f)
to commence and prosecute any and all suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect or otherwise realize on
all or any of the Collateral or to enforce any rights in respect of any
Collateral; (g) to settle, compromise, compound, adjust or defend any actions,
suits or proceedings relating to all or any of the Collateral; (h) to notify, or
to require any Guarantor to notify, Account Debtors to make payment directly to
the Collateral Agent; and (i) to use, sell, assign, transfer, pledge, make any
agreement with respect to or otherwise deal with all or any of the Collateral,
and to do all other acts and things necessary to carry out the purposes of this
Agreement, as fully and completely as though the Collateral Agent were the
absolute owner of the Collateral for all purposes; provided, that nothing herein
contained shall be construed as requiring or obligating the Collateral Agent to
make any commitment or to make any inquiry as to the nature or sufficiency of
any payment received by the Collateral Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Guarantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
 
SECTION 7.08. GOVERNING LAW
 
.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
SECTION 7.09. Waivers; Amendment
 
.
 
(a) No failure or delay by the Administrative Agent, the Collateral Agent, any
Issuing Bank or any Lender in exercising any right, power or remedy hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy, or any
abandonment or discontinuance of steps to enforce such a right, power or remedy,
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  The rights, powers and remedies of the Administrative
Agent, the Collateral Agent, any Issuing Bank and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights, powers or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section 7.09, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, the
Collateral Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on any Loan Party in any case shall entitle any Loan Party to any other or
further notice or demand in similar or other circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Collateral Agent and the Loan Party or Loan Parties with respect to which
such waiver, amendment or modification is to apply (or, at its election and
after the Effective Date, by Holdings on behalf of all such Loan Parties),
subject to any consent required in accordance with Section 9.08 of the Credit
Agreement.
 
SECTION 7.10. WAIVER OF JURY TRIAL
 
.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.10.
 
SECTION 7.11. Severability
 
.  In the event any one or more of the provisions contained in this Agreement or
in any other Loan Document should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby.  The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
 
SECTION 7.12. Counterparts
 
.  This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one contract, and shall become effective as provided in Section
7.04.  Delivery of an executed counterpart to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed original.
 
SECTION 7.13. Headings
 
.  Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.
 
SECTION 7.14. Jurisdiction; Consent to Service of Process
 
.
 
(a) Each party to this Agreement hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Collateral Agent, any Issuing Bank or
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Guarantor, or its properties,
in the courts of any jurisdiction.
 
(b) Each party to this Agreement hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any New York State or federal court.  Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(c) Each Guarantor not a party to the Credit Agreement hereby appoints
[                                  ] as its agent for service of process, such
appointment to be on the same basis as set forth in Section 9.15(c) of the
Credit Agreement.
 
SECTION 7.15. Termination or Release
 
.
 
(a) This Agreement, the guarantees made herein, the Security Interest and all
other security interests granted hereby shall terminate on the first date when
all the Obligations have been indefeasibly paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement, the Revolving L/C
Exposure and CL Exposure each has been reduced to zero and each Issuing Bank has
no further obligations to issue Letters of Credit under the Credit Agreement.
 
(b) A Subsidiary Party shall automatically be released from its obligations
hereunder and the security interests in the Collateral of such Subsidiary Party
shall be automatically released upon the consummation of any transaction
permitted by the Credit Agreement as a result of which such Subsidiary Party
ceases to be a Subsidiary of the Company; provided that the Required Lenders
shall have consented to such transaction (to the extent such consent is required
by the Credit Agreement) and the terms of such consent did not provide
otherwise.
 
(c) Upon any sale or other transfer by any Guarantor of any Collateral that is
permitted under the Credit Agreement to any person that is not a Guarantor, or
upon the effectiveness of any written consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.
 
(d) In connection with any termination or release pursuant to paragraph (a), (b)
or (c) of this Section 7.15, the Collateral Agent shall execute and deliver to
any Guarantor, at such Guarantor’s expense, all documents that such Guarantor
shall reasonably request to evidence such termination or release.  Any execution
and delivery of documents pursuant to this Section 7.15 shall be without
recourse to or warranty by the Collateral Agent.
 
SECTION 7.16. Additional Parties
 
.  On the date occurring after the Effective Date on which a Person first
becomes a Domestic Subsidiary, such Person shall, to the extent required by
Section 5.10 of the Credit Agreement, become a party hereto as a
Guarantor.  Upon execution and delivery by the Collateral Agent and any such
Person of a Supplement, such Person shall become a Guarantor hereunder with the
same force and effect as if originally named as a Guarantor herein.  The
execution and delivery of a Supplement shall not require the consent of any
other party to this Agreement.  The rights and obligations of each party to this
Agreement shall remain in full force and effect notwithstanding the addition of
any new party to this Agreement.
 
SECTION 7.17. Right of Set-off
 
.  If an Event of Default shall have occurred and be continuing, each Lender and
each Issuing Bank is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Issuing Bank to or
for the credit or the account of any party to this Agreement against any of and
all the obligations of such party now or hereafter existing under this Agreement
owed to such Lender or such Issuing Bank, irrespective of whether or not such
Lender or such Issuing Bank shall have made any demand under this Agreement and
although such obligations may be unmatured.  The rights of each Lender under
this Section 7.17 are in addition to other rights and remedies (including other
rights of set off) that such Lender or such Issuing Bank may have.
 
[Signature Page Follows]
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
CELANESE HOLDINGS LLC
 
 
By:
   

 
 
Name: 

 
 
Title:

 
CELANESE US HOLDINGS LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
CELANESE AMERICAS CORPORATION
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
BCP CRYSTAL US 2 LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
                    CELANESE ACETATE LLC
 
By:
   

 
 
Name: 

 
 
Title: 

 
CELANESE CHEMICALS, INC.
 
 
By:
   

 
 
Name:

 
 
Title: 



 
 

--------------------------------------------------------------------------------

 


CELANESE FIBERS OPERATIONS, LTD.
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
CELANESE HOLDINGS, INC.
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
CELANESE INTERNATIONAL CORPORATION
 
 
By:
   

 
 
Name: 

 
 
Title:  

 
CELANESE LTD. (Texas)
 
 
By:
   

 
 
Name: 

 
 
Title:

 
CELANESE OVERSEAS CORPORATION
 
 
By:
    

 
 
Name: 

 
 
Title: 

 
CELANESE PIPE LINE COMPANY (Texas)
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
                         CELTRAN, INC.
 
 
By:
    

 
 
Name: 

 
 
Title: 

 
CELWOOD INSURANCE COMPANY (Vermont)
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
CNA FUNDING LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
CNA HOLDINGS, INC.
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
FKAT LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
TICONA FORTRON INC.
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
TICONA LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
                         KEP AMERICAS ENGINEERING PLASTICS, LLC
 
 
By:
   

 
 
Name: 

 
 
Title: 

 
TICONA POLYMERS, INC.
 
 
By:
    

 
 
Name: 

 
 
Title: 

 
 
TICONA GUR SERVICES, INC.
 
 
By:
    

 
 
Name: 

 
 
Title: 




 
 

--------------------------------------------------------------------------------

 


DEUTSCHE BANK AG, NEW YORK BRANCH,
 
  as Collateral Agent
 
 
By:
 

 
 
Name:

 
 
Title:

 
 
 
 /s/  

 
 
Name:

 
 
Title: 

 




 
 

--------------------------------------------------------------------------------

 


Schedule I to
the Guarantee and
Collateral Agreement


 
Subsidiary Parties




 
 

--------------------------------------------------------------------------------

 


Schedule II to
the Guarantee and
Collateral Agreement


 
EQUITY INTERESTS & DEBT SECURITIES
 




 
 

--------------------------------------------------------------------------------

 


Schedule III to
Guarantee and
Collateral Agreement


 
COPYRIGHTS OWNED BY [NAME OF GUARANTOR]


 
 

--------------------------------------------------------------------------------

 


Schedule III to
Guarantee and
Collateral Agreement


 
PATENTS OWNED BY [NAME OF GUARANTOR]


 
 

--------------------------------------------------------------------------------

 


Schedule III to
Guarantee and
Collateral Agreement


 
TRADEMARKS OWNED BY [NAME OF GUARANTOR]


 
 

--------------------------------------------------------------------------------

 


Exhibit I
to Guarantee and
Collateral Agreement


 
SUPPLEMENT NO. __ dated as of                      (this “Supplement”), to the
Guarantee and Collateral Agreement dated as of April 2, 2007 (the “Collateral
Agreement”), among CELANESE HOLDINGS LLC, CELANESE US HOLDINGS LLC, CELANESE
AMERICAS CORPORATION and the other Guarantors party thereto and DEUTSCHE BANK
AG, NEW YORK BRANCH as Collateral Agent (in such capacity, the “Collateral
Agent”) for the Secured Parties (as defined herein).
 
A.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Collateral Agreement.
 
B.           Section 7.16 of the Collateral Agreement provides that additional
Persons will become Guarantors under the Collateral Agreement by execution and
delivery of an instru-ment in the form of this Supplement.  The undersigned
Person (the “New Guarantor”) is execut-ing this Supplement to become a
Guarantor.
 
Accordingly, the Collateral Agent and the New Guarantor agree as follows:
 
SECTION 1.                      In accordance with Section 7.16 of the
Collateral Agreement, the New Guarantor by its signature below becomes a
Guarantor under Collateral Agreement with the same force and effect as if
originally named therein as a Guarantor, and the New Guarantor hereby (a) agrees
to all the terms and provisions of the Collateral Agreement applicable to it as
a Guarantor and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct, in all
material respects, on and as of the date hereof.  In furtherance of the
foregoing, the New Guarantor, as security for the payment and performance in
full of the Obligations, does hereby create and grant to the Collateral Agent,
its successors and assigns, for the benefit of the Secured Parties, their
successors and assigns, a security interest in and Lien on all the New
Guarantor’s right, title and interest in and to the Collateral of the New
Guarantor.  Each reference to a “Guarantor” in the Guarantee and Collateral
Agreement shall be deemed to include the New Guarantor.  The Collateral
Agreement is hereby incorporated herein by reference.
 
SECTION 2.                      The New Guarantor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reor-ganization, fraudulent conveyance or other similar laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether such enforceability is considered in a pro-ceeding in equity or at law)
and (iii) implied covenants of good faith and fair dealing.
 
SECTION 3.                      This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  This Supplement shall become
effective when (a) the Collateral Agent shall have received a counterpart of
this Supplement that bears the signature of the New Guarantor and (b) the
Collateral Agent has executed a counterpart hereof.
 
SECTION 4.                      The New Guarantor hereby represents and warrants
that (a) set forth on Schedule I attached hereto is a true and correct schedule
of the location of any and all Article 9 Collateral of the New Guarantor, (b)
set forth on Schedule II attached hereto is a true and correct schedule of all
the Pledged Securities of the New Guarantor and (c) set forth under its
signature hereto, is the true and correct legal name of the New Guarantor, its
jurisdiction of formation and the location of its chief executive office.
 
SECTION 5.                      Except as expressly supplemented hereby, the
Collateral Agree-ment shall remain in full force and effect.
 
SECTION 6.                                THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGA-TIONS OF THE PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
 
SECTION 7.                      In the event any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Collateral Agreement shall not in any way
be affected or impaired thereby.  The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforce-able provisions.
 
SECTION 8.                      All communications and notices hereunder shall
be in writing and given as provided in Section 7.01 of the Collateral Agreement.
 
SECTION 9.                      The New Guarantor agrees to reimburse the
Collateral Agent for its reasonable out-of-pocket expenses in connection with
this Supplement, including the reason-able fees, disbursements and other charges
of counsel for the Collateral Agent.
 
IN WITNESS WHEREOF, the New Guarantor and the Collateral Agent have duly
executed this Supplement to the Collateral Agreement as of the day and year
first above written.




--
 
 

--------------------------------------------------------------------------------

 




[NAME OF NEW GUARANTOR]




By:         
Name:
Title:




Legal Name:




Jurisdiction of Formation:




Location of Chief Executive Office:




 
DEUTSCHE BANK AG, NEW YORK BRANCH, as Collateral Agent





By:         
Name:
Title:




By:         
Name:
Title:
 




--
 
 

--------------------------------------------------------------------------------

 


Schedule I to
Supplement No.___
to the Guarantee and
Collateral Agreement


 
LOCATION OF ARTICLE 9 COLLATERAL
 
Description
 
Location
       

 


 




 
 

--------------------------------------------------------------------------------

 


Schedule II to
Supplement No.__
to the Guarantee and
Collateral Agreement


 
Pledged Securities of the New Guarantor
 
EQUITY INTERESTS
 


 
Number of Issuer Certificate
 
Registered Owner
 
Number and Class
of Equity Interest
 
Percentage of
Equity Interests
                                                       

 
DEBT SECURITIES
 


 
Issuer
 
Principal Amount
 
Date of Note
 
Maturity Date
                                                       

 
OTHER PROPERTY



                       

 




 
 

--------------------------------------------------------------------------------

 


Exhibit II
to Guarantee and
Collateral Agreement


 
PERFECTION CERTIFICATE
 
Reference is hereby made to the Credit Agreement (the “Credit Agreement”), dated
as of April 2, 2007 (such date, the “Closing Date”), among CELANESE HOLDINGS
LLC, a Delaware limited liability company (“Holdings”), CELANESE US HOLDINGS
LLC, a Delaware limited liability company (the “Borrower”), CELANESE AMERICAS
CORPORATION, a Delaware corporation (“CAC”), certain other subsidiaries of the
Company from time to time party hereto as a borrower, the LENDERS party hereto
from time to time, DEUTSCHE BANK AG, NEW YORK BRANCH (“DBNY”), as administrative
agent (in such capacity, the “Administrative Agent”), and as collateral agent
(in such capacity, the “Collateral Agent”), MERRILL LYNCH CAPITAL CORPORATION
(“MLCC”), as syndication agent (in such capacity, the “Syndication Agent”), and
ABN AMRO BANK N.V., BANK OF AMERICA, N.A., CITIBANK NA, AND JP MORGAN CHASE BANK
NA, as co-documentation agents.  Terms defined in the Credit Agreement are used
herein as therein defined.  Capitalized terms used but not defined herein have
the meanings assigned in the Credit Agreement; provided that the term
“Collateral” shall not, for the purposes of this Perfection Certificate, include
the Mortgaged Properties.
 
The undersigned hereby certifies to the Collateral Agent as follows:
 
1. Names.  (a)  The exact legal name of the Borrower and each Domestic
Subsidiary Loan Party, as such name appears in its respective certificate of
incorporation or any other organizational document, is set forth in Schedule
1(a).  Each of the Borrower and each Domestic Subsidiary Loan Party is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization except to the extent disclosed in Schedule 1(a).  Also set forth in
Schedule 1(a) is the organizational identification number, if any, of each of
the Borrower and each Domestic Subsidiary Loan Party that is a registered
organization, the Federal Taxpayer Identification Number of each of the Borrower
and each Domestic Subsidiary Loan Party and the State of formation of each of
the Borrower and each Domestic Subsidiary Loan Party.
 
(b)           Set forth in Schedule 1(b) is each corporate or organizational
name that each of the Borrower and each Domestic Subsidiary Loan Party has had
in the past five years, together with the dates of the relevant changes.
 
(c)           Set forth in Schedule 1(c) is a list of all other names (including
trade names or similar appellations) used by each of the Borrower and each
Domestic Subsidiary Loan Party, or any other business or organization to which
each of the Borrower and each Domestic Subsidiary Loan Party became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, now or at any time during the past
five years.
 
2. Current Locations.  (a)  The chief executive office of each of the Borrower
and each Domestic Subsidiary Loan Party is located at the address set forth in
Schedule 2(a) hereto.  Set forth in Schedule 2(b) are all locations where each
of the Borrower and each Domestic Subsidiary Loan Party maintains any books or
records relating to any Collateral.
 
(b)           [Intentionally Omitted]
 
(c)           [Intentionally Omitted]
 
(d)           [Intentionally Omitted]
 
3. [Intentionally Omitted].
 
4. Extraordinary Transactions.  Except for those purchases, acquisitions and
other transactions described on Schedule 4 attached hereto, all of the
Collateral has been originated by each of the Borrower and each Domestic
Subsidiary Loan Party in the ordinary course of business or consists of goods
which have been acquired by each of the Borrower and each Domestic Subsidiary
Loan Party in the ordinary course of business from a person in the business of
selling goods of that kind.
 
5. File Search Reports.  Attached hereto as Schedule 5(a) is a true and accurate
summary of file search reports from (A) the Uniform Commercial Code Filing
offices (i) in each jurisdiction identified in Section 1(a), Section 2 or
Section 3 with respect to each legal name set forth in Section 1 and (ii) in
each jurisdiction described in Schedule 1(c) relating to any of the transactions
described in Schedule 1(c) with respect to each legal name of the person or
entity from which each Domestic Subsidiary Loan Party purchased or otherwise
acquired any of the Collateral within the past four months.  Attached hereto as
Schedule 5(b) is a true copy of each financing statement or other Filing
identified in such file search reports.
 
6. UCC Filings.  A financing statement (duly authorized by the Borrower and each
Domestic Subsidiary Loan Party constituting the Debtor therein) and indicating
the Collateral as appropriate or describing such Collateral as “all assets” or
“all property” has been delivered to the Collateral Agent in appropriate form
for Filing in the Filing offices in the jurisdictions identified in Schedule 6
hereof.
 
7. Schedule of Filings.  Attached hereto as Schedule 7 is a schedule setting
forth, with respect to the filings described in Section 6 above, each Filing and
the Filing office in which such Filing is to be made.  Except to the extent
listed on Schedule 13(a), no other filings in the United States (or any
political subdivision thereof) and its territories and possessions are required
to create, preserve, protect and perfect the security interests in the
Collateral granted to the Collateral Agent pursuant to the Security Documents.
 
8. Real Property.  Attached hereto as Schedule 8 is a list of all real property
with a fair market value in excess of $20 million owned or leased by the
Borrower and each Domestic Subsidiary Loan Party.
 
9. Termination Statements.  A duly signed or otherwise authorized termination
statement has been duly filed in each applicable jurisdiction identified in
Schedule 9(a) hereto with respect to each Lien described therein.  Attached
hereto as Schedule 9(b) is a true copy of each filing duly acknowledged or
otherwise identified by the Filing officer.
 
10. No Change.  The undersigned knows of no change or anticipated change in any
of the circumstances or with respect to any of the matters contemplated in
Sections 1 through 9 and Section 12 of this Perfection Certificate except as set
forth on Schedule 10 hereto.
 
11. Stock Ownership and other Equity Interests.  Attached hereto as Schedule 11
is a true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interest of the Borrower and each Domestic Subsidiary Loan Party and each “first
tier” Foreign Subsidiary directly owned by the Borrower and each Domestic
Subsidiary Loan Party; and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests.
 
12. Instruments and Tangible Chattel Paper.  Attached hereto as Schedule 12 is a
true and correct list of all Instruments and Tangible Chattel Paper and other
evidence of indebtedness (other than intercompany current liabilities incurred
in the ordinary course of business), in each case, evidencing an amount in
excess of $10,000,000 held by the Borrower and each Domestic Subsidiary Loan
Party as of the date hereof, including all intercompany notes between the
Domestic Subsidiary Loan Parties required to be pledged pursuant to Section
3.02(b) of the US Collateral Agreement.
 
13. Intellectual Property.  Attached hereto as Schedule 13(a) in proper form for
Filing with the United States Patent and Trademark Office is a schedule setting
forth all of the Borrower and each Domestic Subsidiary Loan Party’s United
States Patents, Patent Applications, Trademark Applications, Trademarks
Registrations, and Copyright Registrations (each as defined in the US Collateral
Agreement), including the name of the registered owner and the registration
number of each Patent, Trademark and Copyright owned by the Borrower and each
Domestic Subsidiary Loan Party.  Attached hereto as Schedule 13(b) is a schedule
setting forth all of the Borrower and the Domestic Subsidiary Loan Parties’
material United States Patent, Trademark and Copyright License Agreements (each
as defined in the US Collateral Agreement), including the name of the registered
owner and the registration number of each material United States Patent,
Trademark and Copyright License Agreement owned by the Borrower and each
Domestic Subsidiary Loan Party.  Schedule 13(a) and Schedule 13(b) remain
subject to completion within [ten (10) days] of the Closing Date.
 
[The remainder of this page has been intentionally left blank]
 


 


 
 

--------------------------------------------------------------------------------

 




 
 
IN WITNESS WHEREOF, I have hereunto signed this Perfection Certificate as of the
Closing Date.


 
CELANESE US HOLDINGS LLC
(ON BEHALF OF ITSELF AND ALL GUARANTOR
SUBSIDIARIES)


By: _______________________________________
Name:  James E. Shields
Title:  Vice President and Treasurer


 


 


 


 
 

--------------------------------------------------------------------------------

 

